Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of August 5, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I. DEFINITIONS      1   

SECTION 1.1

   General      1   

SECTION 1.2

   Specific Terms      1   

SECTION 1.3

   Usage of Terms      2   

SECTION 1.4

   [Reserved]      2   

SECTION 1.5

   No Recourse      3   

SECTION 1.6

   Action by or Consent of Noteholders and Certificateholder      3    ARTICLE
II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY      3   

SECTION 2.1

   Conveyance of the Receivables and the Other Conveyed Property      3   
ARTICLE III. REPRESENTATIONS AND WARRANTIES      4   

SECTION 3.1

   Representations and Warranties of Seller      4   

SECTION 3.2

   Representations and Warranties of Purchaser      6    ARTICLE IV. COVENANTS
OF SELLER      8   

SECTION 4.1

   Protection of Title of Purchaser      8   

SECTION 4.2

   Other Liens or Interests      10   

SECTION 4.3

   Costs and Expenses      10   

SECTION 4.4

   Indemnification      10    ARTICLE V. REPURCHASES      12   

SECTION 5.1

   Repurchase of Receivables Upon Breach of Warranty      12   

SECTION 5.2

   Reassignment of Purchased Receivables      13   

SECTION 5.3

   Waivers      13    ARTICLE VI. MISCELLANEOUS      13   

SECTION 6.1

   Liability of Seller      13   

SECTION 6.2

   Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

   Limitation on Liability of Seller and Others      14   

SECTION 6.4

   Seller May Own Notes or the Certificate      14   

SECTION 6.5

   Amendment      14   

SECTION 6.6

   Notices      15   

SECTION 6.7

   Merger and Integration      15   

SECTION 6.8

   Severability of Provisions      16   

SECTION 6.9

   Intention of the Parties      16   

SECTION 6.10

   Governing Law      17   

SECTION 6.11

   Counterparts      17   

SECTION 6.12

   Conveyance of the Receivables and the Other Conveyed Property to the Issuer
     17   

SECTION 6.13

   Nonpetition Covenant      17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of August 5, 2015, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of August 5, 2015, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2015-3, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means August 13, 2015.

“Issuer” means AmeriCredit Automobile Receivables Trust 2015-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement and the Underwriting Agreement. The Related
Documents to be executed by any party are referred to herein as “such party’s
Related Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

3



--------------------------------------------------------------------------------

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

 

4



--------------------------------------------------------------------------------

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

 

5



--------------------------------------------------------------------------------

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii)

 

7



--------------------------------------------------------------------------------

seeking any determination or ruling that might materially and adversely affect
the performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

 

8



--------------------------------------------------------------------------------

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties

 

13



--------------------------------------------------------------------------------

shall speak as of the date of the consummation of such transaction) and be
continuing, (y) Seller or Purchaser, as applicable, shall have delivered written
notice of such consolidation, merger or purchase and assumption to the Rating
Agencies prior to the consummation of such transaction and shall have delivered
to the Issuer and the Trust Collateral Agent an Officer’s Certificate of the
Seller or a certificate signed by or on behalf of the Purchaser, as applicable,
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer, and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the

 

14



--------------------------------------------------------------------------------

rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or the Certificate and that such amendment is authorized
and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

15



--------------------------------------------------------------------------------

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:   /s/ Robert T. Pigott Name:   Robert T.
Pigott Title:   Vice President, Corporate Treasury

 

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By:   /s/ Sheli Fitzgerald Name:   Sheli Fitzgerald Title:   Senior Vice
President, Corporate Treasury

 

Accepted:

 

CITIBANK, N.A.,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:   /s/ Kristen Driscoll Name:   Kristen Driscoll Title:   Vice President

 

 

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[See attached.]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443510334        443815873        444043061        444534531       
444711071        455891929        455948984        456005180        456063437   
    456121078        456178250        456236751        456295062       
456350727        456408194        456468099        456532035        456599836   
    456669399        456745546      443511597        443815980        444043202
       444534572        444711121        455891945        455948992       
456005214        456063452        456121094        456178268        456236769   
    456295070        456350735        456408202        456468115       
456532043        456599851        456669407        456745579      443511720     
  443816046        444043244        444534580        444711204        455891978
       455949008        456005222        456063460        456121102       
456178276        456236777        456295088        456350750        456408210   
    456468131        456532050        456599869        456669449       
456745587      443512900        443816186        444043251        444534614     
  444711238        455891986        455949016        456005297        456063478
       456121110        456178292        456236785        456295104       
456350768        456408236        456468149        456532068        456599901   
    456669472        456745595      443563564        443816202        444043335
       444534804        444711295        455891994        455949024       
456005305        456063494        456121128        456178318        456236793   
    456295120        456350784        456408244        456468164       
456532076        456599919        456669555        456745652      443564000     
  443816285        444043368        444534846        444711352        455892018
       455949040        456005313        456063502        456121136       
456178326        456236835        456295138        456350792        456408251   
    456468198        456532092        456599927        456669563       
456745678      443564356        443816327        444043376        444535009     
  444711360        455892026        455949065        456005321        456063536
       456121144        456178375        456236843        456295153       
456350818        456408269        456468206        456532100        456599943   
    456669589        456745686      443567805        443816343        444043384
       444535017        444711436        455892034        455949073       
456005347        456063544        456121169        456178383        456236868   
    456295161        456350834        456408277        456468222       
456532126        456599976        456669605        456745710      443569140     
  443816459        444043608        444535025        444711592        455892075
       455949099        456005354        456063551        456121177       
456178391        456236876        456295179        456350842        456408301   
    456468248        456532134        456600006        456669613       
456745751      443569322        443816632        444043624        444535082     
  444711600        455892091        455949107        456005396        456063569
       456121185        456178409        456236884        456295187       
456350941        456408376        456468255        456532167        456600030   
    456669654        456745769      443570692        443816665        444043673
       444535124        444711733        455892117        455949115       
456005412        456063627        456121201        456178425        456236892   
    456295203        456350966        456408400        456468263       
456532183        456600071        456669662        456745801      443571294     
  443816772        444043699        444535157        444711774        455892133
       455949123        456005446        456063635        456121219       
456178433        456236918        456295211        456350974        456408426   
    456468313        456532225        456600121        456669670       
456745819      443571518        443816806        444043764        444535181     
  444711824        455892158        455949131        456005495        456063650
       456121268        456178458        456236926        456295229       
456350982        456408434        456468321        456532258        456600162   
    456669696        456745827      443572748        443816822        444043772
       444535207        444711832        455892166        455949156       
456005503        456063668        456121284        456178466        456236975   
    456295245        456350990        456408475        456468339       
456532266        456600170        456669712        456745835      443572813     
  443816954        444043798        444535280        444711873        455892174
       455949172        456005511        456063676        456121292       
456178490        456236983        456295252        456351006        456408483   
    456468347        456532290        456600196        456669720       
456745868      443572953        443817036        444043814        444535314     
  444711881        455892182        455949180        456005537        456063692
       456121300        456178508        456236991        456295260       
456351022        456408509        456468354        456532308        456600212   
    456669738        456745884      443573035        443817218        444043905
       444535439        444711907        455892190        455949206       
456005545        456063700        456121326        456178516        456237007   
    456295278        456351030        456408525        456468370       
456532316        456600238        456669753        456745900      443573472     
  443817309        444043954        444535447        444711931        455892208
       455949214        456005552        456063726        456121334       
456178524        456237023        456295286        456351089        456408541   
    456468412        456532324        456600246        456669761       
456745918      443574868        443817317        444043970        444535561     
  444711980        455892224        455949222        456005586        456063734
       456121342        456178532        456237031        456295294       
456351113        456408574        456468438        456532332        456600287   
    456669779        456745926      443575956        443817358        444044119
       444535579        444712053        455892232        455949230       
456005644        456063742        456121367        456178557        456237056   
    456295302        456351154        456408616        456468446       
456532340        456600311        456669787        456746015      443576608     
  443817390        444044218        444535629        444712186        455892257
       455949248        456005669        456063759        456121375       
456178581        456237072        456295328        456351162        456408632   
    456468453        456532357        456600329        456669811       
456746023      443578075        443817416        444044291        444535637     
  444712202        455892273        455949255        456005685        456063767
       456121409        456178615        456237080        456295377       
456351196        456408640        456468479        456532365        456600345   
    456669837        456746049      443579750        443817432        444044309
       444535694        444712210        455892315        455949263       
456005693        456063775        456121466        456178623        456237098   
    456295385        456351212        456408665        456468511       
456532373        456600352        456669910        456746056      443579990     
  443817499        444044366        444535728        444712228        455892323
       455949289        456005701        456063809        456121490       
456178656        456237106        456295393        456351220        456408681   
    456468529        456532381        456600386        456669944       
456746098      443581137        443817705        444044390        444535777     
  444712319        455892331        455949313        456005719        456063817
       456121516        456178672        456237114        456295419       
456351238        456408723        456468545        456532399        456600402   
    456669969        456746114      443581228        443817838        444044424
       444535793        444712350        455892349        455949321       
456005727        456063833        456121524        456178698        456237122   
    456295435        456351246        456408749        456468560       
456532423        456600428        456669993        456746122      443581285     
  443817911        444044432        444535835        444712418        455892356
       455949354        456005735        456063841        456121532       
456178714        456237130        456295476        456351261        456408756   
    456468602        456532431        456600436        456670025       
456746148      443581301        443817937        444044457        444535900     
  444712434        455892364        455949370        456005750        456063858
       456121573        456178730        456237148        456295484       
456351295        456408764        456468610        456532464        456600444   
    456670033        456746155      443581533        443817945        444044465
       444535959        444712533        455892372        455949388       
456005784        456063866        456121581        456178748        456237155   
    456295492        456351303        456408772        456468644       
456532472        456600451        456670074        456746197      443581574     
  443817960        444044499        444535967        444712574        455892380
       455949396        456005818        456063874        456121623       
456178763        456237189        456295518        456351311        456408798   
    456468669        456532480        456600501        456670090       
456746205      443581608        443818083        444044515        444536023     
  444712616        455892398        455949404        456005826        456063882
       456121631        456178771        456237205        456295526       
456351345        456408806        456468677        456532498        456600519   
    456670132        456746221      443581772        443818117        444044531
       444536098        444712673        455892406        455949412       
456005834        456063890        456121656        456178789        456237239   
    456295542        456351352        456408822        456468693       
456532506        456600527        456670199        456746262      443513445     
  443818364        444044622        444536148        444712681        455892422
       455949420        456005891        456063908        456121698       
456178797        456237247        456295567        456351378        456408830   
    456468701        456532514        456600568        456670215       
456746270      443513486        443818372        444044648        444536163     
  444712806        455892430        455949446        456005933        456063940
       456121706        456178805        456237254        456295575       
456351394        456408863        456468719        456532522        456600576   
    456670223        456746304      443513940        443818422        444044671
       444536239        444712822        455892455        455949461       
456005941        456063957        456121714        456178813        456237262   
    456295583        456351402        456408897        456468735       
456532555        456600584        456670249        456746320      443514039     
  443818554        444044697        444536320        444712905        455892463
       455949479        456005958        456063973        456121748       
456178821        456237304        456295591        456351410        456408905   
    456468768        456532571        456600618        456670272       
456746338      443514427        443818612        444044788        444536452     
  444712913        455892489        455949487        456005966        456063999
       456121763        456178847        456237312        456295609       
456351428        456408913        456468784        456532605        456600634   
    456670280        456746361      443515200        443818679        444044796
       444536478        444712921        455892497        455949495       
456006006        456064013        456121771        456178888        456237320   
    456295633        456351444        456408921        456468800       
456532621        456600642        456670330        456746379      443516265     
  443818778        444044911        444536502        444712970        455892505
       455949503        456006014        456064021        456121789       
456178904        456237353        456295658        456351485        456408939   
    456468818        456532647        456600667        456670348       
456746403      443517107        443818851        444044929        444536676     
  444713085        455892513        455949529        456006022        456064047
       456121813        456178912        456237361        456295666       
456351493        456408947        456468826        456532662        456600675   
    456670397        456746437      443517917        443818893        444045009
       444536726        444713101        455892521        455949537       
456006097        456064054        456121847        456178920        456237379   
    456295674        456351501        456408954        456468834       
456532688        456600683        456670405        456746445      443518840     
  443818901        444045066        444536734        444713168        455892547
       455949545        456006105        456064096        456121862       
456178946        456237429        456295682        456351519        456409002   
    456468859        456532696        456600717        456670439       
456746494      443519582        443818984        444045140        444536742     
  444713200        455892554        455949552        456006139        456064112
       456121870        456178953        456237437        456295716       
456351535        456409028        456468867        456532704        456600725   
    456670447        456746510      443521851        443819073        444045314
       444536783        444713226        455892570        455949578       
456006147        456064153        456121888        456178987        456237460   
    456295732        456351568        456409036        456468883       
456532738        456600733        456670454        456746528      443522552     
  443819081        444045330        444536825        444713325        455892588
       455949594        456006170        456064161        456121920       
456178995        456237486        456295740        456351576        456409077   
    456468909        456532779        456600774        456670462       
456746544      443522586        443819164        444045355        444536841     
  444713358        455892596        455949602        456006188        456064179
       456121938        456179019        456237510        456295757       
456351584        456409085        456468917        456532787        456600790   
    456670488        456746551      443523931        443819206        444045447
       444536858        444713366        455892638        455949610       
456006204        456064203        456121953        456179027        456237544   
    456295781        456351600        456409093        456468925       
456532811        456600824        456670512        456746577      443524780     
  443819230        444045454        444536908        444713390        455892679
       455949636        456006212        456064252        456121961       
456179035        456237585        456295807        456351626        456409101   
    456468933        456532829        456600832        456670520       
456746593      443525134        443819271        444045470        444536916     
  444713424        455892687        455949644        456006220        456064294
       456121979        456179043        456237593        456295823       
456351642        456409119        456468941        456532845        456600840   
    456670587        456746619      443525704        443819305        444045579
       444536981        444713432        455892703        455949669       
456006246        456064302        456121987        456179050        456237601   
    456295831        456351659        456409127        456468958       
456532860        456600873        456670595        456746627      443527288     
  443819347        444045744        444537005        444713465        455892711
       455949677        456006253        456064310        456121995       
456179068        456237619        456295849        456351683        456409135   
    456468966        456532886        456600881        456670603       
456746684      443528583        443819479        444045942        444537062     
  444713572        455892729        455949685        456006287        456064336
       456122019        456179092        456237635        456295856       
456351691        456409143        456468974        456532902        456600915   
    456670637        456746726      443529292        443819537        444045975
       444537351        444713663        455892745        455949693       
456006337        456064344        456122035        456179100        456237643   
    456295864        456351717        456409150        456468982       
456532910        456600923        456670652        456746734      443530571     
  443819560        444046338        444537476        444713713        455892752
       455949701        456006352        456064351        456122068       
456179134        456237684        456295872        456351733        456409168   
    456468990        456532936        456600949        456670678       
456746783      443530670        443819636        444046411        444537674     
  444713762        455892760        455949719        456006378        456064369
       456122076        456179183        456237692        456295880       
456351741        456409176        456469014        456532951        456600964   
    456670686        456746809      443530712        443819701        444046437
       444537716        444713788        455892786        455949750       
456006386        456064377        456122092        456179191        456237718   
    456295914        456351766        456409184        456469030       
456532969        456601012        456670694        456746817      443531546     
  443819776        444046627        444537732        444713887        455892794
       455949768        456006402        456064393        456122126       
456179225        456237726        456295922        456351774        456409192   
    456469071        456532993        456601020        456670702       
456746833      443531736        443819800        444046668        444537849     
  444713929        455892836        455949776        456006436        456064419
       456122134        456179233        456237742        456295930       
456351816        456409218        456469089        456533009        456601046   
    456670710        456746841      443532072        443819883        444046676
       444537856        444713960        455892851        455949792       
456006444        456064427        456122142        456179241        456237767   
    456295948        456351832        456409226        456469097       
456533033        456601061        456670728        456746866      443534359     
  443819958        444046858        444537914        444713978        455892869
       455949800        456006469        456064435        456122167       
456179258        456237809        456295963        456351840        456409234   
    456469105        456533041        456601079        456670744       
456746874      443535133        443820055        444046908        444537922     
  444714000        455892885        455949818        456006485        456064450
       456122183        456179274        456237841        456295971       
456351857        456409242        456469113        456533066        456601095   
    456670751        456746890      443535265        443820121        444046957
       444537989        444714034        455892901        455949826       
456006501        456064468        456122225        456179282        456237858   
    456296003        456351873        456409259        456469121       
456533082        456601103        456670769        456746908      443541362     
  443820196        444046999        444538029        444714133        455892919
       455949834        456006535        456064476        456122266       
456179308        456237890        456296011        456351899        456409275   
    456469139        456533090        456601111        456670819       
456746924      443541941        443820279        444047062        444538045     
  444714141        455892935        455949842        456006543        456064492
       456122282        456179316        456237908        456296029       
456351923        456409283        456469162        456533108        456601137   
    456670843        456746932      443542436        443820311        444047096
       444538052        444714158        455892943        455949859       
456006568        456064500        456122290        456179332        456237916   
    456296045        456351931        456409317        456469188       
456533116        456601145        456670850        456746940      443542808     
  443820329        444047203        444538276        444714208        455892950
       455949867        456006576        456064526        456122308       
456179340        456237924        456296052        456351949        456409325   
    456469196        456533132        456601152        456670868       
456746957      443542998        443820360        444047260        444538284     
  444714430        455892976        455949875        456006626        456064534
       456122316        456179357        456237932        456296078       
456351964        456409333        456469204        456533140        456601160   
    456670892        456746973      443543061        443820469        444047294
       444538359        444714505        455892984        455949883       
456006634        456064542        456122340        456179365        456237965   
    456296086        456351972        456409390        456469212       
456533157        456601178        456670918        456746981      443543327     
  443820527        444047336        444538417        444714687        455892992
       455949891        456006642        456064575        456122381       
456179373        456238013        456296094        456352004        456409416   
    456469287        456533173        456601236        456670934       
456747005      443543384        443820600        444047419        444538524     
  444714703        455893008        455949909        456006659        456064583
       456122399        456179381        456238021        456296102       
456352012        456409432        456469295        456533223        456601327   
    456670959        456747062      443543707        443820667        444047575
       444538656        444714745        455893024        455949917       
456006691        456064591        456122407        456179423        456238070   
    456296110        456352038        456409440        456469303       
456533231        456601350        456671015        456747096      443544507     
  443820675        444047633        444538714        444714752        455893040
       455949925        456006709        456064609        456122431       
456179431        456238096        456296128        456352046        456409457   
    456469311        456533249        456601376        456671023       
456747120      443546601        443820691        444047708        444538755     
  444714760        455893065        455949933        456006758        456064617
       456122449        456179449        456238104        456296144       
456352053        456409465        456469329        456533256        456601392   
    456671049        456747146   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443546775        443820725        444047799        444538797       
444714802        455893073        455949941        456006766        456064633   
    456122456        456179456        456238112        456296169       
456352061        456409473        456469345        456533280        456601400   
    456671064        456747153      443547435        443820774        444047849
       444538854        444714927        455893081        455949958       
456006774        456064641        456122464        456179464        456238120   
    456296177        456352079        456409481        456469352       
456533314        456601418        456671098        456747179      443549019     
  443820915        444047880        444538920        444714950        455893099
       455949966        456006782        456064658        456122472       
456179472        456238161        456296201        456352087        456409499   
    456469378        456533322        456601426        456671106       
456747203      443549977        443821277        444047898        444538979     
  444715007        455893107        455949990        456006790        456064666
       456122506        456179480        456238179        456296219       
456352095        456409515        456469386        456533355        456601434   
    456671114        456747237      443550132        443821327        444047922
       444539100        444715015        455893115        455950014       
456006832        456064674        456122530        456179498        456238187   
    456296227        456352103        456409531        456469394       
456533389        456601459        456671148        456747252      443551213     
  443821335        444048011        444539126        444715056        455893131
       455950022        456006840        456064682        456122548       
456179514        456238195        456296243        456352145        456409549   
    456469402        456533397        456601467        456671155       
456747260      443551411        443821343        444048060        444539142     
  444715106        455893149        455950030        456006857        456064708
       456122597        456179555        456238203        456296250       
456352152        456409556        456469428        456533405        456601475   
    456671163        456747286      443551882        443821376        444048078
       444539209        444715155        455893156        455950048       
456006865        456064724        456122613        456179563        456238245   
    456296276        456352160        456409580        456469436       
456533421        456601491        456671205        456747294      443552005     
  443821558        444048086        444539225        444715189        455893164
       455950071        456006873        456064732        456122639       
456179571        456238252        456296284        456352178        456409598   
    456469444        456533462        456601517        456671213       
456747302      443552419        443821681        444048144        444539373     
  444715205        455893172        455950097        456006881        456064757
       456122654        456179597        456238278        456296292       
456352194        456409614        456469451        456533470        456601541   
    456671239        456747336      443553565        443821756        444048151
       444539381        444715213        455893180        455950113       
456006915        456064765        456122662        456179605        456238286   
    456296334        456352210        456409630        456469469       
456533496        456601624        456671288        456747468      443554209     
  443821772        444048227        444539415        444715254        455893198
       455950121        456006949        456064773        456122670       
456179613        456238294        456296342        456352236        456409655   
    456469477        456533603        456601657        456671304       
456747500      443555560        443821822        444048250        444539514     
  444715312        455893206        455950139        456006964        456064781
       456122688        456179621        456238302        456296359       
456352269        456409671        456469485        456533611        456601665   
    456671312        456747518      443555719        443821848        444048268
       444539621        444715338        455893214        455950147       
456006972        456064799        456122720        456179639        456238336   
    456296367        456352277        456409689        456469493       
456533652        456601673        456671320        456747542      443555800     
  443821855        444048300        444539779        444715379        455893305
       455950154        456006980        456064807        456122738       
456179647        456238351        456296391        456352293        456409697   
    456469519        456533660        456601681        456671403       
456747591      443557871        443821939        444048334        444539894     
  444715429        455893362        455950162        456007004        456064823
       456122761        456179654        456238377        456296417       
456352319        456409705        456469535        456533678        456601699   
    456671411        456747641      443560271        443821970        444048409
       444539936        444715502        455893412        455950170       
456007020        456064831        456122779        456179670        456238385   
    456296458        456352335        456409721        456469543       
456533686        456601707        456671452        456747658      443560545     
  443822077        444048466        444539944        444715510        455893438
       455950188        456007038        456064849        456122787       
456179688        456238393        456296482        456352343        456409747   
    456469576        456533702        456601715        456671460       
456747674      443562525        443822093        444048649        444540033     
  444715528        455893479        455950204        456007046        456064864
       456122795        456179696        456238401        456296490       
456352350        456409788        456469600        456533710        456601731   
    456671486        456747682      443581806        443822259        444048672
       444540132        444715551        455893487        455950212       
456007053        456064872        456122803        456179704        456238419   
    456296508        456352384        456409804        456469618       
456533736        456601756        456671528        456747740      443581822     
  443822267        444048698        444540165        444715650        455893495
       455950246        456007087        456064898        456122829       
456179746        456238427        456296540        456352392        456409820   
    456469634        456533751        456601780        456671536       
456747757      443581921        443822283        444048789        444540181     
  444715668        455893511        455950253        456007095        456064914
       456122837        456179753        456238435        456296565       
456352418        456409838        456469741        456533769        456601798   
    456671577        456747781      443581962        443822317        444048821
       444540199        444715676        455893537        455950279       
456007103        456064930        456122845        456179787        456238450   
    456296573        456352434        456409853        456469766       
456533785        456601806        456671627        456747864      443582176     
  443822408        444048862        444540330        444715700        455893578
       455950295        456007145        456064948        456122860       
456179795        456238468        456296581        456352442        456409861   
    456469774        456533793        456601814        456671650       
456747872      443582333        443822481        444048953        444540397     
  444715767        455893586        455950337        456007160        456064963
       456122878        456179811        456238484        456296615       
456352459        456409887        456469782        456533801        456601830   
    456671684        456747906      443582457        443822648        444049035
       444540470        444715825        455893594        455950360       
456007178        456064989        456122902        456179837        456238492   
    456296623        456352475        456409895        456469808       
456533819        456601863        456671692        456747922      443582499     
  443822671        444049092        444540546        444715833        455893602
       455950378        456007186        456065036        456122910       
456179845        456238518        456296649        456352491        456409903   
    456469816        456533835        456601871        456671700       
456747948      443582648        443822754        444049126        444540587     
  444715841        455893628        455950402        456007194        456065044
       456122928        456179860        456238526        456296656       
456352509        456409911        456469824        456533843        456601889   
    456671858        456747989      443582655        443822861        444049290
       444540637        444715858        455893636        455950410       
456007236        456065069        456122944        456179886        456238534   
    456296680        456352517        456409937        456469832       
456533884        456601897        456671866        456748102      443583000     
  443822945        444049332        444540660        444715932        455893651
       455950444        456007244        456065085        456122951       
456179894        456238559        456296698        456352525        456409945   
    456469840        456533926        456601905        456671882       
456748110      443583026        443823075        444049381        444540678     
  444716021        455893669        455950451        456007277        456065093
       456122985        456179902        456238575        456296706       
456352533        456409952        456469881        456533934        456601939   
    456671890        456748128      443583125        443823117        444049399
       444540702        444716229        455893677        455950469       
456007285        456065101        456122993        456179928        456238625   
    456296722        456352541        456409960        456469899       
456533959        456601947        456671916        456748144      443583166     
  443823141        444049407        444540710        444716328        455893693
       455950477        456007319        456065119        456123033       
456179936        456238641        456296730        456352566        456410000   
    456469915        456533975        456601954        456671924       
456748177      443583232        443823455        444049522        444540736     
  444716336        455893719        455950485        456007327        456065127
       456123041        456179951        456238674        456296748       
456352582        456410018        456469923        456533983        456601962   
    456671981        456748185      443583257        443823497        444049613
       444540785        444716450        455893727        455950493       
456007335        456065143        456123082        456179969        456238690   
    456296755        456352616        456410034        456469931       
456534007        456601996        456672039        456748219      443583273     
  443823505        444049779        444540801        444716484        455893735
       455950519        456007350        456065150        456123116       
456179977        456238708        456296763        456352624        456410067   
    456469949        456534015        456602028        456672047       
456748250      443583281        443823513        444049803        444540827     
  444716583        455893750        455950527        456007392        456065168
       456123124        456179993        456238724        456296771       
456352640        456410075        456469956        456534049        456602036   
    456672062        456748268      443583315        443823695        444049894
       444540850        444716617        455893768        455950543       
456007426        456065184        456123140        456180033        456238732   
    456296789        456352665        456410083        456469964       
456534106        456602044        456672070        456748300      443583448     
  443823844        444049944        444540926        444716641        455893776
       455950550        456007459        456065200        456123215       
456180058        456238757        456296805        456352673        456410109   
    456469972        456534114        456602051        456672088       
456748342      443583521        443823935        444050009        444540959     
  444716658        455893784        455950568        456007467        456065242
       456123264        456180066        456238799        456296854       
456352681        456410117        456470004        456534130        456602069   
    456672112        456748359      443583570        443824156        444050025
       444540967        444716740        455893792        455950584       
456007491        456065267        456123280        456180082        456238807   
    456296870        456352699        456410125        456470012       
456534155        456602077        456672120        456748417      443583695     
  443824164        444050041        444541023        444716856        455893826
       455950600        456007525        456065275        456123306       
456180108        456238815        456296888        456352723        456410141   
    456470038        456534163        456602093        456672138       
456748474      443583703        443824172        444050140        444541031     
  444716880        455893834        455950618        456007533        456065291
       456123322        456180124        456238914        456296896       
456352749        456410158        456470079        456534171        456602119   
    456672211        456748508      443583828        443824180        444050165
       444541049        444716898        455893891        455950634       
456007541        456065309        456123330        456180132        456238930   
    456296904        456352764        456410174        456470129       
456534189        456602127        456672229        456748532      443583844     
  443824198        444050264        444541189        444716955        455893933
       455950642        456007558        456065317        456123348       
456180140        456238948        456296912        456352772        456410208   
    456470137        456534205        456602135        456672328       
456748573      443583885        443824271        444050348        444541205     
  444717052        455893958        455950675        456007566        456065325
       456123371        456180157        456238955        456296938       
456352780        456410216        456470145        456534221        456602143   
    456672344        456748581      443583984        443824305        444050355
       444541379        444717078        455893974        455950683       
456007574        456065333        456123389        456180173        456238997   
    456296946        456352814        456410232        456470160       
456534247        456602150        456672351        456748649      443584115     
  443824354        444050421        444541387        444717185        455893990
       455950709        456007582        456065341        456123413       
456180181        456239003        456296953        456352830        456410240   
    456470202        456534254        456602168        456672393       
456748672      443584149        443824362        444050488        444541395     
  444717201        455894006        455950733        456007616        456065374
       456123421        456180199        456239037        456296979       
456352848        456410265        456470244        456534270        456602184   
    456672419        456748680      443584214        443824412        444050512
       444541403        444717227        455894030        455950741       
456007624        456065390        456123439        456180215        456239045   
    456296995        456352863        456410273        456470251       
456534304        456602192        456672443        456748714      443584230     
  443824818        444050520        444541411        444717268        455894048
       455950758        456007632        456065408        456123454       
456180249        456239052        456297019        456352889        456410323   
    456470269        456534312        456602200        456672450       
456748722      443584313        443824826        444050652        444541486     
  444717276        455894055        455950766        456007657        456065424
       456123488        456180256        456239060        456297027       
456352905        456410356        456470285        456534320        456602218   
    456672468        456748748      443584347        443824859        444050678
       444541593        444717383        455894063        455950774       
456007665        456065440        456123496        456180264        456239086   
    456297035        456352921        456410430        456470301       
456534338        456602234        456672534        456748755      443584545     
  443824925        444050710        444541619        444717391        455894071
       455950790        456007673        456065457        456123504       
456180272        456239110        456297068        456352939        456410455   
    456470319        456534353        456602259        456672542       
456748763      443584578        443824941        444050728        444541759     
  444717474        455894089        455950816        456007699        456065465
       456123512        456180298        456239128        456297076       
456352954        456410505        456470327        456534361        456602267   
    456672559        456748771      443584644        443824958        444050736
       444541791        444717516        455894097        455950824       
456007707        456065473        456123546        456180314        456239136   
    456297084        456352988        456410513        456470335       
456534379        456602291        456672567        456748789      443584735     
  443824982        444050769        444541817        444717557        455894105
       455950840        456007723        456065499        456123553       
456180322        456239144        456297092        456353036        456410521   
    456470343        456534387        456602309        456672575       
456748805      443584800        443824990        444050785        444541825     
  444717573        455894113        455950881        456007756        456065507
       456123561        456180371        456239185        456297126       
456353077        456410539        456470368        456534395        456602317   
    456672583        456748821      443584958        443825062        444050801
       444541916        444717581        455894139        455950907       
456007764        456065515        456123579        456180405        456239193   
    456297134        456353085        456410547        456470400       
456534403        456602325        456672641        456748854      443584990     
  443825088        444050835        444542112        444717631        455894154
       455950931        456007780        456065523        456123587       
456180413        456239201        456297142        456353093        456410554   
    456470418        456534411        456602333        456672658       
456748862      443585021        443825120        444050918        444542146     
  444717649        455894196        455950949        456007798        456065531
       456123603        456180421        456239219        456297159       
456353101        456410588        456470426        456534445        456602341   
    456672690        456748888      443585146        443825237        444050983
       444542153        444717672        455894204        455950956       
456007822        456065549        456123611        456180454        456239227   
    456297167        456353127        456410604        456470434       
456534452        456602382        456672708        456748896      443585351     
  443825245        444051015        444542161        444717706        455894212
       455950972        456007848        456065556        456123629       
456180462        456239235        456297175        456353150        456410612   
    456470442        456534486        456602424        456672724       
456748904      443585401        443825310        444051056        444542195     
  444717821        455894238        455950998        456007855        456065572
       456123637        456180488        456239243        456297183       
456353168        456410638        456470459        456534502        456602432   
    456672732        456748912      443585559        443825344        444051098
       444542245        444717839        455894246        455951038       
456007871        456065580        456123645        456180496        456239268   
    456297209        456353176        456410653        456470467       
456534510        456602440        456672740        456748920      443585575     
  443825567        444051148        444542351        444717870        455894253
       455951046        456007889        456065606        456123652       
456180504        456239276        456297225        456353192        456410661   
    456470475        456534536        456602457        456672765       
456748946      443585658        443825609        444051239        444542450     
  444717953        455894279        455951061        456007897        456065614
       456123678        456180538        456239318        456297241       
456353200        456410695        456470483        456534544        456602507   
    456672799        456748953      443585732        443825666        444051262
       444542468        444718019        455894287        455951087       
456007913        456065622        456123686        456180553        456239334   
    456297258        456353218        456410711        456470491       
456534569        456602515        456672856        456749001      443585765     
  443825740        444051312        444542484        444718068        455894295
       455951095        456007921        456065630        456123694       
456180561        456239359        456297274        456353226        456410737   
    456470525        456534577        456602523        456672864       
456749043      443585781        443825757        444051338        444542526     
  444718118        455894329        455951137        456007939        456065648
       456123702        456180579        456239367        456297290       
456353242        456410745        456470541        456534593        456602549   
    456672872        456749050      443585856        443825831        444051361
       444542559        444718126        455894352        455951145       
456007954        456065655        456123728        456180645        456239375   
    456297316        456353259        456410760        456470558       
456534601        456602580        456672906        456749068      443585997     
  443825864        444051379        444542591        444718159        455894360
       455951152        456008044        456065663        456123736       
456180678        456239383        456297324        456353267        456410828   
    456470566        456534627        456602606        456672914       
456749076      443586243        443825930        444051429        444542609     
  444718167        455894378        455951160        456008051        456065671
       456123744        456180686        456239391        456297340       
456353275        456410836        456470574        456534643        456602614   
    456672922        456749092   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443586805        443825963        444051437        444542674       
444718183        455894402        455951202        456008069        456065689   
    456123751        456180694        456239409        456297357       
456353283        456410844        456470590        456534650        456602648   
    456672948        456749118      443586938        443826037        444051478
       444542682        444718282        455894410        455951210       
456008119        456065705        456123769        456180702        456239417   
    456297407        456353291        456410851        456470608       
456534668        456602671        456672963        456749134      443586979     
  443826045        444051486        444542724        444718316        455894444
       455951236        456008127        456065713        456123793       
456180710        456239458        456297449        456353309        456410885   
    456470616        456534676        456602689        456673003       
456749167      443586987        443826102        444051494        444542740     
  444718332        455894451        455951301        456008143        456065721
       456123819        456180728        456239466        456297456       
456353317        456410927        456470624        456534684        456602697   
    456673011        456749209      443587142        443826169        444051601
       444542765        444718357        455894469        455951327       
456008150        456065739        456123850        456180744        456239474   
    456297480        456353333        456410935        456470632       
456534700        456602705        456673037        456749217      443587258     
  443826193        444051619        444542799        444718365        455894477
       455951335        456008184        456065770        456123876       
456180769        456239490        456297506        456353341        456410943   
    456470640        456534742        456602739        456673045       
456749258      443587621        443826219        444051684        444542807     
  444718399        455894519        455951343        456008192        456065788
       456123884        456180777        456239532        456297522       
456353358        456410950        456470673        456534767        456602754   
    456673086        456749282      443587811        443826367        444051726
       444542864        444718415        455894527        455951368       
456008200        456065796        456123892        456180801        456239540   
    456297548        456353366        456410968        456470681       
456534783        456602762        456673284        456749290      443587951     
  443826383        444051759        444542880        444718431        455894535
       455951384        456008218        456065846        456123918       
456180819        456239557        456297597        456353382        456410984   
    456470699        456534791        456602770        456673292       
456749340      443587969        443826466        444051833        444542930     
  444718464        455894543        455951392        456008226        456065853
       456123942        456180827        456239565        456297613       
456353416        456410992        456470715        456534809        456602796   
    456673409        456749357      443587977        443826557        444051890
       444542955        444718506        455894568        455951400       
456008234        456065879        456123967        456180835        456239581   
    456297621        456353424        456411016        456470723       
456534825        456602812        456673425        456749365      443588389     
  443826565        444052096        444542989        444718548        455894576
       455951418        456008242        456065887        456123975       
456180850        456239599        456297647        456353432        456411032   
    456470731        456534833        456602820        456673458       
456749381      443588462        443826623        444052112        444543086     
  444718555        455894592        455951434        456008259        456065895
       456123983        456180918        456239649        456297662       
456353440        456411065        456470749        456534866        456602838   
    456673474        456749407      443588504        443826680        444052146
       444543094        444718662        455894642        455951475       
456008267        456065903        456124007        456180926        456239656   
    456297670        456353457        456411073        456470764       
456534874        456602846        456673508        456749431      443588637     
  443826730        444052187        444543128        444718704        455894659
       455951509        456008275        456065911        456124023       
456180934        456239730        456297696        456353481        456411081   
    456470780        456534916        456602879        456673516       
456749449      443588694        443826847        444052328        444543391     
  444718720        455894675        455951517        456008291        456065937
       456124049        456180942        456239748        456297704       
456353499        456411099        456470798        456534932        456602903   
    456673524        456749522      443588728        443826888        444052336
       444543441        444718753        455894683        455951525       
456008309        456065952        456124056        456180959        456239755   
    456297712        456353515        456411123        456470814       
456534940        456602911        456673565        456749555      443588736     
  443826979        444052484        444543458        444718761        455894691
       455951541        456008333        456065960        456124064       
456180967        456239763        456297738        456353523        456411172   
    456470822        456534957        456602929        456673573       
456749563      443588900        443827258        444052575        444543516     
  444718779        455894709        455951566        456008341        456065978
       456124072        456180975        456239805        456297753       
456353531        456411206        456470830        456534965        456602945   
    456673615        456749647      443588942        443827290        444052583
       444543656        444718803        455894717        455951574       
456008358        456065986        456124080        456181007        456239813   
    456297761        456353549        456411214        456470848       
456534999        456602960        456673623        456749654      443589098     
  443827308        444052617        444543664        444718845        455894725
       455951582        456008366        456065994        456124106       
456181023        456239821        456297779        456353556        456411230   
    456470855        456535020        456602986        456673631       
456749696      443589155        443827464        444052716        444543680     
  444718860        455894741        455951590        456008374        456066000
       456124114        456181056        456239839        456297787       
456353580        456411248        456470871        456535053        456602994   
    456673649        456749704      443589221        443827555        444052914
       444543698        444718910        455894758        455951608       
456008416        456066018        456124122        456181064        456239847   
    456297795        456353655        456411263        456470897       
456535079        456603000        456673698        456749746      443589361     
  443827670        444053128        444543771        444718951        455894766
       455951632        456008424        456066042        456124130       
456181114        456239862        456297811        456353671        456411271   
    456470905        456535152        456603018        456673714       
456749753      443589387        443827688        444053144        444543789     
  444718985        455894790        455951657        456008432        456066059
       456124148        456181163        456239888        456297837       
456353689        456411297        456470921        456535160        456603034   
    456673722        456749795      443589486        443827704        444053300
       444543797        444718993        455894816        455951665       
456008457        456066067        456124155        456181189        456239904   
    456297878        456353697        456411305        456470947       
456535194        456603059        456673805        456749811      443589833     
  443827910        444053326        444543946        444719074        455894824
       455951681        456008481        456066075        456124163       
456181205        456239912        456297894        456353713        456411313   
    456470970        456535228        456603067        456673821       
456749852      443589858        443828009        444053433        444544225     
  444719132        455894840        455951699        456008499        456066083
       456124171        456181213        456239961        456297910       
456353721        456411321        456471010        456535236        456603083   
    456673847        456749860      443589999        443828025        444053516
       444544290        444719199        455894857        455951723       
456008507        456066109        456124205        456181247        456239979   
    456297944        456353739        456411347        456471028       
456535251        456603125        456673862        456749902      443590039     
  443828223        444053540        444544308        444719330        455894873
       455951731        456008515        456066117        456124213       
456181254        456239987        456297951        456353754        456411362   
    456471036        456535269        456603141        456673888       
456749928      443590112        443828231        444053698        444544316     
  444719348        455894907        455951749        456008523        456066158
       456124221        456181262        456239995        456297977       
456353762        456411370        456471051        456535285        456603182   
    456673896        456749944      443590138        443828298        444053722
       444544381        444719371        455894915        455951756       
456008531        456066174        456124239        456181288        456240019   
    456297985        456353770        456411404        456471069       
456535301        456603190        456673904        456749993      443590187     
  443828348        444053730        444544464        444719421        455894923
       455951772        456008549        456066182        456124247       
456181338        456240043        456297993        456353788        456411412   
    456471077        456535319        456603216        456673912       
456750017      443590229        443828355        444053748        444544597     
  444719462        455894949        455951814        456008564        456066208
       456124254        456181353        456240050        456298017       
456353796        456411420        456471085        456535327        456603224   
    456673920        456750058      443590237        443828462        444053821
       444544605        444719603        455894956        455951822       
456008606        456066240        456124262        456181379        456240068   
    456298058        456353861        456411438        456471093       
456535335        456603232        456673979        456750074      443590351     
  443828470        444053854        444544647        444719678        455894964
       455951848        456008622        456066257        456124270       
456181387        456240076        456298074        456353887        456411446   
    456471119        456535343        456603240        456674001       
456750082      443590484        443828561        444053896        444544704     
  444719769        455894972        455951889        456008630        456066273
       456124288        456181403        456240084        456298090       
456353911        456411461        456471150        456535368        456603257   
    456674050        456750108      443590542        443828603        444053938
       444544738        444719785        455894998        455951897       
456008648        456066281        456124296        456181429        456240092   
    456298108        456353937        456411479        456471176       
456535376        456603265        456674076        456750116      443590583     
  443828686        444053987        444544779        444719793        455895003
       455951905        456008663        456066307        456124304       
456181445        456240100        456298116        456353945        456411487   
    456471192        456535384        456603273        456674084       
456750124      443590641        443828751        444054076        444544845     
  444719835        455895037        455951921        456008671        456066323
       456124320        456181452        456240118        456298124       
456353960        456411529        456471218        456535392        456603281   
    456674092        456750132      443590831        443828926        444054092
       444544852        444719868        455895045        455951939       
456008697        456066331        456124379        456181478        456240134   
    456298132        456353986        456411537        456471242       
456535426        456603299        456674100        456750165      443590864     
  443829106        444054100        444544928        444719900        455895060
       455951970        456008705        456066349        456124387       
456181486        456240142        456298140        456354018        456411545   
    456471259        456535434        456603331        456674126       
456750173      443590898        443829122        444054118        444544951     
  444719934        455895078        455952044        456008721        456066380
       456124395        456181494        456240159        456298157       
456354075        456411560        456471267        456535459        456603356   
    456674159        456750199      443590906        443829148        444054126
       444545040        444719942        455895086        455952051       
456008747        456066406        456124403        456181502        456240167   
    456298165        456354083        456411578        456471275       
456535467        456603380        456674209        456750207      443590955     
  443829403        444054175        444545131        444720031        455895136
       455952077        456008762        456066414        456124411       
456181528        456240183        456298173        456354091        456411602   
    456471283        456535483        456603398        456674225       
456750223      443591011        443829445        444054217        444545149     
  444720072        455895151        455952085        456008770        456066422
       456124429        456181536        456240233        456298181       
456354109        456411610        456471325        456535491        456603448   
    456674324        456750256      443591060        443829536        444054381
       444545164        444720098        455895169        455952093       
456008788        456066430        456124445        456181551        456240241   
    456298207        456354141        456411636        456471341       
456535509        456603463        456674332        456750264      443591136     
  443829544        444054407        444545198        444720106        455895185
       455952119        456008796        456066448        456124452       
456181569        456240266        456298215        456354158        456411644   
    456471366        456535517        456603489        456674357       
456750298      443591151        443829551        444054456        444545602     
  444720122        455895193        455952135        456008853        456066463
       456124502        456181577        456240274        456298231       
456354166        456411651        456471374        456535558        456603497   
    456674381        456750314      443591177        443829585        444054472
       444545677        444720155        455895201        455952143       
456008887        456066471        456124510        456181585        456240282   
    456298249        456354190        456411669        456471382       
456535590        456603505        456674415        456750355      443591268     
  443829726        444054563        444545727        444720205        455895219
       455952176        456008895        456066489        456124528       
456181593        456240290        456298264        456354208        456411677   
    456471390        456535608        456603539        456674449       
456750371      443591276        443829775        444054613        444545743     
  444720213        455895227        455952184        456008911        456066505
       456124536        456181619        456240308        456298306       
456354224        456411685        456471416        456535616        456603547   
    456674472        456750389      443591482        443829809        444054639
       444545800        444720221        455895235        455952192       
456008929        456066513        456124569        456181635        456240324   
    456298330        456354232        456411693        456471440       
456535632        456603554        456674480        456750405      443591508     
  443829916        444054647        444545826        444720270        455895243
       455952200        456008937        456066521        456124585       
456181643        456240332        456298348        456354240        456411719   
    456471473        456535640        456603562        456674506       
456750439      443591516        443829965        444054704        444545974     
  444720296        455895250        455952218        456008945        456066539
       456124601        456181668        456240340        456298363       
456354257        456411735        456471481        456535665        456603570   
    456674514        456750470      443591557        443830062        444054779
       444546113        444720312        455895268        455952226       
456008960        456066554        456124635        456181676        456240365   
    456298371        456354273        456411743        456471523       
456535673        456603596        456674530        456750538      443591581     
  443830161        444054845        444546121        444720379        455895276
       455952234        456008978        456066570        456124650       
456181700        456240373        456298397        456354281        456411750   
    456471531        456535681        456603604        456674555       
456750553      443591607        443830187        444054951        444546139     
  444720395        455895284        455952242        456008986        456066588
       456124668        456181718        456240381        456298421       
456354299        456411792        456471549        456535699        456603612   
    456674571        456750595      443591722        443830211        444054977
       444546238        444720460        455895300        455952259       
456008994        456066596        456124684        456181726        456240399   
    456298439        456354307        456411818        456471556       
456535715        456603620        456674589        456750603      443591748     
  443830229        444055032        444546469        444720494        455895318
       455952267        456009000        456066604        456124700       
456181734        456240407        456298447        456354323        456411842   
    456471564        456535756        456603653        456674597       
456750637      443591763        443830344        444055057        444546535     
  444720627        455895326        455952275        456009018        456066612
       456124718        456181759        456240415        456298454       
456354331        456411859        456471572        456535798        456603661   
    456674639        456750645      443591771        443830385        444055107
       444546550        444720700        455895334        455952333       
456009034        456066620        456124726        456181775        456240431   
    456298470        456354349        456411883        456471622       
456535806        456603679        456674647        456750652      443591953     
  443830427        444055172        444546600        444720759        455895342
       455952374        456009059        456066653        456124734       
456181809        456240456        456298488        456354356        456411891   
    456471630        456535822        456603687        456674662       
456750678      443591979        443830575        444055180        444546626     
  444720767        455895359        455952382        456009067        456066661
       456124742        456181833        456240498        456298496       
456354364        456411925        456471648        456535830        456603752   
    456674688        456750694      443592100        443830617        444055222
       444546824        444720775        455895367        455952390       
456009075        456066695        456124759        456181858        456240506   
    456298520        456354398        456411933        456471655       
456535848        456603802        456674696        456750702      443592118     
  443830674        444055321        444546857        444720791        455895383
       455952432        456009109        456066703        456124775       
456181866        456240514        456298538        456354406        456411966   
    456471663        456535855        456603810        456674712       
456750744      443592167        443830799        444055339        444546881     
  444720817        455895391        455952457        456009117        456066729
       456124783        456181882        456240530        456298546       
456354430        456411990        456471689        456535871        456603828   
    456674720        456750769      443592274        443830823        444055370
       444546915        444720882        455895409        455952465       
456009158        456066737        456124791        456181908        456240555   
    456298553        456354471        456412014        456471697       
456535889        456603836        456674738        456750785      443592399     
  443830864        444055404        444546949        444720981        455895417
       455952473        456009166        456066760        456124809       
456181924        456240563        456298561        456354497        456412022   
    456471705        456535897        456603851        456674746       
456750793      443592480        443830955        444055420        444546980     
  444721070        455895425        455952481        456009174        456066778
       456124817        456181932        456240589        456298579       
456354521        456412048        456471713        456535905        456603877   
    456674753        456750801      443592639        443831219        444055503
       444547038        444721138        455895433        455952507       
456009216        456066786        456124825        456181940        456240605   
    456298587        456354539        456412089        456471754       
456535913        456603919        456674779        456750819      443592647     
  443831250        444055545        444547095        444721179        455895441
       455952515        456009224        456066844        456124833       
456181965        456240647        456298603        456354547        456412097   
    456471762        456535947        456603927        456674795       
456750827      443592738        443831276        444055610        444547103     
  444721229        455895458        455952523        456009232        456066851
       456124858        456181973        456240654        456298611       
456354554        456412105        456471788        456535954        456603943   
    456674811        456750926   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443592753        443831318        444055669        444547194       
444721237        455895466        455952556        456009240        456066869   
    456124866        456182013        456240662        456298629       
456354588        456412154        456471804        456535996        456603950   
    456674829        456750934      443592829        443831433        444055685
       444547285        444721252        455895474        455952564       
456009273        456066877        456124890        456182021        456240670   
    456298678        456354604        456412162        456471812       
456536010        456603968        456674845        456750942      443592928     
  443831441        444055719        444547319        444721294        455895482
       455952580        456009281        456066885        456124916       
456182047        456240696        456298686        456354612        456412188   
    456471838        456536051        456603976        456674894       
456750959      443592969        443831532        444055784        444547335     
  444721351        455895490        455952614        456009307        456066893
       456124940        442691424        456240712        456298702       
456354620        456412196        456471853        456536085        456603984   
    456674902        456750975      443593066        443831540        444055867
       444547400        444721419        455895516        455952622       
456009331        456066901        456124957        442713434        456240720   
    456298710        456354638        456412204        456471887       
456536093        456603992        456674936        456750983      443593116     
  443831565        444056055        444547434        444721443        455895524
       455952630        456009356        456066919        456125004       
442783908        456240738        456298736        456354653        456412212   
    456471895        456536101        456604008        456674951       
456750991      443593249        443831714        444056204        444547467     
  444721492        455895540        455952648        456009372        456066927
       456125020        442803078        456240746        456298751       
456354679        456412238        456471903        456536119        456604024   
    456674977        456751031      443593322        443831730        444056238
       444547509        444721534        455895557        455952663       
456009380        456066935        456125046        442878351        456240753   
    456298777        456354729        456412253        456471911       
456536135        456604040        456674993        456751056      443593355     
  443831748        444056279        444547525        444721583        455895573
       455952705        456009398        456066943        456125061       
442889929        456240761        456298785        456354760        456412303   
    456471929        456536168        456604065        456675008       
456751064      443593439        443832175        444056287        444547590     
  444721617        455895607        455952721        456009422        456066968
       456125079        442948063        456240795        456298793       
456354778        456412311        456471937        456536176        456604081   
    456675032        456751080      443593447        443832316        444056378
       444547699        444721625        455895615        455952739       
456009430        456066976        456125095        442983243        456240803   
    456298801        456354786        456412329        456471952       
456536200        456604099        456675040        456751098      443593488     
  443832332        444056386        444547749        444721682        455895623
       455952747        456009463        456067008        456125103       
443007828        456240829        456298827        456354802        456412345   
    456471960        456536226        456604123        456675057       
456751106      443593546        443832381        444056394        444547798     
  444721898        455895631        455952754        456009471        456067016
       456125111        443038864        456240837        456298843       
456354810        456412402        456471986        456536234        456604131   
    456675065        456751114      443593678        443832407        444056402
       444547822        444721906        455895656        455952762       
456009505        456067024        456125129        443072483        456240860   
    456298850        456354836        456412428        456472000       
456536259        456604149        456675081        456751163      443593686     
  443832605        444056451        444547848        444721955        455895664
       455952788        456009513        456067065        456125137       
443076039        456240886        456298868        456354851        456412436   
    456472018        456536275        456604164        456675107       
456751189      443593710        443832670        444056519        444547905     
  444721963        455895680        455952796        456009562        456067081
       456125145        443083191        456240902        456298876       
456354869        456412444        456472026        456536283        456604180   
    456675115        456751247      443593850        443832704        444056618
       444547988        444721989        455895722        455952804       
456009604        456067107        456125152        443103676        456240910   
    456298892        456354877        456412477        456472042       
456536291        456604198        456675123        456751254      443593942     
  443832878        444056691        444547996        444722003        455895748
       455952846        456009612        456067156        456125160       
443115407        456240928        456298900        456354893        456412485   
    456472059        456536309        456604206        456675131       
456751304      443594007        443832936        444056774        444548085     
  444722011        455895755        455952853        456009620        456067172
       456125194        443122668        456240936        456298918       
456354919        456412493        456472083        456536333        456604214   
    456675198        456751312      443594304        443833082        444056907
       444548101        444722029        455895789        455952861       
456009679        456067180        456125236        443132840        456240977   
    456298942        456354943        456412501        456472091       
456536341        456604230        456675222        456751361      443594338     
  443833330        444057103        444548168        444722037        455895797
       455952879        456009687        456067198        456125244       
443135900        456240985        456298959        456354950        456412535   
    456472117        456536358        456604248        456675255       
456751379      443594353        443833504        444057152        444548291     
  444722110        455895813        455952887        456009703        456067206
       456125269        443172127        456241009        456298967       
456354984        456412543        456472125        456536382        456604255   
    456675263        456751387      443594361        443833595        444057343
       444548333        444722151        455895839        455952903       
456009729        456067214        456125277        443178454        456241025   
    456298975        456354992        456412550        456472133       
456536424        456604271        456675289        456751403      443594767     
  443833603        444057350        444548374        444722185        455895854
       455952911        456009752        456067222        456125285       
443187596        456241033        456299015        456355007        456412568   
    456472158        456536440        456604289        456675305       
456751429      443594908        443833744        444057509        444548507     
  444722193        455895870        455952929        456009836        456067230
       456125327        443196837        456241066        456299023       
456355015        456412576        456472174        456536457        456604297   
    456675321        456751460      443594932        443833793        444057558
       444548515        444722201        455895888        455952952       
456009844        456067248        456125343        443198171        456241074   
    456299049        456355031        456412584        456472190       
456536465        456604313        456675362        456751486      443594957     
  443833819        444057574        444548564        444722219        455895904
       455952986        456009877        456067255        456125350       
443198916        456241082        456299064        456355049        456412618   
    456472232        456536473        456604321        456675404       
456751569      443595061        443833900        444057640        444548663     
  444722235        455895912        455953000        456009901        456067263
       456125376        443200233        456241108        456299072       
456355056        456412634        456472257        456536481        456604339   
    456675446        456751635      443595103        443833959        444057665
       444548739        444722284        455895920        455953026       
456009935        456067289        456125384        443200357        456241116   
    456299098        456355098        456412642        456472281       
456536499        456604354        456675461        456751643      443595129     
  443834031        444057699        444548846        444722292        455895946
       455953059        456009968        456067297        456125392       
443216825        456241124        456299106        456355114        456412659   
    456472364        456536507        456604388        456675511       
456751668      443595160        443834056        444057723        444548879     
  444722417        455895953        455953083        456010008        456067321
       456125400        443217872        456241132        456299130       
456355148        456412667        456472372        456536531        456604396   
    456675537        456751684      443595343        443834122        444057756
       444549026        444722458        455895987        455953091       
456010032        456067354        456125434        443226493        456241140   
    456299148        456355163        456412675        456472422       
456536564        456604438        456675552        456751692      443595400     
  443834130        444057871        444549083        444722516        455896019
       455953109        456010057        456067362        456125475       
443237664        456241157        456299155        456355171        456412683   
    456472448        456536580        456604453        456675578       
456751700      443595442        443834205        444057954        444549125     
  444722656        455896027        455953125        456010065        456067388
       456125483        443243209        456241207        456299163       
456355189        456412709        456472497        456536606        456604503   
    456675586        456751775      443595459        443834262        444057962
       444549232        444722664        455896035        455953133       
456010073        456067396        456125509        443245303        456241223   
    456299171        456355197        456412725        456472505       
456536614        456604537        456675602        456751783      443595467     
  443834395        444057988        444549406        444722706        455896043
       455953141        456010081        456067404        456125533       
443258678        456241231        456299189        456355221        456412733   
    456472539        456536622        456604545        456675610       
456751791      443595491        443834429        444058119        444549471     
  444722730        455896050        455953158        456010099        456067412
       456125541        443262589        456241249        456299205       
456355239        456412741        456472547        456536648        456604552   
    456675628        456751825      443595517        443834536        444058127
       444549539        444722763        455896068        455953166       
456010107        456067420        456125582        443265806        456241280   
    456299221        456355262        456412758        456472554       
456536655        456604578        456675636        456751833      443595525     
  443834627        444058135        444549547        444722813        455896076
       455953174        456010115        456067446        456125590       
443268586        456241298        456299239        456355270        456412774   
    456472588        456536663        456604586        456675693       
456751841      443595574        443834668        444058218        444549570     
  444722854        455896084        455953182        456010123        456067453
       456125608        443270897        456241306        456299262       
456355288        456412816        456472620        456536671        456604594   
    456675727        456751858      443595624        443834684        444058341
       444549604        444722896        455896092        455953190       
456010131        456067487        456125616        443279302        456241314   
    456299288        456355296        456412840        456472638       
456536689        456604602        456675768        456751866      443595707     
  443834767        444058457        444549661        444722979        455896118
       455953232        456010149        456067495        456125624       
443294350        456241322        456299296        456355304        456412857   
    456472646        456536697        456604610        456675800       
456751890      443595715        443834866        444058523        444549695     
  444722995        455896126        455953240        456010156        456067511
       456125665        443300975        456241348        456299312       
456355312        456412865        456472653        456536705        456604628   
    456675859        456751908      443595806        443834908        444058648
       444549836        444723035        455896134        455953281       
456010164        456067529        456125673        443316831        456241355   
    456299320        456355338        456412873        456472679       
456536713        456604636        456675875        456751999      443595988     
  443834932        444058671        444549869        444723068        455896142
       455953299        456010172        456067560        456125681       
443325592        456241371        456299338        456355346        456412899   
    456472703        456536721        456604669        456675883       
456752021      443595996        443834940        444058713        444549885     
  444723076        455896167        455953315        456010198        456067578
       456125715        443330808        456241462        456299353       
456355353        456412915        456472729        456536739        456604677   
    456675891        456752039      443596069        443834957        444058804
       444549927        444723118        455896183        455953331       
456010222        456067594        456125723        443330832        456241470   
    456299429        456355395        456412931        456472745       
456536747        456604685        456675917        456752062      443596135     
  443835053        444058812        444549943        444723191        455896191
       455953349        456010230        456067602        456125731       
443336094        456241488        456299437        456355429        456412956   
    456472752        456536762        456604719        456675966       
456752161      443596143        443835095        444058937        444549950     
  444723217        455896209        455953372        456010255        456067636
       456125749        443352398        456241496        456299445       
456355445        456412964        456472760        456536788        456604735   
    456675974        456752187      443596192        443835145        444059075
       444549984        444723233        455896217        455953380       
456010263        456067644        456125756        443352943        456241538   
    456299460        456355452        456412972        456472778       
456536812        456604750        456675990        456752203      443596283     
  443835202        444059091        444550008        444723266        455896225
       455953398        456010271        456067651        456125764       
443367008        456241546        456299478        456355478        456412998   
    456472786        456536838        456604768        456676014       
456752229      443596358        443835293        444059190        444550230     
  444723340        455896233        455953414        456010297        456067677
       456125772        443370374        456241553        456299486       
456355494        456413020        456472794        456536853        456604784   
    456676022        456752260      443596507        443835343        444059208
       444550297        444723423        455896241        455953448       
456010313        456067685        456125780        443370945        456241561   
    456299494        456355502        456413038        456472836       
456536879        456604792        456676030        456752302      443596549     
  443835418        444059240        444550347        444723431        455896266
       455953505        456010321        456067693        456125814       
443375134        456241579        456299502        456355510        456413061   
    456472844        456536929        456604800        456676048       
456752310      443596614        443835434        444059299        444550479     
  444723456        455896274        455953513        456010362        456067701
       456125822        443378005        456241629        456299536       
456355536        456413079        456472877        456536945        456604818   
    456676055        456752344      443596697        443835566        444059406
       444550511        444723522        455896290        455953539       
456010396        456067719        456125855        443381140        456241637   
    456299544        456355551        456413087        456472893       
456536978        456604842        456676089        456752351      443596705     
  443835780        444059471        444550602        444723605        455896308
       455953547        456010404        456067743        456125863       
443385711        456241645        456299551        456355577        456413095   
    456472901        456537000        456604859        456676097       
456752369      443596739        443835798        444059497        444550610     
  444723621        455896324        455953554        456010412        456067750
       456125871        443391776        456241660        456299569       
456355585        456413103        456472927        456537026        456604867   
    456676105        456752385      443596788        443835830        444059513
       444550776        444723662        455896332        455953562       
456010453        456067768        456125897        443392022        456241686   
    456299601        456355593        456413129        456472950       
456537034        456604909        456676121        456752401      443596820     
  443835889        444059612        444550792        444723670        455896340
       455953588        456010461        456067776        456125905       
443394606        456241736        456299619        456355619        456413137   
    456472976        456537042        456604933        456676147       
456752435      443596846        443835962        444059695        444550867     
  444723712        455896373        455953596        456010487        456067784
       456125921        443396353        456241769        456299643       
456355635        456413160        456472984        456537059        456604941   
    456676162        456752484      443596952        443835996        444059745
       444550875        444723746        455896381        455953604       
456010495        456067792        456125939        443398888        456241777   
    456299668        456355643        456413178        456472992       
456537067        456604958        456676170        456752492      443597000     
  443836051        444059869        444550990        444723779        455896407
       455953646        456010503        456067800        456125947       
443401492        456241819        456299676        456355650        456413186   
    456473024        456537083        456604982        456676188       
456752518      443597018        443836200        444059877        444551071     
  444723878        455896415        455953653        456010511        456067818
       456125954        443411012        456241827        456299700       
456355684        456413236        456473032        456537109        456604990   
    456676212        456752534      443597174        443836309        444059927
       444551253        444723969        455896431        455953661       
456010552        456067826        456125970        443411582        456241835   
    456299718        456355700        456413244        456473040       
456537125        456605005        456676238        456752542      443597182     
  443836317        444059968        444551337        444724082        455896456
       455953679        456010578        456067834        456125996       
443413406        456241843        456299726        456355726        456413251   
    456473057        456537141        456605013        456676279       
456752559      443597232        443836374        444060131        444551352     
  444724140        455896480        455953687        456010586        456067859
       456126002        443432703        456241850        456299734       
456355734        456413285        456473065        456537158        456605021   
    456676287        456752567      443597299        443836473        444060271
       444551436        444724157        455896498        455953695       
456010602        456067867        456126010        443442363        456241868   
    456299742        456355759        456413301        456473099       
456537166        456605062        456676337        456752575      443597331     
  443836663        444060388        444551535        444724165        455896506
       455953703        456010636        456067875        456126036       
443443288        456241900        456299759        456355767        456413350   
    456473107        456537174        456605070        456676345       
456752583      443597349        443836705        444060412        444551543     
  444724199        455896514        455953729        456010644        456067883
       456126069        443457387        456241926        456299767       
456355817        456413368        456473123        456537182        456605096   
    456676386        456752609      443597356        443836853        444060446
       444551550        444724215        455896522        455953745       
456010677        456067891        456126077        443458237        456241942   
    456299775        456355825        456413376        456473131       
456537216        456605112        456676444        456752617      443597364     
  443836895        444060461        444551584        444724223        455896530
       455953752        456010685        456067909        456126135       
443459821        456241967        456299783        456355833        456413384   
    456473149        456537224        456605120        456676451       
456752625      443597414        443836945        444060479        444551592     
  444724264        455896548        455953794        456010693        456067933
       456126143        443460209        456241975        456299809       
456355874        456413418        456473156        456537232        456605146   
    456676469        456752633   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443597562        443836978        444060602        444551626       
444724272        455896555        455953802        456010701        456067941   
    456126150        443460423        456241983        456299817       
456355882        456413426        456473164        456537257        456605153   
    456676493        456752658      443597604        443837133        444060693
       444551725        444724298        455896563        455953810       
456010727        456067974        456126176        443460431        456241991   
    456299825        456355932        456413459        456473180       
456537265        456605161        456676543        456752666      443597778     
  443837554        444060834        444551774        444724397        455896589
       455953828        456010784        456067982        456126184       
443461355        456242015        456299833        456355940        456413467   
    456473198        456537281        456605179        456676576       
456752674      443597810        443837646        444060883        444551808     
  444724447        455896605        455953851        456010800        456068014
       456126192        443463518        456242023        456299841       
456355973        456413475        456473214        456537299        456605195   
    456676584        456752708      443597893        443837695        444060982
       444551857        444724462        455896613        455953869       
456010818        456068022        456126234        443463542        456242031   
    456299874        456355981        456413491        456473230       
456537307        456605203        456676592        456752716      443597943     
  443837851        444061022        444551915        444724496        455896621
       455953877        456010826        456068055        456126242       
443465232        456242056        456299890        456356005        456413509   
    456473248        456537315        456605229        456676634       
456752732      443598024        443837919        444061113        444551956     
  444724504        455896639        455953885        456010842        456068063
       456126283        443467709        456242064        456299916       
456356013        456413541        456473255        456537323        456605237   
    456676642        456752773      443598057        443838057        444061154
       444552053        444724512        455896647        455953893       
456010859        456068097        456126291        443468004        456242098   
    456299924        456356021        456413558        456473271       
456537331        456605252        456676659        456752799      443598123     
  443838073        444061162        444552061        444724538        455896662
       455953901        456010867        456068121        456126309       
443468590        456242106        456299932        456356039        456413582   
    456473347        456537364        456605260        456676667       
456752831      443598222        443838123        444061188        444552087     
  444724629        455896670        455953919        456010883        456068139
       456126325        443471743        456242114        456299981       
456356070        456413590        456473354        456537380        456605278   
    456676675        456752849      443598230        443838305        444061303
       444552277        444724660        455896704        455953935       
456010891        456068147        456126333        443472451        456242130   
    456299999        456356088        456413608        456473388       
456537398        456605286        456676709        456752930      443598255     
  443838388        444061352        444552301        444724728        455896712
       455953968        456010917        456068154        456126358       
443472816        456242148        456300003        456356096        456413632   
    456473404        456537406        456605294        456676733       
456752948      443598487        443838404        444061550        444552327     
  444724736        455896738        455953976        456010925        456068162
       456126366        443475975        456242171        456300029       
456356104        456413640        456473412        456537422        456605302   
    456676758        456752971      443598602        443838479        444061592
       444552392        444724751        455896746        455954008       
456010941        456068170        456126382        443477179        456242189   
    456300045        456356120        456413665        456473420       
456537448        456605328        456676766        456752997      443598636     
  443838495        444061642        444552426        444724769        455896753
       455954024        456010958        456068188        456126408       
443479035        456242197        456300060        456356138        456413681   
    456473453        456537455        456605344        456676790       
456753003      443598693        443838693        444061741        444552467     
  444724926        455896761        455954032        456010974        456068196
       456126416        443480090        456242247        456300094       
456356146        456413707        456473479        456537471        456605351   
    456676808        456753045      443598719        443838719        444061758
       444552509        444724934        455896779        455954081       
456010982        456068204        456126424        443480223        456242262   
    456300102        456356153        456413715        456473560       
456537489        456605369        456676824        456753060      443598867     
  443838743        444061816        444552525        444724983        455896787
       455954115        456010990        456068238        456126473       
443482997        456242270        456300136        456356161        456413723   
    456473586        456537497        456605377        456676865       
456753078      443598917        443838834        444061980        444552558     
  444725014        455896795        455954149        456011006        456068246
       456126481        443483706        456242312        456300144       
456356187        456413731        456473602        456537521        456605393   
    456676873        456753086      443598974        443838867        444062020
       444552699        444725055        455896803        455954164       
456011022        456068261        456126499        443484118        456242353   
    456300151        456356195        456413756        456473628       
456537562        456605401        456676881        456753094      443599030     
  443838875        444062053        444552731        444725121        455896829
       455954172        456011030        456068279        456126515       
443484167        456242361        456300169        456356203        456413780   
    456473636        456537588        456605419        456676899       
456753128      443599055        443838958        444062087        444552749     
  444725162        455896837        455954198        456011048        456068287
       456126523        443484464        456242379        456300185       
456356211        456413806        456473677        456537596        456605435   
    456676907        456753136      443599097        443839071        444062111
       444552756        444725261        455896845        455954206       
456011055        456068295        456126549        443484894        456242395   
    456300219        456356229        456413814        456473701       
456537620        456605443        456676949        456753144      443599162     
  443839113        444062145        444552780        444725311        455896860
       455954222        456011071        456068303        456126556       
443485008        456242403        456300227        456356245        456413822   
    456473727        456537638        456605476        456677038       
456753177      443599212        443839121        444062228        444552855     
  444725436        455896878        455954255        456011089        456068311
       456126572        443485396        456242411        456300235       
456356260        456413830        456473735        456537646        456605484   
    456677087        456753185      443599220        443839253        444062319
       444552913        444725527        455896894        455954271       
456011113        456068329        456126606        443485883        456242445   
    456300268        456356278        456413848        456473743       
456537661        456605526        456677111        456753193      443599337     
  443839345        444062335        444553002        444725550        455896902
       455954297        456011147        456068337        456126622       
443489166        456242460        456300276        456356286        456413855   
    456473776        456537687        456605534        456677129       
456753201      443599394        443839360        444062434        444553051     
  444725584        455896910        455954305        456011170        456068345
       456126648        443492830        456242478        456300284       
456356294        456413863        456473784        456537695        456605559   
    456677137        456753219      443599501        443839402        444062442
       444553143        444725634        455896928        455954313       
456011212        456068360        456126655        443492947        456242486   
    456300318        456356310        456413889        456473792       
456537703        456605575        456677145        456753227      443599592     
  443839493        444062475        444553234        444725683        455896944
       455954339        456011220        456068378        456126663       
443493127        456242494        456300326        456356328        456413905   
    456473800        456537711        456605583        456677152       
456753235      443599626        443839741        444062483        444553267     
  444725725        455896951        455954347        456011238        456068394
       456126697        443494810        456242510        456300334       
456356344        456413921        456473818        456537752        456605617   
    456677178        456753318      443599956        443839956        444062582
       444553275        444725899        455896977        455954354       
456011246        456068402        456126705        443497516        456242569   
    456300375        456356351        456413939        456473834       
456537828        456605625        456677202        456753326      443600051     
  443840020        444062590        444553283        444725931        455896985
       455954370        456011253        456068410        456126713       
443497599        456242619        456300417        456356369        456413954   
    456473875        456537836        456605641        456677210       
456753342      443600101        443840053        444062608        444553325     
  444725972        455896993        455954388        456011261        456068451
       456126721        443498068        456242635        456300425       
456356377        456413970        456473883        456537869        456605658   
    456677228        456753383      443600127        443840095        444062665
       444553358        444726046        455897017        455954396       
456011279        456068469        456126770        443498589        456242650   
    456300441        456356393        456414051        456473917       
456537885        456605666        456677244        456753391      443600176     
  443840160        444062798        444553408        444726087        455897066
       455954412        456011287        456068477        456126788       
443498787        456242668        456300474        456356427        456414077   
    456473941        456537893        456605674        456677269       
456753409      443600226        443840186        444062871        444553473     
  444726103        455897074        455954446        456011295        456068485
       456126804        443499835        456242676        456300490       
456356435        456414085        456473974        456537901        456605682   
    456677277        456753425      443600275        443840244        444062947
       444553507        444726129        455897124        455954453       
456011311        456068501        456126812        443500574        456242718   
    456300508        456356443        456414101        456473990       
456537927        456605690        456677285        456753441      443600507     
  443840251        444062954        444553531        444726137        455897140
       455954487        456011329        456068519        456126820       
443501135        456242726        456300540        456356468        456414127   
    456474055        456537935        456605708        456677327       
456753466      443600580        443840269        444062970        444553580     
  444726178        455897157        455954495        456011345        456068527
       456126846        443501358        456242734        456300565       
456356484        456414143        456474063        456537968        456605716   
    456677343        456753482      443600648        443840277        444063168
       444553648        444726202        455897165        455954503       
456011352        456068535        456126853        443501424        456242759   
    456300573        456356500        456414150        456474071       
456537984        456605732        456677350        456753490      443600796     
  443840525        444063176        444553689        444726210        455897181
       455954511        456011386        456068543        456126861       
443501754        456242775        456300581        456356518        456414176   
    456474113        456537992        456605740        456677376       
456753508      443600945        443840566        444063192        444553705     
  444726228        455897207        455954529        456011394        456068550
       456126879        443502257        456242809        456300599       
456356534        456414192        456474139        456538008        456605757   
    456677459        456753516      443601026        443840582        444063374
       444553713        444726293        455897231        455954537       
456011402        456068568        456126887        443502364        456242817   
    456300607        456356559        456414200        456474154       
456538016        456605773        456677491        456753524      443601174     
  443840707        444063416        444553812        444726400        455897264
       455954552        456011410        456068592        456126895       
443502802        456242833        456300615        456356567        456414226   
    456474162        456538024        456605781        456677517       
456753532      443601190        443840723        444063424        444553846     
  444726574        455897272        455954560        456011428        456068600
       456126911        443502844        456242882        456300631       
456356575        456414242        456474170        456538040        456605799   
    456677533        456753540      443601224        443840897        444063440
       444553861        444726608        455897298        455954578       
456011436        456068618        456126937        443502968        456242890   
    456300649        456356583        456414275        456474188       
456538057        456605815        456677541        456753565      443601257     
  443840921        444063531        444553978        444726624        455897314
       455954586        456011444        456068642        456126945       
443504543        456242908        456300664        456356591        456414291   
    456474196        456538099        456605823        456677558       
456753599      443601315        443841002        444063655        444554059     
  444726673        455897330        455954602        456011451        456068659
       456126960        443505169        456242973        456300672       
456356609        456414317        456474204        456538115        456605864   
    456677566        456753623      443601356        443841036        444063663
       444554166        444726699        455897348        455954610       
456011469        456068667        456126978        443505771        456243039   
    456300680        456356617        456414325        456474212       
456538123        456605880        456677582        456753656      443601547     
  443841119        444063671        444554208        444726715        455897355
       455954628        456011477        456068683        456126986       
443506043        456243054        456300698        456356625        456414341   
    456474220        456538131        456605898        456677616       
456753672      443601588        443841143        444063747        444554307     
  444726731        455897363        455954636        456011535        456068691
       456127000        443506381        456243062        456300714       
456356658        456414358        456474246        456538156        456605948   
    456677632        456753698      443601810        443841184        444063911
       444554398        444726749        455897371        455954651       
456011543        456068709        456127075        443507280        456243070   
    456300730        456356666        456414374        456474253       
456538164        456605963        456677640        456753722      443601885     
  443841291        444063937        444554422        444726780        455897405
       455954677        456011584        456068725        456127125       
443507504        456243088        456300755        456356674        456414382   
    456474279        456538172        456605989        456677657       
456753755      443601935        443841309        444064117        444554455     
  444726798        455897413        455954685        456011592        456068733
       456127133        443507553        456243104        456300797       
456356682        456414408        456474287        456538198        456606003   
    456677673        456753797      443602008        443841390        444064125
       444554489        444726806        455897421        455954719       
456011600        456068758        456127141        443508569        456243153   
    456300805        456356690        456414416        456474295       
456538230        456606011        456677681        456753805      443602040     
  443841408        444064133        444554513        444726848        455897439
       455954735        456011618        456068766        456127174       
443509146        456243161        456300839        456356708        456414424   
    456474303        456538248        456606052        456677699       
456753813      443602057        443841457        444064141        444554539     
  444726863        455897462        455954743        456011634        456068774
       456127182        443509229        456243179        456300847       
456356724        456414432        456474311        456538255        456606060   
    456677707        456753821      443602149        443841465        444064208
       444554554        444726897        455897488        455954750       
456011642        456068790        456127190        456182054        456243187   
    456300862        456356732        456414457        456474329       
456538297        456606086        456677715        456753839      443602230     
  443841499        444064299        444554588        444726921        455897496
       455954768        456011659        456068808        456127208       
456182062        456243203        456300870        456356757        456414473   
    456474337        456538305        456606094        456677731       
456753847      443602255        443841507        444064356        444554711     
  444726954        455897504        455954784        456011675        456068816
       456127240        456182070        456243211        456300888       
456356773        456414507        456474345        456538313        456606128   
    456677749        456753854      443602263        443841580        444064372
       444554810        444726970        455897512        455954792       
456011683        456068832        456127273        456182088        456243229   
    456300904        456356781        456414515        456474360       
456538339        456606136        456677756        456753870      443602339     
  443841648        444064414        444554836        444726996        455897520
       455954818        456011709        456068865        456127281       
456182112        456243237        456300912        456356799        456414523   
    456474386        456538370        456606151        456677764       
456753896      443602388        443841762        444064471        444554893     
  444727028        455897538        455954826        456011725        456068873
       456127315        456182138        456243278        456300938       
456356823        456414531        456474402        456538396        456606169   
    456677806        456753912      443602461        443841879        444064505
       444554927        444727085        455897553        455954834       
456011733        456068899        456127323        456182153        456243286   
    456300946        456356831        456414564        456474410       
456538404        456606177        456677830        456753920      443602503     
  443841929        444064554        444554950        444727093        455897561
       455954867        456011758        456068923        456127331       
456182161        456243302        456300953        456356849        456414572   
    456474469        456538412        456606193        456677848       
456753979      443602560        443842042        444064570        444554968     
  444727143        455897603        455954875        456011766        456068931
       456127356        456182211        456243310        456300961       
456356872        456414598        456474477        456538420        456606201   
    456677855        456754027      443602727        443842067        444064661
       444555072        444727150        455897611        455954883       
456011774        456068956        456127372        456182229        456243328   
    456300979        456356898        456414614        456474519       
456538461        456606235        456677863        456754050      443602792     
  443842109        444064679        444555148        444727184        455897629
       455954891        456011782        456068980        456127406       
456182237        456243377        456300987        456356922        456414622   
    456474527        456538487        456606243        456677905       
456754084      443602834        443842158        444064695        444555155     
  444727200        455897637        455954917        456011790        456068998
       456127414        456182252        456243385        456301019       
456356963        456414630        456474535        456538495        456606250   
    456677913        456754092      443602917        443842240        444064737
       444555221        444727234        455897645        455954925       
456011808        456069004        456127422        456182278        456243401   
    456301027        456356971        456414648        456474543       
456538545        456606268        456677939        456754126      443602925     
  443842257        444064810        444555262        444727317        455897660
       455954933        456011816        456069038        456127463       
456182302        456243419        456301043        456356989        456414655   
    456474550        456538552        456606284        456677947       
456754142      443602933        443842307        444064836        444555338     
  444727374        455897678        455954941        456011832        456069046
       456127471        456182310        456243427        456301050       
456357037        456414671        456474592        456538560        456606300   
    456677970        456754167   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443602974        443842331        444064877        444555361       
444727424        455897694        455954958        456011840        456069053   
    456127505        456182328        456243435        456301084       
456357045        456414689        456474642        456538578        456606318   
    456677988        456754191      443603022        443842398        444064893
       444555478        444727507        455897702        455954966       
456011857        456069061        456127513        456182351        456243443   
    456301100        456357060        456414697        456474659       
456538610        456606326        456677996        456754209      443603147     
  443842539        444064992        444555551        444727572        455897710
       455954974        456011881        456069087        456127521       
456182369        456243468        456301126        456357078        456414713   
    456474667        456538628        456606334        456678051       
456754217      443603170        443842596        444065023        444555569     
  444727598        455897736        455954990        456011907        456069095
       456127588        456182377        456243500        456301134       
456357094        456414739        456474691        456538644        456606359   
    456678093        456754225      443603212        443842604        444065155
       444555585        444727655        455897777        455955013       
456011915        456069111        456127604        456182393        456243534   
    456301142        456357102        456414747        456474725       
456538651        456606367        456678101        456754233      443603295     
  443842802        444065163        444555601        444727663        455897819
       455955021        456011931        456069137        456127620       
456182401        456243542        456301167        456357110        456414754   
    456474733        456538669        456606383        456678119       
456754241      443603337        443842851        444065221        444555627     
  444727747        455897827        455955047        456011956        456069186
       456127653        456182427        456243567        456301175       
456357151        456414770        456474741        456538685        456606391   
    456678127        456754258      443603345        443842877        444065247
       444555726        444727754        455897835        455955054       
456011998        456069194        456127679        456182435        456243617   
    456301183        456357177        456414788        456474758       
456538701        456606425        456678143        456754324      443603477     
  443842919        444065270        444555742        444727804        455897843
       455955062        456012046        456069202        456127687       
456182450        456243674        456301191        456357185        456414796   
    456474766        456538735        456606441        456678150       
456754357      443603493        443842943        444065304        444555841     
  444727812        455897850        455955070        456012061        456069228
       456127703        456182492        456243682        456301233       
456357201        456414812        456474774        456538743        456606458   
    456678168        456754365      443603543        443843016        444065445
       444555908        444727838        455897868        455955088       
456012079        456069244        456127711        456182518        456243724   
    456301241        456357219        456414820        456474808       
456538750        456606466        456678200        456754399      443603568     
  443843073        444065627        444555940        444727879        455897876
       455955096        456012087        456069251        456127729       
456182534        456243740        456301266        456357250        456414838   
    456474857        456538776        456606474        456678218       
456754431      443603600        443843081        444065775        444555957     
  444727887        455897900        455955112        456012095        456069269
       456127752        456182559        456243757        456301282       
456357268        456414879        456474881        456538784        456606490   
    456678226        456754449      443603774        443843115        444065809
       444555981        444727895        455897926        455955120       
456012111        456069293        456127810        456182575        456243781   
    456301290        456357318        456414887        456474899       
456538792        456606516        456678234        456754498      443603915     
  443843149        444065841        444556104        444727945        455897942
       455955146        456012129        456069368        456127828       
456182609        456243807        456301316        456357342        456414903   
    456474915        456538818        456606524        456678259       
456754522      443603949        443843156        444065924        444556153     
  444727952        455897975        455955195        456012145        456069376
       456127836        456182617        456243815        456301332       
456357359        456414911        456474923        456538842        456606540   
    456678291        456754530      443604038        443843321        444066054
       444556161        444727994        455897983        455955203       
456012160        456069384        456127844        456182625        456243823   
    456301381        456357367        456414929        456474931       
456538859        456606557        456678309        456754548      443604152     
  443843347        444066112        444556195        444728083        455897991
       455955211        456012186        456069392        456127851       
456182633        456243831        456301399        456357383        456414945   
    456474956        456538883        456606565        456678317       
456754555      443604210        443843354        444066120        444556211     
  444728125        455898049        455955252        456012210        456069400
       456127877        456182666        456243864        456301407       
456357409        456414952        456474972        456538891        456606573   
    456678325        456754597      443604236        443843370        444066179
       444556310        444728133        455898064        455955260       
456012228        456069426        456127893        456182690        456243922   
    456301415        456357417        456414960        456474998       
456538917        456606623        456678333        456754621      443604343     
  443843495        444066187        444556351        444728166        455898098
       455955278        456012236        456069442        456127927       
456182708        456243955        456301423        456357425        456414986   
    456475003        456538925        456606649        456678358       
456754639      443604376        443843578        444066229        444556484     
  444728174        455898114        455955294        456012277        456069491
       456127935        456182724        456243971        456301431       
456357433        456415009        456475029        456538966        456606664   
    456678374        456754712      443604418        443843628        444066369
       444556492        444728190        455898122        455955328       
456012293        456069509        456127976        456182732        456243989   
    456301449        456357466        456415017        456475037       
456538990        456606672        456678432        456754753      443604509     
  443843636        444066377        444556633        444728273        455898130
       455955336        456012301        456069517        456127992       
456182740        456244003        456301456        456357532        456415025   
    456475045        456539006        456606680        456678465       
456754761      443604558        443843669        444066575        444556641     
  444728372        455898148        455955344        456012319        456069533
       456128032        456182757        456244029        456301464       
456357573        456415033        456475078        456539014        456606706   
    456678481        456754779      443604715        443843784        444066591
       444556682        444728422        455898155        455955351       
456012343        456069541        456128040        456182765        456244037   
    456301472        456357607        456415066        456475086       
456539022        456606714        456678507        456754787      443604855     
  443843800        444066617        444556690        444728547        455898163
       455955369        456012384        456069582        456128065       
456182773        456244078        456301498        456357615        456415082   
    456475128        456539055        456606722        456678515       
456754795      443604889        443843842        444066666        444556708     
  444728588        455898171        455955377        456012392        456069590
       456128073        456182799        456244128        456301506       
456357631        456415090        456475136        456539063        456606771   
    456678549        456754829      443604970        443843867        444066781
       444556757        444728653        455898189        455955385       
456012426        456069608        456128081        456182807        456244177   
    456301514        456357664        456415108        456475151       
456539089        456606789        456678622        456754845      443605100     
  443843875        444066823        444556765        444728661        455898197
       455955401        456012442        456069616        456128099       
456182815        456244185        456301522        456357672        456415116   
    456475169        456539121        456606805        456678630       
456754878      443605191        443844022        444066849        444556823     
  444728729        455898205        455955419        456012459        456069624
       456128107        456182831        456244193        456301530       
456357706        456415124        456475177        456539139        456606813   
    456678648        456754886      443605241        443844030        444066864
       444556872        444728745        455898239        455955427       
456012467        456069632        456128115        456182856        456244235   
    456301548        456357722        456415132        456475185       
456539154        456606847        456678689        456754894      443605423     
  443844097        444066948        444556880        444728760        455898270
       455955443        456012491        456069640        456128131       
456182864        456244243        456301555        456357730        456415157   
    456475193        456539162        456606862        456678697       
456754936      443605464        443844444        444067045        444557011     
  444728802        455898296        455955450        456012517        456069657
       456128149        456182872        456244284        456301563       
456357797        456415165        456475201        456539170        456606888   
    456678770        456754944      443605480        443844576        444067110
       444557086        444728869        455898304        455955476       
456012525        456069673        456128156        456182880        456244318   
    456301571        456357805        456415173        456475227       
456539204        456606904        456678796        456754969      443605514     
  443844691        444067151        444557193        444728950        455898312
       455955492        456012533        456069681        456128164       
456182906        456244326        456301589        456357813        456415181   
    456475235        456539212        456606912        456678812       
456754977      443605639        443844717        444067169        444557227     
  444728968        455898338        455955500        456012566        456069699
       456128180        456182922        456244334        456301597       
456357870        456415223        456475243        456539238        456606920   
    456678820        456754985      443605738        443844808        444067359
       444557243        444728976        455898346        455955526       
456012574        456069707        456128198        456182930        456244342   
    456301605        456357888        456415231        456475292       
456539253        456606946        456678838        456755016      443606090     
  443844840        444067375        444557292        444729057        455898353
       455955583        456012582        456069731        456128230       
456182955        456244367        456301613        456357896        456415264   
    456475300        456539261        456606953        456678853       
456755040      443606140        443844881        444067391        444557326     
  444729180        455898361        455955609        456012590        456069749
       456128248        456182963        456244375        456301639       
456357904        456415280        456475318        456539279        456606979   
    456678887        456755065      443606215        443844907        444067409
       444557334        444729198        455898387        455955625       
456012608        456069764        456128255        456182971        456244383   
    456301670        456357912        456415306        456475334       
456539303        456606995        456678895        456755107      443606397     
  443844915        444068001        444557425        444729263        455898395
       455955641        456012624        456069780        456128271       
456183003        456244391        456301688        456357938        456415322   
    456475367        456539311        456607050        456678952       
456755115      443606421        443845060        444068043        444557466     
  444729297        455898403        455955658        456012657        456069798
       456128289        456183011        456244409        456301696       
456357995        456415363        456475375        456539329        456607068   
    456678978        456755123      443606512        443845144        444068068
       444557474        444729313        455898411        455955674       
456012673        456069806        456128321        456183037        456244417   
    456301720        456358019        456415371        456475409       
456539337        456607076        456678986        456755149      443606561     
  443845193        444068076        444557540        444729370        455898429
       455955682        456012707        456069814        456128339       
456183045        456244425        456301738        456358027        456415389   
    456475417        456539345        456607084        456679018       
456755164      443606645        443845227        444068340        444557607     
  444729396        455898445        455955708        456012715        456069822
       456128354        456183052        456244458        456301746       
456358035        456415405        456475425        456539360        456607092   
    456679042        456755172      443606728        443845367        444068407
       444557615        444729511        455898452        455955732       
456012723        456069830        456128362        456183060        456244466   
    456301753        456358068        456415413        456475466       
456539378        456607134        456679059        456755198      443606769     
  443845383        444068423        444557623        444729644        455898486
       455955757        456012731        456069863        456128388       
456183078        456244482        456301761        456358100        456415439   
    456475474        456539394        456607142        456679109       
456755222      443606835        443845417        444068548        444557755     
  444729651        455898494        455955773        456012749        456069871
       456128396        456183086        456244490        456301779       
456358142        456415447        456475508        456539436        456607167   
    456679117        456755248      443607015        443845573        444069009
       444557813        444729701        455898502        455955799       
456012756        456069889        456128404        456183094        456244516   
    456301803        456358159        456415454        456475516       
456539444        456607175        456679125        456755263      443607122     
  443845607        444069017        444557888        444729727        455898528
       455955807        456012764        456069905        456128412       
456183110        456244532        456301829        456358183        456415496   
    456475524        456539451        456607225        456679141       
456755271      443607148        443845631        444069074        444557896     
  444729784        455898551        455955815        456012772        456069913
       456128438        456183128        456244573        456301837       
456358191        456415504        456475540        456539485        456607241   
    456679190        456755313      443607254        443845672        444069108
       444557938        444729834        455898577        455955823       
456012798        456069921        456128446        456183136        456244581   
    456301845        456358209        456415512        456475557       
456539519        456607266        456679216        456755321      443607437     
  443845755        444069116        444557946        444729875        455898601
       455955831        456012814        456069947        456128453       
456183144        456244599        456301852        456358225        456415538   
    456475565        456539535        456607274        456679240       
456755339      443607502        443845797        444069124        444557961     
  444729958        455898619        455955849        456012830        456069962
       456128461        456183151        456244631        456301860       
456358233        456415546        456475581        456539550        456607282   
    456679257        456755354      443607577        443845938        444069165
       444558019        444729966        455898643        455955856       
456012848        456069988        456128495        456183177        456244649   
    456301878        456358241        456415553        456475607       
456539568        456607316        456679281        456755362      443607627     
  443845987        444069223        444558084        444729982        455898650
       455955872        456012855        456069996        456128503       
456183185        456244672        456301886        456358258        456415579   
    456475615        456539576        456607324        456679299       
456755388      443607692        443846100        444069231        444558100     
  444730071        455898668        455955898        456012863        456070002
       456128529        456183193        456244706        456301894       
456358274        456415587        456475623        456539584        456607332   
    456679307        456755396      443607718        443846118        444069272
       444558142        444730105        455898692        455955906       
456012871        456070028        456128537        456183201        456244722   
    456301902        456358282        456415629        456475664       
456539592        456607340        456679315        456755412      443607734     
  443846142        444069330        444558191        444730121        455898700
       455955914        456012897        456070036        456128545       
456183219        456244755        456301928        456358357        456415645   
    456475672        456539600        456607365        456679349       
456755438      443607841        443846274        444069405        444558241     
  444730253        455898718        455955922        456012905        456070051
       456128610        456183227        456244771        456301936       
456358381        456415660        456475680        456539618        456607381   
    456679380        456755446      443607866        443846316        444069454
       444558282        444730287        455898726        455955930       
456012913        456070077        456128644        456183235        456244797   
    456301944        456358407        456415678        456475698       
456539709        456607407        456679398        456755479      443607890     
  443846399        444069470        444558498        444730311        455898742
       455955948        456012939        456070085        456128651       
456183243        456244821        456301951        456358415        456415686   
    456475714        456539717        456607415        456679414       
456755487      443607965        443846464        444069561        444558613     
  444730501        455898767        455955955        456012962        456070093
       456128669        456183250        456244888        456301969       
456358423        456415694        456475730        456539741        456607423   
    456679455        456755537      443608062        443846498        444069611
       444558753        444730576        455898775        455955963       
456012970        456070101        456128677        456183268        456244896   
    456301977        456358431        456415710        456475755       
456539758        456607431        456679489        456755545      443608112     
  443846514        444069744        444558779        444730584        455898783
       455955971        456012988        456070119        456128685       
456183284        456244912        456301985        456358456        456415728   
    456475771        456539766        456607449        456679497       
456755578      443608138        443846597        444069785        444558928     
  444730642        455898817        455955989        456013002        456070127
       456128693        456183300        456244938        456301993       
456358464        456415769        456475797        456539774        456607456   
    456679505        456755594      443608203        443846605        444069900
       444558944        444730691        455898858        455955997       
456013010        456070135        456128719        456183326        456244961   
    456302017        456358472        456415777        456475805       
456539790        456607464        456679570        456755610      443608260     
  443846720        444069926        444558951        444730709        455898866
       455956011        456013036        456070143        456128743       
456183342        456245018        456302025        456358480        456415785   
    456475813        456539816        456607472        456679588       
456755644      443608278        443846902        444069959        444558993     
  444730766        455898882        455956029        456013044        456070168
       456128768        456183359        456245125        456302033       
456358506        456415801        456475854        456539840        456607514   
    456679646        456755651      443608351        443847108        444069967
       444559074        444730816        455898908        455956037       
456013051        456070176        456128784        456183367        456245133   
    456302066        456358514        456415819        456475862       
456539865        456607548        456679653        456755677      443608518     
  443847165        444070080        444559090        444730881        455898916
       455956052        456013093        456070184        456128792       
456183375        456245141        456302082        456358530        456415843   
    456475870        456539873        456607563        456679679       
456755685      443608534        443847173        444070130        444559173     
  444730915        455898940        455956144        456013119        456070234
       456128800        456183383        456245158        456302090       
456358548        456415850        456475912        456539899        456607571   
    456679687        456755701   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443608641        443847298        444070163        444559223       
444730956        455898957        455956151        456013127        456070259   
    456128818        456183409        456245166        456302108       
456358555        456415884        456475938        456539923        456607589   
    456679695        456755727      443608658        443847306        444070270
       444559355        444730964        455898973        455956185       
456013135        456070283        456128826        456183417        456245190   
    456302124        456358597        456415926        456475946       
456539956        456607605        456679703        456755735      443608914     
  443847389        444070288        444559389        444730998        455898999
       455956235        456013143        456070291        456128834       
456183433        456245208        456302132        456358605        456415959   
    456475953        456539980        456607613        456679745       
456755792      443608971        443847496        444070361        444559413     
  444731103        455899005        455956268        456013150        456070325
       456128859        456183441        456245216        456302140       
456358613        456415991        456475961        456539998        456607647   
    456679752        456755800      443608989        443847553        444070536
       444559454        444731178        455899013        455956276       
456013168        456070374        456128867        456183458        456245224   
    456302157        456358654        456416007        456475979       
456540004        456607670        456679760        456755826      443609011     
  443847603        444070585        444559470        444731277        455899021
       455956300        456013192        456070382        456128917       
456183466        456245232        456302173        456358688        456416031   
    456475987        456540038        456607688        456679786       
456755867      443609102        443847728        444070619        444559488     
  444731285        455899039        455956334        456013200        456070390
       456128974        456183474        456245240        456302181       
456358712        456416056        456475995        456540061        456607696   
    456679794        456755891      443609144        443847736        444070643
       444559710        444731368        455899054        455956359       
456013218        456070416        456129006        456183482        456245257   
    456302199        456358720        456416072        456476035       
456540095        456607704        456679802        456755917      443609177     
  443847751        444070700        444559744        444731384        455899088
       455956367        456013234        456070432        456129030       
456183490        456245299        456302215        456358738        456416098   
    456476043        456540103        456607712        456679810       
456755941      443609185        443847777        444070866        444559827     
  444731392        455899104        455956409        456013242        456070440
       456129048        456183508        456245307        456302223       
456358753        456416122        456476050        456540111        456607746   
    456679836        456755990      443609201        443847876        444071013
       444559843        444731400        455899138        455956425       
456013259        456070457        456129055        456183516        456245349   
    456302231        456358761        456416148        456476076       
456540145        456607753        456679844        456756022      443609276     
  443847959        444071047        444559876        444731418        455899146
       455956433        456013267        456070481        456129063       
456183524        456245356        456302249        456358779        456416155   
    456476100        456540160        456607779        456679851       
456756030      443609292        443848049        444071161        444559991     
  444731426        455899161        455956441        456013275        456070499
       456129089        456183532        456245364        456302256       
456358787        456416197        456476118        456540178        456607787   
    456679869        456756055      443609490        443848312        444071179
       444560007        444731475        455899187        455956482       
456013283        456070515        456129121        456183540        456245372   
    456302264        456358811        456416205        456476126       
456540186        456607803        456679935        456756063      443609607     
  443848700        444071195        444560064        444731533        455899195
       455956508        456013317        456070523        456129147       
456183557        456245398        456302272        456358845        456416221   
    456476159        456540194        456607811        456679943       
456756071      443609615        443848734        444071211        444560072     
  444731582        455899203        455956532        456013325        456070549
       456129196        456183565        456245414        456302280       
456358860        456416254        456476209        456540202        456607829   
    456679976        456756089      443609631        443848965        444071252
       444560106        444731863        455899211        455956557       
456013333        456070564        456129204        456183573        456245455   
    456302306        456358878        456416262        456476241       
456540244        456607837        456679984        456756105      443609722     
  443849047        444071260        444560122        444732077        455899229
       455956565        456013374        456070572        456129220       
456183581        456245463        456302314        456358894        456416288   
    456476258        456540251        456607878        456680008       
456756113      443609896        443849245        444071336        444560130     
  444732143        455899237        455956599        456013382        456070580
       456129246        456183599        456245471        456302322       
456358902        456416296        456476266        456540277        456607902   
    456680024        456756121      443609912        443849260        444071427
       444560163        444732168        455899278        455956607       
456013390        456070598        456129253        456183607        456245521   
    456302330        456358910        456416304        456476282       
456540285        456607910        456680032        456756170      443609961     
  443849286        444071542        444560262        444732218        455899286
       455956615        456013408        456070614        456129261       
456183631        456245554        456302348        456358936        456416320   
    456476308        456540293        456607928        456680073       
456756188      443610092        443849419        444071609        444560353     
  444732259        455899302        455956631        456013432        456070630
       456129295        456183656        456245562        456302389       
456358944        456416338        456476316        456540319        456607936   
    456680081        456756246      443610258        443849591        444071617
       444560379        444732283        455899328        455956664       
456013457        456070648        456129303        456183672        456245596   
    456302397        456358951        456416346        456476324       
456540335        456607969        456680099        456756329      443610316     
  443849625        444071724        444560452        444732333        455899369
       455956672        456013465        456070655        456129345       
456183680        456245604        456302405        456358985        456416353   
    456476332        456540343        456607977        456680115       
456756345      443610407        443849732        444071732        444560544     
  444732382        455899377        455956680        456013481        456070663
       456129352        456183698        456245612        456302421       
456358993        456416361        456476365        456540368        456608017   
    456680149        456756386      443610498        443849864        444071807
       444560577        444732440        455899385        455956698       
456013499        456070671        456129378        456183706        456245620   
    456302447        456359033        456416379        456476381       
456540376        456608025        456680172        456756394      443610555     
  443849880        444071963        444560635        444732473        455899393
       455956706        456013507        456070689        456129394       
456183714        456245638        456302462        456359058        456416395   
    456476407        456540384        456608033        456680180       
456756402      443610571        443849922        444071989        444560775     
  444732481        455899419        455956722        456013515        456070697
       456129410        456183722        456245646        456302496       
456359066        456416403        456476415        456540392        456608074   
    456680206        456756410      443610589        443850193        444071997
       444560783        444732499        455899427        455956730       
456013523        456070713        456129444        456183730        456245653   
    456302504        456359074        456416411        456476431       
456540400        456608108        456680222        456756451      443610613     
  443850284        444072045        444560791        444732549        455899435
       455956748        456013531        456070721        456129477       
456183748        456245679        456302520        456359082        456416437   
    456476449        456540418        456608124        456680263       
456756477      443610720        443850565        444072250        444560825     
  444732580        455899443        455956755        456013549        456070754
       456129493        456183755        456245687        456302538       
456359116        456416445        456476456        456540426        456608132   
    456680271        456756493      443610746        443850607        444072268
       444560916        444732598        455899450        455956763       
456013556        456070770        456129501        456183771        456245703   
    456302546        456359124        456416452        456476464       
456540434        456608215        456680297        456756501      443610753     
  443850722        444072276        444561062        444732630        455899468
       455956771        456013564        456070796        456129527       
456183797        456245737        456302579        456359140        456416460   
    456476480        456540442        456608223        456680305       
456756535      443610837        443850821        444072391        444561088     
  444732705        455899484        455956797        456013580        456070812
       456129535        456183813        456245745        456302587       
456359280        456416486        456476498        456540491        456608231   
    456680354        456756543      443610894        443850862        444072482
       444561104        444732713        455899518        455956805       
456013598        456070846        456129568        456183821        456245760   
    456302595        456359306        456416494        456476506       
456540517        456608256        456680388        456756550      443610936     
  443850870        444072516        444561153        444732762        455899534
       455956813        456013614        456070853        456129576       
456183839        456245794        456302603        456359314        456416502   
    456476530        456540533        456608264        456680438       
456756626      443610944        443850896        444072573        444561211     
  444732960        455899542        455956821        456013622        456070895
       456129584        456183847        456245810        456302611       
456359330        456416510        456476548        456540541        456608272   
    456680446        456756642      443610969        443850946        444072656
       444561252        444732978        455899567        455956839       
456013648        456070903        456129592        456183870        456245836   
    456302660        456359363        456416528        456476555       
456540558        456608280        456680453        456756659      443610985     
  443850953        444072748        444561294        444733067        455899575
       455956847        456013663        456070911        456129600       
456183888        456245869        456302686        456359405        456416551   
    456476571        456540582        456608298        456680479       
456756683      443611041        443851035        444072862        444561302     
  444733083        455899591        455956862        456013671        456070929
       456129618        456183896        456245877        456302694       
456359439        456416569        456476589        456540590        456608306   
    456680503        456756766      443611082        443851050        444073027
       444561427        444733091        455899641        455956870       
456013689        456070937        456129626        456183912        456245893   
    456302702        456359447        456416577        456476605       
456540608        456608355        456680511        456756782      443611090     
  443851068        444073035        444561435        444733109        455899666
       455956912        456013697        456070945        456129634       
456183920        456245901        456302736        456359454        456416619   
    456476613        456540632        456608363        456680537       
456756808      443611207        443851084        444073167        444561468     
  444733224        455899674        455956938        456013705        456070978
       456129675        456183938        456245950        456302744       
456359470        456416627        456476647        456540640        456608389   
    456680560        456756816      443611215        443851100        444073266
       444561542        444733232        455899690        455956946       
456013713        456070994        456129683        456183953        456245976   
    456302751        456359488        456416635        456476662       
456540657        456608462        456680586        456756832      443611223     
  443851183        444073365        444561625        444733281        455899708
       455956961        456013739        456071000        456129709       
456183961        456245984        456302769        456359496        456416643   
    456476696        456540681        456608488        456680628       
456756865      443611298        443851225        444073423        444561740     
  444733315        455899716        455956979        456013747        456071026
       456129725        456183979        456245992        456302777       
456359546        456416668        456476704        456540715        456608512   
    456680636        456756873      443611389        443851316        444073548
       444561823        444733331        455899724        455956987       
456013754        456071034        456129741        456184001        456246008   
    456302785        456359553        456416692        456476712       
456540723        456608520        456680644        456756881      443611553     
  443851381        444073563        444561872        444733398        455899765
       455956995        456013762        456071042        456129758       
456184027        456246016        456302793        456359587        456416700   
    456476720        456540764        456608538        456680669       
456756899      443611587        443851415        444073589        444561989     
  444733406        455899773        455957001        456013770        456071059
       456129782        456184050        456246024        456302801       
456359595        456416726        456476746        456540772        456608587   
    456680693        456756907      443611603        443851449        444073696
       444562037        444733513        455899781        455957019       
456013788        456071091        456129808        456184068        456246032   
    456302827        456359611        456416734        456476779       
456540780        456608629        456680743        456756915      443611637     
  443851456        444073746        444562128        444733646        455899807
       455957027        456013804        456071117        456129816       
456184126        456246040        456302835        456359629        456416742   
    456476787        456540814        456608637        456680750       
456756923      443611785        443851480        444073837        444562243     
  444733653        455899815        455957035        456013812        456071133
       456129824        456184142        456246065        456302843       
456359637        456416759        456476811        456540848        456608645   
    456680768        456756964      443611793        443851522        444073860
       444562300        444733778        455899849        455957043       
456013846        456071166        456129832        456184159        456246073   
    456302850        456359645        456416767        456476829       
456540855        456608702        456680776        456757004      443611918     
  443851548        444073902        444562318        444733794        455899856
       455957068        456013861        456071208        456129840       
456184183        456246081        456302868        456359652        456416825   
    456476837        456540913        456608710        456680784       
456757046      443611934        443851555        444074090        444562326     
  444733810        455899864        455957084        456013879        456071224
       456129857        456184191        456246115        456302876       
456359686        456416833        456476845        456540921        456608744   
    456680792        456757061      443611959        443851563        444074116
       444562375        444733844        455899872        455957092       
456013895        456071232        456129881        456184209        456246131   
    456302884        456359694        456416841        456476852       
456540939        456608751        456680826        456757079      443612031     
  443851605        444074199        444562433        444733869        455899898
       455957100        456013903        456071265        456129899       
456184233        456246180        456302900        456359702        456416866   
    456476860        456540954        456608769        456680883       
456757087      443612155        443851696        444074223        444562516     
  444733893        455899906        455957134        456013911        456071273
       456129931        456184241        456246198        456302918       
456359736        456416882        456476886        456540988        456608777   
    456680891        456757103      443612163        443851746        444074249
       444562540        444733919        455899914        455957183       
456013937        456071281        456129964        456184258        456246214   
    456302926        456359744        456416916        456476894       
456540996        456608785        456680925        456757129      443612221     
  443851803        444074314        444562573        444733943        455899955
       455957209        456013945        456071356        456129972       
456184274        456246255        456302934        456359751        456416924   
    456476902        456541002        456608793        456680966       
456757178      443612312        443851829        444074330        444562649     
  444733968        455899963        455957217        456013952        456071364
       456129998        456184316        456246271        456302942       
456359777        456416932        456476910        456541036        456608843   
    456680974        456757228      443612379        443851845        444074389
       444562672        444733976        455899989        455957233       
456013960        456071372        456130004        456184332        456246297   
    456302959        456359785        456416940        456476928       
456541051        456608850        456681022        456757269      443612429     
  443851860        444074413        444562680        444733984        455899997
       455957241        456013978        456071380        456130012       
456184340        456246305        456302967        456359868        456416965   
    456476936        456541077        456608876        456681030       
456757343      443612536        443851886        444074454        444562714     
  444734040        455900001        455957258        456013986        456071398
       456130079        456184381        456246313        456302991       
456359876        456416973        456476944        456541085        456608884   
    456681071        456757350      443612627        443851928        444074595
       444562763        444734164        455900019        455957282       
456013994        456071406        456130095        456184407        456246339   
    456303007        456359884        456416999        456476951       
456541101        456608942        456681089        456757376      443612668     
  443851936        444074629        444562771        444734172        455900027
       455957316        456014018        456071422        456130111       
456184415        456246347        456303015        456359892        456417039   
    456476969        456541127        456608975        456681097       
456757384      443612759        443852009        444074645        444562797     
  444734305        455900050        455957340        456014026        456071430
       456130137        456184423        456246354        456303023       
456359900        456417047        456476993        456541176        456608983   
    456681121        456757392      443612817        443852025        444074785
       444562854        444734347        455900068        455957357       
456014034        456071455        456130152        456184456        456246370   
    456303031        456359926        456417054        456477009       
456541192        456608991        456681147        456757418      443613112     
  443852074        444074892        444562888        444734370        455900084
       455957399        456014042        456071463        456130160       
456184464        456246396        456303056        456359934        456417096   
    456477017        456541234        456609023        456681154       
456757426      443613443        443852165        444074942        444562896     
  444734388        455900092        455957415        456014059        456071471
       456130178        456184498        456246404        456303064       
456359959        456417104        456477025        456541309        456609064   
    456681162        456757434      443613450        443852215        444074959
       444562961        444734453        455900100        455957449       
456014067        456071489        456130186        456184514        456246412   
    456303072        456359967        456417112        456477033       
456541317        456609080        456681188        456757442      443613773     
  443852322        444075030        444562979        444734537        455900134
       455957480        456014075        456071505        456130194       
456184522        456246420        456303080        456359983        456417120   
    456477058        456541325        456609106        456681196       
456757467      443613831        443852330        444075071        444563050     
  444734552        455900142        455957498        456014083        456071513
       456130251        456184548        456246446        456303098       
456359991        456417146        456477066        456541333        456609130   
    456681238        456757475   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443613856        443852363        444075196        444563076       
444734578        455900167        455957506        456014091        456071521   
    456130269        456184555        456246453        456303106       
456360007        456417153        456477082        456541358        456609148   
    456681279        456757491      443613906        443852439        444075220
       444563118        444734644        455900175        455957514       
456014109        456071596        456130277        456184563        456246461   
    456303171        456360031        456417161        456477090       
456541374        456609155        456681287        456757533      443614284     
  443852793        444075279        444563134        444734677        455900183
       455957563        456014117        456071612        456130293       
456184571        456246479        456303189        456360049        456417187   
    456477132        456541382        456609163        456681311       
456757574      443614318        443852827        444075345        444563167     
  444734719        455900209        455957589        456014125        456071653
       456130301        456184589        456246487        456303205       
456360056        456417195        456477157        456541390        456609189   
    456681329        456757582      443614417        443852884        444075451
       444563266        444734925        455900217        455957597       
456014133        456071679        456130319        456184605        456246495   
    456303213        456360064        456417203        456477165       
456541424        456609197        456681337        456757590      443614433     
  443852942        444075469        444563365        444734941        455900233
       455957605        456014141        456071703        456130327       
456184613        456246503        456303221        456360114        456417211   
    456477173        456541432        456609205        456681352       
456757608      443614441        443852975        444075519        444563415     
  444735054        455900266        455957613        456014158        456071737
       456130335        456184639        456246511        456303239       
456360130        456417229        456477199        456541457        456609270   
    456681386        456757616      443614557        443852991        444075840
       444563423        444735187        455900282        455957621       
456014166        456071745        456130343        456184647        456246529   
    456303254        456360148        456417237        456477215       
456541465        456609288        456681402        456757624      443614664     
  443853023        444075931        444563431        444735310        455900290
       455957639        456014174        456071752        456130368       
456184654        456246537        456303270        456360155        456417245   
    456477223        456541481        456609296        456681410       
456757632      443614672        443853049        444075972        444563449     
  444735427        455900316        455957647        456014182        456071786
       456130384        456184662        456246545        456303288       
456360163        456417252        456477231        456541515        456609304   
    456681436        456757657      443614854        443853056        444075980
       444563464        444735468        455900332        455957654       
456014190        456071794        456130400        456184670        456246552   
    456303304        456360171        456417278        456477256       
456541523        456609338        456681444        456757665      443615240     
  443853114        444075998        444563498        444735591        455900340
       455957662        456014208        456071836        456130426       
456184696        456246560        456303312        456360189        456417286   
    456477264        456541531        456609346        456681469       
456757673      443615505        443853346        444076004        444563621     
  444735666        455900357        455957688        456014216        456071844
       456130442        456184704        456246578        456303338       
456360197        456417294        456477280        456541549        456609361   
    456681485        456757681      443615760        443853411        444076061
       444563662        444735740        455900381        455957720       
456014232        456071851        456130459        456184746        456246586   
    456303353        456360213        456417310        456477298       
456541556        456609387        456681493        456757699      443615810     
  443853650        444076079        444563779        444735864        455900399
       455957738        456014240        456071869        456130475       
456184753        456246602        456303361        456360221        456417328   
    456477306        456541564        456609395        456681535       
456757723      443615844        443853692        444076202        444563902     
  444735898        455900407        455957746        456014257        456071885
       456130483        456184761        456246610        456303387       
456360239        456417336        456477330        456541572        456609445   
    456681543        456757731      443615893        443853700        444076228
       444564009        444735906        455900415        455957753       
456014265        456071893        456130491        456184779        456246636   
    456303411        456360247        456417344        456477355       
456541614        456609460        456681576        456757756      443615950     
  443854047        444076277        444564025        444735930        455900431
       455957787        456014273        456071901        456130509       
456184787        456246644        456303437        456360254        456417351   
    456477363        456541622        456609486        456681584       
456757764      443616222        443854195        444076285        444564116     
  444735955        455900456        455957803        456014315        456071919
       456130525        456184795        456246651        456303452       
456360262        456417369        456477371        456541689        456609528   
    456681592        456757772      443616255        443854351        444076293
       444564215        444735971        455900464        455957811       
456014323        456071943        456130533        456184803        456246677   
    456303460        456360288        456417377        456477389       
456541697        456609536        456681618        456757780      443616289     
  443854450        444076335        444564256        444736029        455900472
       455957829        456014331        456071950        456130541       
456184829        456246685        456303478        456360296        456417385   
    456477397        456541739        456609551        456681626       
456757798      443616339        443854534        444076434        444564272     
  444736037        455900498        455957845        456014349        456071976
       456130574        456184837        456246693        456303486       
456360312        456417401        456477405        456541754        456609569   
    456681634        456757848      443616388        443854542        444076467
       444564298        444736185        455900506        455957852       
456014356        456071992        456130582        456184845        456246750   
    456303494        456360353        456417419        456477413       
456541770        456609593        456681675        456757855      443616446     
  443854559        444076640        444564397        444736235        455900514
       455957886        456014372        456072008        456130616       
456184852        456246768        456303528        456360379        456417443   
    456477421        456541788        456609676        456681683       
456757863      443616560        443854864        444076673        444564447     
  444736284        455900522        455957894        456014380        456072016
       456130624        456184860        456246784        456303536       
456360387        456417450        456477439        456541812        456609700   
    456681709        456757889      443616644        443855150        444076756
       444564470        444736326        455900530        455957928       
456014398        456072024        456130657        456184886        456246792   
    456303544        456360395        456417484        456477447       
456541820        456609726        456681725        456757905      443616834     
  443855242        444076764        444564496        444736391        455900548
       455957936        456014406        456072032        456130673       
456184894        456246800        456303569        456360437        456417500   
    456477454        456541853        456609734        456681733       
456757913      443616883        443855481        444076798        444564587     
  444736458        455900571        455957951        456014414        456072073
       456130707        456184902        456246826        456303577       
456360445        456417526        456477462        456541861        456609742   
    456681741        456757947      443616909        443855663        444076814
       444564595        444736581        455900589        455957985       
456014422        456072081        456130731        456184936        456246834   
    456303593        456360452        456417542        456477496       
456541887        456609783        456681758        456757988      443616925     
  443855846        444076905        444564645        444736656        455900597
       455958033        456014430        456072099        456130749       
456184944        456246859        456303635        456360460        456417559   
    456477504        456541911        456609791        456681766       
456758010      443617030        443855929        444076954        444564686     
  444736706        455900605        455958041        456014448        456072107
       456130756        456184951        456246875        456303643       
456360478        456417567        456477520        456541929        456609825   
    456681808        456758044      443617055        443856109        444076996
       444564694        444736755        455900621        455958066       
456014455        456072115        456130764        456184985        456246891   
    456303650        456360494        456417583        456477538       
456541937        456609833        456681832        456758119      443617097     
  443856117        444077358        444564702        444736813        455900639
       455958082        456014497        456072123        456130772       
456185016        456246909        456303676        456360510        456417591   
    456477579        456541952        456609858        456681857       
456758135      443617105        443856133        444077382        444564710     
  444737027        455900647        455958157        456014505        456072149
       456130780        456185032        456246933        456303684       
456360536        456417617        456477587        456541960        456609890   
    456681865        456758143      443617139        443856174        444077440
       444564744        444737035        455900662        455958181       
456014513        456072156        456130798        456185081        456246966   
    456303692        456360551        456417625        456477595       
456541978        456609908        456681881        456758150      443617253     
  443856190        444077564        444564918        444737050        455900670
       455958207        456014539        456072164        456130814       
456185099        456246974        456303726        456360569        456417633   
    456477603        456541986        456609916        456681899       
456758168      443617477        443856232        444077648        444564934     
  444737290        455900696        455958215        456014562        456072172
       456130822        456185107        456246982        456303783       
456360577        456417641        456477611        456541994        456609940   
    456681907        456758176      443617535        443856315        444077747
       444564959        444737316        455900704        455958256       
456014570        456072180        456130830        456185131        456247006   
    456303791        456360585        456417658        456477629       
456542000        456609965        456681931        456758192      443617824     
  443856398        444077754        444565030        444737324        455900720
       455958272        456014588        456072198        456130848       
456185149        456247014        456303817        456360593        456417666   
    456477637        456542026        456609973        456681949       
456758218      443617832        443856505        444077861        444565113     
  444737332        455900761        455958280        456014612        456072230
       456130863        456185172        456247030        456303833       
456360601        456417674        456477645        456542034        456609999   
    456681956        456758234      443617840        443856547        444077929
       444565121        444737415        455900779        455958298       
456014620        456072255        456130889        456185180        456247055   
    456303841        456360619        456417682        456477660       
456542059        456610005        456681980        456758283      443617923     
  443856638        444077937        444565329        444737423        455900787
       455958306        456014638        456072271        456130897       
456185198        456247063        456303858        456360635        456417690   
    456477678        456542067        456610013        456681998       
456758291      443617949        443856695        444077945        444565402     
  444737472        455900803        455958314        456014653        456072289
       456130905        456185222        456247071        456303882       
456360650        456417708        456477694        456542083        456610062   
    456682020        456758333      443617964        443856703        444078042
       444565428        444737480        455900829        455958330       
456014661        456072297        456130913        456185230        456247089   
    456303890        456360668        456417716        456477728       
456542109        456610120        456682046        456758341      443618186     
  443856737        444078059        444565527        444737621        455900837
       455958355        456014679        456072305        456130921       
456185271        456247097        456303908        456360692        456417724   
    456477744        456542117        456610138        456682129       
456758358      443618236        443856927        444078133        444565733     
  444737639        455900845        455958363        456014695        456072321
       456130947        456185305        456247105        456303916       
456360734        456417732        456477769        456542125        456610161   
    456682137        456758366      443618343        443856935        444078166
       444565766        444737662        455900860        455958371       
456014703        456072339        456130962        456185339        456247113   
    456303932        456360759        456417740        456477785       
456542141        456610211        456682145        456758390      443618467     
  443856950        444078240        444565824        444737688        455900878
       455958389        456014711        456072354        456130970       
456185347        456247121        456303957        456360767        456417757   
    456477793        456542166        456610237        456682152       
456758432      443618558        443856976        444078257        444565857     
  444737795        455900894        455958405        456014729        456072362
       456131002        456185354        456247188        456303999       
456360775        456417765        456477801        456542174        456610245   
    456682160        456758440      443618640        443856992        444078315
       444565899        444737894        455900902        455958421       
456014737        456072370        456131010        456185370        456247196   
    456304013        456360783        456417773        456477819       
456542182        456610252        456682194        456758473      443618822     
  443857057        444078323        444566061        444737985        455900910
       455958454        456014752        456072396        456131036       
456185404        456247212        456304039        456360791        456417799   
    456477835        456542190        456610310        456682202       
456758499      443618947        443857073        444078331        444566079     
  444738017        455900928        455958496        456014760        456072404
       456131044        456185412        456247220        456304054       
456360817        456417807        456477850        456542208        456610328   
    456682236        456758507      443619077        443857115        444078356
       444566103        444738025        455900936        455958504       
456014778        456072412        456131051        456185438        456247246   
    456304062        456360825        456417823        456477876       
456542216        456610336        456682244        456758556      443619259     
  443857156        444078364        444566145        444738082        455900944
       455958512        456014786        456072438        456131077       
456185446        456247287        456304088        456360858        456417831   
    456477884        456542232        456610344        456682277       
456758580      443619325        443857172        444078463        444566152     
  444738108        455900969        455958553        456014794        456072461
       456131093        456185461        456247311        456304096       
456360866        456417856        456477892        456542273        456610369   
    456682301        456758622      443619333        443857255        444078471
       444566228        444738132        455900977        455958561       
456014802        456072479        456131101        456185495        456247329   
    456304120        456360874        456417872        456477900       
456542299        456610377        456682343        456758689      443619374     
  443857305        444078554        444566236        444738199        455900985
       455958579        456014810        456072487        456131119       
456185537        456247360        456304138        456360890        456417914   
    456477934        456542307        456610401        456682350       
456758697      443619416        443857362        444078570        444566269     
  444738264        455900993        455958595        456014828        456072495
       456131127        456185552        456247386        456304146       
456360908        456417922        456477967        456542323        456610435   
    456682368        456758705      443619424        443857412        444078588
       444566285        444738280        455901017        455958603       
456014851        456072511        456131135        456185560        456247402   
    456304153        456360916        456417930        456477975       
456542331        456610468        456682376        456758713      443619465     
  443857446        444078612        444566343        444738298        455901025
       455958611        456014869        456072529        456131150       
456185578        456247410        456304187        456360973        456417948   
    456477983        456542349        456610476        456682392       
456758754      443619499        443857479        444078620        444566442     
  444738314        455901033        455958629        456014877        456072537
       456131168        456185594        456247428        456304195       
456360999        456417955        456477991        456542356        456610484   
    456682418        456758762      443619515        443857495        444078737
       444566533        444738348        455901041        455958637       
456014885        456072545        456131184        456185602        456247436   
    456304211        456361021        456417971        456478015       
456542364        456610492        456682426        456758770      443619572     
  443857503        444078778        444566566        444738421        455901074
       455958645        456014901        456072552        456131200       
456185628        456247451        456304229        456361039        456417989   
    456478049        456542372        456610500        456682442       
456758820      443619622        443857578        444078794        444566582     
  444738470        455901090        455958678        456014950        456072560
       456131234        456185636        456247469        456304245       
456361047        456418003        456478072        456542406        456610518   
    456682467        456758853      443619663        443857701        444078828
       444566616        444738496        455901108        455958694       
456014968        456072578        456131242        456185644        456247477   
    456304278        456361070        456418011        456478080       
456542430        456610534        456682483        456758861      443619689     
  443857750        444079081        444566640        444738512        455901157
       455958710        456014984        456072586        456131267       
456185669        456247485        456304286        456361096        456418060   
    456478098        456542448        456610567        456682491       
456758903      443619713        443857859        444079115        444566699     
  444738553        455901173        455958736        456014992        456072594
       456131275        456185677        456247501        456304369       
456361104        456418078        456478106        456542455        456610575   
    456682509        456758911      443619960        443857875        444079230
       444566731        444738637        455901181        455958744       
456015007        456072636        456131309        456185719        456247519   
    456304450        456361112        456418086        456478122       
456542463        456610583        456682517        456758929      443620133     
  443857974        444079255        444566772        444738900        455901199
       455958751        456015015        456072644        456131325       
456185727        456247535        456304476        456361161        456418102   
    456478130        456542471        456610591        456682533       
456758945      443620141        443858048        444079263        444566830     
  444739148        455901215        455958777        456015080        456072685
       456131358        456185735        456247550        456304484       
456361179        456418128        456478148        456542505        456610625   
    456682541        456758952      443620612        443858113        444079396
       444566954        444739221        455901231        455958793       
456015106        456072693        456131366        456185743        456247576   
    456304500        456361195        456418144        456478155       
456542521        456610641        456682558        456758960      443620752     
  443858154        444079586        444566996        444739312        455901264
       455958827        456015114        456072719        456131374       
456185768        456247584        456304518        456361203        456418169   
    456478163        456542539        456610674        456682566       
456758986      443620760        443858162        444079610        444567010     
  444739338        455901272        455958835        456015122        456072727
       456131382        456185776        456247600        456304526       
456361211        456418177        456478171        456542547        456610682   
    456682574        456759018   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443620869        443858261        444079628        444567044       
444739379        455901306        455958843        456015130        456072750   
    456131408        456185784        456247618        456304534       
456361229        456418193        456478189        456542554        456610690   
    456682582        456759026      443620885        443858451        444079669
       444567077        444739403        455901314        455958850       
456015148        456072784        456131416        456185792        456247634   
    456304559        456361237        456418219        456478205       
456542562        456610740        456682590        456759067      443620901     
  443858527        444079719        444567366        444739445        455901348
       455958868        456015171        456072792        456131424       
456185818        456247642        456304567        456361245        456418227   
    456478213        456542570        456610757        456682608       
456759091      443621107        443858618        444079743        444567424     
  444739452        455901355        455958884        456015189        456072818
       456131432        456185826        456247667        456304575       
456361260        456418235        456478221        456542588        456610773   
    456682632        456759117      443621271        443858634        444079784
       444567515        444739510        455901371        455958892       
456015247        456072859        456131440        456185834        456247675   
    456304617        456361278        456418243        456478247       
456542612        456610781        456682681        456759125      443621297     
  443858709        444079800        444567598        444739585        455901397
       455958900        456015254        456072867        456131457       
456185867        456247683        456304625        456361286        456418250   
    456478254        456542620        456610799        456682707       
456759158      443621404        443858717        444079875        444567622     
  444739718        455901405        455958918        456015262        456072875
       456131473        456185875        456247725        456304641       
456361302        456418268        456478262        456542646        456610807   
    456682715        456759166      443621503        443858758        444079917
       444567663        444739759        455901413        455958942       
456015296        456072883        456131499        456185909        456247733   
    456304708        456361328        456418276        456478270       
456542661        456610815        456682731        456759174      443621552     
  443858774        444079933        444567705        444739981        455901439
       455958959        456015304        456072891        456131507       
456185917        456247741        456304716        456361351        456418284   
    456478288        456542695        456610831        456682764       
456759182      443621693        443858832        444079974        444567713     
  444740070        455901447        455958967        456015312        456072909
       456131523        456185933        456247758        456304724       
456361369        456418292        456478296        456542711        456610856   
    456682772        456759216      443621826        443858865        444079990
       444567812        444740112        455901454        455958983       
456015320        456072917        456131531        456185941        456247766   
    456304740        456361377        456418318        456478304       
456542752        456610880        456682780        456759257      443621842     
  443858873        444080170        444567903        444740237        455901462
       455958991        456015353        456072925        456131556       
456185966        456247774        456304765        456361393        456418326   
    456478312        456542778        456610914        456682806       
456759265      443621891        443858980        444080204        444567929     
  444740245        455901496        455959007        456015379        456072958
       456131564        456185974        456247782        456304773       
456361427        456418334        456478320        456542786        456610922   
    456682814        456759349      443622055        443859038        444080295
       444567952        444740260        455901504        455959023       
456015387        456072966        456131572        456185990        456247816   
    456304781        456361443        456418342        456478346       
456542802        456610971        456682822        456759398      443622097     
  443859053        444080329        444568000        444740278        455901512
       455959031        456015395        456072974        456131580       
456186006        456247824        456304807        456361450        456418359   
    456478353        456542828        456611011        456682921       
456759430      443622105        443859129        444080527        444568018     
  444740351        455901520        455959049        456015403        456072990
       456131598        456186022        456247840        456304815       
456361468        456418367        456478361        456542836        456611029   
    456682954        456759489      443622113        443859194        444080584
       444568034        444740385        455901546        455959064       
456015411        456073022        456131606        456186030        456247881   
    456304831        456361484        456418375        456478379       
456542869        456611037        456682962        456759505      443622261     
  443859319        444080667        444568158        444740427        455901561
       455959072        456015429        456073055        456131614       
456186055        456247899        456304849        456361500        456418391   
    456478395        456542877        456611060        456683002       
456759513      443622303        443859335        444080816        444568216     
  444740450        455901579        455959080        456015445        456073063
       456131622        456186063        456247915        456304864       
456361534        456418409        456478403        456542885        456611094   
    456683010        456759521      443622402        443859343        444080931
       444568281        444740617        455901587        455959098       
456015452        456073071        456131648        456186071        456247923   
    456304872        456361542        456418417        456478411       
456542901        456611151        456683028        456759539      443622444     
  443859418        444080956        444568323        444740641        455901603
       455959114        456015460        456073089        456131655       
456186105        456247949        456304880        456361559        456418425   
    456478429        456542935        456611169        456683069       
456759547      443622485        443859426        444081087        444568356     
  444740724        455901611        455959122        456015478        456073097
       456131671        456186113        456247956        456304906       
456361583        456418433        456478445        456542943        456611193   
    456683077        456759562      443622519        443859582        444081145
       444568398        444740773        455901652        455959130       
456015486        456073121        456131697        456186121        456247964   
    456304963        456361591        456418441        456478452       
456542950        456611201        456683085        456759570      443622600     
  443859632        444081210        444568430        444740906        455901660
       455959148        456015502        456073170        456131705       
456186139        456247972        456304971        456361641        456418458   
    456478460        456542968        456611219        456683093       
456759620      443622691        443859822        444081244        444568448     
  444740922        455901694        455959163        456015510        456073196
       456131713        456186147        456247980        456304997       
456361658        456418466        456478478        456542976        456611227   
    456683119        456759695      443622741        443859855        444081269
       444568554        444740930        455901710        455959171       
456015536        456073204        456131739        456186154        456248004   
    456305028        456361666        456418482        456478486       
456542984        456611276        456683127        456759711      443622782     
  443859897        444081285        444568752        444741037        455901728
       455959189        456015544        456073220        456131754       
456186196        456248020        456305044        456361690        456418490   
    456478494        456542992        456611300        456683150       
456759745      443622808        443859921        444081301        444568844     
  444741144        455901736        455959197        456015577        456073261
       456131770        456186204        456248038        456305051       
456361724        456418516        456478502        456543008        456611318   
    456683176        456759869      443622816        443859947        444081327
       444568851        444741193        455901744        455959205       
456015585        456073287        456131796        456186220        456248103   
    456305069        456361732        456418532        456478510       
456543024        456611334        456683184        456759877      443622865     
  443860283        444081376        444568869        444741235        455901777
       455959239        456015593        456073295        456131804       
456186246        456248129        456305085        456361740        456418557   
    456478528        456543032        456611359        456683259       
456759901      443622881        443860341        444081400        444568919     
  444741292        455901801        455959247        456015627        456073303
       456131820        456186253        456248145        456305093       
456361757        456418565        456478536        456543057        456611367   
    456683267        456760008      443622907        443860366        444081442
       444568984        444741318        455901819        455959254       
456015635        456073337        456131838        456186261        456248152   
    456305101        456361781        456418573        456478569       
456543065        456611383        456683283        456760016      443623129     
  443860408        444081483        444568992        444741342        455901827
       455959270        456015668        456073352        456131853       
456186287        456248160        456305135        456361799        456418581   
    456478577        456543073        456611417        456683309       
456760024      443623202        443860424        444081509        444569016     
  444741391        455901835        455959304        456015676        456073386
       456131887        456186303        456248178        456305150       
456361807        456418599        456478585        456543107        456611433   
    456683325        456760032      443623251        443860473        444081574
       444569032        444741516        455901843        455959312       
456015684        456073402        456131911        456186311        456248194   
    456305192        456361815        456418607        456478593       
456543123        456611466        456683358        456760115      443623327     
  443860606        444081673        444569099        444741573        455901850
       455959338        456015692        456073410        456131929       
456186329        456248210        456305200        456361823        456418623   
    456478601        456543131        456611482        456683374       
456760172      443623350        443860614        444081731        444569123     
  444741748        455901868        455959353        456015700        456073428
       456131960        456186345        456248244        456305226       
456361849        456418631        456478619        456543149        456611508   
    456683382        456760214      443623459        443860853        444081798
       444569180        444741854        455901892        455959361       
456015734        456073436        456131978        456186352        456248269   
    456305234        456361856        456418680        456478635       
456543180        456611524        456683424        456760222      443623491     
  443860903        444081806        444569198        444741862        455901918
       455959379        456015742        456073444        456131994       
456186378        456248277        456305242        456361864        456418706   
    456478643        456543198        456611532        456683432       
456760263      443623509        443860986        444081830        444569230     
  444741870        455901926        455959387        456015759        456073469
       456132000        456186386        456248285        456305259       
456361880        456418722        456478650        456543230        456611573   
    456683440        456760271      443623582        443861067        444081897
       444569339        444741987        455901942        455959395       
456015767        456073485        456132018        456186394        456248319   
    456305291        456361898        456418730        456478668       
456543248        456611581        456683457        456760289      443623590     
  443861125        444081962        444569354        444741995        455901967
       455959429        456015783        456073493        456132026       
456186402        456248327        456305333        456361906        456418748   
    456478684        456543255        456611615        456683473       
456760339      443623608        443861240        444082028        444569404     
  444742043        455901975        455959452        456015791        456073501
       456132034        456186436        456248335        456305358       
456361914        456418763        456478692        456543271        456611631   
    456683515        456760347      443623665        443861299        444082085
       444569495        444742225        455901983        455959478       
456015825        456073519        456132042        456186477        456248384   
    456305382        456361922        456418771        456478700       
456543289        456611649        456683523        456760362      443623756     
  443861513        444082093        444569511        444742316        455901991
       455959486        456015841        456073527        456132067       
456186485        456248392        456305390        456361930        456418797   
    456478718        456543297        456611656        456683531       
456760388      443623798        443861562        444082184        444569537     
  444742332        455902015        455959494        456015874        456073543
       456132075        456186493        456248400        456305408       
456361963        456418813        456478726        456543305        456611664   
    456683556        456760420      443623905        443861604        444082218
       444569578        444742480        455902031        455959528       
456015890        456073550        456132083        456186519        456248418   
    456305416        456361971        456418854        456478742       
456543321        456611698        456683564        456760446      443623921     
  443861679        444082226        444569636        444742506        455902056
       455959536        456015908        456073576        456132091       
456186584        456248426        456305432        456361989        456418870   
    456478759        456543347        456611722        456683606       
456760479      443623970        443861703        444082242        444569644     
  444742514        455902064        455959577        456015916        456073592
       456132109        456186600        456248434        456305473       
456361997        456418888        456478767        456543362        456611748   
    456683614        456760495      443623996        443861752        444082267
       444569669        444742522        455902072        455959601       
456015924        456073600        456132117        456186634        456248442   
    456305481        456362029        456418896        456478783       
456543388        456611771        456683630        456760503      443624010     
  443861836        444082374        444569685        444742571        455902106
       455959619        456015957        456073667        456132133       
456186659        456248467        456305507        456362045        456418912   
    456478809        456543396        456611821        456683663       
456760529      443624101        443861901        444082382        444569792     
  444742589        455902114        455959627        456015973        456073675
       456132141        456186675        456248483        456305515       
456362078        456418920        456478817        456543404        456611847   
    456683671        456760537      443624184        443861943        444082499
       444569818        444742647        455902155        455959643       
456016005        456073683        456132166        456186683        456248533   
    456305531        456362086        456418946        456478825       
456543412        456611888        456683705        456760545      443624200     
  443862065        444082549        444569941        444742712        455902163
       455959650        456016021        456073709        456132174       
456186691        456248541        456305549        456362094        456418979   
    456478833        456543420        456611912        456683721       
456760610      443624218        443862206        444082572        444569966     
  444742720        455902189        455959668        456016047        456073766
       456132182        456186709        456248574        456305556       
456362102        456418987        456478841        456543438        456611961   
    456683762        456760636      443624309        443862354        444082671
       444570048        444742746        455902239        455959676       
456016088        456073790        456132190        456186717        456248590   
    456305572        456362128        456418995        456478858       
456543446        456611979        456683796        456760651      443624317     
  443862461        444082697        444570055        444742779        455902247
       455959692        456016096        456073808        456132216       
456186725        456248608        456305598        456362136        456419001   
    456478866        456543453        456611995        456683804       
456760669      443624366        443862495        444082705        444570105     
  444742886        455902254        455959718        456016104        456073857
       456132224        456186733        456248616        456305614       
456362151        456419019        456478874        456543461        456612027   
    456683812        456760677      443624457        443862719        444082754
       444570162        444742910        455902262        455959726       
456016112        456073873        456132232        456186741        456248632   
    456305630        456362169        456419027        456478882       
456543479        456612043        456683820        456760685      443624549     
  443862735        444082838        444570311        444742977        455902270
       455959734        456016120        456073931        456132240       
456186766        456248640        456305655        456362185        456419043   
    456478908        456543487        456612050        456683846       
456760693      443624614        443862917        444082861        444570386     
  444742993        455902288        455959759        456016138        456073949
       456132281        456186774        456248657        456305689       
456362201        456419050        456478916        456543495        456612068   
    456683903        456760743      443624796        443862982        444082879
       444570402        444743074        455902296        455959767       
456016146        456073956        456132299        456186782        456248681   
    456305697        456362227        456419068        456478940       
456543511        456612100        456683945        456760750      443624838     
  443863162        444082895        444570444        444743108        455902304
       455959775        456016153        456073964        456132307       
456186790        456248699        456305705        456362243        456419076   
    456478957        456543537        456612118        456683952       
456760768      443624846        443863311        444082911        444570451     
  444743165        455902320        455959783        456016161        456073972
       456132315        456186808        456248764        456305713       
456362250        456419084        456478965        456543545        456612126   
    456683994        456760792      443624937        443863329        444082952
       444570535        444743181        455902338        455959791       
456016179        456074020        456132323        456186816        456248780   
    456305721        456362268        456419100        456478973       
456543552        456612134        456684018        456760818      443624986     
  443863378        444083083        444570600        444743207        455902353
       455959809        456016211        456074038        456132331       
456186832        456248806        456305739        456362284        456419118   
    456478981        456543560        456612159        456684034       
456760826      443625017        443863477        444083117        444570675     
  444743256        455902361        455959817        456016237        456074046
       456132372        456186840        456248822        456305754       
456362292        456419126        456478999        456543578        456612175   
    456684059        456760883      443625090        443863485        444083158
       444570774        444743264        455902379        455959825       
456016245        456074053        456132380        456186873        456248863   
    456305770        456362326        456419134        456479021       
456543594        456612183        456684067        456760909      443625207     
  443863519        444083240        444570972        444743314        455902387
       455959858        456016252        456074087        456132398       
456186899        456248871        456305788        456362334        456419159   
    456479039        456543602        456612191        456684075       
456760925      443625298        443863600        444083273        444571012     
  444743405        455902395        455959882        456016260        456074152
       456132406        456186907        456248889        456305812       
456362342        456419167        456479047        456543610        456612209   
    456684109        456760958      443625447        443863626        444083281
       444571061        444743454        455902403        455959916       
456016278        456074160        456132414        456186956        456248897   
    456305846        456362359        456419175        456479054       
456543628        456612225        456684125        456760966      443625488     
  443863725        444083349        444571111        444743496        455902437
       455959965        456016286        456074178        456132422       
456186972        456248905        456305853        456362375        456419209   
    456479070        456543636        456612233        456684133       
456761006      443625553        443863733        444083430        444571137     
  444743512        455902452        455959981        456016302        456074202
       456132430        456186980        456248947        456305879       
456362383        456419217        456479088        456543644        456612258   
    456684158        456761022   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443625678        443863774        444083463        444571152       
444743520        455902478        455959999        456016310        456074269   
    456132455        456187038        456248954        456305887       
456362391        456419225        456479138        456543651        456612282   
    456684174        456761030      443625694        443863964        444083539
       444571244        444743587        455902486        455960005       
456016328        456074293        456132463        456187046        456248962   
    456305911        456362409        456419233        456479179       
456543669        456612316        456684208        456761048      443625819     
  443863998        444083729        444571269        444743702        455902502
       455960013        456016351        456074301        456132471       
456187053        456248988        456305937        456362417        456419258   
    456479187        456543677        456612340        456684216       
456761055      443625843        443864111        444083737        444571343     
  444743942        455902510        455960021        456016369        456074319
       456132489        456187079        456249002        456305952       
456362433        456419266        456479195        456543685        456612357   
    456684224        456761063      443625918        443864152        444083752
       444571376        444743991        455902544        455960039       
456016377        456074327        456132505        456187095        456249010   
    456306026        456362441        456419282        456479229       
456543693        456612365        456684232        456761097      443625991     
  443864301        444083778        444571517        444744023        455902551
       455960047        456016393        456074335        456132513       
456187103        456249044        456306034        456362458        456419308   
    456479260        456543701        456612373        456684257       
456761105      443626023        443864392        444083943        444571533     
  444744106        455902585        455960054        456016401        456074350
       456132554        456187129        456249069        456306067       
456362466        456419316        456479278        456543719        456612431   
    456684265        456761170      443626031        443864442        444083976
       444571616        444744130        455902601        455960088       
456016419        456074368        456132570        456187137        456249077   
    456306083        456362482        456419332        456479286       
456543743        456612456        456684273        456761188      443626064     
  443864509        444084024        444571715        444744346        455902619
       455960104        456016435        456074384        456132596       
456187152        456249093        456306133        456362508        456419340   
    456479310        456543750        456612472        456684299       
456761196      443626205        443864574        444084040        444571749     
  444744551        455902635        455960120        456016443        456074418
       456132612        456187178        456249119        456306141       
456362524        456419357        456479377        456543768        456612480   
    456684315        456761220      443626213        443864616        444084099
       444571889        444744643        455902643        455960146       
456016450        456074426        456132620        456187194        456249135   
    456306158        456362532        456419365        456479419       
456543792        456612498        456684349        456761246      443626288     
  443864665        444084107        444571962        444744668        455902650
       455960153        456016468        456074434        456132638       
456187202        456249150        456306174        456362557        456419373   
    456479443        456543800        456612514        456684356       
456761253      443626395        443864905        444084115        444571970     
  444744775        455902676        455960179        456016476        456074459
       456132646        456187210        456249176        456306182       
456362581        456419381        456479484        456543818        456612522   
    456684422        456761261      443626437        443864954        444084156
       444572085        444744833        455902684        455960187       
456016484        456074467        456132653        456187277        456249184   
    456306190        456362599        456419407        456479526       
456543842        456612555        456684463        456761279      443626536     
  443864996        444084271        444572127        444744841        455902718
       455960195        456016500        456074483        456132661       
456187285        456249192        456306224        456362607        456419415   
    456479542        456543883        456612563        456684497       
456761287      443626601        443865076        444084313        444572150     
  444744908        455902734        455960211        456016518        456074509
       456132679        456187301        456249200        456306273       
456362623        456419431        456479559        456543909        456612571   
    456684513        456761295      443626619        443865134        444084362
       444572168        444744940        455902759        455960229       
456016526        456074533        456132695        456187319        456249218   
    456306281        456362656        456419456        456479567       
456543917        456612589        456684521        456761303      443626643     
  443865233        444084404        444572176        444744973        455902767
       455960245        456016534        456074541        456132703       
456187327        456249234        456306307        456362672        456419464   
    456479575        456543925        456612597        456684539       
456761311      443626692        443865308        444084412        444572259     
  444745004        455902775        455960260        456016559        456074558
       456132711        456187335        456249242        456306331       
456362680        456419480        456479583        456543966        456612605   
    456684562        456761337      443626734        443865324        444084529
       444572382        444745012        455902783        455960278       
456016591        456074566        456132729        456187343        456249259   
    456306349        456362698        456419498        456479591       
456543982        456612613        456684588        456761394      443626759     
  443865472        444084537        444572465        444745020        455902791
       455960294        456016609        456074574        456132737       
456187376        456249267        456306380        456362706        456419506   
    456479633        456543990        456612647        456684604       
456761402      443626775        443865480        444084578        444572564     
  444745038        455902809        455960302        456016625        456074582
       456132745        456187384        456249283        456306398       
456362714        456419530        456479658        456544014        456612688   
    456684620        456761410      443626817        443865597        444084693
       444572580        444745061        455902817        455960328       
456016641        456074590        456132760        456187392        456249291   
    456306430        456362722        456419548        456479682       
456544030        456612704        456684687        456761436      443626833     
  443865621        444084701        444572606        444745145        455902833
       455960344        456016658        456074608        456132778       
456187418        456249309        456306455        456362730        456419571   
    456479690        456544048        456612712        456684695       
456761451      443626890        443865639        444084750        444572630     
  444745160        455902841        455960351        456016674        456074616
       456132786        456187426        456249325        456306489       
456362748        456419605        456479781        456544055        456612738   
    456684711        456761535      443626965        443865654        444084776
       444572663        444745178        455902858        455960369       
456016682        456074624        456132794        456187434        456249333   
    456306505        456362763        456419613        456479807       
456544063        456612746        456684729        456761584      443626973     
  443865688        444084800        444572689        444745244        455902866
       455960377        456016690        456074673        456132802       
456187459        456249341        456306513        456362789        456419621   
    456479815        456544089        456612753        456684745       
456761592      443626999        443865761        444084933        444572887     
  444745335        455902874        455960385        456016708        456074699
       456132828        456187467        456249358        456306547       
456362821        456419639        456479823        456544113        456612779   
    456684778        456761600      443627161        443865779        444084974
       444572952        444745350        455902882        455960393       
456016724        456074715        456132844        456187475        456249374   
    456306554        456362839        456419654        456479831       
456544139        456612795        456684786        456761618      443627245     
  443865787        444084982        444572986        444745384        455902890
       455960401        456016740        456074723        456132851       
456187491        456249424        456306562        456362854        456419662   
    456479872        456544154        456612811        456684794       
456761626      443627369        443865902        444085062        444572994     
  444745400        455902916        455960435        456016757        456074749
       456132877        456187509        456249432        456306596       
456362862        456419670        456479880        456544162        456612829   
    456684810        456761634      443627435        443866041        444085252
       444573000        444745459        455902924        455960443       
456016773        456074764        456132893        456187517        456249440   
    456306620        456362870        456419704        456479906       
456544170        456612837        456684836        456761659      443627443     
  443866066        444085351        444573018        444745525        455902932
       455960450        456016781        456074772        456132901       
456187525        456249457        456306646        456362904        456419712   
    456479922        456544188        456612852        456684851       
456761733      443627468        443866124        444085369        444573034     
  444745707        455902940        455960476        456016799        456074806
       456132919        456187533        456249473        456306653       
456362912        456419720        456479948        456544196        456612860   
    456684885        456761758      443627542        443866132        444085385
       444573075        444745806        455902973        455960492       
456016807        456074814        456132927        456187541        456249481   
    456306661        456362946        456419787        456479963       
456544204        456612878        456684893        456761790      443627658     
  443866199        444085468        444573083        444745830        455903005
       455960500        456016815        456074830        456132935       
456187558        456249507        456306687        456362953        456419795   
    456479971        456544212        456612886        456684901       
456761824      443627690        443866264        444085500        444573117     
  444745889        455903013        455960526        456016831        456074848
       456132943        456187574        456249515        456306729       
456362961        456419811        456479989        456544220        456612928   
    456684919        456761840      443627781        443866298        444085575
       444573133        444745921        455903039        455960542       
456016849        456074855        456132950        456187582        456249549   
    456306737        456362979        456419829        456479997       
456544238        456612936        456684935        456761857      443627948     
  443866314        444085641        444573166        444746036        455903047
       455960617        456016856        456074863        456132968       
456187590        456249556        456306745        456362987        456419837   
    456480052        456544246        456612944        456684943       
456761881      443627989        443866322        444085724        444573299     
  444746044        455903062        455960625        456016864        456074905
       456132984        456187608        456249598        456306778       
456362995        456419878        456480110        456544261        456612951   
    456684950        456761923      443628060        443866330        444085823
       444573372        444746085        455903070        455960633       
456016872        456074921        456133008        456187616        456249614   
    456306802        456363001        456419886        456480128       
456544287        456612977        456684968        456761931      443628177     
  443866348        444085971        444573380        444746101        455903096
       455960641        456016880        456074939        456133016       
456187632        456249622        456306810        456363019        456419910   
    456480136        456544295        456612985        456685007       
456761964      443628243        443866355        444085997        444573406     
  444746150        455903104        455960682        456016898        456074954
       456133032        456187640        456249648        456306836       
456363027        456419928        456480144        456544303        456612993   
    456685015        456761972      443628250        443866413        444086136
       444573414        444746176        455903112        455960708       
456016906        456074962        456133040        456187665        456249655   
    456306844        456363043        456419944        456480151       
456544329        456613033        456685031        456761980      443628300     
  443866421        444086144        444573471        444746218        455903138
       455960724        456016922        456074970        456133057       
456187681        456249663        456306851        456363050        456419951   
    456480169        456544345        456613041        456685049       
456761998      443628334        443866439        444086185        444573596     
  444746309        455903161        455960732        456016948        456074988
       456133081        456187707        456249671        456306877       
456363068        456419977        456480177        456544352        456613058   
    456685056        456762020      443628391        443866447        444086235
       444573877        444746366        455903179        455960740       
456016955        456074996        456133198        456187715        456249713   
    456306893        456363076        456419985        456480219       
456544360        456613066        456685072        456762038      443628656     
  443866496        444086391        444573927        444746416        455903187
       455960781        456016963        456075019        456133206       
456187723        456249739        456306901        456363084        456419993   
    456480227        456544378        456613074        456685080       
456762053      443628722        443866561        444086458        444573943     
  444746507        455903195        455960807        456016971        456075035
       456133214        456187749        456249747        456306919       
456363118        456420009        456480235        456544410        456613090   
    456685114        456762079      443628748        443866579        444086474
       444574024        444746556        455903211        455960823       
456016989        456075050        456133222        456187764        456249754   
    456306927        456363134        456420017        456480243       
456544428        456613108        456685122        456762103      443628979     
  443866587        444086540        444574032        444746671        455903229
       455960831        456017003        456075068        456133248       
456187772        456249762        456306935        456363142        456420025   
    456480292        456544444        456613140        456685130       
456762111      443629019        443866645        444086631        444574065     
  444746713        455903278        455960856        456017029        456075084
       456133271        456187780        456249770        456306943       
456363159        456420033        456480334        456544469        456613157   
    456685155        456762129      443629126        443866694        444086698
       444574206        444746747        455903286        455960880       
456017060        456075118        456133289        456187806        456249788   
    456306950        456363167        456420041        456480359       
456544477        456613165        456685163        456762194      443629175     
  443866702        444086771        444574248        444746762        455903294
       455960898        456017086        456075126        456133313       
456187814        456249796        456306976        456363175        456420058   
    456480367        456544485        456613173        456685171       
456762244      443629308        443866728        444086847        444574263     
  444746770        455903302        455960906        456017094        456075142
       456133321        456187830        456249812        456307008       
456363183        456420082        456480383        456544493        456613181   
    456685189        456762269      443629324        443866785        444086896
       444574339        444746820        455903310        455960914       
456017102        456075159        456133354        456187855        456249820   
    456307032        456363191        456420090        456480417       
456544543        456613199        456685205        456762293      443629431     
  443866934        444086904        444574347        444746853        455903336
       455960922        456017144        456075175        456133362       
456187871        456249838        456307040        456363209        456420108   
    456480425        456544568        456613215        456685213       
456762319      443629456        443866983        444086946        444574362     
  444746887        455903369        455960930        456017169        456075191
       456133370        456187889        456249846        456307057       
456363217        456420124        456480441        456544576        456613231   
    456685221        456762350      443629480        443867106        444086961
       444574404        444746895        455903385        455960955       
456017185        456075209        456133396        456187897        456249853   
    456307065        456363225        456420132        456480458       
456544584        456613249        456685239        456762368      443629530     
  443867114        444086995        444574420        444747034        455903393
       455960997        456017201        456075225        456133404       
456187905        456249861        456307073        456363241        456420140   
    456480466        456544626        456613264        456685247       
456762376      443629563        443867429        444087316        444574461     
  444747075        455903401        455961011        456017219        456075233
       456133412        456187913        456249879        456307081       
456363258        456420173        456480557        456544659        456613272   
    456685312        456762384      443629597        443867452        444087415
       444574537        444747133        455903419        455961045       
456017235        456075241        456133438        456187939        456249887   
    456307107        456363266        456420199        456480581       
456544667        456613314        456685361        456762400      443629639     
  443867593        444087431        444574578        444747141        455903435
       455961086        456017243        456075258        456133446       
456187954        456249895        456307115        456363274        456420215   
    456480599        456544683        456613322        456685379       
456762418      443629670        443867957        444087480        444574693     
  444747166        455903450        455961136        456017268        456075274
       456133453        456187962        456249903        456307123       
456363282        456420231        456480623        456544691        456613371   
    456685437        456762426      443629712        443868047        444087555
       444574727        444747224        455903484        455961144       
456017284        456075290        456133461        456187970        456249929   
    456307149        456363290        456420256        456480631       
456544709        456613397        456685445        456762467      443629894     
  443868138        444087621        444574735        444747299        455903492
       455961151        456017292        456075308        456133487       
456187988        456249937        456307156        456363324        456420264   
    456480656        456544717        456613413        456685452       
456762525      443629944        443868336        444087704        444574776     
  444747307        455903500        455961169        456017300        456075316
       456133495        456187996        456249960        456307164       
456363332        456420280        456480680        456544725        456613421   
    456685478        456762574      443629969        443868435        444087852
       444574792        444747513        455903518        455961177       
456017334        456075324        456133503        456188028        456250000   
    456307172        456363340        456420298        456480698       
456544733        456613454        456685486        456762582      443630025     
  443868542        444087894        444574859        444747521        455903534
       455961185        456017359        456075357        456133529       
456188036        456250018        456307206        456363365        456420306   
    456480706        456544782        456613470        456685494       
456762590      443630033        443868690        444087977        444574933     
  444747604        455903542        455961193        456017375        456075365
       456133560        456188044        456250026        456307214       
456363373        456420314        456480730        456544790        456613496   
    456685502        456762616      443630207        443868773        444088181
       444575005        444747661        455903559        455961201       
456017383        456075373        456133586        456188051        456250034   
    456307230        456363399        456420322        456480755       
456544808        456613512        456685551        456762632      443630256     
  443868823        444088249        444575013        444747703        455903575
       455961227        456017391        456075407        456133594       
456188069        456250067        456307248        456363407        456420330   
    456480763        456544816        456613520        456685601       
456762657      443630264        443868864        444088272        444575039     
  444747828        455903591        455961235        456017409        456075415
       456133628        456188077        456250091        456307255       
456363415        456420348        456480789        456544832        456613538   
    456685627        456762699   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443630306        443868880        444088306        444575054       
444747885        455903609        455961243        456017417        456075449   
    456133651        456188085        456250109        456307263       
456363423        456420355        456480821        456544840        456613546   
    456685635        456762731      443630322        443868930        444088314
       444575096        444747893        455903617        455961250       
456017474        456075456        456133669        456188101        456250125   
    456307289        456363431        456420363        456480847       
456544857        456613603        456685643        456762749      443630405     
  443868971        444088470        444575146        444747935        455903625
       455961375        456017490        456075480        456133685       
456188119        456250133        456307297        456363449        456420371   
    456480854        456544865        456613629        456685718       
456762756      443630421        443869029        444088728        444575211     
  444747950        455903658        455961425        456017508        456075498
       456133693        456188127        456250166        456307339       
456363456        456420397        456480870        456544873        456613660   
    456685734        456762772      443630488        443869078        444088819
       444575229        444747984        455903666        455961466       
456017532        456075506        456133727        456188135        456250182   
    456307347        456363464        456420405        456480888       
456544881        456613678        456685767        456762806      443630496     
  443869193        444090005        444575278        444748057        455903674
       455961482        456017540        456075514        456133735       
456188184        456250208        456307388        456363498        456420447   
    456480896        456544899        456613686        456685783       
456762814      443630538        443869219        444090054        444575294     
  444748198        455903690        455961490        456017557        456075530
       456133750        456188200        456250216        456307396       
456363506        456420454        456480904        456544907        456613710   
    456685791        456762848      443630553        443869250        444090534
       444575310        444748214        455903708        455961540       
456017565        456075555        456133768        456188234        456250224   
    456307404        456363514        456420462        456480912       
456544915        456613751        456685817        456762905      443630652     
  443869292        444090583        444575336        444748289        455903724
       455961557        456017573        456075563        456133776       
456188242        456250240        456307412        456363522        456420470   
    456480920        456544931        456613769        456685825       
456762913      443630686        443869342        444090674        444575369     
  444748347        455903740        455961565        456017599        456075571
       456133784        456188267        456250257        456307420       
456363530        456420504        456480938        456544949        456613793   
    456685858        456762939      443630710        443869375        444090898
       444575377        444748354        455903757        455961573       
456017607        456075589        456133792        456188275        456250265   
    456307446        456363555        456420538        456480953       
456544964        456613801        456685874        456762947      443630744     
  443869417        444091128        444575435        444748396        455903781
       455961581        456017623        456075621        456133800       
456188283        456250273        456307453        456363571        456420546   
    456480961        456544980        456613843        456685890       
456762954      443630793        443869441        444091169        444575500     
  444748453        455903799        455961631        456017631        456075670
       456133818        456188309        456250281        456307461       
456363589        456420553        456480979        456545003        456613876   
    456685908        456762962      443630835        443869516        444091367
       444575534        444748487        455903823        455961656       
456017664        456075696        456133826        456188317        456250299   
    456307495        456363597        456420611        456480987       
456545011        456613892        456685924        456762996      443630868     
  443869524        444091763        444575542        444748529        455903831
       455961672        456017672        456075704        456133842       
456188325        456250315        456307529        456363605        456420629   
    456480995        456545037        456613942        456685932       
456763044      443630892        443869540        444092183        444575609     
  444748735        455903856        455961680        456017698        456075712
       456133867        456188341        456250323        456307545       
456363613        456420652        456481019        456545045        456613959   
    456685940        456763093      443631049        443869581        444092258
       444575617        444748750        455903898        455961755       
456017706        456075720        456133891        456188358        456250349   
    456307552        456363621        456420660        456481027       
456545060        456613975        456686005        456763119      443631056     
  443869672        444092407        444575625        444748784        455903914
       455961763        456017730        456075746        456133925       
456188366        456250364        456307560        456363639        456420686   
    456481035        456545078        456613991        456686021       
456763226      443631072        443869680        444092423        444575658     
  444748867        455903922        455961805        456017748        456075753
       456133933        456188382        456250372        456307578       
456363647        456420702        456481068        456545086        456614015   
    456686039        456763242      443631098        443869813        444092431
       444575682        444748883        455903930        455961813       
456017763        456075795        456133941        456188390        456250406   
    456307644        456363654        456420710        456481076       
456545094        456614031        456686054        456763267      443631163     
  443869920        444092514        444575708        444748941        455903948
       455961821        456017771        456075803        456133958       
456188424        456250414        456307669        456363662        456420751   
    456481100        456545110        456614072        456686062       
456763275      443631171        443870027        444092621        444575724     
  444748966        455903963        455961839        456017789        456075811
       456133966        456188432        456250422        456307677       
456363670        456420777        456481118        456545128        456614130   
    456686120        456763317      443631288        443870175        444092969
       444575765        444749014        455903971        455961847       
456017797        456075829        456133974        456188440        456250430   
    456307693        456363688        456420819        456481126       
456545144        456614148        456686138        456763390      443631304     
  443870225        444093082        444575914        444749048        455903989
       455961896        456017805        456075837        456133982       
456188457        456250448        456307719        456363696        456420827   
    456481134        456545169        456614171        456686146       
456763432      443631320        443870266        444093090        444575922     
  444749055        455903997        455961904        456017813        456075852
       456133990        456188465        456250455        456307750       
456363704        456420843        456481183        456545185        456614189   
    456686179        456763440      443631411        443870316        444093132
       444575930        444749105        455904003        455961938       
456017821        456075886        456134014        456188473        456250471   
    456307768        456363712        456420884        456481191       
456545193        456614197        456686229        456763457      443631734     
  443870464        444093371        444575989        444749139        455904045
       455961946        456017847        456075902        456134022       
456188481        456250505        456307792        456363720        456420900   
    456481209        456545201        456614213        456686286       
456763465      443631791        443870480        444093454        444576029     
  444749287        455904052        455962035        456017862        456075936
       456134030        456188515        456250521        456307818       
456363738        456420926        456481217        456545219        456614221   
    456686294        456763499      443631817        443870555        444093967
       444576169        444749295        455904060        455962050       
456017870        456075969        456134055        456188523        456250547   
    456307826        456363746        456420942        456481225       
456545235        456614239        456686302        456763515      443631825     
  443870613        444095210        444576193        444749303        455904086
       455962092        456017888        456075977        456134063       
456188549        456250554        456307842        456363753        456420967   
    456481241        456545243        456614254        456686310       
456763523      443631841        443870704        444095574        444576235     
  444749436        455904128        455962142        456017896        456075985
       456134071        456188572        456250570        456307859       
456363779        456420991        456481274        456545250        456614296   
    456686336        456763531      443631924        443870787        444095681
       444576318        444749477        455904136        455962175       
456017904        456075993        456134089        456188580        456250588   
    456307867        456363795        456421015        456481290       
456545268        456614304        456686369        456763564      443632047     
  443870829        444095749        444576326        444749519        455904177
       455962217        456017920        456076009        456134121       
456188598        456250604        456307883        456363803        456421031   
    456481316        456545276        456614320        456686385       
456763580      443632120        443870902        444096192        444576334     
  444749568        455904185        455962233        456017938        456076017
       456134154        456188614        456250612        456307891       
456363811        456421049        456481332        456545284        456614338   
    456686401        456763614      443632153        443871033        444096721
       444576565        444749576        455904193        455962241       
456017946        456076033        456134170        456188648        456250620   
    456307917        456363829        456421056        456481340       
456545300        456614395        456686419        456763630      443632203     
  443871041        444097083        444576680        444749709        455904201
       455962340        456017961        456076041        456134188       
456188655        456250638        456307925        456363837        456421072   
    456481357        456545318        456614403        456686435       
456763655      443632211        443871074        444097364        444576698     
  444749790        455904227        455962357        456017979        456076066
       456134220        456188663        456250646        456307958       
456363845        456421080        456481365        456545326        456614437   
    456686443        456763689      443632229        443871090        444098602
       444576771        444749923        455904235        455962365       
456017987        456076090        456134238        456188671        456250653   
    456307966        456363852        456421098        456481373       
456545334        456614478        456686450        456763697      443632252     
  443871124        444099220        444576805        444750004        455904243
       455962415        456017995        456076108        456134246       
456188697        456250661        456307974        456363878        456421122   
    456481381        456545359        456614502        456686492       
456763788      443632377        443871249        444100531        444576813     
  444750061        455904250        455962431        456018001        456076132
       456134253        456188705        456250687        456307990       
456363886        456421148        456481399        456545367        456614528   
    456686500        456763812      443632385        443871280        444100580
       444576862        444750129        455904276        455962456       
456018019        456076157        456134261        456188721        456250711   
    456308014        456363894        456421163        456481407       
456545375        456614536        456686518        456763846      443632401     
  443871298        444101281        444576896        444750194        455904326
       455962472        456018027        456076165        456134279       
456188739        456250729        456308022        456363910        456421189   
    456481415        456545409        456614569        456686526       
456763853      443632427        443871314        444101950        444576946     
  444750202        455904334        455962480        456018035        456076173
       456134295        456188754        456250745        456308063       
456363944        456421213        456481423        456545417        456614593   
    456686542        456763861      443632534        443871462        444103196
       444576979        444750228        455904359        455962555       
456018043        456076199        456134303        456188762        456250752   
    456308071        456363951        456421221        456481449       
456545433        456614619        456686559        456763903      443632633     
  443871538        444103576        444577001        444750251        455904367
       455962571        456018068        456076215        456134311       
456188804        456250778        456308097        456363969        456421312   
    456481498        456545441        456614635        456686575       
456763911      443632906        443871553        444106363        444577019     
  444750269        455904375        455962597        456018092        456076223
       456134329        456188820        456250786        456308113       
456363985        456421338        456481506        456545458        456614643   
    456686583        456763929      443632955        443871645        444109219
       444577050        444750301        455904383        455962605       
456018118        456076231        456134345        456188838        456250802   
    456308139        456363993        456421346        456481514       
456545466        456614684        456686617        456763960      443632989     
  443871678        444110357        444577126        444750319        455904409
       455962639        456018126        456076306        456134352       
456188846        456250810        456308154        456364017        456421387   
    456481530        456545474        456614700        456686625       
456763978      443633094        443871702        444110605        444577142     
  444750343        455904433        455962647        456018167        456076314
       456134394        456188853        456250828        456308170       
456364108        456421395        456481548        456545490        456614718   
    456686633        456764042      443633185        443871736        444110712
       444577233        444750384        455904458        455962662       
456018175        456076348        456134402        456188879        456250836   
    456308188        456364157        456421411        456481589       
456545508        456614767        456686658        456764075      443633193     
  443871744        444110845        444577274        444750509        455904466
       455962670        456018183        456076355        456134410       
456188895        456250844        456308204        456364165        456421478   
    456481597        456545516        456614783        456686666       
456764083      443633219        443871777        444110860        444577308     
  444750640        455904474        455962688        456018217        456076363
       456134436        456188903        456250851        456308220       
456364173        456421486        456481613        456545524        456614791   
    456686708        456764091      443633243        443871801        444111280
       444577324        444750657        455904482        455962720       
456018225        456076389        456134451        456188911        456250877   
    456308238        456364199        456421528        456481621       
456545532        456614825        456686724        456764141      443633334     
  443871850        444112767        444577332        444750715        455904490
       455962738        456018233        456076413        456134469       
456188929        456250885        456308246        456364207        456421551   
    456481639        456545540        456614833        456686732       
456764174      443633375        443871900        444113518        444577423     
  444750848        455904508        455962746        456018241        456076421
       456134485        456188937        456250893        456308253       
456364215        456421569        456481654        456545557        456614858   
    456686740        456764208      443633474        443871934        444113757
       444577431        444750863        455904516        455962753       
456018274        456076439        456134493        456188945        456250901   
    456308279        456364249        456421577        456481662       
456545573        456614874        456686773        456764216      443633516     
  443871942        444114169        444577472        444750871        455904524
       455962761        456018282        456076462        456134501       
456188952        456250927        456308295        456364256        456421593   
    456481688        456545581        456614882        456686781       
456764232      443633730        443872072        444115117        444577563     
  444750921        455904532        455962779        456018290        456076496
       456134519        456188960        456250935        456308311       
456364264        456421627        456481704        456545599        456614890   
    456686799        456764265      443633904        443872080        444117139
       444577597        444750947        455904540        455962795       
456018324        456076504        456134543        456188994        456250950   
    456308345        456364272        456421635        456481738       
456545607        456614908        456686831        456764323      443633953     
  443872114        444118400        444577662        444750962        455904557
       455962803        456018332        456076512        456134592       
456189000        456250968        456308378        456364280        456421676   
    456481746        456545623        456614916        456686864       
456764349      443634068        443872254        444119713        444577936     
  444751184        455904573        455962829        456018340        456076520
       456134642        456189018        456250976        456308394       
456364298        456421684        456481753        456545631        456614932   
    456686872        456764356      443634092        443872270        444119903
       444577951        444751242        455904581        455962837       
456018357        456076561        456134659        456189026        456250984   
    456308402        456364306        456421692        456481779       
456545649        456614957        456686880        456764364      443634191     
  443872296        444119937        444577977        444751325        455904599
       455962845        456018365        456076579        456134667       
456189034        456250992        456308451        456364314        456421726   
    456481787        456545656        456614981        456686898       
456764380      443634217        443872387        444120802        444577985     
  444751333        455904607        455962878        456018407        456076587
       456134675        456189042        456251008        456308485       
456364322        456421759        456481803        456545672        456615004   
    456686922        456764398      443634308        443872510        444121495
       444578017        444751390        455904623        455962886       
456018415        456076603        456134683        456189067        456251016   
    456308501        456364348        456421775        456481811       
456545680        456615053        456686963        456764414      443634357     
  443872551        444121560        444578108        444751416        455904649
       455962894        456018431        456076611        456134691       
456189075        456251032        456308550        456364355        456421783   
    456481894        456545698        456615061        456687045       
456764463      443634472        443872643        444121636        444578215     
  444751424        455904672        455962928        456018449        456076629
       456134709        456189091        456251040        456308568       
456364363        456421817        456481902        456545706        456615103   
    456687060        456764471      443634480        443872684        444123640
       444578280        444751432        455904680        455962936       
456018472        456076645        456134717        456189109        456251057   
    456308584        456364413        456421825        456481910       
456545714        456615111        456687086        456764505      443634621     
  443872783        444124044        444578363        444751499        455904698
       455962951        456018514        456076660        456134725       
456189117        456251065        456308659        456364421        456421841   
    456481951        456545722        456615129        456687094       
456764547      443634688        443872825        444125389        444578454     
  444751507        455904706        455962985        456018522        456076686
       456134733        456189125        456251073        456308667       
456364439        456421866        456481969        456545730        456615137   
    456687110        456764554      443634720        443872833        444125686
       444578538        444751549        455904714        455963009       
456018530        456076728        456134741        456189133        456251081   
    456308675        456364454        456421874        456481977       
456545763        456615178        456687136        456764588      443634886     
  443872908        444125777        444578595        444751556        455904730
       455963041        456018563        456076736        456134758       
456189141        456251107        456308683        456364462        456421882   
    456481985        456545789        456615210        456687144       
456764604      443634894        443872965        444127302        444578660     
  444751663        455904755        455963074        456018571        456076744
       456134766        456189158        456251115        456308691       
456364470        456421890        456482033        456545839        456615251   
    456687151        456764612   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443635040        443873054        444128730        444578819       
444751671        455904771        455963082        456018589        456076769   
    456134774        456189166        456251123        456308758       
456364496        456421916        456482041        456545870        456615269   
    456687177        456764661      443635065        443873088        444129514
       444578843        444751754        455904789        455963090       
456018597        456076777        456134782        456189190        456251131   
    456308766        456364512        456421957        456482074       
456545896        456615293        456687201        456764679      443635099     
  443873245        444129688        444578967        444751788        455904797
       455963108        456018605        456076801        456134790       
456189208        456251164        456308782        456364520        456421965   
    456482108        456545920        456615301        456687219       
456764695      443635172        443873294        444130637        444579031     
  444751812        455904805        455963124        456018613        456076819
       456134808        456189216        456251172        456308790       
456364538        456421973        456482116        456545946        456615319   
    456687227        456764737      443635180        443873344        444131049
       444579049        444751903        455904813        455963132       
456018621        456076827        456134824        456189224        456251180   
    456308808        456364546        456421981        456482124       
456545953        456615350        456687250        456764786      443635198     
  443873419        444131106        444579064        444752091        455904839
       455963157        456018639        456076835        456134865       
456189232        456251198        456308816        456364553        456421999   
    456482132        456545979        456615418        456687276       
456764802      443635206        443873435        444131924        444579106     
  444752109        455904847        455963173        456018654        456076876
       456134881        456189240        456251206        456308824       
456364561        456422013        456482173        456545987        456615426   
    456687284        456764869      443635289        443873534        444132492
       444579114        444752133        455904870        455963207       
456018662        456076884        456134899        456189265        456251214   
    456308832        456364579        456422021        456482181       
456546001        456615434        456687318        456764893      443635396     
  443873955        444133110        444579312        444752190        455904896
       455963215        456018688        456076900        456134915       
456189281        456251222        456308840        456364587        456422047   
    456482207        456546035        456615442        456687334       
456764901      443635461        443874037        444133474        444579338     
  444752216        455904904        455963272        456018696        456076942
       456134923        456189299        456251230        456308857       
456364595        456422054        456482223        456546043        456615459   
    456687342        456764976      443635578        443874177        444133490
       444579361        444752331        455904912        455963298       
456018704        456076959        456134931        456189307        456251263   
    456308881        456364603        456422062        456482264       
456546050        456615467        456687375        456764984      443635594     
  443874185        444133714        444579395        444752414        455904938
       455963314        456018720        456076967        456134949       
456189323        456251271        456308899        456364611        456422120   
    456482272        456546076        456615475        456687417       
456764992      443635685        443874268        444133946        444579411     
  444752422        455904946        455963330        456018738        456076975
       456134956        456189331        456251289        456308907       
456364629        456422138        456482306        456546134        456615491   
    456687433        456765031      443635735        443874334        444134043
       444579429        444752505        455904953        455963348       
456018753        456076983        456134972        456189349        456251305   
    456308915        456364637        456422153        456482314       
456546159        456615509        456687441        456765049      443635743     
  443874342        444134142        444579460        444752554        455904961
       455963363        456018761        456077007        456134980       
456189356        456251313        456308931        456364652        456422179   
    456482348        456546175        456615517        456687458       
456765072      443635768        443874425        444134340        444579478     
  444752570        455904979        455963371        456018779        456077031
       456135011        456189364        456251321        456308949       
456364660        456422195        456482363        456546183        456615558   
    456687466        456765080      443635834        443874474        444134357
       444579536        444752661        455904987        455963405       
456018829        456077072        456135029        456189380        456251339   
    456308956        456364686        456422211        456482389       
456546209        456615608        456687482        456765114      443636022     
  443874615        444134498        444579619        444752679        455904995
       455963413        456018837        456077098        456135037       
456189448        456251354        456308964        456364710        456422229   
    456482413        456546217        456615616        456687490       
456765155      443636097        443874672        444135412        444579635     
  444752760        455905026        455963421        456018845        456077106
       456135045        456189463        456251362        456308980       
456364728        456422237        456482421        456546225        456615632   
    456687508        456765213      443636105        443874789        444135545
       444579643        444752778        455905034        455963447       
456018878        456077114        456135052        456189489        456251370   
    456309004        456364736        456422245        456482439       
456546290        456615657        456687532        456765221      443636170     
  443874847        444136741        444579684        444752786        455905059
       455963470        456018886        456077122        456135060       
456189505        456251388        456309012        456364744        456422260   
    456482462        456546332        456615665        456687540       
456765247      443636204        443874904        444138135        444579700     
  444752794        455905067        455963488        456018894        456077148
       456135078        456189521        456251396        456309020       
456364793        456422328        456482470        456546357        456615699   
    456687573        456765270      443636238        443874938        444138770
       444579718        444752885        455905075        455963504       
456018936        456077163        456135102        456189539        456251404   
    456309046        456364827        456422336        456482504       
456546365        456615707        456687599        456765288      443636337     
  443874995        444138986        444579858        444752919        455905091
       455963561        456018944        456077171        456135128       
456189547        456251412        456309061        456364843        456422351   
    456482538        456546415        456615715        456687615       
456765320      443636469        443875018        444139372        444579874     
  444752950        455905117        455963611        456018951        456077239
       456135136        456189554        456251420        456309079       
456364868        456422377        456482546        456546423        456615731   
    456687631        456765353      443636519        443875042        444139661
       444580005        444752984        455905125        455963629       
456019009        456077254        456135144        456189570        456251446   
    456309087        456364876        456422393        456482579       
456546431        456615749        456687664        456765429      443636667     
  443875158        444140024        444580112        444753099        455905133
       455963645        456019017        456077262        456135151       
456189588        456251453        456309103        456364892        456422419   
    456482587        456546456        456615764        456687698       
456765437      443636709        443875216        444140214        444580245     
  444753230        455905141        455963652        456019025        456077270
       456135169        456189620        456251461        456309111       
456364900        456422427        456482629        456546464        456615798   
    456687706        456765460      443636725        443875224        444140768
       444580302        444753339        455905166        455963660       
456019033        456077296        456135177        456189638        456251479   
    456309129        456364942        456422443        456482637       
456546480        456615806        456687748        456765569      443636766     
  443875471        444140883        444580393        444753420        455905174
       455963686        456019041        456077320        456135185       
456189653        456251487        456309137        456364959        456422450   
    456482645        456546498        456615822        456687771       
456765585      443636782        443875562        444141311        444580468     
  444753446        455905182        455963702        456019058        456077346
       456135219        456189679        456251495        456309194       
456364975        456422468        456482678        456546548        456615830   
    456687797        456765601      443636790        443875570        444142566
       444580542        444753453        455905208        455963710       
456019066        456077353        456135227        456189695        456251503   
    456309202        456364991        456422492        456482686       
456546571        456615863        456687805        456765627      443636840     
  443875612        444142616        444580559        444753503        455905216
       455963728        456019074        456077361        456135235       
456189711        456251529        456309210        456365006        456422518   
    456482710        456546589        456615905        456687813       
456765650      443636873        443875695        444145718        444580575     
  444753552        455905224        455963736        456019082        456077379
       456135243        456189729        456251537        456309236       
456365022        456422559        456482751        456546605        456615921   
    456687839        456765668      443636923        443875828        444146021
       444580591        444753586        455905232        455963744       
456019090        456077387        456135268        456189737        456251545   
    456309244        456365030        456422567        456482777       
456546613        456615939        456687862        456765676      443636956     
  443875836        444146849        444580633        444753594        455905265
       455963751        456019116        456077411        456135276       
456189745        456251594        456309269        456365048        456422583   
    456482801        456546647        456615947        456687888       
456765692      443636980        443875935        444147094        444580831     
  444753636        455905273        455963769        456019157        456077437
       456135284        456189760        456251602        456309277       
456365055        456422617        456482819        456546654        456615962   
    456687938        456765718      443636998        443875976        444148266
       444580922        444753669        455905307        455963777       
456019165        456077452        456135292        456189786        456251677   
    456309285        456365089        456422625        456482835       
456546670        456615970        456687946        456765809      443637020     
  443876008        444148449        444580963        444753750        455905315
       455963785        456019173        456077460        456135300       
456189794        456251701        456309293        456365097        456422658   
    456482850        456546688        456615996        456687953       
456765817      443637061        443876115        444149330        444581003     
  444753800        455905331        455963793        456019207        456077478
       456135318        456189802        456251719        456309301       
456365105        456422666        456482868        456546696        456616010   
    456687961        456765833      443637095        443876222        444150312
       444581011        444753826        455905356        455963801       
456019215        456077486        456135334        456189828        456251743   
    456309319        456365113        456422674        456482876       
456546704        456616028        456687987        456765841      443637111     
  443876529        444151492        444581029        444753859        455905364
       455963819        456019223        456077502        456135342       
456189836        456251750        456309368        456365121        456422690   
    456482892        456546753        456616044        456688035       
456765890      443637129        443876560        444151815        444581052     
  444753925        455905372        455963850        456019249        456077536
       456135359        456189844        456251776        456309384       
456365139        456422708        456482900        456546795        456616085   
    456688043        456765916      443637145        443876636        444151930
       444581060        444754030        455905380        455963876       
456019256        456077544        456135375        456189851        456251784   
    456309418        456365154        456422716        456482918       
456546803        456616101        456688050        456765924      443637160     
  443876727        444153977        444581102        444754113        455905398
       455963892        456019264        456077569        456135383       
456189869        456251818        456309434        456365196        456422740   
    456482926        456546860        456616119        456688068       
456765932      443637186        443876750        444154512        444581169     
  444754170        455905406        455963900        456019280        456077577
       456135391        456189877        456251826        456309459       
456365204        456422757        456482942        456546969        456616135   
    456688084        456765965      443637228        443876800        444154793
       444581193        444754220        455905414        455963918       
456019306        456077593        456135409        456189885        456251842   
    456309467        456365212        456422773        456482967       
456546977        456616150        456688183        456766013      443637301     
  443876842        444156723        444581201        444754253        455905422
       455963926        456019314        456077601        456135425       
456189893        456251867        456309491        456365220        456422781   
    456482991        456546993        456616184        456688191       
456766070      443637319        443876982        444156988        444581425     
  444754261        455905430        455963967        456019322        456077619
       456135433        456189935        456251883        456309509       
456365238        456422799        456483007        456547025        456616200   
    456688209        456766146      443637350        443877022        444158448
       444581441        444754337        455905448        455964007       
456019330        456077627        456135441        456189968        456251891   
    456309517        456365253        456422807        456483023       
456547041        456616226        456688225        456766179      443637517     
  443877204        444159131        444581466        444754360        455905455
       455964031        456019348        456077643        456135458       
456189992        456251917        456309525        456365261        456422864   
    456483049        456547058        456616234        456688258       
456766187      443637640        443877295        444159834        444581490     
  444754378        455905471        455964056        456019355        456077650
       456135466        456190008        456251925        456309533       
456365279        456422872        456483106        456547066        456616259   
    456688290        456766195      443637715        443877337        444162044
       444581524        444754428        455905489        455964064       
456019371        456077692        456135474        456190016        456251933   
    456309541        456365295        456422898        456483114       
456547074        456616275        456688324        456766203      443637780     
  443877345        444162788        444581565        444754543        455905497
       455964072        456019389        456077700        456135482       
456190024        456251966        456309558        456365303        456422906   
    456483122        456547090        456616283        456688332       
456766252      443637822        443877451        444163687        444581607     
  444754592        455905513        455964106        456019397        456077718
       456135490        456190032        456251990        456309566       
456365311        456422930        456483148        456547165        456616333   
    456688340        456766278      443637830        443877709        444164149
       444581748        444754618        455905521        455964114       
456019405        456077726        456135516        456190040        456252006   
    456309574        456365360        456422963        456483155       
456547173        456616341        456688381        456766302      443638051     
  443877717        444164917        444581771        444754642        455905547
       455964122        456019413        456077734        456135524       
456190065        456252014        456309582        456365378        456422989   
    456483163        456547207        456616366        456688407       
456766310      443638150        443877766        444165757        444581862     
  444754659        455905554        455964130        456019421        456077742
       456135532        456190073        456252022        456309590       
456365386        456422997        456483171        456547215        456616382   
    456688423        456766328      443638192        443877840        444166342
       444581870        444754717        455905562        455964148       
456019439        456077767        456135540        456190107        456252048   
    456309624        456365402        456423029        456483189       
456547249        456616390        456688472        456766344      443638234     
  443877899        444167001        444581920        444754758        455905570
       455964171        456019454        456077809        456135557       
456190123        456252055        456309640        456365410        456423045   
    456483197        456547256        456616416        456688498       
456766351      443638309        443877907        444167027        444582019     
  444754766        455905588        455964205        456019470        456077817
       456135565        456190131        456252063        456309657       
456365428        456423086        456483205        456547264        456616424   
    456688514        456766385      443638424        443877964        444167290
       444582068        444754790        455905596        455964213       
456019488        456077825        456135573        456190156        456252071   
    456309665        456365444        456423110        456483213       
456547280        456616432        456688522        456766435      443638481     
  443877980        444168157        444582100        444754824        455905604
       455964239        456019496        456077858        456135581       
456190164        456252089        456309673        456365451        456423128   
    456483221        456547306        456616465        456688530       
456766443      443638507        443877998        444169312        444582175     
  444754899        455905612        455964247        456019504        456077882
       456135599        456190198        456252097        456309681       
456365469        456423144        456483247        456547314        456616473   
    456688555        456766450      443638614        443878038        444169783
       444582209        444755003        455905620        455964254       
456019512        456077890        456135607        456190214        456252113   
    456309699        456365485        456423151        456483254       
456547330        456616499        456688563        456766468      443638630     
  443878061        444170484        444582308        444755052        455905638
       455964262        456019520        456077908        456135615       
456190230        456252139        456309707        456365501        456423169   
    456483262        456547363        456616515        456688589       
456766476      443638655        443878178        444172720        444582332     
  444755110        455905646        455964288        456019538        456077916
       456135631        456190248        456252154        456309715       
456365535        456423193        456483296        456547397        456616549   
    456688621        456766492      443638721        443878228        444172829
       444582381        444755177        455905653        455964304       
456019553        456077924        456135680        456190255        456252162   
    456309723        456365550        456423219        456483304       
456547405        456616564        456688662        456766500      443638762     
  443878269        444173033        444582522        444755193        455905679
       455964346        456019561        456077940        456135706       
456190271        456252188        456309731        456365576        456423227   
    456483312        456547421        456616572        456688688       
456766518      443638770        443878327        444173447        444582639     
  444755201        455905687        455964353        456019579        456077957
       456135722        456190305        456252196        456309749       
456365592        456423243        456483346        456547439        456616580   
    456688696        456766591      443638788        443878343        444174759
       444582886        444755235        455905695        455964361       
456019603        456077965        456135730        456190321        456252204   
    456309756        456365600        456423268        456483395       
456547470        456616598        456688704        456766609      443638838     
  443878376        444174957        444582944        444755243        455905703
       455964379        456019611        456077981        456135748       
456190347        456252212        456309772        456365634        456423276   
    456483411        456547504        456616622        456688712       
456766633      443638846        443878483        444175012        444582969     
  444755300        455905711        455964429        456019637        456078005
       456135755        456190354        456252220        456309780       
456365642        456423284        456483429        456547520        456616630   
    456688720        456766674   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443638853        443878491        444175764        444583033       
444755359        455905745        455964445        456019652        456078013   
    456135763        456190412        456252246        456309822       
456365659        456423318        456483445        456547546        456616648   
    456688787        456766716      443639026        443878533        444176184
       444583041        444755367        455905752        455964452       
456019660        456078021        456135771        456190420        456252253   
    456309830        456365667        456423326        456483452       
456547553        456616655        456688803        456766724      443639042     
  443878541        444176291        444583108        444755391        455905760
       455964460        456019678        456078039        456135789       
456190438        456252261        456309848        456365675        456423383   
    456483460        456547587        456616663        456688837       
456766732      443639067        443878590        444176481        444583140     
  444755433        455905778        455964478        456019702        456078047
       456135805        456190461        456252287        456309855       
456365683        456423409        456483478        456547595        456616689   
    456688845        456766781      443639117        443878657        444176820
       444583199        444755458        455905786        455964486       
456019710        456078054        456135839        456190495        456252311   
    456309863        456365717        456423417        456483502       
456547645        456616705        456688860        456766849      443639257     
  443878889        444177240        444583264        444755516        455905794
       455964502        456019744        456078062        456135870       
456190503        456252337        456309871        456365733        456423425   
    456483510        456547652        456616713        456688894       
456766864      443639281        443878970        444178032        444583272     
  444755532        455905802        455964510        456019751        456078088
       456135896        456190511        456252345        456309889       
456365758        456423441        456483536        456547660        456616721   
    456688910        456766880      443639299        443879127        444178818
       444583314        444755573        455905810        455964528       
456019777        456078096        456135904        456190529        456252360   
    456309897        456365766        456423466        456483544       
456547678        456616739        456688951        456766914      443639398     
  443879226        444180087        444583363        444755581        455905836
       455964551        456019785        456078104        456135987       
456190537        456252378        456309913        456365782        456423474   
    456483569        456547702        456616762        456688969       
456766948      443639554        443879234        444180327        444583413     
  444755599        455905844        455964569        456019793        456078112
       456135995        456190578        456252386        456309921       
456365808        456423508        456483627        456547710        456616770   
    456688985        456766971      443639588        443879275        444181051
       444583447        444755607        455905851        455964585       
456019827        456078120        456136019        456190586        456252410   
    456309939        456365816        456423524        456483650       
456547736        456616788        456689017        456766989      443639638     
  443879317        444181267        444583553        444755656        455905869
       455964593        456019850        456078138        456136027       
456190594        456252428        456309962        456365824        456423557   
    456483668        456547785        456616796        456689041       
456767003      443639745        443879390        444181390        444583629     
  444755680        455905885        455964601        456019868        456078153
       456136035        456190610        456252436        456309970       
456365865        456423615        456483726        456547827        456616812   
    456689058        456767086      443639794        443879424        444181853
       444583678        444755771        455905919        455964619       
456019884        456078161        456136050        456190628        456252444   
    456309988        456365907        456423656        456483759       
456547835        456616820        456689066        456767110      443639810     
  443879432        444182125        444583694        444755839        455905927
       455964627        456019900        456078179        456136068       
456190669        456252451        456309996        456365923        456423664   
    456483775        456547850        456616838        456689074       
456767136      443639869        443879440        444182901        444583702     
  444755870        455905935        455964635        456019926        456078195
       456136076        456190685        456252469        456310028       
456365931        456423672        456483783        456547892        456616846   
    456689082        456767144      443639984        443879515        444183164
       444583827        444755920        455905943        455964668       
456019934        456078211        456136084        456190693        456252485   
    456310044        456365949        456423680        456483791       
456547959        456616853        456689124        456767151      443640008     
  443879572        444183305        444583918        444755946        455905968
       455964676        456019942        456078237        456136092       
456190727        456252493        456310051        456365956        456423706   
    456483825        456547967        456616861        456689157       
456767193      443640024        443879598        444187330        444583934     
  444755961        455905976        455964684        456019959        456078252
       456136100        456190735        456252501        456310093       
456365972        456423722        456483858        456547991        456616879   
    456689181        456767219      443640081        443879754        444187629
       444583967        444756027        455905984        455964700       
456019967        456078260        456136118        456190743        456252527   
    456310119        456366004        456423748        456483908       
456548015        456616887        456689199        456767227      443640107     
  443879762        444189336        444584155        444756035        455906073
       455964718        456019975        456078278        456136126       
456190776        456252576        456310150        456366020        456423755   
    456483924        456548023        456616895        456689223       
456767250      443640222        443879820        444190003        444584239     
  444756068        455906107        455964742        456020015        456078286
       456136134        456190800        456252584        456310184       
456366053        456423763        456483932        456548031        456616911   
    456689256        456767292      443640271        443879929        444192066
       444584312        444756076        455906115        455964759       
456020023        456078302        456136142        456190818        456252600   
    456310192        456366079        456423771        456483940       
456548049        456616937        456689272        456767334      443640362     
  443880026        444193429        444584353        444756092        455906123
       455964775        456020072        456078310        456136167       
456190842        456252634        456310200        456366087        456423789   
    456483957        456548098        456616978        456689348       
456767359      443640396        443880158        444193718        444584403     
  444756159        455906149        455964783        456020080        456078328
       456136175        456190875        456252642        456310218       
456366111        456423797        456483973        456548114        456616986   
    456689355        456767375      443640420        443880190        444194047
       444584429        444756241        455906164        455964791       
456020098        456078336        456136191        456190891        456252667   
    456310234        456366129        456423821        456483981       
456548130        456616994        456689363        456767383      443640560     
  443880257        444194179        444584551        444756308        455906180
       455964825        456020106        456078344        456136225       
456190941        456252675        456310242        456366145        456423862   
    456484005        456548163        456617000        456689447       
456767391      443640586        443880315        444195705        444584569     
  444756381        455906198        455964858        456020148        456078351
       456136233        456190966        456252683        456310267       
456366152        456423888        456484054        456548189        456617026   
    456689454        456767409      443640636        443880364        444195747
       444584643        444756472        455906206        455964874       
456020163        456078369        456136241        456190990        456252709   
    456310275        456366160        456423920        456484088       
456548197        456617034        456689470        456767417      443640685     
  443880521        444196570        444584700        444756506        455906214
       455964908        456020171        456078393        456136258       
456191014        456252741        456310291        456366186        456423946   
    456484096        456548205        456617067        456689553       
456767466      443640719        443880737        444196588        444584726     
  444756514        455906222        455964916        456020189        456078401
       456136282        456191055        456252758        456310325       
456366194        456423953        456484120        456548270        456617091   
    456689561        456767516      443640818        443880786        444197057
       444584734        444756605        455906248        455964932       
456020197        456078427        456136290        456191063        456252766   
    456310333        456366202        456423961        456484138       
456548288        456617109        456689587        456767524      443640842     
  443880828        444197230        444584809        444756712        455906255
       455964981        456020205        456078435        456136308       
456191071        456252774        456310341        456366210        456423979   
    456484146        456548296        456617117        456689595       
456767532      443640859        443880893        444197693        444584841     
  444756746        455906271        455965004        456020221        456078443
       456136316        456191089        456252782        456310358       
456366228        456423987        456484161        456548312        456617125   
    456689611        456767557      443641121        443880950        444198337
       444584858        444756753        455906297        455965012       
456020262        456078450        456136324        456191097        456252808   
    456310366        456366236        456423995        456484179       
456548320        456617133        456689645        456767573      443641345     
  443881008        444199459        444584890        444756878        455906321
       455965038        456020304        456078468        456136332       
456191105        456252832        456310374        456366244        456424035   
    456484187        456548361        456617158        456689660       
456767615      443641378        443881073        444201800        444585004     
  444756977        455906347        455965046        456020312        456078476
       456136340        456191147        456252840        456310390       
456366251        456424050        456484203        456548452        456617174   
    456689728        456767649      443641543        443881081        444202113
       444585012        444757082        455906354        455965061       
456020320        456078484        456136365        456191154        456252881   
    456310408        456366269        456424076        456484211       
456548486        456617190        456689751        456767664      443641725     
  443881123        444203129        444585046        444757090        455906362
       455965079        456020379        456078492        456136373       
456191162        456252915        456310416        456366277        456424084   
    456484229        456548494        456617216        456689769       
456767672      443641741        443881149        444203426        444585152     
  444757140        455906370        455965087        456020403        456078500
       456136399        456191188        456252923        456310424       
456366293        456424092        456484237        456548510        456617257   
    456689777        456767714      443641758        443881180        444203699
       444585285        444757157        455906388        455965103       
456020429        456078518        456136449        456191196        456252972   
    456310432        456366301        456424118        456484260       
456548544        456617265        456689819        456767730      443641972     
  443881214        444205272        444585400        444757207        455906396
       455965111        456020452        456078534        456136456       
456191204        456253046        456310440        456366327        456424134   
    456484328        456548551        456617273        456689835       
456767763      443642095        443881255        444205603        444585418     
  444757249        455906446        455965137        456020460        456078559
       456136464        456191220        456253061        456310473       
456366335        456424142        456484336        456548569        456617281   
    456689850        456767789      443642137        443881263        444207617
       444585509        444757298        455906461        455965178       
456020478        456078567        456136480        456191246        456253079   
    456310499        456366350        456424159        456484351       
456548585        456617299        456689892        456767805      443642152     
  443881297        444208474        444585558        444757389        455906479
       455965186        456020486        456078575        456136498       
456191253        456253087        456310515        456366368        456424175   
    456484377        456548601        456617307        456689983       
456767813      443642160        443881305        444209522        444585616     
  444757413        455906487        455965194        456020494        456078583
       456136514        456191261        456253095        456310523       
456366376        456424183        456484393        456548643        456617315   
    456690023        456767862      443642194        443881438        444209944
       444585624        444757439        455906495        455965210       
456020502        456078591        456136522        456191279        456253103   
    456310531        456366392        456424191        456484419       
456548692        456617323        456690031        456767896      443642301     
  443881495        444210702        444585921        444757496        455906503
       455965228        456020528        456078625        456136530       
456191287        456253111        456310549        456366400        456424217   
    456484435        456548700        456617331        456690072       
456767912      443642335        443881503        444211866        444586044     
  444757512        455906529        455965236        456020551        456078633
       456136548        456191295        456253152        456310556       
456366418        456424225        456484443        456548759        456617349   
    456690098        456767920      443642434        443881644        444213094
       444586051        444757520        455906552        455965244       
456020569        456078666        456136555        456191311        456253160   
    456310564        456366426        456424233        456484450       
456548809        456617364        456690122        456767987      443642467     
  443881701        444213367        444586127        444757546        455906560
       455965251        456020577        456078674        456136563       
456191329        456253186        456310598        456366434        456424241   
    456484484        456548817        456617372        456690130       
456768001      443642475        443881792        444216097        444586176     
  444757561        455906586        455965269        456020593        456078682
       456136571        456191337        456253194        456310606       
456366459        456424290        456484492        456548833        456617380   
    456690163        456768084      443642608        443881842        444217566
       444586192        444757751        455906594        455965277       
456020627        456078690        456136589        456191345        456253202   
    456310630        456366467        456424308        456484526       
456548841        456617398        456690189        456768092      443642657     
  443881917        444218184        444586267        444757926        455906610
       455965285        456020668        456078757        456136605       
456191360        456253228        456310648        456366475        456424316   
    456484534        456548858        456617406        456690197       
456768118      443642715        443881990        444220263        444586309     
  444757942        455906628        455965293        456020676        456078773
       456136647        456191394        456253269        456310663       
456366491        456424324        456484625        456548890        456617414   
    456690205        456768134      443642756        443882139        444220636
       444586317        444757967        455906669        455965319       
456020684        456078781        456136662        456191402        456253285   
    456310671        456366517        456424332        456484633       
456548932        456617422        456690213        456768167      443642764     
  443882162        444221188        444586432        444757975        455906701
       455965327        456020726        456078799        456136670       
456191410        456253293        456310689        456366525        456424357   
    456484641        456548940        456617448        456690247       
456768175      443642772        443882196        444222137        444586465     
  444757983        455906735        455965335        456020734        456078807
       456136688        456191451        456253327        456310697       
456366541        456424365        456484674        456548965        456617455   
    456690262        456768209      443642814        443882238        444222533
       444586481        444757991        455906792        455965350       
456020742        456078815        456136696        456191493        456253368   
    456310705        456366566        456424373        456484682       
456548973        456617463        456690288        456768217      443642905     
  443882279        444222897        444586598        444758015        455906818
       455965376        456020767        456078823        456136704       
456191501        456253376        456310713        456366574        456424407   
    456484716        456549013        456617513        456690304       
456768225      443643002        443882295        444223499        444586622     
  444758114        455906826        455965392        456020775        456078831
       456136720        456191527        456253400        456310721       
456366582        456424431        456484724        456549039        456617521   
    456690312        456768258      443643036        443882402        444224505
       444586663        444758296        455906834        455965400       
456020783        456078849        456136746        456191535        456253418   
    456310739        456366608        456424449        456484732       
456549047        456617547        456690361        456768290      443643077     
  443882600        444225601        444586671        444758338        455906875
       455965426        456020791        456078880        456136761       
456191543        456253442        456310754        456366640        456424456   
    456484757        456549054        456617554        456690387       
456768308      443643085        443882634        444226369        444586697     
  444758379        455906917        455965434        456020809        456078898
       456136779        456191550        456253459        456310762       
456366657        456424464        456484807        456549062        456617562   
    456690411        456768316      443643135        443882782        444227896
       444586762        444758403        455906941        455965442       
456020817        456078914        456136803        456191576        456253467   
    456310770        456366699        456424480        456484815       
456549088        456617588        456690429        456768324      443643176     
  443882790        444228399        444586812        444758437        455906958
       455965459        456020833        456078922        456136837       
456191584        456253483        456310796        456366707        456424506   
    456484823        456549104        456617604        456690437       
456768340      443643226        443882816        444228704        444586820     
  444758445        455906966        455965467        456020841        456078948
       456136845        456191626        456253491        456310804       
456366715        456424514        456484831        456549146        456617620   
    456690445        456768381      443643234        443882899        444230510
       444586846        444758486        455906982        455965483       
456020858        456078971        456136860        456191642        456253517   
    456310820        456366723        456424530        456484864       
456549161        456617653        456690486        456768464      443643283     
  443883061        444231328        444586895        444758551        455907022
       455965509        456020874        456078989        456136886       
456191741        456253525        456310838        456366731        456424555   
    456484872        456549187        456617687        456690528       
456768480      443643309        443883079        444232367        444586911     
  444758585        455907030        455965541        456020882        456079037
       456136910        456191758        456253541        456310879       
456366756        456424571        456484880        456549203        456617695   
    456690536        456768530      443643382        443883186        444235758
       444586945        444758650        455907063        455965558       
456020916        456079045        456136928        456191766        456253566   
    456310887        456366764        456424597        456484898       
456549237        456617703        456690544        456768548      443643424     
  443883228        444235808        444587000        444758692        455907089
       455965574        456020957        456079052        456136936       
456191774        456253616        456310895        456366798        456424613   
    456484914        456549252        456617711        456690643       
456768555      443643523        443883244        444235816        444587026     
  444758734        455907105        455965590        456020965        456079060
       456136944        456191808        456253624        456310903       
456366806        456424621        456484963        456549260        456617737   
    456690700        456768589   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443643531        443883277        444236533        444587059       
444758775        455907121        455965616        456020973        456079078   
    456136951        456191832        456253657        456310978       
456366848        456424639        456484971        456549294        456617745   
    456690742        456768639      443643655        443883434        444236913
       444587182        444758783        455907147        455965624       
456020981        456079086        456136969        456191840        456253665   
    456310994        456366889        456424647        456484989       
456549310        456617760        456690759        456768647      443643747     
  443883699        444237242        444587190        444758874        455907154
       455965632        456021005        456079094        456136977       
456191857        456253681        456311018        456366947        456424670   
    456485002        456549351        456617786        456690767       
456768654      443643754        443883756        444238265        444587281     
  444759120        455907162        455965640        456021013        456079102
       456136985        456191873        456253707        456311026       
456366954        456424688        456485028        456549377        456617802   
    456690783        456768670      443643952        443883806        444240154
       444587299        444759294        455907170        455965657       
456021021        456079136        456136993        456191899        456253731   
    456311042        456366970        456424704        456485036       
456549419        456617836        456690817        456768712      443644281     
  443883814        444240220        444587315        444759377        455907204
       455965665        456021039        456079151        456137009       
456191907        456253749        456311067        456366988        456424712   
    456485051        456549427        456617869        456690874       
456768720      443644315        443883830        444240865        444587323     
  444759385        455907212        455965707        456021047        456079177
       456137017        456191915        456253756        456311091       
456366996        456424779        456485119        456549450        456617927   
    456690908        456768738      443644364        443883855        444242200
       444587349        444759401        455907246        455965715       
456021070        456079185        456137025        456191949        456253772   
    456311109        456367002        456424803        456485143       
456549468        456617976        456690916        456768746      443644505     
  443883947        444242317        444587398        444759534        455907261
       455965723        456021112        456079193        456137041       
456191956        456253780        456311125        456367051        456424829   
    456485192        456549484        456617984        456690932       
456768803      443644562        443884028        444242549        444587406     
  444759617        455907329        455965749        456021161        456079201
       456137066        456192012        456253814        456311133       
456367069        456424837        456485200        456549492        456617992   
    456690940        456768845      443644588        443884069        444242804
       444587489        444759674        455907337        455965764       
456021179        456079235        456137074        456192020        456253830   
    456311141        456367127        456424860        456485226       
456549518        456618008        456690965        456768852      443644695     
  443884135        444243455        444587497        444759682        455907360
       455965772        456021187        456079243        456137108       
456192053        456253871        456311182        456367143        456424878   
    456485234        456549526        456618032        456690981       
456768886      443644737        443884317        444243562        444587521     
  444759807        455907394        455965780        456021195        456079250
       456137116        456192087        456253905        456311208       
456367184        456424886        456485259        456549542        456618040   
    456690999        456768902      443644752        443884390        444245195
       444587604        444759815        455907410        455965806       
456021211        456079268        456137124        456192095        456253913   
    456311224        456367200        456424902        456485275       
456549567        456618057        456691005        456768944      443644828     
  443884457        444245427        444587612        444759930        455907428
       455965814        456021229        456079284        456137132       
456192103        456253939        456311232        456367234        456424944   
    456485283        456549575        456618065        456691021       
456768993      443644836        443884465        444246771        444587653     
  444759948        455907451        455965822        456021252        456079292
       456137140        456192111        456253947        456311257       
456367242        456424951        456485291        456549591        456618073   
    456691039        456769017      443644927        443884549        444247522
       444587711        444759963        455907469        455965830       
456021260        456079300        456137157        456192129        456253954   
    456311273        456367259        456424969        456485325       
456549609        456618081        456691047        456769041      443645064     
  443884556        444248181        444587745        444759997        455907485
       455965855        456021278        456079318        456137173       
456192137        456253962        456311281        456367267        456424993   
    456485358        456549625        456618107        456691070       
456769066      443645072        443884648        444248363        444587778     
  444760078        455907519        455965863        456021286        456079334
       456137181        456192145        456253970        456311299       
456367275        456425008        456485366        456549633        456618115   
    456691104        456769090      443645098        443884739        444250633
       444587919        444760102        455907543        455965871       
456021294        456079359        456137207        456192160        456253988   
    456311307        456367283        456425016        456485374       
456549641        456618149        456691112        456769124      443645114     
  443884754        444251516        444587935        444760144        455907550
       455965897        456021302        456079375        456137215       
456192178        456254036        456311323        456367291        456425065   
    456485408        456549658        456618172        456691138       
456769165      443645254        443884887        444252118        444587984     
  444760243        455907568        455965905        456021310        456079383
       456137223        456192194        456254044        456311331       
456367309        456425099        456485473        456549674        456618198   
    456691146        456769173      443645262        443884929        444253256
       444588008        444760250        455907576        455965913       
456021344        456079391        456137256        456192228        456254051   
    456311349        456367317        456425115        456485481       
456549708        456618206        456691153        456769181      443645353     
  443884945        444253363        444588081        444760268        455907592
       455965921        456021351        456079409        456137298       
456192236        456254077        456311356        456367341        456425149   
    456485499        456549740        456618214        456691179       
456769256      443645593        443885009        444255806        444588107     
  444760466        455907600        455965939        456021369        456079417
       456137306        456192244        456254085        456311364       
456367358        456425164        456485523        456549765        456618248   
    456691195        456769264      443645627        443885033        444255954
       444588123        444760540        455907618        455965954       
456021385        456079425        456137322        456192293        456254101   
    456311372        456367390        456425180        456485564       
456549807        456618255        456691203        456769272      443645676     
  443885058        444256184        444588222        444760557        455907634
       455965962        456021427        456079433        456137363       
456192327        456254135        456311380        456367416        456425206   
    456485572        456549815        456618263        456691211       
456769298      443645692        443885165        444256440        444588255     
  444760565        455907642        455965970        456021435        456079458
       456137405        456192343        456254143        456311430       
456367424        456425222        456485580        456549823        456618271   
    456691237        456769322      443645726        443885199        444256697
       444588271        444760623        455907667        455966002       
456021443        456079466        456137421        456192350        456254218   
    456311448        456367432        456425255        456485622       
456549831        456618289        456691245        456769330      443645783     
  443885215        444257703        444588305        444760649        455907683
       455966010        456021450        456079474        456137454       
456192368        456254234        456311455        456367440        456425263   
    456485630        456549849        456618297        456691260       
456769348      443645866        443885231        444258073        444588453     
  444760698        455907717        455966028        456021468        456079508
       456137462        456192376        456254259        456311471       
456367457        456425289        456485663        456549880        456618305   
    456691310        456769371      443645874        443885405        444258578
       444588503        444760771        455907733        455966044       
456021484        456079516        456137488        456192392        456254283   
    456311497        456367515        456425297        456485705       
456549963        456618313        456691328        456769397      443646005     
  443885504        444259196        444588537        444760789        455907741
       455966085        456021500        456079540        456137538       
456192400        456254291        456311505        456367531        456425313   
    456485721        456549997        456618339        456691336       
456769421      443646013        443885579        444259485        444588792     
  444760888        455907758        455966093        456021526        456079557
       456137553        456192418        456254309        456311513       
456367549        456425321        456485762        456550003        456618354   
    456691385        456769462      443646021        443885645        444260681
       444588834        444760946        455907774        455966101       
456021542        456079573        456137579        456192434        456254333   
    456311521        456367556        456425339        456485770       
456550011        456618362        456691393        456769488      443646039     
  443885652        444261127        444588867        444761019        455907790
       455966119        456021567        456079607        456137611       
456192442        456254341        456311547        456367564        456425347   
    456485788        456550037        456618396        456691401       
456769496      443646062        443885793        444261598        444588891     
  444761043        455907808        455966127        456021575        456079623
       456137652        456192483        456254382        456311554       
456367580        456425354        456485853        456550052        456618420   
    456691419        456769538      443646229        443885801        444261788
       444588917        444761118        455907832        455966135       
456021583        456079631        456137660        456192491        456254416   
    456311570        456367598        456425362        456485861       
456550060        456618479        456691427        456769553      443646385     
  443885868        444262372        444589014        444761159        455907840
       455966143        456021617        456079664        456137678       
456192517        456254432        456311588        456367630        456425396   
    456485887        456550102        456618487        456691468       
456769561      443646427        443886015        444263404        444589055     
  444761175        455907857        455966150        456021633        456079672
       456137694        456192525        456254465        456311596       
456367655        456425412        456485903        456550136        456618495   
    456691476        456769652      443646443        443886031        444263917
       444589113        444761183        455907873        455966168       
456021641        456079680        456137702        456192541        456254499   
    456311604        456367663        456425453        456485911       
456550169        456618503        456691492        456769660      443646476     
  443886049        444264345        444589154        444761209        455907881
       455966176        456021666        456079714        456137728       
456192558        456254564        456311612        456367671        456425461   
    456485945        456550193        456618511        456691500       
456769702      443646633        443886080        444264907        444589204     
  444761241        455907899        455966184        456021674        456079722
       456137736        456192574        456254614        456311620       
456367697        456425479        456485960        456550201        456618529   
    456691567        456769710      443646740        443886122        444264949
       444589220        444761258        455907907        455966192       
456021682        456079730        456137751        456192582        456254622   
    456311638        456367713        456425487        456485978       
456550243        456618552        456691583        456769751      443646856     
  443886262        444266365        444589238        444761274        455907915
       455966200        456021690        456079748        456137777       
456192590        456254671        456311646        456367721        456425495   
    456486018        456550268        456618594        456691591       
456769769      443646872        443886346        444266654        444589246     
  444761282        455907923        455966218        456021724        456079789
       456137785        456192608        456254697        456311653       
456367739        456425503        456486042        456550284        456618610   
    456691617        456769785      443646880        443886361        444267694
       444589287        444761290        455907949        455966226       
456021740        456079797        456137793        456192632        456254705   
    456311679        456367754        456425560        456486059       
456550292        456618644        456691682        456769850      443646922     
  443886445        444267736        444589295        444761316        455907998
       455966259        456021757        456079805        456137819       
456192640        456254721        456311687        456367762        456425586   
    456486075        456550318        456618669        456691690       
456769868      443647169        443886536        444268692        444589360     
  444761480        455908004        455966267        456021765        456079813
       456137876        456192673        456254747        456311695       
456367770        456425610        456486083        456550367        456618701   
    456691732        456769926      443647185        443886775        444269658
       444589386        444761555        455908012        455966283       
456021773        456079839        456137892        456192681        456254754   
    456311729        456367796        456425628        456486091       
456550375        456618719        456691740        456769942      443647276     
  443886791        444269815        444589394        444761563        455908020
       455966309        456021781        456079854        456137900       
456192699        456254770        456311745        456367804        456425636   
    456486117        456550391        456618743        456691765       
456769967      443647367        443886817        444270243        444589501     
  444761605        455908061        455966325        456021799        456079888
       456137918        456192715        456254804        456311760       
456367812        456425644        456486125        456550458        456618750   
    456691773        456769991      443647664        443886825        444270516
       444589535        444761639        455908079        455966333       
456021864        456079904        456137926        456192723        456254812   
    456311786        456367820        456425669        456486133       
456550474        456618792        456691781        456770007      443647821     
  443886981        444270888        444589543        444761654        455908087
       455966341        456021906        456079912        456137934       
456192731        456254838        456311802        456367846        456425677   
    456486141        456550482        456618818        456691807       
456770015      443647847        443887047        444271068        444589550     
  444761662        455908095        455966366        456021922        456079920
       456137942        456192749        456254846        456311810       
456367853        456425701        456486158        456550516        456618826   
    456691823        456770023      443647870        443887054        444271613
       444589584        444761688        455908103        455966374       
456021930        456079938        456137959        456192756        456254853   
    456311851        456367861        456425750        456486174       
456550532        456618859        456691849        456770049      443647946     
  443887112        444271977        444589600        444761720        455908137
       455966390        456021948        456079953        456137967       
456192772        456254879        456311869        456367895        456425792   
    456486182        456550573        456618891        456691872       
456770056      443648050        443887161        444272132        444589634     
  444761738        455908145        455966408        456021955        456079961
       456137975        456192780        456254903        456311877       
456367903        456425818        456486208        456550581        456618909   
    456691898        456770072      443648225        443887252        444272306
       444589709        444761787        455908152        455966416       
456021963        456079987        456137991        456192806        456254929   
    456311893        456367911        456425826        456486224       
456550599        456618925        456691906        456770080      443648365     
  443887278        444273759        444589741        444761878        455908178
       455966424        456021989        456079995        456138015       
456192814        456254937        456311919        456367929        456425842   
    456486240        456550607        456618933        456691922       
456770106      443648399        443887302        444274880        444589782     
  444761886        455908186        455966432        456021997        456080001
       456138023        456192848        456254945        456311927       
456367952        456425875        456486273        456550615        456618966   
    456691955        456770122      443648472        443887427        444274898
       444589857        444761944        455908194        455966440       
456022011        456080019        456138049        456192855        456254978   
    456311935        456367978        456425883        456486315       
456550623        456618974        456691963        456770130      443648480     
  443887450        444275457        444589899        444762025        455908202
       455966457        456022029        456080027        456138064       
456192863        456255009        456311943        456367986        456425891   
    456486331        456550672        456618982        456692011       
456770155      443648563        443887468        444275788        444589956     
  444762066        455908210        455966465        456022045        456080035
       456138080        456192905        456255017        456311968       
456367994        456425909        456486349        456550714        456618990   
    456692029        456770171      443648613        443887674        444276406
       444590020        444762090        455908228        455966473       
456022060        456080043        456138106        456192913        456255033   
    456311976        456368018        456425917        456486364       
456550722        456619006        456692078        456770189      443648621     
  443887799        444276612        444590046        444762132        455908236
       455966499        456022078        456080050        456138122       
456192939        456255041        456311992        456368026        456425925   
    456486372        456550755        456619014        456692086       
456770205      443648647        443887807        444276729        444590111     
  444762173        455908251        455966507        456022094        456080068
       456138130        456192947        456255074        456312008       
456368034        456425958        456486406        456550789        456619030   
    456692110        456770221      443648654        443887856        444277115
       444590301        444762215        455908269        455966515       
456022128        456080084        456138155        456192954        456255082   
    456312016        456368059        456425966        456486489       
456550797        456619048        456692144        456770247      443648795     
  443887914        444277875        444590459        444762264        455908277
       455966523        456022136        456080092        456138163       
456192988        456255090        456312024        456368083        456425990   
    456486497        456550813        456619063        456692169       
456770270      443648886        443887922        444279020        444590467     
  444762298        455908285        455966531        456022151        456080100
       456138189        456192996        456255108        456312032       
456368091        456426030        456486505        456550839        456619071   
    456692193        456770288      443648894        443887989        444282081
       444590509        444762306        455908335        455966549       
456022177        456080134        456138254        456193002        456255132   
    456312040        456368109        456426055        456486513       
456550847        456619089        456692219        456770296      443648928     
  443888110        444283212        444590566        444762314        455908343
       455966556        456022193        456080142        456138270       
456193010        456255140        456312057        456368125        456426063   
    456486539        456550870        456619097        456692227       
456770304      443648944        443888276        444283444        444590640     
  444762355        455908350        455966564        456022201        456080167
       456138296        456193028        456255165        456312065       
456368141        456426154        456486547        456550896        456619121   
    456692235        456770312   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443649272        443888367        444285167        444590673       
444762405        455908368        455966572        456022219        456080175   
    456138338        456193036        456255173        456312073       
456368158        456426170        456486554        456550904        456619147   
    456692250        456770338      443649389        443888383        444287189
       444590756        444762553        455908392        455966580       
456022250        456080183        456138361        456193044        456255181   
    456312099        456368166        456426196        456486562       
456550912        456619154        456692292        456770346      443649561     
  443888417        444287429        444590822        444762611        455908400
       455966598        456022268        456080217        456138387       
456193051        456255223        456312107        456368182        456426204   
    456486596        456550953        456619162        456692318       
456770353      443649744        443888441        444288237        444590871     
  444762710        455908434        455966606        456022276        456080225
       456138411        456193093        456255231        456312115       
456368240        456426220        456486604        456551019        456619204   
    456692334        456770361      443649827        443888599        444288781
       444590889        444762744        455908459        455966614       
456022284        456080233        456138437        456193101        456255249   
    456312131        456368257        456426238        456486638       
456551027        456619212        456692342        456770379      443649835     
  443888656        444289557        444590921        444762777        455908483
       455966622        456022292        456080258        456138452       
456193135        456255280        456312149        456368265        456426261   
    456486646        456551035        456619238        456692383       
456770387      443649926        443888672        444290431        444591028     
  444762884        455908491        455966648        456022300        456080266
       456138478        456193143        456255298        456312156       
456368315        456426279        456486653        456551068        456619246   
    456692409        456770395      443649934        443888714        444291355
       444591101        444763007        455908525        455966655       
456022318        456080274        456138486        456193150        456255306   
    456312180        456368331        456426311        456486737       
456551076        456619253        456692433        456770403      443649959     
  443888839        444291686        444591135        444763023        455908541
       455966663        456022326        456080290        456138494       
456193168        456255314        456312198        456368349        456426352   
    456486745        456551084        456619279        456692474       
456770411      443650130        443888946        444295034        444591184     
  444763148        455908566        455966689        456022342        456080308
       456138536        456193184        456255322        456312206       
456368364        456426378        456486752        456551126        456619287   
    456692532        456770437      443650155        443888953        444297485
       444591218        444763239        455908582        455966697       
456022359        456080332        456138551        456193192        456255330   
    456312214        456368414        456426386        456486760       
456551134        456619329        456692557        456770445      443650288     
  443888979        444298202        444591275        444763312        455908608
       455966705        456022375        456080340        456138569       
456193200        456255348        456312230        456368422        456426394   
    456486778        456551159        456619352        456692573       
456770452      443650379        443889126        444300438        444591283     
  444763346        455908616        455966721        456022383        456080357
       456138585        456193226        456255389        456312255       
456368430        456426428        456486828        456551167        456619360   
    456692607        456770502      443650387        443889159        444301394
       444591390        444763379        455908624        455966754       
456022409        456080373        456138593        456193234        456255405   
    456312271        456368448        456426436        456486844       
456551191        456619378        456692623        456770528      443650452     
  443889167        444302368        444591465        444763445        455908657
       455966762        456022425        456080381        456138627       
456193242        456255421        456312289        456368455        456426501   
    456486851        456551217        456619394        456692631       
456770536      443650510        443889225        444302509        444591531     
  444763486        455908665        455966770        456022433        456080407
       456138635        456193259        456255439        456312297       
456368497        456426519        456486869        456551233        456619410   
    456692649        456770551      443650585        443889357        444302533
       444591549        444763494        455908707        455966788       
456022441        456080415        456138643        456193267        456255462   
    456312313        456368505        456426576        456486950       
456551241        456619436        456692656        456770577      443650668     
  443889431        444303358        444591572        444763593        455908731
       455966796        456022458        456080423        456138650       
456193275        456255496        456312347        456368513        456426592   
    456486976        456551266        456619444        456692664       
456770619      443650676        443889506        444306070        444591754     
  444763601        455908764        455966804        456022482        456080449
       456138668        456193283        456255504        456312362       
456368521        456426600        456486992        456551290        456619469   
    456692698        456770627      443650726        443889530        444306559
       444591804        444763635        455908780        455966812       
456022490        456080456        456138676        456193291        456255512   
    456312388        456368547        456426626        456487008       
456551308        456619485        456692722        456770643      443650767     
  443889548        444307144        444591846        444763692        455908798
       455966820        456022508        456080472        456138700       
456193309        456255553        456312396        456368562        456426659   
    456487024        456551332        456619493        456692755       
456770668      443650791        443889597        444307359        444591853     
  444763718        455908806        455966838        456022532        456080480
       456138726        456193333        456255561        456312420       
456368570        456426667        456487032        456551373        456619527   
    456692789        456770734      443650940        443889621        444307383
       444591937        444763783        455908814        455966846       
456022557        456080498        456138734        456193341        456255579   
    456312438        456368596        456426675        456487057       
456551407        456619535        456692805        456770783      443650957     
  443889753        444307797        444591986        444763817        455908822
       455966853        456022573        456080514        456138742       
456193358        456255595        456312453        456368604        456426725   
    456487065        456551415        456619543        456692821       
456770791      443651039        443889803        444308936        444591994     
  444763882        455908830        455966861        456022581        456080530
       456138775        456193366        456255611        456312479       
456368638        456426733        456487081        456551423        456619576   
    456692839        456770809      443651112        443889878        444309785
       444592018        444763924        455908863        455966879       
456022615        456080555        456138783        456193390        456255637   
    456312487        456368646        456426741        456487107       
456551449        456619592        456692854        456770841      443651120     
  443890033        444309827        444592083        444763957        455908871
       455966887        456022649        456080563        456138791       
456193416        456255660        456312495        456368653        456426790   
    456487123        456551456        456619600        456692870       
456770858      443651153        443890041        444310262        444592174     
  444763981        455908889        455966895        456022656        456080589
       456138817        456193440        456255678        456312503       
456368679        456426816        456487131        456551464        456619618   
    456692912        456770890      443651211        443890140        444310775
       444592224        444764054        455908913        455966903       
456022664        456080597        456138825        456193457        456255702   
    456312511        456368687        456426840        456487149       
456551472        456619675        456692946        456771021      443651229     
  443890223        444314009        444592257        444764088        455908921
       455966911        456022672        456080605        456138833       
456193465        456255736        456312529        456368729        456426865   
    456487164        456551480        456619709        456692961       
456771062      443651351        443890298        444314595        444592281     
  444764112        455908939        455966929        456022698        456080613
       456138841        456193473        456255744        456312537       
456368737        456426881        456487180        456551530        456619725   
    456692987        456771088      443651393        443890322        444314744
       444592315        444764351        455908954        455966937       
456022706        456080639        456138858        456193481        456255769   
    456312552        456368760        456426899        456487206       
456551597        456619733        456692995        456771096      443651450     
  443890413        444314892        444592356        444764419        455908996
       455966945        456022730        456080654        456138866       
456193507        456255777        456312586        456368778        456426907   
    456487214        456551605        456619741        456693068       
456771104      443651575        443890439        444316152        444592380     
  444764492        455909002        455966952        456022748        456080662
       456138882        456193515        456255785        456312594       
456368802        456426923        456487222        456551639        456619758   
    456693092        456771138      443651609        443890546        444316285
       444592430        444764567        455909010        455966978       
456022789        456080670        456138890        456193523        456255793   
    456312610        456368810        456426931        456487230       
456551654        456619790        456693134        456771153      443651658     
  443890579        444317366        444592455        444764690        455909028
       455966986        456022797        456080712        456138908       
456193549        456255819        456312628        456368828        456426972   
    456487255        456551662        456619824        456693142       
456771161      443651716        443890629        444317622        444592497     
  444764716        455909044        455966994        456022805        456080738
       456138916        456193564        456255843        456312636       
456368836        456426998        456487263        456551688        456619832   
    456693183        456771179      443651732        443890728        444317705
       444592661        444764724        455909051        455967000       
456022813        456080753        456138932        456193572        456255850   
    456312644        456368844        456427020        456487271       
456551696        456619840        456693217        456771187      443651864     
  443890744        444318943        444592703        444764799        455909069
       455967018        456022821        456080761        456138965       
456193580        456255876        456312669        456368901        456427038   
    456487297        456551704        456619907        456693233       
456771195      443651880        443890751        444319362        444592794     
  444764948        455909077        455967026        456022839        456080779
       456139005        456193598        456255884        456312677       
456368919        456427053        456487305        456551712        456619915   
    456693258        456771203      443651930        443890801        444319578
       444592810        444764971        455909085        455967034       
456022847        456080787        456139013        456193606        456255892   
    456312693        456368927        456427079        456487313       
456551720        456619923        456693274        456771229      443652037     
  443890850        444319644        444592935        444765028        455909093
       455967042        456022854        456080795        456139070       
456193622        456255900        456312701        456368935        456427095   
    456487362        456551738        456619931        456693282       
456771237      443652045        443890868        444319925        444592976     
  444765069        455909119        455967059        456022870        456080803
       456139088        456193630        456255918        456312719       
456368943        456427111        456487396        456551753        456619956   
    456693290        456771245      443652086        443890900        444320089
       444593016        444765085        455909135        455967067       
456022888        456080837        456139096        456193648        456255926   
    456312727        456368950        456427129        456487412       
456551787        456619964        456693308        456771278      443652193     
  443890934        444320865        444593065        444765127        455909150
       455967075        456022896        456080860        456139146       
456193663        456255934        456312743        456368968        456427145   
    456487420        456551845        456619972        456693316       
456771302      443652227        443890942        444321038        444593206     
  444765184        455909168        455967083        456022904        456080886
       456139179        456193671        456255942        456312768       
456369032        456427152        456487438        456551886        456620020   
    456693324        456771328      443652318        443890991        444322978
       444593495        444765325        455909176        455967109       
456022920        456080894        456139229        456193754        456255967   
    456312784        456369065        456427202        456487461       
456551894        456620053        456693332        456771336      443652490     
  443891049        444323711        444593503        444765366        455909184
       455967117        456022938        456080910        456139252       
456193770        456255991        456312792        456369081        456427251   
    456487503        456551936        456620061        456693357       
456771369      443652508        443891122        444324917        444593552     
  444765390        455909200        455967133        456022946        456080928
       456139260        456193796        456256007        456312800       
456369115        456427277        456487529        456551944        456620079   
    456693407        456771377      443652565        443891155        444326250
       444593685        444765424        455909218        455967141       
456022953        456080944        456139278        456193804        456256015   
    456312818        456369123        456427343        456487560       
456551951        456620087        456693431        456771427      443652631     
  443891189        444327183        444593719        444765432        455909226
       455967158        456022979        456080951        456139286       
456193820        456256023        456312826        456369131        456427368   
    456487594        456551969        456620103        456693464       
456771435      443652656        443891213        444327514        444593909     
  444765473        455909234        455967166        456022987        456080969
       456139310        456193838        456256031        456312867       
456369149        456427384        456487602        456551985        456620111   
    456693480        456771450      443652680        443891403        444328926
       444593917        444765507        455909242        455967174       
456023001        456080977        456139328        456193846        456256056   
    456312883        456369156        456427400        456487610       
456552017        456620129        456693498        456771526      443652698     
  443891445        444329049        444594006        444765572        455909259
       455967182        456023019        456080993        456139344       
456193861        456256064        456312909        456369172        456427426   
    456487628        456552033        456620152        456693506       
456771534      443652755        443891569        444329213        444594014     
  444765622        455909267        455967208        456023027        456081009
       456139369        456193911        456256080        456312917       
456369180        456427434        456487644        456552041        456620178   
    456693514        456771567      443652771        443891668        444331201
       444594022        444765689        455909275        455967216       
456023035        456081017        456139377        456193937        456256098   
    456312925        456369198        456427459        456487693       
456552058        456620186        456693530        456771575      443652961     
  443891684        444331805        444594030        444765796        455909283
       455967232        456023043        456081041        456139385       
456193952        456256130        456312958        456369206        456427475   
    456487701        456552108        456620194        456693548       
456771658      443652995        443891692        444333272        444594139     
  444765937        455909291        455967240        456023050        456081058
       456139393        456193960        456256148        456312966       
456369214        456427533        456487727        456552116        456620236   
    456693555        456771674      443653019        443891726        444334445
       444594170        444765945        455909325        455967257       
456023076        456081066        456139427        456193978        456256155   
    456312990        456369248        456427541        456487743       
456552132        456620244        456693563        456771690      443653027     
  443891791        444334692        444594238        444765960        455909333
       455967265        456023092        456081074        456139435       
456193994        456256163        456313006        456369255        456427566   
    456487826        456552140        456620277        456693571       
456771708      443653076        443891817        444336085        444594246     
  444765978        455909341        455967281        456023100        456081082
       456139443        456194000        456256171        456313022       
456369271        456427574        456487842        456552165        456620285   
    456693589        456771716      443653100        443891833        444339212
       444594261        444765994        455909374        455967299       
456023126        456081090        456139476        456194034        456256189   
    456313048        456369289        456427582        456487867       
456552173        456620293        456693605        456771757      443653233     
  443891874        444339246        444594279        444766026        455909432
       455967315        456023134        456081108        456139500       
456194067        456256197        456313055        456369297        456427590   
    456487875        456552199        456620301        456693613       
456771765      443653365        443891924        444340483        444594352     
  444766034        455909465        455967349        456023142        456081116
       456139534        456194083        456256205        456313089       
456369305        456427624        456487909        456552207        456620335   
    456693621        456771773      443653522        443891932        444340947
       444594360        444766174        455909481        455967356       
456023175        456081124        456139559        456194091        456256213   
    456313097        456369339        456427665        456487933       
456552223        456620343        456693647        456771807      443653548     
  443892005        444341713        444594386        444766232        455909507
       455967364        456023209        456081132        456139583       
456194109        456256221        456313113        456369354        456427681   
    456487941        456552231        456620434        456693654       
456771831      443653639        443892021        444341960        444594394     
  444766323        455909515        455967380        456023217        456081173
       456139591        456194117        456256239        456313121       
456369362        456427707        456487958        456552249        456620467   
    456693670        456771856      443653670        443892047        444342422
       444594410        444766539        455909523        455967422       
456023225        456081181        456139609        456194125        456256247   
    456313139        456369388        456427715        456487990       
456552256        456620483        456693688        456771864      443653696     
  443892070        444344378        444594436        444766588        455909531
       455967430        456023233        456081207        456139617       
456194133        456256254        456313147        456369396        456427723   
    456488006        456552264        456620509        456693712       
456771872      443653779        443892096        444345995        444594444     
  444766638        455909549        455967448        456023258        456081223
       456139633        456194141        456256270        456313162       
456369404        456427731        456488030        456552298        456620517   
    456693720        456771898      443654199        443892179        444346795
       444594568        444766646        455909556        455967455       
456023266        456081231        456139658        456194166        456256296   
    456313170        456369412        456427756        456488063       
456552348        456620525        456693795        456771922      443654207     
  443892385        444346860        444594691        444766661        455909580
       455967463        456023274        456081280        456139666       
456194224        456256304        456313188        456369479        456427798   
    456488071        456552363        456620541        456693803       
456771948      443654272        443892435        444349146        444594709     
  444766695        455909598        455967471        456023282        456081298
       456139716        456194232        456256338        456313196       
456369487        456427814        456488097        456552371        456620582   
    456693811        456771955   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443654280        443892443        444349278        444594733       
444766711        455909606        455967489        456023308        456081306   
    456139724        456194281        456256346        456313238       
456369503        456427822        456488113        456552413        456620590   
    456693829        456771971      443654371        443892468        444349492
       444594741        444766729        455909622        455967505       
456023324        456081314        456139732        456194299        456256353   
    456313246        456369511        456427830        456488154       
456552421        456620608        456693845        456771997      443654421     
  443892476        444349567        444594824        444766760        455909630
       455967513        456023332        456081330        456139740       
456194307        456256387        456313253        456369529        456427848   
    456488162        456552439        456620632        456693910       
456772011      443654447        443892484        444350565        444595003     
  444766885        455909648        455967521        456023340        456081348
       456139757        456194323        456256411        456313261       
456369537        456427863        456488170        456552470        456620657   
    456693951        456772037      443654520        443892526        444351506
       444595011        444766935        455909689        455967539       
456023357        456081371        456139765        456194331        456256429   
    456313279        456369545        456427897        456488188       
456552496        456620673        456693977        456772045      443654553     
  443892542        444352868        444595045        444766968        455909697
       455967547        456023365        456081389        456139773       
456194364        456256452        456313295        456369560        456427913   
    456488212        456552512        456620681        456693985       
456772136      443654561        443892716        444352918        444595060     
  444767016        455909705        455967562        456023373        456081397
       456139807        456194372        456256478        456313303       
456369578        456427921        456488220        456552546        456620699   
    456693993        456772151      443654686        443892724        444353239
       444595110        444767115        455909713        455967570       
456023399        456081405        456139823        456194380        456256486   
    456313311        456369594        456427939        456488238       
456552579        456620731        456694009        456772169      443654934     
  443892732        444354138        444595128        444767164        455909721
       455967588        456023407        456081413        456139831       
456194398        456256494        456313329        456369628        456427947   
    456488253        456552587        456620749        456694017       
456772177      443654967        443892955        444354609        444595136     
  444767289        455909739        455967604        456023449        456081421
       456139856        456194406        456256502        456313352       
456369651        456427954        456488311        456552595        456620764   
    456694025        456772185      443655014        443893144        444355150
       444595185        444767305        455909754        455967612       
456023456        456081447        456139914        456194414        456256510   
    456313360        456369669        456427970        456488329       
456552611        456620798        456694058        456772193      443655048     
  443893235        444356729        444595193        444767362        455909762
       455967620        456023464        456081454        456139922       
456194430        456256528        456313378        456369677        456427988   
    456488337        456552637        456620822        456694074       
456772219      443655055        443893417        444358295        444595243     
  444767370        455909770        455967638        456023480        456081462
       456139930        456194448        456256536        456313386       
456369685        456427996        456488345        456552645        456620830   
    456694132        456772250      443655071        443893458        444358840
       444595268        444767438        455909788        455967646       
456023498        456081470        456139971        456194455        456256551   
    456313402        456369701        456428010        456488352       
456552652        456620855        456694231        456772276      443655089     
  443893466        444359194        444595292        444767446        455909812
       455967653        456023506        456081496        456139997       
456194471        456256577        456313410        456369719        456428044   
    456488386        456552660        456620863        456694256       
456772284      443655139        443893532        444361018        444595318     
  444767495        455909853        455967679        456023514        456081504
       456140011        456194489        456256585        456313428       
456369727        456428051        456488402        456552686        456620871   
    456694280        456772292      443655147        443893607        444361034
       444595334        444767537        455909887        455967695       
456023530        456081512        456140029        456194539        456256593   
    456313436        456369743        456428069        456488410       
456552694        456620889        456694348        456772318      443655170     
  443893649        444361505        444595375        444767719        455909895
       455967703        456023555        456081538        456140045       
456194547        456256601        456313444        456369750        456428085   
    456488428        456552710        456620897        456694355       
456772334      443655204        443893656        444362156        444595383     
  444767735        455909903        455967729        456023563        456081553
       456140086        456194570        456256619        456313451       
456369784        456428101        456488436        456552751        456620905   
    456694363        456772342      443655246        443893698        444362438
       444595391        444767743        455909937        455967737       
456023589        456081579        456140094        456194588        456256627   
    456313469        456369800        456428119        456488444       
456552769        456620939        456694397        456772359      443655436     
  443893748        444364236        444595458        444767800        455909960
       455967745        456023597        456081587        456140110       
456194661        456256643        456313485        456369818        456428127   
    456488451        456552777        456620962        456694421       
456772367      443655618        443893763        444364491        444595482     
  444767966        455909978        455967752        456023605        456081595
       456140136        456194695        456256650        456313519       
456369842        456428143        456488469        456552793        456620988   
    456694439        456772391      443655642        443893805        444366314
       444595508        444767974        455909986        455967760       
456023613        456081603        456140151        456194711        456256668   
    456313527        456369867        456428150        456488477       
456552843        456620996        456694488        456772409      443655865     
  443893912        444367510        444595516        444767982        455909994
       455967786        456023647        456081629        456140169       
456194729        456256676        456313535        456369875        456428168   
    456488493        456552850        456621002        456694504       
456772417      443655907        443893987        444368229        444595599     
  444767990        455910000        455967794        456023654        456081652
       456140177        456194737        456256684        456313543       
456369883        456428184        456488501        456552876        456621028   
    456694538        456772425      443656061        443893995        444368518
       444595623        444768022        455910018        455967802       
456023662        456081660        456140185        456194760        456256700   
    456313550        456369917        456428192        456488519       
456552884        456621036        456694546        456772474      443656095     
  443894027        444370092        444595680        444768162        455910026
       455967828        456023688        456081678        456140193       
456194778        456256718        456313576        456369941        456428200   
    456488527        456552900        456621051        456694553       
456772482      443656145        443894324        444371751        444595755     
  444768253        455910042        455967836        456023704        456081702
       456140201        456194786        456256726        456313584       
456369958        456428218        456488535        456552918        456621069   
    456694561        456772490      443656186        443894365        444371991
       444595789        444768329        455910059        455967885       
456023712        456081728        456140219        456194802        456256734   
    456313592        456369966        456428226        456488550       
456552926        456621085        456694595        456772532      443656210     
  443894472        444373765        444595797        444768428        455910067
       455967893        456023720        456081736        456140227       
456194828        456256759        456313600        456369982        456428234   
    456488592        456552934        456621093        456694611       
456772557      443656434        443894498        444374656        444595912     
  444768444        455910083        455967919        456023738        456081769
       456140235        456194836        456256775        456313618       
456370006        456428259        456488600        456552942        456621119   
    456694660        456772573      443656517        443894522        444374763
       444596126        444768451        455910091        455967935       
456023753        456081777        456140243        456194869        456256791   
    456313642        456370063        456428267        456488618       
456552959        456621127        456694702        456772631      443656533     
  443894571        444375018        444596340        444768626        455910125
       455967943        456023811        456081785        456140250       
456194877        456256817        456313659        456370071        456428283   
    456488626        456552983        456621143        456694710       
456772649      443656566        443894662        444375729        444596449     
  444768634        455910141        455967950        456023829        456081819
       456140276        456194901        456256825        456313691       
456370089        456428309        456488675        456553007        456621150   
    456694728        456772672      443656590        443894746        444377733
       444596464        444768642        455910174        455967968       
456023837        456081835        456140300        456194943        456256833   
    456313709        456370105        456428333        456488683       
456553015        456621168        456694744        456772698      443656608     
  443894753        444378103        444596530        444768659        455910182
       455967976        456023852        456081876        456140318       
456194950        456256841        456313725        456370113        456428341   
    456488725        456553023        456621184        456694769       
456772722      443656624        443894894        444378244        444596555     
  444768683        455910208        455968016        456023860        456081884
       456140326        456194968        456256866        456313733       
456370139        456428358        456488790        456553049        456621226   
    456694876        456772748      443656715        443894985        444378483
       444596647        444768766        455910224        455968024       
456023910        456081900        456140334        456194976        456256874   
    456313741        456370154        456428374        456488816       
456553080        456621242        456694884        456772755      443656830     
  443895032        444380901        444596746        444768832        455910240
       455968032        456023936        456081926        456140367       
456195007        456256908        456313758        456370188        456428424   
    456488832        456553114        456621259        456694892       
456772763      443656962        443895057        444381941        444596779     
  444768972        455910257        455968040        456023944        456081934
       456140383        456195015        456256924        456313774       
456370196        456428432        456488840        456553122        456621267   
    456694918        456772789      443656970        443895354        444382014
       444596787        444768980        455910273        455968057       
456023951        456081942        456140391        456195023        456256957   
    456313782        456370238        456428440        456488857       
456553130        456621283        456694934        456772797      443657044     
  443895396        444382808        444596829        444769004        455910281
       455968065        456023969        456081975        456140409       
456195031        456256965        456313790        456370246        456428457   
    456488865        456553148        456621291        456694975       
456772805      443657093        443895404        444383814        444596845     
  444769053        455910299        455968081        456023977        456082031
       456140417        456195064        456256973        456313808       
456370253        456428473        456488881        456553155        456621317   
    456694983        456772839      443657135        443895487        444385033
       444596852        444769087        455910307        455968099       
456023985        456082056        456140433        456195080        456256981   
    456313824        456370261        456428499        456488899       
456553163        456621333        456694991        456772896      443657192     
  443895677        444385140        444596910        444769103        455910323
       455968115        456024009        456082072        456140441       
456195098        456257005        456313857        456370279        456428515   
    456488907        456553171        456621341        456695022       
456772904      443657366        443895743        444389126        444596944     
  444769335        455910331        455968131        456024017        456082130
       456140490        456195106        456257013        456313865       
456370287        456428531        456488915        456553239        456621374   
    456695030        456772912      443657416        443895883        444391361
       444596985        444769418        455910349        455968149       
456024025        456082148        456140516        456195122        456257039   
    456313873        456370295        456428549        456488923       
456553254        456621416        456695071        456772946      443657440     
  443895966        444391676        444597090        444769434        455910356
       455968156        456024033        456082189        456140532       
456195130        456257047        456313881        456370303        456428556   
    456488931        456553262        456621424        456695089       
456772953      443657556        443896048        444392294        444597132     
  444769459        455910364        455968164        456024058        456082247
       456140540        456195163        456257062        456313899       
456370311        456428598        456488964        456553270        456621440   
    456695139        456772961      443657630        443896253        444392997
       444597140        444769483        455910372        455968198       
456024066        456082270        456140565        456195197        456257088   
    456313907        456370329        456428606        456488972       
456553288        456621465        456695147        456773019      443657697     
  443896477        444393607        444597173        444769491        455910380
       455968206        456024074        456082288        456140573       
456195205        456257096        456313915        456370345        456428614   
    456488998        456553338        456621481        456695162       
456773043      443657788        443896493        444394233        444597199     
  444769509        455910398        455968214        456024082        456082304
       456140599        456195213        456257153        456313923       
456370352        456428648        456489004        456553353        456621507   
    456695170        456773100      443657796        443896519        444395313
       444597298        444769517        455910406        455968230       
456024090        456082312        456140615        456195239        456257161   
    456313931        456370360        456428655        456489012       
456553379        456621515        456695188        456773118      443657804     
  443896592        444395958        444597470        444769525        455910414
       455968255        456024108        456082346        456140631       
456195247        456257179        456313949        456370386        456428689   
    456489020        456553387        456621531        456695196       
456773126      443657879        443896600        444396881        444597504     
  444769574        455910455        455968289        456024124        456082361
       456140672        456195262        456257203        456313956       
456370444        456428697        456489046        456553411        456621549   
    456695220        456773134      443657895        443896808        444397111
       444597579        444769624        455910463        455968297       
456024132        456082387        456140680        456195270        456257229   
    456313980        456370477        456428705        456489053       
456553429        456621556        456695238        456773142      443658182     
  443897020        444401590        444597652        444769665        455910471
       455968305        456024140        456082395        456140698       
456195288        456257237        456313998        456370485        456428713   
    456489061        456553445        456621564        456695253       
456773159      443658240        443897111        444402077        444597694     
  444769731        455910489        455968313        456024157        456082445
       456140714        456195296        456257260        456314004       
456370501        456428770        456489079        456553452        456621598   
    456695261        456773183      443658265        443897160        444402978
       444597702        444769749        455910497        455968339       
456024165        456082452        456140748        456195304        456257278   
    456314012        456370527        456428796        456489087       
456553478        456621614        456695287        456773191      443658331     
  443897178        444403356        444597728        444769764        455910505
       455968347        456024199        456082460        456140763       
456195312        456257286        456314020        456370535        456428812   
    456489111        456553510        456621622        456695295       
456773225      443658349        443897301        444405161        444597785     
  444769830        455910513        455968362        456024215        456082510
       456140771        456195346        456257294        456314038       
456370550        456428838        456489178        456553536        456621648   
    456695303        456773241      443658356        443897384        444407159
       444597835        444769855        455910547        455968370       
456024223        456082528        456140789        456195353        456257328   
    456314046        456370592        456428846        456489186       
456553569        456621663        456695311        456773258      443658364     
  443897541        444408074        444597843        444769863        455910554
       455968412        456024231        456082536        456140797       
456195361        456257336        456314053        456370600        456428853   
    456489210        456553577        456621705        456695337       
456773266      443658372        443897590        444408553        444597926     
  444769897        455910562        455968420        456024264        456082544
       456140805        456195379        456257351        456314087       
456370626        456428861        456489228        456553619        456621721   
    456695360        456773282      443658497        443897608        444408785
       444597942        444769939        455910570        455968438       
456024272        456082593        456140839        456195411        456257369   
    456314095        456370642        456428879        456489244       
456553627        456621747        456695428        456773357      443658620     
  443897632        444409114        444598015        444770002        455910588
       455968446        456024298        456082627        456140847       
456195429        456257377        456314129        456370659        456428887   
    456489251        456553650        456621754        456695436       
456773373      443658687        443897657        444409320        444598031     
  444770028        455910596        455968479        456024306        456082650
       456140862        456195437        456257419        456314145       
456370667        456428895        456489269        456553676        456621788   
    456695485        456773415      443658745        443897749        444409775
       444598072        444770044        455910604        455968487       
456024322        456082676        456140888        456195460        456257450   
    456314152        456370683        456428903        456489277       
456553684        456621796        456695519        456773449      443658836     
  443897756        444410047        444598148        444770127        455910612
       455968495        456024330        456082684        456140896       
456195478        456257468        456314160        456370691        456428911   
    456489285        456553726        456621820        456695535       
456773456      443658844        443897764        444410294        444598205     
  444770143        455910638        455968503        456024348        456082700
       456140904        456195486        456257476        456314186       
456370725        456428929        456489293        456553759        456621853   
    456695568        456773464      443658919        443897913        444411078
       444598221        444770150        455910646        455968511       
456024363        456082726        456140920        456195494        456257484   
    456314194        456370733        456428937        456489301       
456553767        456621861        456695584        456773506      443659016     
  443897988        444411227        444598262        444770168        455910653
       455968545        456024371        456082734        456140946       
456195502        456257526        456314210        456370741        456428945   
    456489335        456553783        456621879        456695592       
456773514      443659131        443898093        444411292        444598270     
  444770184        455910679        455968552        456024389        456082775
       456140979        456195528        456257534        456314236       
456370766        456428978        456489343        456553833        456621887   
    456695659        456773548   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443659172        443898192        444411714        444598312       
444770226        455910695        455968560        456024397        456082817   
    456141001        456195544        456257542        456314244       
456370774        456428994        456489384        456553858        456621903   
    456695667        456773563      443659222        443898374        444411821
       444598320        444770259        455910703        455968578       
456024413        456082825        456141035        456195551        456257559   
    456314251        456370782        456429000        456489392       
456553866        456621911        456695675        456773589      443659255     
  443898457        444411888        444598437        444770309        455910711
       455968586        456024447        456082858        456141050       
456195577        456257567        456314269        456370816        456429018   
    456489426        456553874        456621929        456695683       
456773605      443659263        443898465        444411961        444598502     
  444770432        455910737        455968602        456024454        456082866
       456141068        456195585        456257583        456314277       
456370840        456429042        456489434        456553882        456621937   
    456695691        456773613      443659362        443898515        444412035
       444598601        444770580        455910745        455968610       
456024462        456082874        456141076        456195593        456257591   
    456314285        456370865        456429059        456489442       
456553890        456621945        456695709        456773621      443659388     
  443898531        444412076        444598650        444770655        455910752
       455968628        456024470        456082890        456141084       
456195601        456257609        456314293        456370873        456429067   
    456489459        456553916        456621978        456695741       
456773647      443659578        443898549        444412092        444598676     
  444770697        455910760        455968636        456024488        456082957
       456141092        456195643        456257617        456314327       
456370907        456429117        456489491        456553924        456621986   
    456695758        456773654      443659644        443898580        444412209
       444598726        444770705        455910778        455968644       
456024496        456082981        456141100        456195676        456257625   
    456314335        456370915        456429133        456489509       
456553932        456621994        456695766        456773662      443659651     
  443898598        444412225        444598734        444770721        455910794
       455968651        456024504        456082999        456141118       
456195684        456257658        456314343        456370956        456429141   
    456489533        456553973        456622018        456695774       
456773696      443659693        443898614        444412332        444598759     
  444770747        455910802        455968693        456024538        456083005
       456141134        456195718        456257674        456314368       
456370964        456429158        456489541        456553981        456622034   
    456695782        456773712      443659719        443898648        444412365
       444598841        444770820        455910810        455968701       
456024546        456083047        456141142        456195734        456257690   
    456314376        456370972        456429166        456489558       
456553999        456622075        456695816        456773720      443659727     
  443898846        444412555        444598858        444770895        455910828
       455968719        456024587        456083054        456141159       
456195775        456257716        456314392        456370998        456429174   
    456489582        456554013        456622083        456695832       
456773746      443659735        443898879        444412563        444598874     
  444771042        455910869        455968743        456024595        456083070
       456141167        456195783        456257724        456314400       
456371004        456429182        456489590        456554021        456622117   
    456695840        456773779      443659784        443898929        444412571
       444598882        444771109        455910877        455968750       
456024611        456083088        456141175        456195809        456257732   
    456314426        456371046        456429190        456489632       
456554039        456622125        456695857        456773787      443659842     
  443899075        444412589        444598890        444771117        455910885
       455968768        456024629        456083104        456141209       
456195841        456257765        456314434        456371053        456429208   
    456489681        456554062        456622141        456695956       
456773803      443659891        443899125        444412597        444598999     
  444771182        455910893        455968784        456024645        456083112
       456141217        456195858        456257773        456314442       
456371061        456429224        456489715        456554070        456622158   
    456695964        456773845      443659966        443899133        444412613
       444599047        444771240        455910901        455968792       
456024652        456083120        456141233        456195908        456257781   
    456314459        456371079        456429232        456489723       
456554088        456622174        456695972        456773878      443660188     
  443899158        444412688        444599062        444771265        455910919
       455968800        456024660        456083153        456141241       
456195916        456257856        456314467        456371095        456429240   
    456489731        456554104        456622190        456696012       
456773894      443660196        443899166        444412738        444599096     
  444771299        455910927        455968826        456024694        456083161
       456141274        456195932        456257872        456314475       
456371129        456429265        456489756        456554112        456622216   
    456696038        456773936      443660204        443899273        444412795
       444599138        444771323        455910935        455968834       
456024710        456083237        456141290        456195965        456257880   
    456314483        456371137        456429281        456489764       
456554146        456622240        456696046        456773944      443660345     
  443899380        444412803        444599252        444771380        455910943
       455968867        456024744        456083245        456141324       
456196005        456257914        456314509        456371152        456429299   
    456489772        456554153        456622265        456696061       
456773951      443660352        443899463        444412878        444599260     
  444771414        455910950        455968875        456024751        456083252
       456141332        456196013        456257922        456314517       
456371178        456429315        456489780        456554187        456622299   
    456696079        456773993      443660402        443899521        444412894
       444599302        444771430        455910984        455968883       
456024777        456083260        456141340        456196021        456257930   
    456314525        456371186        456429331        456489798       
456554203        456622307        456696111        456774009      443660428     
  443899554        444412910        444599328        444771547        455910992
       455968909        456024785        456083278        456141373       
456196047        456257963        456314558        456371210        456429349   
    456489806        456554302        456622315        456696129       
456774017      443660444        443899661        444412928        444599377     
  444771612        455911008        455968925        456024793        456083286
       456141381        456196062        456257971        456314574       
456371251        456429356        456489814        456554310        456622323   
    456696152        456774025      443660477        443899695        444412951
       444599484        444771638        455911040        455968933       
456024801        456083328        456141407        456196070        456257989   
    456314582        456371269        456429364        456489822       
456554328        456622331        456696178        456774033      443660683     
  443899745        444413017        444599799        444771653        455911057
       455968941        456024819        456083351        456141415       
456196088        456258003        456314590        456371293        456429380   
    456489830        456554344        456622349        456696202       
456774041      443660709        443899752        444413066        444599831     
  444771786        455911073        455968966        456024827        456083369
       456141514        456196096        456258011        456314608       
456371327        456429406        456489848        456554369        456622356   
    456696228        456774058      443660733        443899802        444413090
       444599989        444771794        455911081        455969006       
456024835        456083377        456141522        456196120        456258029   
    456314624        456371335        456429414        456489863       
456554377        456622380        456696251        456774082      443660774     
  443899901        444413108        444600027        444771828        455911107
       455969022        456024876        456083393        456141555       
456196146        456258037        456314632        456371343        456429430   
    456489871        456554419        456622398        456696269       
456774108      443660857        443899935        444413165        444600126     
  444771869        455911123        455969030        456024892        456083419
       456141571        456196153        456258045        456314640       
456371350        456429448        456489897        456554435        456622414   
    456696285        456774132      443660873        443900063        444413207
       444600159        444771893        455911172        455969055       
456024900        456083427        456141597        456196245        456258052   
    456314665        456371376        456429455        456489905       
456554450        456622422        456696301        456774157      443660956     
  443900311        444413280        444600191        444771901        455911198
       455969071        456024918        456083443        456141605       
456196278        456258086        456314731        456371400        456429471   
    456489913        456554468        456622430        456696319       
456774165      443660998        443900535        444413314        444600241     
  444771950        455911206        455969089        456024926        456083468
       456141621        456196310        456258094        456314764       
456371418        456429497        456489947        456554476        456622463   
    456696343        456774173      443661004        443900659        444413330
       444600258        444772065        455911222        455969105       
456024934        456083476        456141647        456196369        456258136   
    456314780        456371434        456429505        456489954       
456554492        456622471        456696350        456774181      443661210     
  443900709        444413413        444600282        444772156        455911248
       455969139        456024959        456083492        456141654       
456196385        456258169        456314798        456371459        456429513   
    456489962        456554542        456622521        456696368       
456774207      443661392        443900717        444413470        444600324     
  444772172        455911255        455969147        456024967        456083518
       456141662        456196393        456258177        456314814       
456371467        456429521        456489970        456554591        456622547   
    456696384        456774215      443661467        443900733        444413496
       444600340        444772206        455911263        455969154       
456024991        456083534        456141670        456196401        456258193   
    456314848        456371475        456429554        456489996       
456554609        456622554        456696392        456774223      443661582     
  443900790        444413587        444600381        444772214        455911297
       455969162        456025063        456083559        456141688       
456196450        456258219        456314855        456371483        456429612   
    456490002        456554625        456622562        456696426       
456774256      443661640        443900857        444413751        444600423     
  444772222        455911313        455969170        456025071        456083567
       456141704        456196476        456258227        456314871       
456371491        456429620        456490051        456554674        456622570   
    456696434        456774272      443661707        443900949        444413827
       444600431        444772321        455911321        455969188       
456025105        456083575        456141712        456196492        456258235   
    456314889        456371517        456429638        456490077       
456554690        456622588        456696442        456774280      443661723     
  443900980        444413983        444600464        444772511        455911339
       455969196        456025139        456083591        456141720       
456196518        456258268        456314897        456371533        456429653   
    456490093        456554732        456622596        456696459       
456774298      443661756        443901095        444414064        444600514     
  444772529        455911354        455969204        456025204        456083617
       456141738        456196534        456258284        456314905       
456371566        456429661        456490119        456554781        456622612   
    456696467        456774306      443661889        443901111        444414148
       444600746        444772586        455911362        455969238       
456025212        456083625        456141753        456196559        456258292   
    456314913        456371574        456429679        456490168       
456554849        456622638        456696483        456774322      443661921     
  443901210        444414163        444600787        444772610        455911396
       455969246        456025220        456083641        456141761       
456196591        456258300        456314921        456371582        456429695   
    456490176        456554856        456622646        456696541       
456774330      443662028        443901251        444414171        444600795     
  444772636        455911404        455969261        456025238        456083658
       456141779        456196609        456258318        456314947       
456371624        456429729        456490200        456554880        456622661   
    456696566        456774348      443662077        443901301        444414205
       444600803        444772651        455911420        455969295       
456025303        456083666        456141787        456196625        456258334   
    456314954        456371632        456429745        456490226       
456554963        456622687        456696574        456774397      443662093     
  443901368        444414239        444600811        444772677        455911438
       455969311        456025329        456083682        456141803       
456196633        456258342        456314988        456371681        456429752   
    456490242        456554997        456622703        456696582       
456774421      443662127        443901475        444414296        444600837     
  444772727        455911453        455969345        456025337        456083690
       456141811        456196641        456258359        456314996       
456371699        456429786        456490259        456555010        456622737   
    456696590        456774439      443662200        443901590        444414312
       444600852        444772776        455911461        455969378       
456025345        456083716        456141829        456196658        456258375   
    456315001        456371707        456429802        456490275       
456555069        456622752        456696608        456774447      443662259     
  443901608        444414338        444600894        444772818        455911479
       455969402        456025378        456083740        456141837       
456196674        456258383        456315027        456371715        456429828   
    456490283        456555101        456622760        456696632       
456774454      443662267        443901681        444414387        444600910     
  444772826        455911487        455969410        456025394        456083757
       456141845        456196690        456258409        456315035       
456371723        456429844        456490291        456555119        456622778   
    456696657        456774470      443662382        443901723        444414460
       444600944        444772867        455911495        455969428       
456025410        456083765        456141860        456196716        456258425   
    456315043        456371731        456429877        456490317       
456555135        456622786        456696665        456774488      443662457     
  443901764        444414478        444600951        444772909        455911503
       455969444        456025428        456083773        456141878       
456196740        456258441        456315050        456371749        456429885   
    456490325        456555168        456622810        456696673       
456774496      443662556        443901806        444414486        444601033     
  444773022        455911511        455969469        456025436        456083799
       456141886        456196757        456258458        456315068       
456371756        456429919        456490333        456555176        456622828   
    456696681        456774504      443662572        443901905        444414569
       444601041        444773055        455911529        455969477       
456025444        456083807        456141894        456196765        456258466   
    456315076        456371764        456429927        456490341       
456555226        456622901        456696699        456774512      443662655     
  443901988        444414577        444601058        444773188        455911545
       455969485        456025469        456083823        456141902       
456196807        456258482        456315084        456371772        456429943   
    456490358        456555259        456622943        456696707       
456774538      443662671        443901996        444414643        444601082     
  444773253        455911560        455969493        456025485        456083849
       456141928        456196831        456258490        456315126       
456371780        456429968        456490374        456555275        456622950   
    456696715        456774546      443662721        443902051        444414676
       444601215        444773261        455911594        455969501       
456025535        456083864        456141936        456196849        456258524   
    456315134        456371806        456429984        456490382       
456555283        456622968        456696756        456774579      443662762     
  443902218        444414692        444601223        444773394        455911628
       455969519        456025568        456083880        456141969       
456196856        456258557        456315142        456371822        456430024   
    456490424        456555309        456622976        456696764       
456774587      443662804        443902333        444414726        444601413     
  444773402        455911636        455969535        456025576        456083914
       456141977        456196864        456258565        456315167       
456371830        456430032        456490457        456555317        456622984   
    456696772        456774595      443662861        443902663        444414775
       444601421        444773428        455911669        455969568       
456025600        456083922        456141985        456196906        456258615   
    456315175        456371848        456430065        456490465       
456555358        456622992        456696780        456774603      443662895     
  443902754        444414783        444601561        444773436        455911677
       455969584        456025618        456083930        456141993       
456196914        456258623        456315183        456371855        456430073   
    456490481        456555390        456623008        456696798       
456774629      443663133        443902796        444414809        444601611     
  444773642        455911685        455969592        456025626        456083948
       456142025        456196922        456258656        456315191       
456371871        456430081        456490499        456555408        456623024   
    456696830        456774637      443663141        443902853        444414833
       444601660        444773683        455911719        455969600       
456025634        456083955        456142041        456196930        456258664   
    456315209        456371889        456430099        456490507       
456555424        456623040        456696855        456774678      443663182     
  443902895        444414858        444601678        444773816        455911727
       455969618        456025659        456083963        456142108       
456196948        456258672        456315217        456371897        456430107   
    456490515        456555440        456623057        456696863       
456774728      443663208        443902960        444414874        444601702     
  444774004        455911792        455969634        456025667        456083989
       456142116        456196955        456258680        456315233       
456371905        456430115        456490531        456555473        456623081   
    456696871        456774736      443663265        443903075        444414882
       444601736        444774061        455911834        455969667       
456025675        456084003        456142140        456196989        456258706   
    456315241        456371921        456430123        456490564       
456555481        456623107        456696889        456774751      443663331     
  443903141        444414973        444601769        444774087        455911859
       455969725        456025683        456084011        456142157       
456197003        456258722        456315258        456371947        456430131   
    456490598        456555499        456623149        456696897       
456774769      443663349        443903174        444414981        444601884     
  444774152        455911909        455969733        456025691        456084029
       456142165        456197011        456258730        456315282       
456371954        456430156        456490606        456555531        456623172   
    456696905        456774777      443663406        443903182        444415061
       444601918        444774202        455911933        455969741       
456025709        456084037        456142173        456197037        456258748   
    456315290        456371962        456430164        456490614       
456555556        456623198        456696913        456774793      443663505     
  443903315        444415228        444601942        444774269        455911958
       455969758        456025717        456084052        456142199       
456197052        456258771        456315316        456371988        456430198   
    456490648        456555564        456623222        456696921       
456774801      443663802        443903430        444415277        444602031     
  444774285        455911966        455969766        456025758        456084078
       456142207        456197086        456258797        456315324       
456372010        456430214        456490655        456555580        456623271   
    456696939        456774827   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443663828        443903547        444415475        444602098       
444774459        455911982        455969774        456025774        456084086   
    456142223        456197102        456258805        456315332       
456372028        456430222        456490663        456555598        456623297   
    456696947        456774900      443663836        443903703        444415483
       444602122        444774509        455912014        455969782       
456025782        456084094        456142231        456197128        456258847   
    456315340        456372036        456430230        456490671       
456555606        456623313        456696970        456774934      443664073     
  443903729        444415574        444602239        444774533        455912022
       455969824        456025808        456084110        456142249       
456197169        456258854        456315357        456372051        456430255   
    456490697        456555630        456623354        456696988       
456774975      443664115        443903760        444415640        444602338     
  444774574        455912048        455969840        456025816        456084136
       456142256        456197177        456258862        456315365       
456372069        456430271        456490713        456555648        456623388   
    456697010        456775030      443664198        443903778        444415764
       444602528        444774608        455912055        455969857       
456025824        456084151        456142280        456197219        456258896   
    456315373        456372101        456430297        456490721       
456555671        456623396        456697028        456775089      443664214     
  443903802        444415780        444602536        444774707        455912063
       455969865        456025840        456084169        456142298       
456197227        456258904        456315381        456372150        456430313   
    456490747        456555697        456623404        456697051       
456775097      443664339        443903836        444415806        444602544     
  444774723        455912071        455969873        456025857        456084177
       456142306        456197250        456258912        456315415       
456372168        456430321        456490762        456555705        456623438   
    456697069        456775105      443664511        443903919        444415822
       444602619        444774749        455912089        455969881       
456025873        456084185        456142322        456197276        456258946   
    456315423        456372184        456430339        456490770       
456555739        456623446        456697077        456775121      443664602     
  443903950        444415913        444602668        444774855        455912105
       455969907        456025881        456084201        456142348       
456197284        456258953        456315456        456372200        456430347   
    456490796        456555747        456623479        456697127       
456775147      443664701        443904073        444415921        444602718     
  444774913        455912113        455969923        456025907        456084227
       456142363        456197300        456258987        456315464       
456372218        456430362        456490804        456555770        456623487   
    456697135        456775154      443664842        443904354        444415988
       444602759        444774954        455912121        455969931       
456025915        456084243        456142389        456197318        456259001   
    456315498        456372226        456430404        456490812       
456555796        456623495        456697143        456775170      443664891     
  443904461        444416168        444602767        444775001        455912139
       455969949        456025923        456084284        456142397       
456197326        456259019        456315506        456372291        456430412   
    456490838        456555812        456623503        456697150       
456775188      443664941        443904503        444416200        444602809     
  444775134        455912162        455969956        456025949        456084292
       456142405        456197359        456259035        456315514       
456372317        456430438        456490846        456555838        456623552   
    456697176        456775212      443664958        443904537        444416234
       444602858        444775175        455912170        455969964       
456025972        456084318        456142447        456197375        456259043   
    456315522        456372325        456430446        456490853       
456555861        456623560        456697184        456775238      443665096     
  443904560        444416267        444602874        444775209        455912188
       455969972        456025980        456084326        456142454       
456197391        456259050        456315530        456372341        456430453   
    456490879        456555879        456623578        456697200       
456775261      443665112        443904578        444416291        444602924     
  444775258        455912196        455969980        456026020        456084367
       456142462        456197433        456259068        456315548       
456372358        456430461        456490911        456555887        456623594   
    456697226        456775279      443665195        443904644        444416358
       444602932        444775282        455912204        455970053       
456026053        456084375        456142470        456197441        456259076   
    456315563        456372366        456430487        456490929       
456555903        456623602        456697234        456775287      443665260     
  443904651        444416440        444603021        444775308        455912212
       455970061        456026061        456084391        456142488       
456197458        456259084        456315571        456372390        456430495   
    456490937        456555911        456623628        456697242       
456775295      443665278        443904727        444416481        444603112     
  444775332        455912220        455970079        456026079        456084409
       456142504        456197466        456259100        456315589       
456372408        456430503        456490960        456555929        456623636   
    456697259        456775303      443665351        443904784        444416531
       444603153        444775365        455912238        455970087       
456026103        456084417        456142512        456197482        456259126   
    456315621        456372432        456430537        456490978       
456555945        456623727        456697275        456775311      443665385     
  443904891        444416614        444603161        444775480        455912261
       455970095        456026111        456084425        456142520       
456197490        456259142        456315639        456372440        456430545   
    456490986        456555978        456623750        456697283       
456775329      443665500        443904933        444416655        444603203     
  444775571        455912279        455970103        456026129        456084433
       456142538        456197516        456259159        456315647       
456372457        456430586        456490994        456555986        456623768   
    456697291        456775337      443665518        443904974        444416697
       444603245        444775597        455912287        455970111       
456026137        456084441        456142553        456197524        456259167   
    456315654        456372465        456430594        456491026       
456555994        456623776        456697317        456775345      443665757     
  443904982        444416713        444603260        444775613        455912295
       455970145        456026145        456084466        456142579       
456197540        456259183        456315688        456372499        456430602   
    456491059        456556018        456623800        456697358       
456775352      443665849        443904990        444416739        444603294     
  444775621        455912345        455970152        456026152        456084508
       456142603        456197573        456259191        456315696       
456372515        456430636        456491067        456556034        456623818   
    456697374        456775360      443665872        443905021        444416812
       444603336        444775639        455912352        455970186       
456026160        456084524        456142611        456197581        456259225   
    456315704        456372523        456430644        456491109       
456556042        456623834        456697382        456775378      443665898     
  443905112        444416879        444603385        444775654        455912378
       455970194        456026186        456084540        456142629       
456197607        456259258        456315712        456372549        456430651   
    456491117        456556067        456623867        456697390       
456775386      443665922        443905120        444416895        444603401     
  444775662        455912394        455970202        456026194        456084557
       456142637        456197615        456259274        456315720       
456372556        456430669        456491125        456556083        456623875   
    456697408        456775394      443665989        443905161        444416903
       444603435        444775803        455912402        455970228       
456026202        456084565        456142678        456197649        456259282   
    456315738        456372564        456430677        456491133       
456556117        456623909        456697416        456775402      443666102     
  443905203        444416911        444603468        444775837        455912428
       455970236        456026228        456084573        456142686       
456197656        456259290        456315746        456372572        456430685   
    456491141        456556133        456623917        456697473       
456775410      443666326        443905278        444417000        444603476     
  444775894        455912436        455970269        456026236        456084581
       456142694        456197664        456259316        456315761       
456372580        456430693        456491158        456556141        456624022   
    456697499        456775444      443666391        443905328        444417083
       444603492        444775910        455912451        455970277       
456026244        456084599        456142702        456197771        456259324   
    456315787        456372598        456430701        456491166       
456556166        456624048        456697507        456775477      443666425     
  443905468        444417125        444603609        444775944        455912469
       455970285        456026251        456084607        456142710       
456197789        456259332        456315795        456372606        456430719   
    456491224        456556216        456624055        456697531       
456775485      443666433        443905765        444417166        444603716     
  444775951        455912477        455970293        456026269        456084615
       456142728        456197821        456259340        456315811       
456372614        456430735        456491240        456556224        456624063   
    456697556        456775493      443666441        443905773        444417323
       444603740        444775985        455912501        455970301       
456026277        456084623        456142751        456197847        456259357   
    456315860        456372622        456430743        456491257       
456556240        456624097        456697580        456775535      443666540     
  443905906        444417331        444603807        444775993        455912519
       455970335        456026285        456084672        456142777       
456197888        456259365        456315878        456372648        456430750   
    456491265        456556257        456624105        456697598       
456775568      443666581        443905971        444417620        444603831     
  444776066        455912527        455970343        456026301        456084698
       456142785        456197904        456259381        456315886       
456372655        456430776        456491281        456556265        456624113   
    456697614        456775592      443666649        443905997        444417711
       444603898        444776108        455912568        455970376       
456026327        456084706        456142801        456197920        456259431   
    456315910        456372663        456430784        456491299       
456556273        456624188        456697663        456775618      443666664     
  443906060        444417737        444603906        444776124        455912584
       455970384        456026335        456084714        456142819       
456197938        456259449        456315928        456372671        456430800   
    456491307        456556281        456624253        456697697       
456775626      443666672        443906185        444417752        444603971     
  444776132        455912592        455970400        456026376        456084730
       456142827        456197953        456259464        456315936       
456372747        456430818        456491323        456556299        456624261   
    456697705        456775667      443666680        443906276        444417836
       444603997        444776199        455912634        455970418       
456026384        456084755        456142835        456197979        456259472   
    456315944        456372788        456430834        456491331       
456556307        456624279        456697747        456775709      443666714     
  443906284        444417877        444604110        444776207        455912642
       455970426        456026392        456084771        456142868       
456197987        456259480        456315951        456372804        456430842   
    456491349        456556315        456624287        456697762       
456775717      443666722        443906367        444417927        444604128     
  444776330        455912659        455970434        456026400        456084789
       456142876        456197995        456259498        456315977       
456372820        456430867        456491364        456556331        456624295   
    456697770        456775774      443666730        443906391        444418008
       444604185        444776348        455912675        455970442       
456026434        456084805        456142892        456198001        456259522   
    456315993        456372838        456430875        456491372       
456556349        456624329        456697788        456775782      443666938     
  443906516        444418040        444604219        444776371        455912683
       455970459        456026459        456084821        456142926       
456198019        456259548        456316009        456372853        456430909   
    456491380        456556414        456624345        456697804       
456775790      443666946        443906532        444418073        444604227     
  444776454        455912691        455970467        456026467        456084854
       456142959        456198027        456259571        456316017       
456372861        456430917        456491398        456556430        456624352   
    456697838        456775816      443667050        443906540        444418123
       444604243        444776579        455912725        455970475       
456026483        456084862        456142975        456198035        456259621   
    456316025        456372887        456430941        456491406       
456556455        456624386        456697846        456775824      443667134     
  443906557        444418172        444604342        444776587        455912741
       455970483        456026491        456084888        456142991       
456198100        456259647        456316033        456372895        456430958   
    456491414        456556463        456624519        456697861       
456775832      443667175        443906656        444418198        444604458     
  444776694        455912758        455970491        456026517        456084904
       456143015        456198118        456259662        456316041       
456372903        456430974        456491422        456556471        456624543   
    456697887        456775857      443667225        443906722        444418263
       444604474        444776702        455912790        455970517       
456026525        456084920        456143023        456198134        456259670   
    456316058        456372929        456430982        456491430       
456556489        456624576        456697895        456775873      443667282     
  443906730        444418305        444604516        444776827        455912808
       455970525        456026541        456084938        456143031       
456198159        456259688        456316066        456372937        456431014   
    456491448        456556513        456624584        456697945       
456775881      443667407        443906763        444418404        444604557     
  444776876        455912816        455970541        456026574        456084946
       456143049        456198183        456259720        456316074       
456372952        456431022        456491463        456556521        456624592   
    456697952        456775923      443667415        443906839        444418479
       444604565        444777007        455912824        455970566       
456026582        456084953        456143056        456198191        456259738   
    456316090        456372960        456431030        456491505       
456556539        456624618        456697994        456776020      443667464     
  443906847        444418677        444604573        444777080        455912840
       455970590        456026608        456084961        456143064       
456198217        456259746        456316108        456372986        456431055   
    456491513        456556554        456624659        456698000       
456776038      443667522        443906912        444418743        444604656     
  444777254        455912865        455970616        456026632        456084979
       456143080        456198241        456259761        456316140       
456372994        456431147        456491521        456556588        456624667   
    456698018        456776053      443667530        443906961        444418792
       444604680        444777262        455912873        455970624       
456026673        456084995        456143098        456198266        456259779   
    456316165        456373026        456431154        456491539       
456556596        456624717        456698026        456776087      443667548     
  443906979        444418834        444604748        444777296        455912899
       455970632        456026681        456085018        456143122       
456198290        456259787        456316199        456373034        456431196   
    456491547        456556604        456624741        456698034       
456776145      443667571        443906987        444418842        444604870     
  444777304        455912907        455970640        456026699        456085026
       456143155        456198332        456259837        456316207       
456373042        456431204        456491562        456556612        456624774   
    456698042        456776244      443667605        443907001        444418867
       444605059        444777338        455912964        455970657       
456026749        456085042        456143171        456198357        456259845   
    456316231        456373059        456431246        456491570       
456556620        456624808        456698059        456776277      443667621     
  443907027        444418917        444605109        444777403        455912972
       455970707        456026756        456085067        456143213       
456198373        456259860        456316249        456373067        456431253   
    456491588        456556638        456624832        456698067       
456776285      443667654        443907076        444418990        444605117     
  444777411        455912980        455970723        456026780        456085083
       456143221        456198399        456259878        456316256       
456373075        456431329        456491596        456556661        456624873   
    456698075        456776319      443667779        443907092        444419014
       444605133        444777452        455912998        455970731       
456026798        456085109        456143239        456198415        456259886   
    456316272        456373083        456431345        456491612       
456556679        456624899        456698083        456776376      443667902     
  443907100        444419063        444605158        444777528        455913004
       455970756        456026806        456085117        456143247       
456198449        456259910        456316306        456373091        456431378   
    456491620        456556687        456624956        456698117       
456776400      443667910        443907126        444419071        444605166     
  444777536        455913012        455970764        456026814        456085141
       456143262        456198456        456259936        456316314       
456373109        456431394        456491638        456556729        456624972   
    456698125        456776426      443668033        443907175        444419089
       444605208        444777718        455913020        455970772       
456026822        456085158        456143270        456198472        456259944   
    456316322        456373117        456431410        456491661       
456556745        456624980        456698133        456776434      443668058     
  443907183        444419097        444605224        444777759        455913079
       455970798        456026848        456085166        456143296       
456198480        456259951        456316330        456373125        456431428   
    456491679        456556778        456625003        456698182       
456776459      443668256        443907258        444419212        444605265     
  444777890        455913095        455970806        456026863        456085174
       456143304        456198498        456259985        456316348       
456373133        456431485        456491687        456556786        456625011   
    456698190        456776467      443668272        443907274        444419345
       444605273        444777932        455913103        455970848       
456026871        456085182        456143387        456198506        456259993   
    456316363        456373166        456431527        456491695       
456556794        456625052        456698208        456776517      443668355     
  443907365        444419352        444605737        444777957        455913111
       455970855        456026889        456085190        456143429       
456198522        456260017        456316371        456373174        456431535   
    456491760        456556844        456625060        456698216       
456776533      443668405        443907381        444419386        444605752     
  444778062        455913137        455970871        456026897        456085208
       456143437        456198563        456260025        456316389       
456373182        456431550        456491786        456556851        456625102   
    456698224        456776541      443668652        443907449        444419477
       444605836        444778138        455913152        455970889       
456026913        456085216        456143445        456198589        456260033   
    456316397        456373190        456431568        456491810       
456556869        456625128        456698232        456776558      443668710     
  443907548        444419519        444605992        444778146        455913160
       455970905        456026939        456085224        456143460       
456198613        456260058        456316421        456373208        456431576   
    456491828        456556885        456625136        456698240       
456776566      443668744        443907571        444419568        444606073     
  444778229        455913178        455970921        456026996        456085232
       456143478        456198639        456260066        456316439       
456373232        456431584        456491836        456556927        456625144   
    456698281        456776574   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443668777        443907621        444419576        444606339       
444778237        455913202        455970954        456027028        456085240   
    456143494        456198647        456260074        456316454       
456373240        456431592        456491844        456556935        456625151   
    456698299        456776582      443668785        443907654        444419600
       444606560        444778252        455913228        455970962       
456027036        456085257        456143528        456198662        456260082   
    456316462        456373265        456431600        456491851       
456556943        456625169        456698307        456776608      443668876     
  443907720        444419634        444606628        444778278        455913236
       455970988        456027051        456085281        456143544       
456198670        456260108        456316470        456373315        456431618   
    456491869        456556968        456625193        456698315       
456776616      443668942        443907886        444419642        444606636     
  444778302        455913244        455971002        456027077        456085299
       456143551        456198761        456260116        456316496       
456373323        456431634        456491877        456556976        456625201   
    456698331        456776640      443669189        443907894        444419691
       444606693        444778336        455913251        455971036       
456027093        456085307        456143569        456198787        456260124   
    456316504        456373331        456431659        456491885       
456556992        456625235        456698356        456776673      443669262     
  443907985        444419873        444606701        444778351        455913277
       455971044        456027101        456085315        456143619       
456198795        456260132        456316512        456373349        456431675   
    456491901        456557016        456625284        456698364       
456776681      443669445        443908090        444419949        444606719     
  444778385        455913285        455971051        456027119        456085331
       456143643        456198811        456260157        456316520       
456373356        456431683        456491919        456557032        456625292   
    456698372        456776699      443669544        443908199        444419980
       444606818        444778393        455913293        455971101       
456027192        456085356        456143650        456198878        456260173   
    456316538        456373364        456431709        456491927       
456557057        456625300        456698380        456776749      443669676     
  443908470        444419998        444606826        444778443        455913335
       455971119        456027200        456085364        456143668       
456198886        456260181        456316546        456373372        456431717   
    456491935        456557065        456625342        456698406       
456776756      443669684        443908553        444420046        444606842     
  444778484        455913368        455971143        456027218        456085380
       456143676        456198928        456260207        456316553       
456373380        456431766        456491943        456557099        456625359   
    456698430        456776764      443669973        443908579        444420103
       444606859        444778526        455913392        455971168       
456027234        456085398        456143684        456198936        456260231   
    456316561        456373430        456431782        456491950       
456557131        456625367        456698448        456776772      443670112     
  443908603        444420111        444606875        444778534        455913459
       455971176        456027242        456085406        456143700       
456198951        456260249        456316579        456373448        456431816   
    456491968        456557156        456625375        456698463       
456776798      443670211        443908637        444420145        444606883     
  444778559        455913467        455971184        456027259        456085414
       456143718        456198969        456260264        456316587       
456373455        456431824        456491984        456557172        456625383   
    456698489        456776814      443670245        443908645        444420202
       444606958        444778591        455913475        455971192       
456027267        456085422        456143726        456199009        456260280   
    456316595        456373463        456431832        456491992       
456557180        456625391        456698497        456776897      443670252     
  443908694        444420236        444607063        444778609        455913483
       455971200        456027275        456085430        456143767       
456199017        456260298        456316611        456373471        456431857   
    456492008        456557206        456625409        456698505       
456776913      443670344        443908744        444420269        444607139     
  444778666        455913533        455971218        456027283        456085448
       456143775        456199033        456260314        456316629       
456373497        456431873        456492016        456557214        456625417   
    456698521        456776921      443670500        443908827        444420343
       444607170        444778682        455913541        455971226       
456027291        456085455        456143783        456199041        456260330   
    456316637        456373505        456431881        456492040       
456557222        456625441        456698539        456776939      443670534     
  443908835        444420350        444607212        444778740        455913558
       455971234        456027325        456085463        456143809       
456199058        456260348        456316652        456373513        456431899   
    456492073        456557230        456625474        456698547       
456776947      443670575        443908850        444420475        444607287     
  444778765        455913574        455971259        456027374        456085471
       456143817        456199082        456260355        456316660       
456373539        456431907        456492099        456557263        456625482   
    456698554        456777010      443670674        443908884        444420483
       444607329        444778773        455913582        455971267       
456027408        456085497        456143833        456199090        456260363   
    456316678        456373547        456431923        456492107       
456557271        456625524        456698570        456777028      443670716     
  443908892        444420681        444607345        444778807        455913608
       455971275        456027416        456085513        456143841       
456199108        456260389        456316686        456373554        456431931   
    456492123        456557297        456625532        456698596       
456777119      443670849        443908918        444420715        444607394     
  444778815        455913616        455971317        456027424        456085521
       456143858        456199157        456260397        456316702       
456373570        456431949        456492131        456557305        456625540   
    456698646        456777135      443670872        443908983        444420830
       444607436        444778823        455913640        455971333       
456027432        456085547        456143866        456199165        456260405   
    456316710        456373588        456431980        456492149       
456557339        456625565        456698653        456777150      443671003     
  443909056        444420889        444607535        444778849        455913657
       455971358        456027465        456085562        456143882       
456199173        456260413        456316744        456373612        456431998   
    456492156        456557370        456625573        456698687       
456777168      443671128        443909106        444420921        444607550     
  444778880        455913665        455971366        456027481        456085570
       456143890        456199181        456260447        456316751       
456373638        456432020        456492164        456557404        456625631   
    456698695        456777176      443671169        443909163        444420954
       444607576        444778914        455913673        455971374       
456027507        456085588        456143916        456199199        456260454   
    456316777        456373646        456432038        456492180       
456557438        456625649        456698729        456777192      443671193     
  443909296        444420996        444607790        444778997        455913681
       455971382        456027523        456085596        456143932       
456199231        456260462        456316801        456373653        456432046   
    456492198        456557453        456625656        456698737       
456777242      443671227        443909361        444421101        444607824     
  444779003        455913699        455971390        456027556        456085646
       456143940        456199256        456260470        456316835       
456373679        456432053        456492206        456557461        456625672   
    456698745        456777283      443671292        443909379        444421135
       444607931        444779045        455913731        455971408       
456027572        456085653        456143965        456199280        456260496   
    456316843        456373687        456432061        456492214       
456557479        456625680        456698752        456777309      443671326     
  443909387        444421143        444607972        444779060        455913749
       455971416        456027580        456085661        456143999       
456199330        456260504        456316850        456373695        456432079   
    456492222        456557487        456625706        456698786       
456777317      443671359        443909478        444421184        444608020     
  444779078        455913772        455971424        456027606        456085679
       456144021        456199397        456260546        456316876       
456373703        456432087        456492230        456557495        456625714   
    456698828        456777358      443671409        443909494        444421234
       444608129        444779094        455913780        455971473       
456027614        456085703        456144047        456199413        456260553   
    456316918        456373711        456432103        456492248       
456557511        456625722        456698836        456777374      443671474     
  443909544        444421283        444608186        444779128        455913855
       455971481        456027622        456085711        456144054       
456199439        456260561        456316942        456373729        456432111   
    456492255        456557537        456625748        456698844       
456777408      443671482        443909668        444421309        444608194     
  444779177        455913897        455971515        456027630        456085729
       456144070        456199454        456260579        456316975       
456373737        456432129        456492263        456557578        456625763   
    456698869        456777473      443671540        443909718        444421408
       444608244        444779219        455913905        455971523       
456027648        456085737        456144104        456199470        456260587   
    456316991        456373745        456432137        456492271       
456557602        456625771        456698885        456777499      443671607     
  443909726        444421440        444608293        444779243        455913970
       455971549        456027655        456085760        456144112       
456199504        456260595        456317007        456373760        456432145   
    456492297        456557610        456625805        456698919       
456777507      443671615        443909817        444421457        444608384     
  444779292        455913988        455971564        456027697        456085778
       456144146        456199512        456260603        456317015       
456373786        456432152        456492305        456557636        456625813   
    456698950        456777549      443671649        443909866        444421465
       444608491        444779334        455914044        455971572       
456027713        456085786        456144161        456199520        456260611   
    456317031        456373794        456432160        456492313       
456557644        456625821        456698968        456777622      443671664     
  443909874        444421499        444608608        444779425        455914051
       455971580        456027739        456085794        456144187       
456199561        456260629        456317056        456373828        456432178   
    456492321        456557669        456625839        456698984       
456777739      443671698        443909932        444421564        444608640     
  444779441        455914069        455971614        456027747        456085802
       456144195        456199587        456260637        456317064       
456373836        456432186        456492339        456557677        456625847   
    456699024        456777762      443671714        443910120        444421606
       444608665        444779466        455914085        455971622       
456027754        456085828        456144211        456199611        456260645   
    456317072        456373844        456432194        456492362       
456557685        456625854        456699032        456777895      443671896     
  443910203        444421630        444608681        444779474        455914093
       455971630        456027762        456085836        456144229       
456199629        456260652        456317080        456373869        456432210   
    456492370        456557719        456625862        456699057       
456777903      443671953        443910229        444421697        444608715     
  444779599        455914143        455971655        456027788        456085844
       456144260        456199637        456260660        456317098       
456373893        456432228        456492396        456557727        456625870   
    456699065        456777960      443672068        443910237        444421770
       444608749        444779649        455914150        455971671       
456027796        456085851        456144286        456199686        456260694   
    456317122        456373901        456432244        456492412       
456557743        456625896        456699073        456777986      443672076     
  443910278        444421846        444608756        444779763        455914176
       455971689        456027838        456085869        456144328       
456199694        456260710        456317130        456373919        456432251   
    456492420        456557784        456625953        456699099       
456778026      443672225        443910286        444421861        444608806     
  444779870        455914184        455971697        456027853        456085885
       456144344        456199728        456260751        456317148       
456373927        456432269        456492446        456557792        456625979   
    456699115        456778091      443672233        443910310        444421895
       444608822        444779888        455914192        455971713       
456027861        456085893        456144369        456199736        456260777   
    456317155        456373943        456432319        456492453       
456557834        456626019        456699131        456778158      443672241     
  443910385        444421929        444608855        444779896        455914226
       455971721        456027879        456085927        456144377       
456199744        456260785        456317163        456374008        456432335   
    456492461        456557883        456626027        456699149       
456778208      443672274        443910450        444421952        444608889     
  444780019        455914234        455971739        456027895        456085943
       456144385        456199751        456260793        456317171       
456374032        456432350        456492479        456557909        456626092   
    456699164        456778281      443672316        443910559        444421960
       444608913        444780035        455914267        455971747       
456027911        456085950        456144393        456199785        456260801   
    456317189        456374040        456432368        456492487       
456557917        456626118        456699172        456778307      443672332     
  443910567        444422182        444608954        444780050        455914283
       455971762        456027937        456085968        456144401       
456199793        456260827        456317197        456374057        456432376   
    456492495        456557925        456626126        456699214       
456778364      443672365        443910633        444422307        444608962     
  444780126        455914291        455971788        456027945        456085984
       456144427        456199801        456260843        456317213       
456374065        456432400        456492503        456557933        456626167   
    456699230        456778505      443672381        443910666        444422356
       444608996        444780134        455914309        455971796       
456027986        456085992        456144435        456199827        456260876   
    456317221        456374073        456432418        456492511       
456557966        456626175        456699255        456778554      443672399     
  443910914        444422398        444609218        444780159        455914333
       455971820        456027994        456086008        456144443       
456199835        456260884        456317239        456374115        456432434   
    456492537        456557974        456626191        456699271       
456778596      443672530        443910922        444422414        444609234     
  444780209        455914366        455971846        456028000        456086032
       456144450        456199850        456260918        456317247       
456374123        456432442        456492545        456557990        456626233   
    456699289        456778745      443672548        443911052        444422471
       444609267        444780233        455914416        455971853       
456028067        456086057        456144476        456199868        456260934   
    456317254        456374131        456432467        456492560       
456558006        456626241        456699313        456778794      443672555     
  443911086        444422489        444609275        444780266        455914424
       455971861        456028083        456086065        456144484       
456199876        456260959        456317262        456374164        456432475   
    456492586        456558014        456626258        456699321       
456778810      443672597        443911284        444422521        444609333     
  444780282        455914457        455971879        456028091        456086073
       456144492        456199892        456260967        456317270       
456374172        456432483        456492594        456558022        456626282   
    456699339        456778851      443672654        443911300        444422752
       444609515        444780290        455914473        455971887       
456028109        456086115        456144500        456199900        456260975   
    456317288        456374198        456432491        456492602       
456558055        456626290        456699347        456778950      443672712     
  443911359        444422851        444609523        444780308        455914481
       455971895        456028125        456086123        456144526       
456199942        456260983        456317296        456374206        456432509   
    456492628        456558071        456626324        456699404       
456778968      443672761        443911490        444422869        444609556     
  444780316        455914549        455971903        456028141        456086131
       456144534        456199967        456260991        456317304       
456374222        456432525        456492636        456558105        456626332   
    456699438        456778984      443672787        443911532        444422950
       444609564        444780365        455914556        455971911       
456028216        456086149        456144542        456199975        456261007   
    456317346        456374248        456432533        456492644       
456558113        456626340        456699461        456779032      443672795     
  443911573        444423081        444609572        444780373        455914580
       455971937        456028224        456086156        456144559       
456200005        456261023        456317353        456374255        456432541   
    456492651        456558121        456626365        456699479       
456779057      443672803        443911607        444423107        444609598     
  444780399        455914606        455971960        456028240        456086198
       456144575        456200013        456261049        456317379       
456374263        456432566        456492693        456558147        456626399   
    456699511        456779115      443672829        443911722        444423255
       444609663        444780431        455914614        455971978       
456028299        456086206        456144583        456200039        456261056   
    456317387        456374305        456432574        456492719       
456558154        456626415        456699537        456779149      443672951     
  443911805        444423263        444609671        444780464        455914630
       455971986        456028307        456086248        456144591       
456200047        456261064        456317395        456374347        456432582   
    456492727        456558204        456626423        456699578       
456779198      443672977        443911854        444423271        444609739     
  444780480        455914648        455972000        456028315        456086255
       456144609        456200054        456261072        456317411       
456374354        456432590        456492750        456558212        456626431   
    456699602        456779206      443672985        443911987        444423313
       444609788        444780498        455914663        455972018       
456028323        456086271        456144625        456200070        456261080   
    456317445        456374362        456432608        456492776       
456558246        456626456        456699610        456779248      443673017     
  443912068        444423321        444609796        444780522        455914689
       455972026        456028331        456086289        456144658       
456200088        456261098        456317460        456374388        456432616   
    456492792        456558261        456626464        456699636       
456779347      443673041        443912092        444423511        444609820     
  444780563        455914697        455972042        456028356        456086297
       456144666        456200096        456261122        456317478       
456374396        456432624        456492818        456558279        456626472   
    456699651        456779438      443673074        443912126        444423529
       444610026        444780639        455914705        455972059       
456028364        456086305        456144674        456200120        456261130   
    456317486        456374404        456432632        456492867       
456558287        456626506        456699669        456779453      443673090     
  443912134        444423602        444610075        444780654        455914739
       455972067        456028380        456086339        456144682       
456200138        456261155        456317494        456374412        456432640   
    456492883        456558295        456626514        456699677       
456779461      443673215        443912233        444423644        444610091     
  444780670        455914747        455972075        456028398        456086347
       456144724        456200146        456261163        456317502       
456374420        456432665        456492891        456558329        456626530   
    456699735        456779495   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443673272        443912316        444423651        444610141       
444780787        455914754        455972083        456028406        456086362   
    456144740        456200179        456261197        456317536       
456374446        456432673        456492933        456558337        456626548   
    456699750        456779511      443673306        443912407        444423701
       444610240        444780811        455914762        455972091       
456028430        456086370        456144773        456200187        456261205   
    456317544        456374453        456432681        456492941       
456558345        456626589        456699768        456779545      443673322     
  443912415        444423750        444610257        444780910        455914788
       455972117        456028455        456086388        456144781       
456200195        456261239        456317551        456374461        456432699   
    456492974        456558352        456626639        456699818       
456779560      443673348        443912613        444423768        444610299     
  444780951        455914804        455972133        456028489        456086396
       456144815        456200203        456261247        456317569       
456374479        456432707        456492982        456558360        456626647   
    456699826        456779685      443673355        443912712        444423776
       444610315        444780969        455914820        455972158       
456028505        456086404        456144823        456200211        456261270   
    456317577        456374487        456432715        456492990       
456558378        456626654        456699834        456779735      443673397     
  443912837        444423792        444610364        444780977        455914838
       455972166        456028539        456086412        456144831       
456200229        456261288        456317585        456374495        456432723   
    456493006        456558386        456626688        456699859       
456779750      443673470        443912878        444423842        444610448     
  444781009        455914887        455972182        456028554        456086420
       456144856        456200237        456261296        456317593       
456374552        456432756        456493014        456558394        456626696   
    456699875        456779768      443673504        443912894        444423859
       444610463        444781025        455914903        455972190       
456028562        456086446        456144898        456200245        456261312   
    456317601        456374560        456432764        456493030       
456558402        456626704        456699883        456779867      443673694     
  443912993        444423867        444610497        444781108        455914945
       455972208        456028570        456086453        456144906       
456200252        456261320        456317619        456374578        456432822   
    456493055        456558410        456626712        456699917       
456779875      443673702        443913124        444423875        444610562     
  444781181        455914986        455972232        456028596        456086461
       456144914        456200260        456261338        456317643       
456374602        456432863        456493089        456558428        456626720   
    456699925        456780105      443673785        443913157        444423891
       444610596        444781355        455914994        455972257       
456028604        456086479        456144930        456200278        456261353   
    456317676        456374610        456432871        456493204       
456558477        456626738        456699933        456780196      443673959     
  443913314        444423982        444610638        444781454        455915017
       455972273        456028620        456086487        456144955       
456200294        456261361        456317684        456374636        456432889   
    456493212        456558501        456626779        456699941       
456780220      443674015        443913330        444423990        444610695     
  444781546        455915025        455972281        456028638        456086503
       456144971        456200302        456261379        456317692       
456374644        456432897        456493238        456558519        456626787   
    456699958        456780253      443674049        443913389        444424022
       444610786        444781611        455915041        455972307       
456028646        456086511        456144989        456200328        456261395   
    456317718        456374685        456432905        456493287       
456558535        456626795        456699982        456780279      443674064     
  443913439        444424071        444610794        444781637        455915074
       455972315        456028661        456086552        456145002       
456200336        456261403        456317726        456374701        456432921   
    456493329        456558543        456626803        456700020       
456780451      443674247        443913645        444424170        444610802     
  444781686        455915132        455972323        456028679        456086560
       456145010        456200344        456261411        456317734       
456374719        456432947        456493337        456558576        456626829   
    456700053        456780527      443674379        443913686        444424196
       444610828        444781702        455915157        455972356       
456028687        456086578        456145028        456200369        456261429   
    456317742        456374743        456432954        456493352       
456558584        456626852        456700095        456780535      443674429     
  443913744        444424220        444610943        444781736        455915215
       455972364        456028695        456086586        456145036       
456200377        456261437        456317767        456374784        456432996   
    456493386        456558592        456626878        456700111       
456780592      443674569        443913751        444424287        444610984     
  444781744        455915249        455972380        456028703        456086594
       456145051        456200385        456261445        456317775       
456374792        456433002        456493394        456558634        456626902   
    456700129        456780634      443674650        443913769        444424295
       444611016        444781827        455915264        455972406       
456028711        456086602        456145069        456200393        456261452   
    456317791        456374800        456433044        456493444       
456558659        456626928        456700152        456780659      443674676     
  443913785        444424337        444611081        444781892        455915298
       455972414        456028737        456086610        456145077       
456200401        456261486        456317809        456374818        456433051   
    456493501        456558667        456626969        456700160       
456780717      443674742        443913827        444424378        444611156     
  444781926        455915355        455972422        456028745        456086636
       456145085        456200419        456261502        456317817       
456374826        456433077        456493519        456558683        456626977   
    456700178        456780733      443674817        443913868        444424436
       444611230        444782015        455915363        455972430       
456028760        456086644        456145119        456200427        456261528   
    456317825        456374834        456433093        456493543       
456558691        456626985        456700186        456780774      443675038     
  443913876        444424477        444611255        444782049        455915371
       455972448        456028778        456086651        456145127       
456200435        456261544        456317833        456374842        456433119   
    456493568        456558709        456627009        456700202       
456780832      443675046        443914023        444424576        444611263     
  444782122        455915413        455972455        456028810        456086693
       456145135        456200443        456261551        456317841       
456374859        456433127        456493618        456558717        456627041   
    456700210        456780873      443675152        443914049        444424626
       444611297        444782148        455915421        455972471       
456028828        456086719        456145184        456200450        456261585   
    456317858        456374867        456433150        456493626       
456558774        456627058        456700228        456780931      443675210     
  443914122        444424634        444611321        444782163        455915439
       455972489        456028851        456086727        456145192       
456200468        456261601        456317866        456374875        456433176   
    456493634        456558782        456627074        456700236       
456780956      443675277        443914155        444424733        444611446     
  444782171        455915447        455972539        456028885        456086743
       456145200        456200476        456261627        456317874       
456374891        456433192        456493642        456558790        456627082   
    456700244        456781004      443675285        443914262        444424774
       444611461        444782197        455915462        455972547       
456028893        456086776        456145242        456200518        456261643   
    456317882        456374909        456433200        456493675       
456558808        456627090        456700269        456781087      443675384     
  443914296        444424816        444611479        444782205        455915504
       455972562        456028901        456086784        456145291       
456200542        456261668        456317890        456374917        456433218   
    456493717        456558824        456627140        456700277       
456781129      443675418        443914338        444424840        444611560     
  444782288        455915512        455972570        456028919        456086792
       456145309        456200567        456261684        456317908       
456374925        456433242        456493741        456558832        456627173   
    456700285        456781251      443675475        443914387        444424857
       444611578        444782296        455915520        455972588       
456028927        456086800        456145317        456200575        456261692   
    456317924        456374941        456433259        456493758       
456558857        456627181        456700293        456781269      443675509     
  443914510        444424907        444611628        444782361        455915546
       455972596        456028950        456086818        456145325       
456200591        456261718        456317940        456374958        456433267   
    456493766        456558873        456627199        456700301       
456781285      443675574        443914817        444424915        444611651     
  444782429        455915553        455972604        456028968        456086826
       456145358        456200609        456261726        456317957       
456374966        456433275        456493774        456558907        456627231   
    456700327        456781335      443675632        443914882        444424931
       444611743        444782478        455915595        455972620       
456029024        456086859        456145366        456200641        456261734   
    456317973        456374974        456433283        456493782       
456558915        456627249        456700335        456781376      443675681     
  443914965        444425219        444611792        444782528        455915629
       455972638        456029040        456086867        456145382       
456200658        456261783        456317981        456374982        456433291   
    456493790        456558931        456627256        456700368       
456781434      443675756        443914981        444425276        444611826     
  444782536        455915637        455972653        456029057        456086875
       456145408        456200666        456261791        456318013       
456374990        456433309        456493840        456558956        456627264   
    456700384        456781442      443675848        443915111        444425318
       444611909        444782551        455915645        455972695       
456029065        456086883        456145416        456200674        456261825   
    456318039        456375005        456433325        456493873       
456558964        456627280        456700418        456781483      443675855     
  443915137        444425409        444611933        444782601        455915652
       455972711        456029115        456086917        456145440       
456200690        456261841        456318054        456375013        456433333   
    456493881        456558972        456627322        456700459       
456781541      443675863        443915392        444425540        444612006     
  444782619        455915660        455972745        456029131        456086925
       456145473        456200708        456261858        456318062       
456375021        456433341        456493899        456558980        456627363   
    456700467        456781566      443676168        443915467        444425615
       444612022        444782700        455915694        455972778       
456029149        456086958        456145499        456200724        456261866   
    456318070        456375039        456433358        456493907       
456559004        456627371        456700491        456781590      443676218     
  443915491        444425631        444612055        444782734        455915702
       455972786        456029156        456086982        456145507       
456200732        456261874        456318088        456375062        456433390   
    456493915        456559020        456627389        456700566       
456781640      443676234        443915608        444425672        444612188     
  444782775        455915728        455972802        456029164        456087022
       456145531        456200740        456261882        456318104       
456375070        456433416        456493972        456559046        456627397   
    456700582        456781657      443676481        443915814        444425706
       444612204        444782866        455915736        455972828       
456029172        456087030        456145556        456200757        456261908   
    456318112        456375104        456433424        456493980       
456559053        456627405        456700590        456781665      443676515     
  443915863        444425748        444612238        444782890        455915751
       455972851        456029180        456087048        456145572       
456200765        456261932        456318138        456375138        456433432   
    456493998        456559061        456627421        456700640       
456781673      443676572        443916010        444425755        444612303     
  444782999        455915785        455972877        456029198        456087071
       456145598        456200773        456261940        456318179       
456375179        456433440        456494004        456559079        456627439   
    456700681        456781731      443676648        443916069        444425771
       444612402        444783005        455915801        455972885       
456029206        456087089        456145622        456200799        456261973   
    456318195        456375195        456433481        456494012       
456559087        456627447        456700699        456781756      443676655     
  443916234        444425839        444612477        444783047        455915819
       455972901        456029214        456087113        456145630       
456200815        456261981        456318211        456375203        456433499   
    456494046        456559111        456627454        456700707       
456781780      443676689        443916317        444425896        444612774     
  444783054        455915827        455972919        456029222        456087121
       456145648        456200823        456261999        456318237       
456375211        456433507        456494053        456559137        456627462   
    456700715        456781830      443676796        443916457        444425961
       444612782        444783062        455915843        455972968       
456029248        456087147        456145663        456200831        456262005   
    456318245        456375245        456433515        456494061       
456559145        456627488        456700723        456781855      443676879     
  443916499        444426027        444612824        444783096        455915884
       455972984        456029255        456087162        456145671       
456200856        456262062        456318252        456375286        456433523   
    456494079        456559160        456627496        456700749       
456781905      443677000        443916523        444426050        444612832     
  444783120        455915900        455972992        456029297        456087212
       456145689        456200864        456262070        456318294       
456375310        456433531        456494137        456559186        456627504   
    456700764        456781921      443677042        443916630        444426167
       444612857        444783161        455915918        455973016       
456029305        456087238        456145705        456200872        456262088   
    456318310        456375328        456433549        456494160       
456559194        456627520        456700780        456781939      443677083     
  443916671        444426209        444612873        444783179        455915934
       455973057        456029313        456087253        456145713       
456200898        456262096        456318328        456375377        456433598   
    456494186        456559210        456627553        456700806       
456781988      443677109        443916739        444426233        444612881     
  444783237        455915942        455973073        456029321        456087287
       456145721        456200914        456262112        456318336       
456375385        456433606        456494202        456559228        456627587   
    456700814        456782002      443677125        443916754        444426464
       444612923        444783369        455915967        455973081       
456029354        456087295        456145739        456200922        456262120   
    456318344        456375393        456433614        456494244       
456559236        456627595        456700830        456782051      443677141     
  443916762        444426548        444612980        444783377        455915975
       455973099        456029404        456087303        456145747       
456200971        456262146        456318369        456375427        456433630   
    456494350        456559251        456627603        456700848       
456782077      443677208        443916804        444426746        444613004     
  444783385        455916015        455973115        456029412        456087311
       456145796        456200997        456262179        456318377       
456375435        456433663        456494400        456559319        456627637   
    456700863        456782093      443677414        443916929        444426829
       444613061        444783500        455916023        455973131       
456029420        456087337        456145804        456201029        456262187   
    456318393        456375450        456433671        456494418       
456559350        456627660        456700871        456782101      443677489     
  443916945        444426878        444613137        444783567        455916031
       455973149        456029438        456087345        456145820       
456201045        456262195        456318419        456375468        456433689   
    456494426        456559368        456627686        456700988       
456782119      443677547        443917034        444426886        444613210     
  444783575        455916056        455973156        456029503        456087360
       456145838        456201052        456262203        456318427       
456375476        456433697        456494459        456559400        456627710   
    456701028        456782168      443677554        443917059        444427066
       444613285        444783625        455916072        455973164       
456029511        456087378        456145846        456201060        456262211   
    456318435        456375484        456433705        456494467       
456559426        456627728        456701077        456782234      443677604     
  443917224        444427082        444613327        444783690        455916080
       455973198        456029586        456087386        456145853       
456201086        456262245        456318468        456375492        456433721   
    456494475        456559434        456627736        456701093       
456782242      443677612        443917232        444427116        444613335     
  444783724        455916106        455973206        456029602        456087394
       456145879        456201102        456262252        456318476       
456375500        456433739        456494509        456559442        456627744   
    456701119        456782309      443677661        443917257        444427165
       444613491        444783757        455916163        455973230       
456029628        456087410        456145887        456201110        456262278   
    456318492        456375526        456433770        456494525       
456559525        456627777        456701127        456782341      443677794     
  443917273        444427173        444613517        444783781        455916171
       455973289        456029644        456087428        456145895       
456201144        456262286        456318518        456375534        456433796   
    456494608        456559582        456627793        456701143       
456782358      443677810        443917430        444427199        444613582     
  444783807        455916197        455973297        456029651        456087436
       456145911        456201151        456262310        456318542       
456375567        456433804        456494632        456559590        456627819   
    456701150        456782374      443677844        443917448        444427306
       444613798        444783831        455916205        455973313       
456029693        456087444        456145937        456201169        456262328   
    456318559        456375575        456433812        456494640       
456559608        456627827        456701184        456782473      443677919     
  443917521        444427397        444613822        444783872        455916221
       455973321        456029719        456087451        456145945       
456201193        456262336        456318567        456375583        456433820   
    456494665        456559632        456627835        456701192       
456782515      443677927        443917588        444427421        444613848     
  444783880        455916239        455973339        456029750        456087477
       456145978        456201227        456262351        456318575       
456375591        456433838        456494699        456559640        456627843   
    456701200        456782531      443678073        443917653        444427454
       444613913        444783922        455916247        455973347       
456029768        456087527        456146000        456201235        456262377   
    456318583        456375609        456433846        456494715       
456559665        456627850        456701242        456782549      443678172     
  443917778        444427462        444613947        444784003        455916262
       455973354        456029776        456087535        456146026       
456201268        456262385        456318591        456375617        456433879   
    456494723        456559681        456627868        456701309       
456782598      443678206        443917828        444427520        444613970     
  444784078        455916304        455973362        456029800        456087550
       456146034        456201276        456262419        456318609       
456375633        456433895        456494731        456559707        456627884   
    456701333        456782614   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443678230        443917836        444427637        444614010       
444784102        455916312        455973370        456029834        456087576   
    456146042        456201284        456262427        456318625       
456375658        456433911        456494749        456559731        456627892   
    456701341        456782630      443678412        443917844        444427702
       444614036        444784177        455916320        455973388       
456029842        456087584        456146059        456201292        456262435   
    456318633        456375666        456433929        456494756       
456559780        456627926        456701382        456782705      443678438     
  443917885        444427736        444614069        444784227        455916338
       455973412        456029859        456087592        456146067       
456201318        456262450        456318641        456375682        456433952   
    456494772        456559822        456627959        456701390       
456782713      443678511        443917919        444427751        444614119     
  444784235        455916353        455973438        456029883        456087600
       456146075        456201326        456262468        456318658       
456375690        456433960        456494780        456559830        456627967   
    456701440        456782762      443678594        443917943        444427884
       444614127        444784276        455916379        455973446       
456029891        456087618        456146083        456201334        456262484   
    456318666        456375708        456433978        456494798       
456559848        456627975        456701481        456782770      443678826     
  443918008        444427900        444614135        444784334        455916387
       455973453        456029909        456087634        456146091       
456201367        456262500        456318682        456375732        456433986   
    456494806        456559863        456628007        456701523       
456782788      443678859        443918016        444427942        444614465     
  444784409        455916403        455973479        456029917        456087642
       456146109        456201383        456262526        456318690       
456375740        456434000        456494814        456559897        456628031   
    456701531        456782804      443678933        443918107        444427967
       444614473        444784425        455916411        455973495       
456029958        456087659        456146125        456201391        456262567   
    456318708        456375757        456434018        456494830       
456559913        456628080        456701549        456782838      443678974     
  443918180        444428049        444614515        444784466        455916478
       455973529        456029974        456087683        456146133       
456201417        456262591        456318716        456375781        456434042   
    456494848        456559947        456628114        456701556       
456782887      443678990        443918198        444428064        444614549     
  444784482        455916486        455973537        456029990        456087691
       456146166        456201458        456262609        456318724       
456375799        456434083        456494855        456559996        456628122   
    456701614        456782895      443679014        443918214        444428122
       444614598        444784508        455916502        455973545       
456030014        456087709        456146208        456201482        456262617   
    456318732        456375815        456434109        456494897       
456560010        456628130        456701648        456782937      443679071     
  443918321        444428148        444614689        444784524        455916510
       455973552        456030022        456087725        456146232       
456201516        456262625        456318740        456375872        456434117   
    456494905        456560028        456628148        456701655       
456782945      443679113        443918388        444428155        444614713     
  444784532        455916528        455973578        456030055        456087741
       456146240        456201532        456262633        456318757       
456375880        456434133        456494913        456560036        456628163   
    456701663        456782978      443679147        443918446        444428171
       444614820        444784540        455916536        455973586       
456030063        456087758        456146257        456201540        456262641   
    456318773        456375898        456434141        456494954       
456560044        456628171        456701697        456782986      443679220     
  443918511        444428197        444614853        444784573        455916593
       455973594        456030071        456087782        456146273       
456201573        456262666        456318799        456375906        456434166   
    456494962        456560069        456628189        456701713       
456783034      443679246        443918651        444428205        444614861     
  444784631        455916601        455973602        456030097        456087808
       456146299        456201581        456262674        456318807       
456375922        456434174        456494970        456560077        456628197   
    456701739        456783059      443679295        443918735        444428239
       444614911        444784649        455916627        455973610       
456030105        456087824        456146331        456201599        456262682   
    456318815        456375971        456434190        456494996       
456560093        456628213        456701770        456783125      443679303     
  443918784        444428247        444614929        444784698        455916643
       455973628        456030121        456087832        456146349       
456201615        456262690        456318823        456375989        456434208   
    456495001        456560101        456628239        456701820       
456783158      443679345        443918826        444428270        444614952     
  444784755        455916650        455973644        456030139        456087840
       456146356        456201631        456262716        456318831       
456375997        456434240        456495027        456560127        456628288   
    456701945        456783174      443679352        443918859        444428304
       444615066        444784805        455916668        455973669       
456030147        456087873        456146380        456201649        456262740   
    456318849        456376003        456434273        456495035       
456560143        456628304        456702034        456783208      443679360     
  443918883        444428320        444615124        444784821        455916676
       455973685        456030162        456087881        456146398       
456201656        456262757        456318856        456376011        456434281   
    456495043        456560184        456628312        456702042       
456783240      443679378        443918917        444428429        444615140     
  444784854        455916700        455973693        456030212        456087899
       456146406        456201664        456262773        456318864       
456376029        456434299        456495076        456560226        456628320   
    456702059        456783380      443679386        443918933        444428452
       444615215        444784862        455916726        455973719       
456030220        456087923        456146422        456201706        456262781   
    456318872        456376037        456434307        456495092       
456560234        456628346        456702083        456783406      443679410     
  443919022        444428494        444615231        444785000        455916759
       455973735        456030238        456087931        456146430       
456201748        456262799        456318880        456376060        456434315   
    456495100        456560259        456628379        456702109       
456783414      443679451        443919048        444428569        444615389     
  444785091        455916775        455973743        456030246        456087956
       456146448        456201755        456262815        456318898       
456376086        456434323        456495118        456560283        456628395   
    456702117        456783430      443679519        443919170        444428734
       444615462        444785109        455916817        455973768       
456030287        456087972        456146455        456201771        456262823   
    456318906        456376094        456434331        456495134       
456560291        456628403        456702133        456783455      443679527     
  443919246        444428767        444615504        444785158        455916858
       455973776        456030303        456087980        456146463       
456201797        456262849        456318922        456376102        456434356   
    456495142        456560309        456628429        456702190       
456783463      443679725        443919261        444428783        444615520     
  444785182        455916866        455973784        456030311        456087998
       456146471        456201821        456262864        456318930       
456376128        456434364        456495159        456560317        456628437   
    456702208        456783505      443679907        443919527        444428825
       444615694        444785216        455916874        455973792       
456030329        456088004        456146489        456201839        456262906   
    456318963        456376136        456434398        456495167       
456560325        456628460        456702216        456783570      443679923     
  443919576        444428866        444615777        444785257        455916908
       455973818        456030345        456088012        456146497       
456201847        456262930        456318971        456376169        456434406   
    456495175        456560366        456628486        456702257       
456783596      443679964        443919634        444428916        444615900     
  444785323        455916932        455973834        456030360        456088020
       456146505        456201862        456262948        456318989       
456376185        456434422        456495183        456560390        456628494   
    456702265        456783620      443680012        443919642        444429039
       444615942        444785414        455916965        455973842       
456030394        456088046        456146513        456201870        456262963   
    456318997        456376219        456434448        456495209       
456560408        456628510        456702273        456783752      443680020     
  443919659        444429054        444616031        444785463        455916999
       455973859        456030402        456088053        456146521       
456201888        456262971        456319003        456376235        456434455   
    456495225        456560416        456628569        456702281       
456783794      443680111        443919717        444429062        444616049     
  444785554        455917013        455973867        456030410        456088095
       456146562        456201896        456263029        456319029       
456376250        456434471        456495233        456560424        456628577   
    456702315        456783802      443680228        443919774        444429096
       444616130        444785729        455917054        455973891       
456030428        456088103        456146570        456201904        456263052   
    456319037        456376268        456434497        456495266       
456560465        456628585        456702331        456783828      443680251     
  443919857        444429161        444616221        444785810        455917062
       455973909        456030436        456088111        456146620       
456201912        456263078        456319045        456376326        456434505   
    456495274        456560473        456628593        456702349       
456783836      443680293        443919873        444429203        444616296     
  444785851        455917070        455973917        456030444        456088129
       456146679        456201920        456263086        456319052       
456376367        456434513        456495332        456560499        456628601   
    456702356        456783844      443680335        443920061        444429245
       444616395        444785877        455917112        455973925       
456030469        456088137        456146687        456201938        456263094   
    456319060        456376375        456434539        456495357       
456560515        456628619        456702364        456783851      443680343     
  443920111        444429252        444616569        444785901        455917146
       455973933        456030477        456088145        456146703       
456201946        456263144        456319078        456376383        456434547   
    456495365        456560523        456628635        456702398       
456783893      443680517        443920137        444429302        444616577     
  444786040        455917161        455973958        456030485        456088152
       456146711        456201953        456263151        456319086       
456376433        456434562        456495373        456560531        456628650   
    456702406        456783919      443680558        443920152        444429336
       444616635        444786065        455917179        455973966       
456030493        456088160        456146729        456201979        456263177   
    456319102        456376441        456434588        456495415       
456560598        456628692        456702422        456783927      443680574     
  443920186        444429351        444616809        444786073        455917187
       455973982        456030519        456088194        456146737       
456201995        456263193        456319128        456376458        456434596   
    456495423        456560630        456628700        456702430       
456783935      443680582        443920194        444429393        444616833     
  444786131        455917195        455973990        456030527        456088202
       456146760        456202019        456263201        456319151       
456376466        456434604        456495472        456560663        456628726   
    456702448        456783968      443680772        443920244        444429567
       444616841        444786149        455917260        455974014       
456030535        456088210        456146778        456202035        456263227   
    456319169        456376490        456434620        456495480       
456560671        456628734        456702455        456783984      443681002     
  443920251        444429591        444616916        444786198        455917278
       455974022        456030568        456088228        456146786       
456202043        456263235        456319177        456376508        456434646   
    456495498        456560713        456628742        456702463       
456783992      443681044        443920335        444429658        444616957     
  444786206        455917310        455974030        456030584        456088269
       456146794        456202050        456263250        456319185       
456376532        456434653        456495514        456560754        456628783   
    456702471        456784065      443681093        443920426        444429674
       444617021        444786248        455917336        455974048       
456030600        456088277        456146802        456202068        456263268   
    456319193        456376540        456434661        456495522       
456560762        456628791        456702489        456784131      443681168     
  443920434        444429732        444617039        444786297        455917369
       455974055        456030618        456088293        456146828       
456202084        456263276        456319201        456376565        456434679   
    456495621        456560770        456628833        456702505       
456784149      443681374        443920467        444429799        444617062     
  444786354        455917385        455974063        456030626        456088301
       456146869        456202100        456263292        456319219       
456376599        456434687        456495639        456560804        456628841   
    456702539        456784164      443681390        443920483        444429807
       444617161        444786362        455917401        455974071       
456030634        456088319        456146893        456202126        456263326   
    456319235        456376607        456434695        456495670       
456560812        456628858        456702554        456784230      443681408     
  443920566        444429864        444617179        444786396        455917427
       455974089        456030642        456088376        456146919       
456202134        456263359        456319250        456376631        456434729   
    456495696        456560838        456628890        456702562       
456784297      443681432        443920640        444429930        444617195     
  444786412        455917484        455974113        456030659        456088384
       456146927        456202167        456263367        456319268       
456376649        456434737        456495712        456560853        456628916   
    456702588        456784388      443681622        443920657        444429963
       444617245        444786446        455917500        455974121       
456030667        456088426        456146935        456202175        456263391   
    456319276        456376664        456434745        456495738       
456560861        456628932        456702604        456784396      443681630     
  443920764        444430060        444617252        444786685        455917559
       455974147        456030683        456088475        456146950       
456202183        456263417        456319284        456376672        456434760   
    456495753        456560887        456628957        456702612       
456784420      443681705        443920772        444430094        444617302     
  444786735        455917567        455974154        456030691        456088483
       456146976        456202191        456263425        456319292       
456376706        456434778        456495845        456560895        456628965   
    456702620        456784438      443681747        443920798        444430102
       444617492        444786792        455917583        455974162       
456030717        456088509        456146984        456202209        456263433   
    456319300        456376722        456434786        456495860       
456560952        456628981        456702638        456784446      443681796     
  443920855        444430128        444617500        444786818        455917609
       455974170        456030725        456088525        456146992       
456202225        456263458        456319326        456376730        456434794   
    456495951        456560960        456628999        456702646       
456784495      443681812        443920921        444430193        444617542     
  444786867        455917617        455974188        456030733        456088533
       456147008        456202233        456263482        456319334       
456376748        456434802        456495969        456561000        456629054   
    456702653        456784560      443681820        443920962        444430284
       444617609        444786933        455917625        455974196       
456030741        456088558        456147032        456202241        456263490   
    456319342        456376771        456434810        456495977       
456561018        456629088        456702661        456784586      443681879     
  443921036        444430391        444617724        444786941        455917633
       455974204        456030758        456088566        456147040       
456202258        456263540        456319359        456376789        456434836   
    456496025        456561034        456629120        456702679       
456784628      443681903        443921077        444430482        444617757     
  444786974        455917658        455974212        456030766        456088582
       456147057        456202266        456263557        456319375       
456376805        456434851        456496033        456561042        456629161   
    456702695        456784727      443681911        443921119        444430524
       444617831        444787006        455917666        455974253       
456030774        456088608        456147065        456202274        456263573   
    456319383        456376813        456434877        456496041       
456561091        456629195        456702711        456784750      443681945     
  443921135        444430540        444617880        444787014        455917674
       455974329        456030782        456088624        456147073       
456202282        456263599        456319391        456376821        456434885   
    456496082        456561109        456629203        456702729       
456784784      443681994        443921341        444430615        444617898     
  444787030        455917724        455974337        456030808        456088632
       456147081        456202290        456263607        456319417       
456376839        456434893        456496090        456561117        456629229   
    456702737        456784909      443682141        443921556        444430664
       444618037        444787048        455917740        455974345       
456030824        456088640        456147099        456202316        456263615   
    456319425        456376854        456434919        456496108       
456561125        456629245        456702752        456785013      443682208     
  443921564        444430714        444618094        444787097        455917757
       455974352        456030832        456088673        456147107       
456202324        456263623        456319433        456376862        456434943   
    456496116        456561133        456629252        456702760       
456785054      443682273        443921648        444430763        444618136     
  444787105        455917773        455974360        456030857        456088681
       456147115        456202332        456263631        456319490       
456376870        456434950        456496181        456561232        456629260   
    456702778        456785088      443682356        443921663        444430789
       444618193        444787113        455917799        455974378       
456030865        456088715        456147123        456202340        456263656   
    456319524        456376888        456434968        456496199       
456561240        456629294        456702786        456785211      443682398     
  443921697        444430904        444618219        444787121        455917823
       455974386        456030873        456088731        456147156       
456202365        456263672        456319565        456376896        456434976   
    456496215        456561257        456629310        456702794       
456785229      443682414        443921812        444430938        444618235     
  444787139        455917831        455974402        456030899        456088756
       456147164        456202373        456263706        456319573       
456376912        456434984        456496223        456561349        456629328   
    456702810        456785237      443682430        443921838        444431019
       444618243        444787196        455917849        455974444       
456030907        456088764        456147172        456202407        456263714   
    456319581        456376938        456434992        456496231       
456561356        456629336        456702828        456785328      443682513     
  443921879        444431043        444618342        444787311        455917856
       455974451        456030915        456088772        456147180       
456202423        456263730        456319599        456376953        456435007   
    456496249        456561380        456629351        456702851       
456785351      443682554        443921960        444431225        444618367     
  444787360        455917864        455974477        456030931        456088806
       456147198        456202431        456263748        456319615       
456376961        456435015        456496264        456561406        456629393   
    456702869        456785377   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443682562        443922026        444431266        444618417       
444787378        455917898        455974493        456030949        456088814   
    456147206        456202449        456263797        456319649       
456376987        456435023        456496272        456561414        456629419   
    456702885        456785435      443682695        443922034        444431373
       444618425        444787402        455917906        455974519       
456030964        456088822        456147222        456202456        456263805   
    456319656        456376995        456435031        456496280       
456561448        456629427        456702893        456785500      443682836     
  443922059        444431381        444618441        444787451        455917930
       455974527        456030980        456088848        456147230       
456202498        456263821        456319664        456377001        456435049   
    456496306        456561455        456629435        456702927       
456785534      443682851        443922091        444431415        444618524     
  444787469        455917948        455974543        456030998        456088863
       456147255        456202555        456263847        456319722       
456377035        456435056        456496348        456561463        456629476   
    456702935        456785559      443682885        443922125        444431449
       444618599        444787477        455917955        455974550       
456031004        456088889        456147263        456202563        456263854   
    456319730        456377043        456435064        456496355       
456561505        456629484        456702943        456785575      443682976     
  443922141        444431514        444618631        444787493        455917963
       455974568        456031020        456088897        456147271       
456202571        456263870        456319748        456377050        456435072   
    456496363        456561513        456629534        456702968       
456785658      443683008        443922166        444431605        444618698     
  444787568        455917971        455974576        456031061        456088913
       456147297        456202589        456263904        456319755       
456377068        456435098        456496405        456561539        456629542   
    456702984        456785690      443683065        443922299        444431654
       444618730        444787576        455917989        455974584       
456031079        456088939        456147305        456202605        456263920   
    456319797        456377076        456435106        456496413       
456561604        456629575        456702992        456785724      443683131     
  443922422        444431761        444618755        444787592        455917997
       455974592        456031087        456088947        456147313       
456202621        456263938        456319821        456377092        456435114   
    456496447        456561620        456629609        456703024       
456785740      443683172        443922513        444431795        444618763     
  444787642        455918003        455974618        456031095        456088970
       456147321        456202639        456263946        456319870       
456377100        456435148        456496454        456561653        456629617   
    456703032        456785831      443683255        443922562        444431837
       444618805        444787741        455918011        455974634       
456031137        456089010        456147339        456202647        456263953   
    456319888        456377118        456435155        456496488       
456561703        456629641        456703065        456785906      443683289     
  443922760        444431852        444619100        444787790        455918045
       455974659        456031145        456089028        456147354       
456202654        456263961        456319896        456377134        456435163   
    456496496        456561729        456629658        456703073       
456785948      443683636        443922794        444431886        444619191     
  444787816        455918078        455974675        456031152        456089036
       456147388        456202662        456263979        456319904       
456377142        456435189        456496520        456561802        456629666   
    456703081        456785955      443683727        443922836        444431936
       444619233        444787881        455918086        455974691       
456031160        456089051        456147396        456202688        456263995   
    456319912        456377159        456435197        456496538       
456561844        456629716        456703115        456785971      443683818     
  443922885        444431944        444619274        444787956        455918094
       455974709        456031178        456089077        456147404       
456202696        456264001        456319938        456377167        456435205   
    456496587        456561877        456629740        456703123       
456785997      443683909        443922976        444431993        444619290     
  444788012        455918102        455974717        456031186        456089085
       456147420        456202704        456264019        456319961       
456377183        456435213        456496603        456561885        456629757   
    456703131        456786003      443683990        443922984        444432009
       444619340        444788020        455918128        455974725       
456031194        456089093        456147438        456202712        456264027   
    456319979        456377191        456435239        456496611       
456561893        456629799        456703149        456786060      443684022     
  443923008        444432116        444619373        444788145        455918136
       455974766        456031210        456089101        456147446       
456202738        456264035        456319987        456377217        456435247   
    456496637        456561901        456629823        456703164       
456786128      443684055        443923057        444432124        444619399     
  444788186        455918169        455974774        456031228        456089119
       456147453        456202753        456264076        456320001       
456377225        456435254        456496645        456561935        456629831   
    456703172        456786136      443684493        443923065        444432132
       444619480        444788194        455918193        455974824       
456031236        456089176        456147495        456202761        456264092   
    456320019        456377274        456435262        456496660       
456561976        456629856        456703214        456786235      443684543     
  443923107        444432223        444619506        444788285        455918201
       455974832        456031244        456089184        456147578       
456202779        456264100        456320027        456377282        456435270   
    456496694        456561984        456629872        456703297       
456786300      443684618        443923156        444432348        444619522     
  444788301        455918243        455974840        456031251        456089192
       456147586        456202787        456264118        456320043       
456377290        456435288        456496702        456561992        456629880   
    456703388        456786409      443684691        443923172        444432389
       444619530        444788384        455918250        455974857       
456031269        456089200        456147594        456202795        456264126   
    456320050        456377316        456435312        456496728       
456562065        456629898        456703438        456786482      443684758     
  443923198        444432439        444619605        444788426        455918268
       455974865        456031277        456089218        456147602       
456202811        456264134        456320092        456377332        456435320   
    456496744        456562099        456629914        456703461       
456786516      443684808        443923313        444432447        444619639     
  444788558        455918276        455974873        456031293        456089226
       456147628        456202829        456264167        456320126       
456377340        456435338        456496751        456562107        456629948   
    456703487        456786557      443685029        443923362        444432645
       444619662        444788566        455918292        455974899       
456031301        456089234        456147651        456202837        456264175   
    456320142        456377381        456435346        456496769       
456562115        456629955        456703529        456786565      443685086     
  443923438        444432686        444619712        444788616        455918300
       455974923        456031319        456089242        456147669       
456202878        456264191        456320159        456377399        456435353   
    456496793        456562123        456629963        456703537       
456786656      443685276        443923479        444432694        444619761     
  444788665        455918326        455974949        456031335        456089275
       456147677        456202886        456264209        456320167       
456377407        456435379        456496801        456562149        456629989   
    456703552        456786680      443685599        443923578        444432702
       444619795        444788707        455918334        455974972       
456031343        456089341        456147735        456202894        456264225   
    456320175        456377423        456435387        456496819       
456562164        456630011        456703578        456786763      443685706     
  443923651        444432736        444619860        444788731        455918367
       455974980        456031376        456089358        456147743       
456202902        456264233        456320191        456377431        456435395   
    456496843        456562172        456630029        456703586       
456786771      443685714        443923669        444432777        444619886     
  444788772        455918391        455975003        456031384        456089366
       456147750        456202910        456264241        456320241       
456377449        456435403        456496876        456562222        456630110   
    456703602        456786821      443685748        443923677        444432835
       444619910        444788806        455918409        455975011       
456031392        456089390        456147776        456202928        456264258   
    456320258        456377456        456435411        456496884       
456562248        456630128        456703628        456786847      443685755     
  443923693        444432876        444620074        444788863        455918417
       455975029        456031400        456089408        456147784       
456202944        456264282        456320282        456377464        456435429   
    456496892        456562255        456630136        456703636       
456786896      443685821        443923719        444432918        444620165     
  444788947        455918425        455975037        456031418        456089432
       456147800        456203009        456264290        456320308       
456377472        456435437        456496918        456562263        456630144   
    456703651        456786904      443685839        443923776        444432942
       444620272        444788954        455918441        455975045       
456031426        456089465        456147818        456203017        456264308   
    456320340        456377480        456435452        456496926       
456562271        456630151        456703677        456786912      443685904     
  443923800        444432959        444620454        444788988        455918458
       455975078        456031434        456089499        456147842       
456203025        456264316        456320365        456377506        456435460   
    456496934        456562297        456630169        456703701       
456787001      443686118        443923834        444432983        444620504     
  444789051        455918474        455975102        456031459        456089515
       456147867        456203058        456264324        456320373       
456377514        456435478        456496959        456562305        456630177   
    456703719        456787027      443686597        443923842        444433007
       444620553        444789184        455918482        455975136       
456031467        456089523        456147883        456203066        456264357   
    456320381        456377522        456435502        456496967       
456562339        456630201        456703727        456787035      443686621     
  443923958        444433023        444620587        444789218        455918490
       455975144        456031483        456089531        456147891       
456203082        456264373        456320407        456377548        456435510   
    456496975        456562362        456630227        456703735       
456787076      443686647        443924048        444433031        444620611     
  444789309        455918508        455975151        456031491        456089549
       456147909        456203090        456264399        456320415       
456377555        456435528        456497031        456562438        456630235   
    456703776        456787084      443686837        443924071        444433049
       444620637        444789317        455918516        455975169       
456031509        456089556        456147925        456203108        456264415   
    456320480        456377613        456435551        456497056       
456562446        456630250        456703818        456787092      443686860     
  443924105        444433056        444620710        444789333        455918524
       455975177        456031525        456089564        456147933       
456203116        456264423        456320522        456377639        456435569   
    456497064        456562461        456630268        456703867       
456787100      443686944        443924139        444433064        444620769     
  444789408        455918532        455975185        456031533        456089572
       456147941        456203132        456264431        456320530       
456377647        456435585        456497072        456562479        456630292   
    456703875        456787134      443686969        443924188        444433106
       444620918        444789432        455918540        455975193       
456031541        456089580        456147958        456203157        456264449   
    456320555        456377654        456435593        456497098       
456562487        456630300        456703891        456787167      443687009     
  443924220        444433247        444620934        444789465        455918557
       455975201        456031558        456089606        456147974       
456203165        456264464        456320571        456377688        456435601   
    456497106        456562495        456630334        456703958       
456787225      443687181        443924261        444433361        444620959     
  444789598        455918565        455975219        456031566        456089648
       456147982        456203173        456264498        456320589       
456377704        456435627        456497122        456562537        456630383   
    456703966        456787233      443687264        443924345        444433445
       444620975        444789697        455918573        455975227       
456031582        456089689        456148006        456203181        456264506   
    456320613        456377712        456435643        456497130       
456562552        456630391        456703974        456787290      443687488     
  443924535        444433460        444621064        444789705        455918599
       455975268        456031608        456089697        456148022       
456203199        456264522        456320647        456377738        456435668   
    456497155        456562560        456630409        456703982       
456787357      443687579        443924576        444433569        444621072     
  444789796        455918615        455975276        456031632        456089713
       456148030        456203215        456264530        456320654       
456377746        456435684        456497163        456562594        456630417   
    456703990        456787407      443687629        443924642        444433577
       444621080        444789804        455918649        455975318       
456031657        456089721        456148048        456203223        456264548   
    456320662        456377753        456435692        456497171       
456562602        456630433        456704006        456787498      443687694     
  443924667        444433585        444621106        444789820        455918664
       455975326        456031665        456089739        456148055       
456203231        456264555        456320670        456377761        456435700   
    456497205        456562636        456630466        456704014       
456787530      443687827        443924709        444433627        444621130     
  444789838        455918672        455975334        456031681        456089747
       456148063        456203264        456264571        456320712       
456377795        456435718        456497213        456562651        456630474   
    456704022        456787613      443687918        443924717        444433635
       444621189        444789911        455918706        455975342       
456031715        456089754        456148071        456203272        456264597   
    456320720        456377811        456435726        456497221       
456562669        456630482        456704063        456787662      443687959     
  443924741        444433809        444621320        444790042        455918722
       455975359        456031723        456089762        456148105       
456203280        456264613        456320738        456377829        456435734   
    456497239        456562701        456630490        456704089       
456787696      443688056        443924881        444433866        444621361     
  444790141        455918748        455975375        456031731        456089770
       456148121        456203298        456264621        456320746       
456377837        456435742        456497247        456562719        456630508   
    456704121        456787787      443688098        443924998        444433882
       444621387        444790166        455918755        455975433       
456031749        456089812        456148147        456203306        456264639   
    456320753        456377845        456435759        456497254       
456562727        456630516        456704162        456787795      443688106     
  443925078        444433973        444621411        444790216        455918763
       455975441        456031756        456089820        456148162       
456203322        456264647        456320779        456377852        456435767   
    456497262        456562735        456630540        456704170       
456787845      443688122        443925128        444434021        444621460     
  444790232        455918789        455975458        456031764        456089838
       456148170        456203330        456264662        456320787       
456377860        456435775        456497288        456562768        456630573   
    456704220        456787928      443688163        443925136        444434096
       444621528        444790240        455918839        455975466       
456031772        456089846        456148188        456203348        456264688   
    456320795        456377878        456435783        456497304       
456562776        456630599        456704238        456787951      443688247     
  443925367        444434203        444621635        444790273        455918847
       455975474        456031780        456089853        456148204       
456203355        456264704        456320845        456377886        456435809   
    456497346        456562800        456630607        456704261       
456787969      443688353        443925409        444434286        444621668     
  444790315        455918862        455975490        456031798        456089861
       456148238        456203371        456264712        456320852       
456377894        456435817        456497379        456562834        456630623   
    456704287        456788017      443688361        443925425        444434294
       444621684        444790471        455918870        455975508       
456031806        456089887        456148261        456203397        456264720   
    456320878        456377902        456435825        456497395       
456562842        456630631        456704303        456788157      443688437     
  443925441        444434336        444621783        444790604        455918888
       455975516        456031814        456089903        456148279       
456203413        456264738        456320902        456377910        456435833   
    456497403        456562867        456630649        456704329       
456788173      443688460        443925615        444434369        444621833     
  444790620        455918896        455975532        456031822        456089911
       456148287        456203470        456264746        456320910       
456377928        456435841        456497411        456562875        456630664   
    456704345        456788181      443688544        443925623        444434377
       444621932        444790695        455918904        455975557       
456031848        456089960        456148295        456203496        456264753   
    456320928        456377936        456435858        456497429       
456562883        456630680        456704386        456788223      443688627     
  443925698        444434393        444622013        444790729        455918912
       455975573        456031855        456089986        456148303       
456203538        456264761        456320936        456377944        456435866   
    456497445        456562917        456630698        456704394       
456788231      443688957        443925714        444434427        444622096     
  444790885        455918938        455975581        456031863        456090000
       456148311        456203546        456264779        456320951       
456377977        456435874        456497486        456562925        456630706   
    456704436        456788280      443689328        443925789        444434435
       444622112        444791032        455918946        455975607       
456031871        456090026        456148329        456203553        456264803   
    456320977        456377985        456435882        456497494       
456562933        456630714        456704451        456788389      443689492     
  443925854        444434450        444622138        444791065        455918979
       455975615        456031889        456090034        456148337       
456203595        456264837        456320993        456377993        456435890   
    456497510        456562966        456630755        456704469       
456788405      443689526        443925888        444434542        444622146     
  444791081        455918987        455975623        456031897        456090042
       456148345        456203603        456264845        456321009       
456378009        456435916        456497536        456562974        456630797   
    456704477        456788413      443689534        443925961        444434658
       444622153        444791099        455919001        455975649       
456031905        456090067        456148352        456203645        456264860   
    456321017        456378033        456435924        456497544       
456562982        456630813        456704493        456788421      443689559     
  443926035        444434690        444622161        444791123        455919027
       455975664        456031913        456090075        456148378       
456203660        456264878        456321041        456378041        456435932   
    456497569        456562990        456630839        456704535       
456788488      443689567        443926100        444434781        444622187     
  444791164        455919035        455975672        456031939        456090091
       456148394        456203678        456264886        456321058       
456378058        456435957        456497585        456563006        456630862   
    456704550        456788496   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443689674        443926118        444434799        444622260       
444791305        455919043        455975698        456031947        456090117   
    456148402        456203686        456264902        456321082       
456378074        456435973        456497601        456563014        456630870   
    456704576        456788504      443689682        443926126        444434807
       444622385        444791313        455919068        455975706       
456031954        456090133        456148436        456203694        456264910   
    456321108        456378082        456435981        456497643       
456563022        456630888        456704584        456788512      443689724     
  443926365        444434864        444622468        444791453        455919092
       455975714        456031962        456090141        456148451       
456203736        456264936        456321116        456378090        456435999   
    456497668        456563048        456630896        456704592       
456788561      443689732        443926373        444434880        444622500     
  444791487        455919100        455975722        456031970        456090158
       456148469        456203793        456264944        456321165       
456378108        456436005        456497718        456563071        456630920   
    456704600        456788595      443689765        443926514        444434930
       444622534        444791636        455919118        455975730       
456031996        456090174        456148485        456203827        456264969   
    456321199        456378116        456436039        456497742       
456563121        456630938        456704618        456788629      443689807     
  443926589        444434948        444622567        444791644        455919126
       455975748        456032028        456090182        456148501       
456203850        456264993        456321207        456378124        456436047   
    456497775        456563147        456630946        456704667       
456788637      443689849        443926621        444435184        444622575     
  444791693        455919134        455975755        456032036        456090208
       456148527        456203868        456265008        456321215       
456378140        456436054        456497783        456563154        456630953   
    456704691        456788702      443689856        443926779        444435291
       444622583        444791735        455919142        455975789       
456032085        456090216        456148543        456203900        456265024   
    456321223        456378157        456436062        456497833       
456563188        456630961        456704709        456788744      443689914     
  443926829        444435317        444622591        444791784        455919159
       455975805        456032093        456090224        456148550       
456203918        456265032        456321249        456378173        456436138   
    456497866        456563204        456631019        456704725       
456788751      443689922        443926837        444435358        444622666     
  444791842        455919167        455975813        456032127        456090232
       456148568        456203926        456265040        456321264       
456378181        456436161        456497882        456563212        456631043   
    456704733        456788769      443690011        443926878        444435416
       444622807        444791875        455919209        455975821       
456032150        456090240        456148584        456203959        456265057   
    456321272        456378223        456436187        456497890       
456563220        456631076        456704766        456788900      443690078     
  443926969        444435457        444622815        444791883        455919217
       455975839        456032176        456090257        456148600       
456203983        456265065        456321298        456378249        456436195   
    456497916        456563238        456631084        456704774       
456788975      443690136        443927116        444435481        444622898     
  444791891        455919225        455975896        456032184        456090299
       456148618        456203991        456265081        456321306       
456378264        456436229        456497932        456563261        456631100   
    456704816        456789023      443690532        443927181        444435580
       444622914        444791966        455919233        455975912       
456032192        456090307        456148626        456204015        456265115   
    456321355        456378272        456436237        456497940       
456563279        456631118        456704832        456789031      443690730     
  443927298        444435598        444622989        444791990        455919258
       455975920        456032200        456090315        456148634       
456204023        456265131        456321363        456378280        456436245   
    456497957        456563287        456631134        456704857       
456789049      443690839        443927363        444435622        444623011     
  444792048        455919266        455975946        456032226        456090331
       456148642        456204031        456265149        456321389       
456378298        456436302        456497973        456563295        456631142   
    456704865        456789064      443690847        443927462        444435630
       444623029        444792063        455919282        455975961       
456032234        456090356        456148675        456204049        456265172   
    456321397        456378306        456436310        456497981       
456563311        456631159        456704881        456789080      443690938     
  443927553        444435747        444623037        444792071        455919290
       455975987        456032242        456090364        456148683       
456204056        456265180        456321413        456378314        456436328   
    456497999        456563329        456631167        456704899       
456789122      443690961        443927561        444435770        444623052     
  444792121        455919316        455975995        456032259        456090372
       456148691        456204064        456265198        456321421       
456378348        456436336        456498005        456563352        456631175   
    456704931        456789130      443690987        443927652        444435796
       444623094        444792253        455919324        455976001       
456032267        456090380        456148709        456204072        456265206   
    456321447        456378355        456436344        456498013       
456563378        456631191        456704956        456789171      443691027     
  443927702        444435812        444623102        444792303        455919332
       455976027        456032283        456090398        456148733       
456204080        456265214        456321454        456378397        456436351   
    456498021        456563402        456631209        456704972       
456789189      443691191        443927777        444435853        444623110     
  444792436        455919340        455976035        456032291        456090406
       456148741        456204106        456265248        456321512       
456378405        456436369        456498039        456563410        456631233   
    456705003        456789213      443691209        443927843        444436034
       444623151        444792477        455919357        455976043       
456032309        456090430        456148766        456204114        456265289   
    456321520        456378413        456436377        456498070       
456563444        456631266        456705011        456789221      443691266     
  443927876        444436059        444623193        444792493        455919365
       455976050        456032317        456090448        456148774       
456204122        456265297        456321546        456378421        456436385   
    456498088        456563519        456631274        456705037       
456789239      443691274        443927900        444436067        444623227     
  444792543        455919381        455976084        456032325        456090455
       456148808        456204130        456265313        456321579       
456378447        456436393        456498104        456563527        456631290   
    456705086        456789254      443691290        443927918        444436091
       444623250        444792592        455919407        455976118       
456032333        456090471        456148824        456204155        456265339   
    456321611        456378454        456436401        456498120       
456563576        456631316        456705110        456789270      443691357     
  443927926        444436208        444623276        444792626        455919415
       455976126        456032341        456090513        456148857       
456204163        456265354        456321629        456378462        456436427   
    456498138        456563584        456631324        456705169       
456789288      443691498        443927934        444436216        444623292     
  444792642        455919423        455976159        456032358        456090521
       456148865        456204171        456265362        456321637       
456378470        456436450        456498146        456563592        456631373   
    456705193        456789312      443691506        443928023        444436265
       444623359        444792733        455919431        455976175       
456032374        456090539        456148873        456204189        456265370   
    456321660        456378488        456436468        456498153       
456563618        456631399        456705201        456789320      443691670     
  443928072        444436372        444623383        444792758        455919449
       455976209        456032408        456090588        456148881       
456204205        456265388        456321678        456378496        456436476   
    456498179        456563626        456631407        456705219       
456789338      443691738        443928197        444436406        444623433     
  444792873        455919456        455976225        456032416        456090596
       456148899        456204213        456265396        456321694       
456378504        456436484        456498195        456563634        456631456   
    456705250        456789403      443691753        443928239        444436422
       444623458        444793038        455919472        455976233       
456032424        456090638        456148907        456204221        456265404   
    456321736        456378538        456436500        456498203       
456563667        456631464        456705276        456789429      443691894     
  443928320        444436448        444623466        444793046        455919480
       455976258        456032440        456090646        456148923       
456204254        456265412        456321769        456378546        456436526   
    456498229        456563675        456631472        456705292       
456789437      443692017        443928510        444436471        444623474     
  444793079        455919506        455976274        456032457        456090679
       456148931        456204338        456265446        456321793       
456378553        456436534        456498245        456563709        456631480   
    456705300        456789445      443692041        443928536        444436489
       444623524        444793137        455919514        455976316       
456032473        456090687        456148949        456204346        456265479   
    456321801        456378561        456436542        456498252       
456563717        456631548        456705334        456789460      443692116     
  443928551        444436554        444623540        444793269        455919522
       455976324        456032481        456090695        456148964       
456204379        456265487        456321819        456378579        456436559   
    456498260        456563725        456631563        456705342       
456789494      443692124        443928759        444436588        444623557     
  444793285        455919530        455976332        456032499        456090703
       456148972        456204387        456265495        456321835       
456378587        456436567        456498278        456563758        456631571   
    456705359        456789544      443692157        443928825        444436638
       444623672        444793301        455919548        455976340       
456032507        456090711        456148980        456204395        456265503   
    456321843        456378603        456436575        456498294       
456563766        456631589        456705367        456789577      443692314     
  443928924        444436752        444623755        444793426        455919571
       455976357        456032523        456090729        456148998       
456204403        456265511        456321850        456378629        456436583   
    456498310        456563782        456631597        456705391       
456789585      443692322        443928957        444436778        444623797     
  444793442        455919589        455976365        456032531        456090752
       456149004        456204411        456265552        456321868       
456378637        456436591        456498328        456563816        456631621   
    456705409        456789593      443692330        443928965        444436828
       444623847        444793459        455919605        455976373       
456032549        456090778        456149020        456204429        456265560   
    456321900        456378652        456436609        456498344       
456563881        456631639        456705417        456789627      443692447     
  443928981        444436893        444623854        444793467        455919613
       455976407        456032556        456090786        456149046       
456204445        456265602        456321926        456378660        456436625   
    456498351        456563907        456631654        456705425       
456789676      443692553        443929047        444436927        444623904     
  444793475        455919621        455976415        456032564        456090794
       456149061        456204460        456265610        456321934       
456378678        456436633        456498369        456563915        456631662   
    456705433        456789734      443692702        443929062        444437040
       444623938        444793483        455919639        455976423       
456032572        456090802        456149079        456204486        456265628   
    456321959        456378686        456436641        456498393       
456563931        456631688        456705466        456789742      443692744     
  443929070        444437081        444624035        444793517        455919647
       455976431        456032580        456090851        456149087       
456204494        456265669        456321967        456378702        456436658   
    456498401        456563949        456631712        456705490       
456789775      443692801        443929138        444437099        444624084     
  444793608        455919654        455976464        456032606        456090869
       456149095        456204510        456265677        456321975       
456378710        456436682        456498427        456563964        456631720   
    456705581        456789791      443692900        443929419        444437131
       444624092        444793731        455919662        455976480       
456032614        456090885        456149111        456204528        456265685   
    456321983        456378736        456436690        456498435       
456563972        456631746        456705599        456789833      443692926     
  443929450        444437172        444624167        444793822        455919696
       455976498        456032622        456090919        456149129       
456204544        456265693        456321991        456378744        456436708   
    456498443        456564038        456631753        456705615       
456789841      443692975        443929609        444437214        444624274     
  444793897        455919712        455976514        456032630        456090935
       456149145        456204551        456265719        456322007       
456378751        456436716        456498450        456564046        456631761   
    456705649        456789866      443693064        443929716        444437305
       444624332        444793905        455919787        455976530       
456032648        456090943        456149152        456204569        456265727   
    456322015        456378769        456436732        456498484       
456564053        456631779        456705672        456789916      443693072     
  443929807        444437321        444624365        444794036        455919795
       455976548        456032663        456090968        456149160       
456204593        456265750        456322023        456378785        456436740   
    456498500        456564087        456631787        456705706       
456789924      443693536        443929930        444437503        444624506     
  444794051        455919811        455976597        456032671        456090976
       456149194        456204601        456265768        456322031       
456378793        456436757        456498518        456564095        456631795   
    456705730        456789965      443693544        443929955        444437552
       444624597        444794143        455919829        455976605       
456032689        456090992        456149210        456204619        456265776   
    456322049        456378801        456436773        456498534       
456564103        456631803        456705748        456789999      443693569     
  443929989        444437560        444624605        444794226        455919860
       455976613        456032705        456091008        456149228       
456204643        456265792        456322064        456378827        456436823   
    456498542        456564111        456631811        456705755       
456790039      443693593        443929997        444437578        444624621     
  444794275        455919878        455976621        456032713        456091016
       456149236        456204668        456265818        456322072       
456378835        456436831        456498567        456564129        456631829   
    456705763        456790062      443693635        443930011        444437693
       444624704        444794416        455919886        455976647       
456032747        456091024        456149244        456204684        456265834   
    456322080        456378868        456436856        456498583       
456564137        456631837        456705789        456790096      443693643     
  443930037        444437701        444624720        444794457        455919902
       455976654        456032770        456091040        456149251       
456204692        456265842        456322098        456378876        456436872   
    456498609        456564145        456631852        456705797       
456790112      443693965        443930078        444437727        444624746     
  444794499        455919910        455976662        456032788        456091057
       456149269        456204700        456265867        456322130       
456378884        456436922        456498625        456564178        456631860   
    456705813        456790138      443694047        443930102        444437743
       444624779        444794507        455919928        455976670       
456032796        456091065        456149277        456204726        456265875   
    456322148        456378926        456436930        456498633       
456564186        456631878        456705854        456790179      443694062     
  443930235        444437768        444624795        444794580        455919936
       455976688        456032804        456091073        456149301       
456204734        456265883        456322155        456378959        456436948   
    456498690        456564228        456631886        456705870       
456790187      443694120        443930250        444437859        444624829     
  444794598        455919944        455976738        456032812        456091081
       456149319        456204742        456265891        456322171       
456378983        456436963        456498732        456564236        456631910   
    456705896        456790245      443694211        443930292        444437941
       444625057        444794697        455919951        455976746       
456032820        456091099        456149327        456204759        456265909   
    456322189        456378991        456436971        456498740       
456564244        456631936        456705904        456790286      443694260     
  443930359        444437990        444625156        444794705        455919969
       455976761        456032846        456091107        456149335       
456204767        456265917        456322197        456379015        456436989   
    456498815        456564251        456631951        456705912       
456790310      443694435        443930409        444438022        444625180     
  444794721        455919977        455976779        456032853        456091115
       456149343        456204775        456265925        456322221       
456379031        456437003        456498831        456564269        456631969   
    456705920        456790336      443694617        443930540        444438089
       444625198        444794804        455919985        455976803       
456032861        456091123        456149350        456204783        456265933   
    456322239        456379049        456437029        456498864       
456564301        456631977        456705979        456790393      443694658     
  443930607        444438121        444625255        444794861        455919993
       455976845        456032887        456091131        456149368       
456204791        456265941        456322247        456379056        456437037   
    456498872        456564327        456632009        456706027       
456790443      443694682        443930649        444438170        444625263     
  444794911        455920009        455976852        456032895        456091149
       456149392        456204809        456265974        456322254       
456379064        456437052        456498906        456564350        456632025   
    456706050        456790468      443694690        443930748        444438212
       444625271        444794952        455920025        455976886       
456032911        456091164        456149400        456204825        456265982   
    456322288        456379072        456437060        456498914       
456564368        456632033        456706076        456790476      443694724     
  443930839        444438279        444625297        444794960        455920041
       455976894        456032929        456091172        456149418       
456204833        456266014        456322296        456379098        456437078   
    456498922        456564384        456632041        456706084       
456790567      443694880        443930847        444438303        444625404     
  444794978        455920058        455976902        456032937        456091198
       456149426        456204841        456266022        456322304       
456379114        456437094        456498930        456564400        456632058   
    456706092        456790583      443694914        443930953        444438329
       444625503        444795009        455920074        455976910       
456032945        456091222        456149434        456204866        456266030   
    456322312        456379130        456437102        456498955       
456564434        456632074        456706100        456790625      443695119     
  443930987        444438337        444625529        444795090        455920090
       455976936        456032952        456091255        456149442       
456204874        456266048        456322346        456379148        456437128   
    456498997        456564459        456632108        456706118       
456790658      443695135        443930995        444438345        444625545     
  444795165        455920108        455976951        456032978        456091263
       456149467        456204890        456266055        456322353       
456379155        456437169        456499086        456564467        456632116   
    456706142        456790682   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443695143        443931183        444438394        444625578       
444795249        455920124        455976969        456032986        456091271   
    456149475        456204916        456266071        456322395       
456379171        456437177        456499128        456564491        456632124   
    456706159        456790690      443695226        443931274        444438410
       444625586        444795272        455920132        455976977       
456033018        456091297        456149483        456204924        456266089   
    456322429        456379189        456437201        456499136       
456564517        456632132        456706183        456790724      443695275     
  443931308        444438501        444625610        444795298        455920140
       455976993        456033026        456091313        456149491       
456204940        456266097        456322437        456379205        456437227   
    456499193        456564541        456632173        456706233       
456790740      443695341        443931316        444438543        444625750     
  444795322        455920165        455977009        456033034        456091321
       456149509        456204957        456266105        456322445       
456379213        456437250        456499201        456564566        456632199   
    456706266        456790823      443695358        443931381        444438584
       444625784        444795413        455920181        455977017       
456033042        456091347        456149517        456204965        456266113   
    456322486        456379239        456437276        456499227       
456564590        456632249        456706290        456790849      443695432     
  443931415        444438592        444625826        444795447        455920199
       455977025        456033059        456091370        456149525       
456204973        456266121        456322494        456379262        456437292   
    456499235        456564608        456632264        456706308       
456790864      443695630        443931456        444438600        444625933     
  444795629        455920215        455977033        456033067        456091388
       456149533        456204981        456266139        456322502       
456379304        456437300        456499243        456564616        456632280   
    456706316        456790872      443695648        443931605        444438642
       444626006        444795637        455920223        455977041       
456033075        456091396        456149558        456205012        456266154   
    456322510        456379312        456437342        456499276       
456564632        456632330        456706324        456790948      443695663     
  443932108        444438659        444626022        444795645        455920249
       455977058        456033091        456091420        456149566       
456205038        456266162        456322528        456379320        456437383   
    456499284        456564640        456632355        456706340       
456790971      443695697        443932173        444438857        444626048     
  444795652        455920256        455977108        456033117        456091446
       456149574        456205053        456266170        456322551       
456379338        456437409        456499300        456564657        456632371   
    456706365        456791011      443695721        443932280        444438873
       444626055        444795694        455920280        455977124       
456033125        456091453        456149582        456205061        456266188   
    456322569        456379346        456437433        456499318       
456564673        456632389        456706373        456791029      443695820     
  443932298        444439046        444626121        444795702        455920298
       455977132        456033133        456091461        456149590       
456205079        456266246        456322577        456379353        456437441   
    456499326        456564731        456632413        456706415       
456791037      443695838        443932314        444439236        444626139     
  444795793        455920306        455977157        456033158        456091479
       456149608        456205087        456266253        456322585       
456379429        456437516        456499342        456564756        456632439   
    456706423        456791052      443695895        443932389        444439244
       444626147        444795827        455920314        455977165       
456033166        456091487        456149616        456205103        456266261   
    456322593        456379437        456437524        456499359       
456564772        456632447        456706431        456791060      443695929     
  443932496        444439319        444626162        444795835        455920348
       455977173        456033182        456091495        456149632       
456205152        456266279        456322601        456379445        456437540   
    456499367        456564780        456632470        456706480       
456791094      443696059        443932553        444439350        444626220     
  444795868        455920355        455977181        456033190        456091503
       456149640        456205160        456266287        456322619       
456379460        456437649        456499375        456564798        456632496   
    456706506        456791185      443696174        443932587        444439384
       444626253        444795983        455920363        455977199       
456033216        456091529        456149657        456205186        456266295   
    456322627        456379494        456437656        456499391       
456564863        456632504        456706522        456791193      443696182     
  443932660        444439509        444626436        444796106        455920397
       455977215        456033224        456091537        456149665       
456205194        456266303        456322643        456379510        456437680   
    456499409        456564889        456632520        456706548       
456791219      443696257        443932686        444439574        444626444     
  444796122        455920405        455977223        456033232        456091545
       456149699        456205228        456266311        456322650       
456379528        456437706        456499417        456564905        456632538   
    456706563        456791227      443696315        443932793        444439624
       444626451        444796130        455920421        455977249       
456033240        456091552        456149715        456205236        456266329   
    456322684        456379536        456437714        456499425       
456564913        456632561        456706589        456791235      443696653     
  443932835        444439707        444626568        444796270        455920447
       455977264        456033257        456091586        456149723       
456205244        456266337        456322692        456379544        456437748   
    456499466        456564962        456632595        456706597       
456791375      443696695        443932900        444439723        444626600     
  444796346        455920462        455977306        456033265        456091610
       456149731        456205251        456266345        456322700       
456379585        456437763        456499516        456564996        456632611   
    456706621        456791425      443696703        443932934        444439772
       444626659        444796379        455920470        455977314       
456033281        456091636        456149749        456205277        456266360   
    456322718        456379601        456437771        456499524       
456565001        456632645        456706639        456791433      443696752     
  443932983        444439988        444626683        444796478        455920488
       455977330        456033307        456091677        456149756       
456205327        456266386        456322759        456379627        456437789   
    456499540        456565019        456632660        456706647       
456791458      443696836        443933049        444440010        444626709     
  444796486        455920496        455977363        456033315        456091685
       456149764        456205335        456266394        456322767       
456379668        456437797        456499573        456565027        456632686   
    456706670        456791557      443696869        443933171        444440028
       444626717        444796569        455920504        455977397       
456033349        456091693        456149772        456205350        456266410   
    456322791        456379676        456437805        456499599       
456565035        456632694        456706738        456791599      443696950     
  443933221        444440036        444626758        444796619        455920512
       455977405        456033356        456091701        456149780       
456205368        456266428        456322817        456379684        456437862   
    456499607        456565043        456632702        456706746       
456791607      443696992        443933288        444440069        444626840     
  444796643        455920520        455977439        456033364        456091719
       456149798        456205376        456266444        456322833       
456379726        456437870        456499656        456565050        456632710   
    456706761        456791615      443697008        443933411        444440077
       444626931        444796726        455920538        455977447       
456033372        456091834        456149806        456205384        456266451   
    456322874        456379742        456437896        456499672       
456565068        456632744        456706795        456791623      443697172     
  443933544        444440085        444626956        444796742        455920546
       455977488        456033380        456091842        456149822       
456205400        456266469        456322882        456379759        456437904   
    456499680        456565076        456632751        456706803       
456791631      443697255        443933619        444440135        444626980     
  444796759        455920553        455977496        456033398        456091859
       456149830        456205418        456266477        456322908       
456379775        456437912        456499698        456565084        456632777   
    456706829        456791656      443697313        443933643        444440150
       444627004        444796833        455920561        455977512       
456033406        456091867        456149848        456205426        456266485   
    456322916        456379783        456437953        456499706       
456565118        456632785        456706837        456791664      443697370     
  443933676        444440192        444627038        444796932        455920579
       455977520        456033414        456091883        456149855       
456205467        456266501        456322932        456379791        456437961   
    456499722        456565142        456632801        456706852       
456791672      443697388        443933700        444440218        444627046     
  444797054        455920595        455977579        456033422        456091958
       456149863        456205475        456266527        456322965       
456379809        456437979        456499847        456565159        456632819   
    456706860        456791706      443697503        443933817        444440283
       444627087        444797062        455920603        455977587       
456033430        456091974        456149871        456205483        456266535   
    456322999        456379817        456437987        456499854       
456565175        456632835        456706894        456791722      443697545     
  443933932        444440333        444627137        444797096        455920629
       455977645        456033505        456091982        456149889       
456205491        456266550        456323005        456379825        456438001   
    456499888        456565183        456632850        456706902       
456791730      443697578        443934062        444440366        444627194     
  444797245        455920645        455977652        456033513        456092006
       456149897        456205517        456266568        456323013       
456379833        456438019        456499979        456565209        456632876   
    456706910        456791748      443697859        443934112        444440390
       444627202        444797310        455920660        455977660       
456033521        456092014        456149905        456205525        456266584   
    456323021        456379841        456438027        456499987       
456565241        456632884        456706951        456791755      443697933     
  443934138        444440556        444627236        444797344        455920678
       455977728        456033547        456092022        456149913       
456205533        456266600        456323054        456379858        456438035   
    456500008        456565266        456632892        456706969       
456791789      443698105        443934146        444440655        444627343     
  444797393        455920686        455977736        456033562        456092048
       456149921        456205558        456266626        456323070       
456379882        456438050        456500016        456565308        456632959   
    456706977        456791797      443698113        443934179        444440770
       444627368        444797401        455920694        455977744       
456033570        456092063        456149939        456205574        456266642   
    456323120        456379916        456438084        456500040       
456565324        456632967        456706993        456791805      443698188     
  443934237        444440861        444627400        444797443        455920702
       455977777        456033588        456092071        456149954       
456205582        456266667        456323138        456379924        456438159   
    456500065        456565340        456632975        456707009       
456791813      443698196        443934286        444440994        444627426     
  444797468        455920710        455977785        456033596        456092089
       456149962        456205608        456266675        456323146       
456379940        456438175        456500073        456565365        456632983   
    456707017        456791821      443698501        443934336        444441042
       444627475        444797526        455920728        455977801       
456033604        456092097        456149970        456205616        456266683   
    456323179        456379957        456438183        456500081       
456565373        456632991        456707041        456791854      443698618     
  443934526        444441125        444627533        444797625        455920751
       455977819        456033620        456092105        456149988       
456205640        456266709        456323195        456379965        456438191   
    456500099        456565381        456633007        456707074       
456791896      443698691        443934583        444441174        444627574     
  444797666        455920769        455977827        456033646        456092113
       456150010        456205665        456266717        456323211       
456379973        456438209        456500131        456565399        456633015   
    456707082        456791912      443698840        443934609        444441190
       444627640        444797724        455920785        455977850       
456033661        456092139        456150028        456205673        456266725   
    456323229        456379981        456438241        456500156       
456565407        456633023        456707090        456791920      443699012     
  443934716        444441208        444627673        444797807        455920793
       455977868        456033679        456092147        456150051       
456205681        456266733        456323237        456380039        456438258   
    456500164        456565456        456633031        456707108       
456791938      443699178        443934740        444441216        444627731     
  444797815        455920801        455977876        456033695        456092154
       456150077        456205699        456266741        456323245       
456380047        456438274        456500172        456565464        456633064   
    456707116        456791946      443699194        443934781        444441224
       444627772        444797831        455920827        455977892       
456033711        456092162        456150093        456205707        456266758   
    456323278        456380062        456438290        456500180       
456565472        456633080        456707132        456791953      443699202     
  443934807        444441265        444627814        444797880        455920835
       455977900        456033729        456092170        456150101       
456205723        456266774        456323286        456380096        456438308   
    456500198        456565498        456633098        456707157       
456791979      443699335        443934880        444441323        444627822     
  444797948        455920843        455977934        456033737        456092188
       456150119        456205749        456266808        456323294       
456380104        456438316        456500214        456565514        456633114   
    456707173        456791987      443699343        443934989        444441471
       444627871        444798011        455920850        455977967       
456033745        456092196        456150143        456205764        456266816   
    456323302        456380120        456438324        456500222       
456565555        456633122        456707223        456791995      443699384     
  443935002        444441505        444627921        444798060        455920868
       455978015        456033760        456092220        456150150       
456205806        456266824        456323328        456380138        456438340   
    456500255        456565563        456633148        456707231       
456792001      443699426        443935010        444441513        444628028     
  444798078        455920900        455978031        456033778        456092238
       456150168        456205822        456266832        456323336       
456380146        456438357        456500263        456565597        456633155   
    456707256        456792027      443699442        443935036        444441554
       444628036        444798102        455920934        455978049       
456033786        456092246        456150184        456205871        456266857   
    456323344        456380153        456438365        456500289       
456565613        456633171        456707272        456792050      443699459     
  443935069        444441562        444628051        444798144        455920942
       455978056        456033810        456092253        456150192       
456205889        456266881        456323369        456380179        456438373   
    456500297        456565621        456633213        456707280       
456792068      443699509        443935093        444441570        444628077     
  444798151        455920959        455978064        456033828        456092261
       456150200        456205897        456266907        456323385       
456380195        456438381        456500305        456565639        456633247   
    456707306        456792076      443699723        443935150        444441588
       444628127        444798185        455920967        455978080       
456033836        456092279        456150218        456205905        456266931   
    456323393        456380203        456438399        456500339       
456565647        456633254        456707348        456792084      443699947     
  443935218        444441596        444628143        444798201        455920983
       455978098        456033844        456092303        456150226       
456205921        456266949        456323419        456380211        456438407   
    456500347        456565662        456633288        456707371       
456792092      443700026        443935234        444441760        444628192     
  444798292        455920991        455978122        456033877        456092337
       456150242        456205939        456266956        456323443       
456380237        456438415        456500362        456565696        456633296   
    456707421        456792100      443700075        443935291        444441836
       444628309        444798375        455921031        455978163       
456033885        456092345        456150259        456205954        456266964   
    456323468        456380245        456438431        456500370       
456565738        456633304        456707439        456792134      443700083     
  443935374        444441885        444628341        444798417        455921049
       455978205        456033893        456092352        456150267       
456205970        456266972        456323476        456380252        456438456   
    456500404        456565746        456633312        456707447       
456792159      443700141        443935564        444441919        444628465     
  444798482        455921056        455978221        456033935        456092378
       456150291        456205988        456266980        456323484       
456380260        456438480        456500412        456565753        456633320   
    456707462        456792167      443700182        443935598        444442073
       444628507        444798516        455921072        455978262       
456033943        456092386        456150309        456206002        456266998   
    456323492        456380278        456438498        456500420       
456565779        456633353        456707488        456792175      443700448     
  443935663        444442099        444628531        444798524        455921080
       455978288        456033950        456092402        456150317       
456206010        456267004        456323500        456380294        456438506   
    456500453        456565787        456633361        456707546       
456792183      443700604        443935689        444442115        444628549     
  444798540        455921098        455978304        456033968        456092428
       456150333        456206028        456267012        456323526       
456380310        456438514        456500487        456565803        456633379   
    456707553        456792258      443700612        443935788        444442164
       444628572        444798649        455921114        455978338       
456034024        456092436        456150366        456206069        456267020   
    456323534        456380328        456438548        456500495       
456565829        456633387        456707561        456792266      443700620     
  443935796        444442180        444628580        444798730        455921122
       455978346        456034040        456092451        456150416       
456206077        456267038        456323542        456380344        456438555   
    456500503        456565837        456633395        456707595       
456792282      443700646        443935945        444442313        444628663     
  444798771        455921130        455978353        456034065        456092477
       456150424        456206085        456267046        456323567       
456380385        456438597        456500511        456565860        456633411   
    456707603        456792332      443700828        443935960        444442362
       444628721        444798888        455921155        455978361       
456034099        456092543        456150432        456206101        456267061   
    456323583        456380393        456438605        456500545       
456565928        456633452        456707629        456792340      443700851     
  443936034        444442487        444628739        444798979        455921163
       455978379        456034107        456092550        456150457       
456206119        456267079        456323591        456380401        456438613   
    456500560        456565936        456633486        456707637       
456792365      443700901        443936109        444442503        444628754     
  444799068        455921197        455978387        456034123        456092568
       456150465        456206143        456267087        456323617       
456380419        456438639        456500578        456565951        456633502   
    456707645        456792407   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443700968        443936133        444442560        444628853       
444799308        455921205        455978437        456034149        456092576   
    456150473        456206150        456267095        456323625       
456380443        456438662        456500586        456565969        456633510   
    456707660        456792423      443700984        443936190        444442602
       444628879        444799324        455921213        455978460       
456034156        456092584        456150481        456206176        456267103   
    456323633        456380450        456438688        456500594       
456565977        456633536        456707686        456792449      443701024     
  443936273        444442693        444628994        444799332        455921221
       455978478        456034180        456092626        456150499       
456206184        456267129        456323641        456380468        456438696   
    456500602        456566033        456633551        456707694       
456792456      443701073        443936422        444442719        444629034     
  444799381        455921239        455978486        456034206        456092642
       456150507        456206192        456267137        456323658       
456380476        456438712        456500610        456566058        456633569   
    456707710        456792464      443701156        443936430        444442727
       444629067        444799415        455921254        455978494       
456034214        456092683        456150556        456206226        456267186   
    456323682        456380484        456438738        456500628       
456566116        456633577        456707744        456792480      443701164     
  443936448        444442818        444629075        444799431        455921262
       455978510        456034222        456092709        456150614       
456206267        456267202        456323690        456380518        456438753   
    456500636        456566132        456633585        456707751       
456792498      443701180        443936513        444442891        444629109     
  444799480        455921270        455978536        456034248        456092733
       456150648        456206309        456267210        456323724       
456380526        456438761        456500644        456566157        456633593   
    456707769        456792522      443701602        443936612        444443071
       444629133        444799605        455921296        455978551       
456034255        456092741        456150655        456206317        456267236   
    456323740        456380534        456438779        456500651       
456566165        456633601        456707785        456792548      443701727     
  443936695        444443204        444629141        444799621        455921304
       455978577        456034263        456092758        456150663       
456206325        456267244        456323757        456380559        456438811   
    456500669        456566199        456633627        456707801       
456792555      443701859        443936729        444443337        444629232     
  444799704        455921312        455978585        456034271        456092790
       456150689        456206333        456267251        456323773       
456380567        456438829        456500719        456566215        456633650   
    456707843        456792605      443701883        443936760        444443386
       444629265        444799738        455921320        455978627       
456034289        456092808        456150705        456206366        456267269   
    456323807        456380575        456438886        456500735       
456566223        456633668        456707876        456792613      443701925     
  443936984        444443394        444629323        444799811        455921338
       455978635        456034297        456092840        456150713       
456206374        456267277        456323823        456380583        456438902   
    456500750        456566256        456633676        456707884       
456792639      443701958        443936992        444443402        444629356     
  444799829        455921346        455978700        456034305        456092873
       456150721        456206382        456267285        456323831       
456380625        456438910        456500784        456566272        456633692   
    456707892        456792647      443701974        443937230        444443618
       444629380        444799878        455921353        455978726       
456034339        456092899        456150739        456206424        456267293   
    456323856        456380633        456438977        456500792       
456566280        456633718        456707900        456792654      443702006     
  443937347        444443683        444629430        444799886        455921361
       455978742        456034347        456092907        456150754       
456206432        456267301        456323864        456380658        456438993   
    456500800        456566306        456633726        456707918       
456792670      443702048        443937362        444443709        444629471     
  444799928        455921379        455978783        456034370        456092915
       456150770        456206440        456267319        456323872       
456380674        456439017        456500834        456566330        456633734   
    456707967        456792696      443702204        443937503        444443766
       444629612        444799993        455921387        455978791       
456034388        456092923        456150788        456206473        456267327   
    456323880        456380682        456439025        456500842       
456566348        456633742        456708007        456792712      443702246     
  443937537        444443923        444629703        444800031        455921403
       455978809        456034396        456092956        456150796       
456206481        456267335        456323898        456380724        456439058   
    456500859        456566363        456633759        456708023       
456792720      443702261        443937594        444444079        444629745     
  444800072        455921429        455978858        456034404        456092972
       456150804        456206507        456267350        456323906       
456380757        456439082        456500883        456566439        456633767   
    456708049        456792753      443702279        443937651        444444277
       444629760        444800197        455921437        455978866       
456034412        456092980        456150812        456206523        456267368   
    456323914        456380765        456439090        456500933       
456566454        456633783        456708056        456792761      443702303     
  443937693        444444285        444629786        444800213        455921452
       455978882        456034438        456093012        456150820       
456206531        456267376        456323922        456380781        456439124   
    456500941        456566462        456633791        456708064       
456792787      443702394        443937768        444444319        444629810     
  444800247        455921478        455978890        456034446        456093046
       456150838        456206549        456267384        456323930       
456380807        456439132        456500958        456566496        456633817   
    456708072        456792803      443702402        443937792        444444327
       444629877        444800296        455921486        455978916       
456034453        456093053        456150853        456206572        456267418   
    456323948        456380815        456439157        456500966       
456566546        456633833        456708122        456792811      443702410     
  443937941        444444400        444629919        444800312        455921494
       455978924        456034487        456093079        456150861       
456206606        456267459        456323963        456380823        456439173   
    456500974        456566553        456633858        456708155       
456792829      443702592        443938014        444444467        444629935     
  444800361        455921502        455978981        456034495        456093095
       456150879        456206614        456267467        456323989       
456380831        456439207        456500982        456566587        456633866   
    456708189        456792837      443702642        443938022        444444475
       444629950        444800395        455921510        455979005       
456034545        456093103        456150887        456206630        456267475   
    456324003        456380849        456439223        456500990       
456566595        456633882        456708197        456792845      443702683     
  443938105        444444483        444629976        444800403        455921528
       455979013        456034552        456093111        456150895       
456206655        456267483        456324045        456380856        456439249   
    456501006        456566611        456633932        456708221       
456792852      443702709        443938154        444444525        444629984     
  444800460        455921536        455979047        456034560        456093129
       456150903        456206663        456267509        456324060       
456380872        456439272        456501014        456566678        456633940   
    456708247        456792902      443702949        443938162        444444640
       444630040        444800528        455921544        455979054       
456034578        456093137        456150929        456206697        456267517   
    456324078        456380880        456439298        456501030       
456566728        456633957        456708262        456792910      443702964     
  443938246        444444665        444630065        444800536        455921569
       455979088        456034602        456093152        456150937       
456206713        456267533        456324086        456380898        456439306   
    456501048        456566744        456633965        456708270       
456792928      443702972        443938329        444444723        444630099     
  444800569        455921577        455979096        456034610        456093160
       456150945        456206721        456267541        456324094       
456380914        456439330        456501055        456566777        456633999   
    456708288        456792936      443702980        443938345        444444772
       444630107        444800643        455921593        455979112       
456034644        456093186        456150952        456206739        456267574   
    456324102        456380922        456439355        456501063       
456566801        456634021        456708296        456792944      443702998     
  443938519        444444848        444630198        444800775        455921601
       455979120        456034651        456093194        456150960       
456206747        456267616        456324110        456380930        456439371   
    456501105        456566827        456634047        456708312       
456792969      443703053        443938584        444444855        444630313     
  444800882        455921619        455979138        456034669        456093202
       456150978        456206754        456267624        456324128       
456380948        456439389        456501113        456566835        456634054   
    456708361        456793017      443703095        443938691        444444947
       444630339        444800890        455921627        455979153       
456034677        456093210        456150994        456206762        456267632   
    456324136        456380955        456439413        456501139       
456566843        456634062        456708387        456793058      443703137     
  443938808        444444962        444630354        444800908        455921635
       455979161        456034685        456093228        456151000       
456206770        456267640        456324144        456380989        456439421   
    456501188        456566900        456634120        456708411       
456793066      443703152        443938840        444445035        444630370     
  444800973        455921643        455979179        456034693        456093236
       456151042        456206788        456267657        456324151       
456380997        456439439        456501196        456566926        456634138   
    456708452        456793074      443703269        443938956        444445043
       444630388        444800999        455921650        455979187       
456034719        456093244        456151059        456206804        456267665   
    456324177        456381003        456439447        456501212       
456566934        456634146        456708460        456793082      443703277     
  443939087        444445076        444630446        444801021        455921684
       455979195        456034727        456093293        456151075       
456206820        456267681        456324185        456381029        456439488   
    456501220        456566942        456634161        456708478       
456793090      443703418        443939160        444445092        444630453     
  444801054        455921718        455979203        456034776        456093319
       456151109        456206838        456267699        456324193       
456381037        456439504        456501238        456566983        456634179   
    456708486        456793108      443703426        443939384        444445183
       444630487        444801138        455921726        455979211       
456034792        456093327        456151117        456206846        456267715   
    456324201        456381052        456439512        456501253       
456566991        456634187        456708494        456793116      443703442     
  443939418        444445191        444630545        444801146        455921734
       455979229        456034800        456093335        456151125       
456206853        456267723        456324227        456381060        456439520   
    456501279        456567015        456634195        456708502       
456793157      443703517        443939442        444445217        444630578     
  444801187        455921742        455979237        456034818        456093343
       456151166        456206861        456267731        456324235       
456381078        456439587        456501287        456567064        456634237   
    456708536        456793165      443703608        443939558        444445332
       444630594        444801203        455921767        455979278       
456034834        456093350        456151174        456206895        456267764   
    456324250        456381094        456439629        456501295       
456567072        456634252        456708544        456793173      443703632     
  443939566        444445423        444630610        444801286        455921783
       455979328        456034859        456093368        456151208       
456206903        456267772        456324268        456381102        456439637   
    456501303        456567080        456634278        456708569       
456793181      443703707        443939582        444445530        444630669     
  444801351        455921817        455979344        456034875        456093376
       456151224        456206911        456267798        456324292       
456381110        456439645        456501311        456567114        456634286   
    456708577        456793199      443703715        443939608        444445712
       444630677        444801369        455921833        455979351       
456034883        456093384        456151257        456206945        456267806   
    456324300        456381136        456439678        456501329       
456567130        456634328        456708593        456793207      443703772     
  443939657        444445738        444630891        444801377        455921841
       455979369        456034909        456093392        456151281       
456206960        456267822        456324318        456381151        456439686   
    456501337        456567148        456634344        456708619       
456793215      443703871        443939681        444445779        444630933     
  444801385        455921858        455979385        456034925        456093400
       456151299        456206986        456267830        456324326       
456381169        456439702        456501345        456567171        456634369   
    456708627        456793223      443703897        443939715        444445860
       444631014        444801526        455921866        455979468       
456034941        456093434        456151323        456207018        456267848   
    456324359        456381193        456439710        456501360       
456567197        456634377        456708635        456793256      443703996     
  443939749        444445894        444631105        444801658        455921882
       455979500        456034958        456093442        456151349       
456207026        456267855        456324367        456381201        456439736   
    456501394        456567247        456634393        456708643       
456793280      443704184        443939764        444446116        444631113     
  444801682        455921890        455979534        456034966        456093459
       456151356        456207034        456267871        456324375       
456381219        456439769        456501444        456567254        456634419   
    456708650        456793306      443704192        443939798        444446165
       444631188        444801690        455921908        455979542       
456034974        456093483        456151372        456207067        456267889   
    456324391        456381250        456439793        456501451       
456567262        456634435        456708668        456793322      443704200     
  443939855        444446181        444631212        444801724        455921916
       455979559        456034982        456093491        456151380       
456207075        456267897        456324409        456381268        456439801   
    456501469        456567270        456634443        456708718       
456793355      443704382        443939905        444446215        444631287     
  444801930        455921924        455979575        456035005        456093517
       456151398        456207091        456267905        456324425       
456381284        456439819        456501485        456567288        456634450   
    456708726        456793371      443704416        443940044        444446272
       444631345        444801963        455921932        455979591       
456035013        456093533        456151414        456207125        456267988   
    456324474        456381292        456439843        456501519       
456567346        456634484        456708759        456793397      443704564     
  443940093        444446280        444631352        444801971        455921957
       455979617        456035021        456093566        456151422       
456207133        456267996        456324490        456381318        456439850   
    456501527        456567361        456634492        456708767       
456793405      443704697        443940119        444446322        444631428     
  444802060        455921965        455979625        456035039        456093574
       456151430        456207174        456268002        456324508       
456381326        456439868        456501535        456567379        456634500   
    456708775        456793413      443704754        443940127        444446371
       444631451        444802086        455921973        455979633       
456035047        456093608        456151448        456207190        456268010   
    456324540        456381334        456439892        456501543       
456567411        456634526        456708783        456793421      443704796     
  443940168        444446488        444631592        444802219        455921981
       455979658        456035062        456093616        456151455       
456207216        456268036        456324557        456381359        456439918   
    456501550        456567445        456634534        456708809       
456793439      443704887        443940259        444446496        444631600     
  444802276        455921999        455979666        456035070        456093632
       456151463        456207224        456268044        456324565       
456381367        456439934        456501568        456567452        456634559   
    456708817        456793454      443704960        443940366        444446520
       444631618        444802383        455922005        455979674       
456035096        456093640        456151489        456207273        456268051   
    456324573        456381383        456439959        456501584       
456567486        456634567        456708825        456793488      443705017     
  443940416        444446595        444631642        444802409        455922021
       455979682        456035104        456093657        456151497       
456207281        456268069        456324581        456381409        456439967   
    456501600        456567494        456634583        456708858       
456793496      443705066        443940481        444446603        444631659     
  444802425        455922047        455979708        456035146        456093673
       456151505        456207299        456268085        456324599       
456381425        456439975        456501634        456567577        456634625   
    456708874        456793512      443705181        443940523        444446652
       444631725        444802458        455922088        455979732       
456035153        456093681        456151513        456207315        456268093   
    456324615        456381433        456439991        456501659       
456567585        456634633        456708924        456793520      443705306     
  443940614        444446801        444631733        444802557        455922120
       455979740        456035161        456093699        456151521       
456207331        456268101        456324631        456381441        456440015   
    456501683        456567627        456634658        456708932       
456793538      443705330        443940655        444446843        444631766     
  444802565        455922138        455979757        456035195        456093707
       456151539        456207349        456268119        456324649       
456381466        456440031        456501691        456567676        456634674   
    456708965        456793553      443705405        443940903        444446900
       444631774        444802573        455922146        455979765       
456035203        456093715        456151562        456207356        456268168   
    456324664        456381474        456440049        456501709       
456567684        456634682        456708973        456793595      443705421     
  443941018        444447122        444631782        444802706        455922179
       455979773        456035211        456093749        456151570       
456207364        456268192        456324680        456381490        456440064   
    456501717        456567734        456634690        456708999       
456793603      443705546        443941059        444447163        444631808     
  444802748        455922195        455979781        456035237        456093764
       456151588        456207372        456268226        456324706       
456381516        456440072        456501733        456567759        456634708   
    456709013        456793611      443705595        443941273        444447189
       444631857        444802771        455922211        455979799       
456035245        456093806        456151612        456207406        456268234   
    456324730        456381524        456440098        456501758       
456567775        456634724        456709039        456793629      443705629     
  443941281        444447304        444631865        444802813        455922229
       455979807        456035252        456093814        456151620       
456207448        456268242        456324755        456381532        456440122   
    456501766        456567783        456634732        456709070       
456793736      443705660        443941372        444447320        444631907     
  444802821        455922252        455979815        456035294        456093822
       456151638        456207463        456268259        456324771       
456381540        456440130        456501790        456567809        456634757   
    456709096        456793777   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443705710        443941380        444447387        444631923       
444802847        455922278        455979823        456035328        456093830   
    456151661        456207471        456268267        456324797       
456381573        456440148        456501808        456567817        456634765   
    456709138        456793785      443705769        443941422        444447403
       444632004        444802961        455922286        455979856       
456035344        456093848        456151679        456207497        456268283   
    456324821        456381607        456440171        456501832       
456567825        456634799        456709153        456793819      443705777     
  443941570        444447429        444632012        444802987        455922294
       455979864        456035369        456093855        456151687       
456207505        456268291        456324839        456381656        456440197   
    456501881        456567833        456634807        456709161       
456793850      443705785        443941620        444447486        444632053     
  444803050        455922344        455979872        456035377        456093863
       456151695        456207513        456268317        456324847       
456381664        456440205        456501915        456567866        456634815   
    456709179        456793884      443705918        443941679        444447494
       444632178        444803076        455922377        455979880       
456035385        456093871        456151711        456207521        456268358   
    456324854        456381680        456440213        456501923       
456567874        456634831        456709203        456793918      443705991     
  443941687        444447536        444632202        444803084        455922385
       455979906        456035401        456093897        456151745       
456207539        456268374        456324870        456381698        456440221   
    456501949        456567916        456634864        456709237       
456793926      443706015        443941711        444447544        444632228     
  444803175        455922401        455979930        456035419        456093913
       456151752        456207547        456268382        456324888       
456381706        456440239        456501956        456567965        456634872   
    456709252        456793959      443706080        443941919        444447577
       444632236        444803183        455922435        455979955       
456035468        456093939        456151778        456207554        456268408   
    456324896        456381714        456440247        456501972       
456567981        456634898        456709278        456793967      443706098     
  443941968        444447627        444632251        444803225        455922468
       455979963        456035476        456093970        456151786       
456207562        456268424        456324904        456381722        456440262   
    456501980        456568013        456634906        456709310       
456793975      443706122        443942008        444447676        444632285     
  444803233        455922492        455979997        456035500        456093988
       456151810        456207570        456268457        456324912       
456381730        456440288        456502012        456568021        456634930   
    456709369        456793983      443706163        443942172        444447692
       444632343        444803316        455922526        455980003       
456035518        456093996        456151828        456207596        456268499   
    456324920        456381755        456440304        456502020       
456568047        456634948        456709385        456794015      443706197     
  443942289        444447759        444632368        444803357        455922534
       455980011        456035526        456094002        456151836       
456207604        456268507        456324938        456381771        456440320   
    456502046        456568070        456634955        456709476       
456794031      443706338        443942313        444447858        444632400     
  444803407        455922559        455980037        456035534        456094044
       456151844        456207620        456268523        456324979       
456381789        456440346        456502061        456568096        456634963   
    456709492        456794049      443706494        443942321        444447981
       444632426        444803456        455922567        455980045       
456035542        456094085        456151851        456207679        456268564   
    456325018        456381797        456440361        456502079       
456568104        456634971        456709526        456794080      443706684     
  443942354        444447999        444632475        444803464        455922575
       455980052        456035559        456094127        456151885       
456207703        456268572        456325034        456381805        456440387   
    456502095        456568112        456634989        456709559       
456794114      443706858        443942370        444448005        444632509     
  444803522        455922583        455980060        456035567        456094135
       456151927        456207729        456268655        456325042       
456381821        456440395        456502111        456568120        456634997   
    456709591        456794122      443707005        443942420        444448013
       444632533        444803548        455922591        455980078       
456035575        456094150        456151935        456207745        456268663   
    456325059        456381839        456440403        456502137       
456568179        456635002        456709625        456794130      443707096     
  443942461        444448021        444632558        444803605        455922609
       455980086        456035583        456094184        456151943       
456207752        456268671        456325091        456381847        456440411   
    456502145        456568203        456635028        456709666       
456794148      443707112        443942487        444448211        444632574     
  444803704        455922633        455980102        456035609        456094192
       456151950        456207760        456268705        456325133       
456381870        456440429        456502152        456568245        456635036   
    456709674        456794163      443707120        443942495        444448252
       444632608        444803712        455922666        455980110       
456035617        456094200        456151968        456207778        456268721   
    456325158        456381888        456440460        456502160       
456568260        456635044        456709716        456794197      443707294     
  443942503        444448286        444632681        444803753        455922682
       455980128        456035625        456094226        456151976       
456207828        456268739        456325190        456381896        456440478   
    456502178        456568286        456635101        456709781       
456794205      443707336        443942594        444448419        444632731     
  444803787        455922690        455980144        456035633        456094259
       456151984        456207836        456268754        456325208       
456381920        456440486        456502202        456568310        456635119   
    456709807        456794239      443707443        443942610        444448443
       444632772        444803795        455922708        455980151       
456035658        456094267        456151992        456207844        456268770   
    456325216        456381938        456440494        456502210       
456568328        456635127        456709823        456794254      443707450     
  443942719        444448526        444632830        444803910        455922716
       455980227        456035674        456094275        456152016       
456207851        456268804        456325224        456381946        456440510   
    456502236        456568351        456635135        456709864       
456794270      443707484        443942727        444448534        444632848     
  444803951        455922740        455980235        456035708        456094283
       456152040        456207869        456268812        456325232       
456381953        456440536        456502269        456568369        456635143   
    456709880        456794288      443707500        443942800        444448617
       444632855        444803977        455922773        455980250       
456035716        456094291        456152065        456207885        456268820   
    456325273        456381979        456440544        456502285       
456568377        456635150        456709906        456794296      443707542     
  443942826        444448666        444632954        444804041        455922781
       455980268        456035732        456094309        456152073       
456207893        456268853        456325299        456382035        456440569   
    456502293        456568385        456635168        456709914       
456794304      443707567        443942917        444448708        444632962     
  444804074        455922815        455980276        456035757        456094317
       456152099        456207919        456268879        456325307       
456382076        456440577        456502301        456568393        456635184   
    456709930        456794312      443707609        443942933        444448716
       444632988        444804124        455922864        455980300       
456035773        456094333        456152107        456207935        456268887   
    456325323        456382084        456440585        456502335       
456568435        456635192        456709963        456794403      443707666     
  443943089        444448757        444633176        444804173        455922872
       455980342        456035781        456094358        456152115       
456207984        456268895        456325331        456382100        456440601   
    456502343        456568450        456635200        456709989       
456794445      443707757        443943378        444448807        444633184     
  444804215        455922906        455980359        456035799        456094382
       456152149        456207992        456268903        456325356       
456382118        456440619        456502384        456568468        456635218   
    456710011        456794460      443707856        443943428        444448922
       444633234        444804223        455922914        455980367       
456035807        456094408        456152164        456208032        456268911   
    456325372        456382126        456440627        456502400       
456568476        456635234        456710037        456794478      443707906     
  443943535        444448930        444633341        444804272        455922922
       455980375        456035815        456094416        456152180       
456208057        456268986        456325380        456382134        456440650   
    456502418        456568484        456635275        456710045       
456794510      443707922        443943543        444448997        444633390     
  444804355        455922948        455980383        456035849        456094432
       456152198        456208065        456269000        456325398       
456382142        456440668        456502442        456568492        456635291   
    456710052        456794528      443707948        443943592        444449037
       444633473        444804421        455922955        455980409       
456035856        456094465        456152263        456208081        456269059   
    456325406        456382159        456440676        456502459       
456568500        456635317        456710094        456794544      443707955     
  443943618        444449045        444633531        444804454        455922971
       455980417        456035864        456094481        456152271       
456208099        456269109        456325422        456382167        456440692   
    456502467        456568518        456635325        456710102       
456794551      443707963        443943626        444449151        444633580     
  444804462        455922989        455980425        456035914        456094499
       456152297        456208123        456269125        456325448       
456382175        456440759        456502475        456568526        456635341   
    456710110        456794569      443707997        443943642        444449169
       444633648        444804561        455923003        455980441       
456035922        456094549        456152347        456208149        456269133   
    456325471        456382191        456440767        456502483       
456568534        456635358        456710136        456794593      443708029     
  443943691        444449177        444633663        444804595        455923029
       455980458        456035963        456094564        456152354       
456208172        456269141        456325489        456382233        456440783   
    456502509        456568559        456635366        456710144       
456794643      443708060        443943709        444449250        444633770     
  444804611        455923037        455980474        456035971        456094606
       456152370        456208180        456269158        456325505       
456382258        456440791        456502558        456568567        456635382   
    456710151        456794734      443708110        443943824        444449334
       444633812        444804629        455923086        455980482       
456036003        456094622        456152396        456208198        456269174   
    456325513        456382266        456440841        456502566       
456568575        456635390        456710169        456794742      443708268     
  443943832        444449359        444634000        444804660        455923110
       455980540        456036011        456094648        456152404       
456208206        456269182        456325521        456382274        456440858   
    456502582        456568609        456635408        456710177       
456794882      443708276        443943865        444449383        444634091     
  444804702        455923128        455980573        456036029        456094671
       456152420        456208214        456269190        456325539       
456382324        456440866        456502624        456568617        456635416   
    456710185        456794940      443708292        443943931        444449391
       444634133        444804801        455923136        455980581       
456036037        456094689        456152438        456208222        456269208   
    456325547        456382357        456440874        456502640       
456568625        456635432        456710193        456794965      443708359     
  443943972        444449409        444634208        444804835        455923144
       455980599        456036045        456094697        456152461       
456208255        456269216        456325562        456382373        456440882   
    456502657        456568633        456635465        456710219       
456794973      443708367        443944012        444449474        444634224     
  444804892        455923151        455980623        456036086        456094705
       456152503        456208271        456269224        456325596       
456382381        456440890        456502699        456568641        456635473   
    456710227        456795012      443708383        443944079        444449508
       444634257        444804983        455923177        455980649       
456036094        456094713        456152511        456208313        456269232   
    456325604        456382407        456440908        456502715       
456568666        456635481        456710268        456795046      443708409     
  443944186        444449540        444634364        444805105        455923185
       455980656        456036102        456094721        456152529       
456208321        456269240        456325612        456382415        456440924   
    456502723        456568690        456635507        456710284       
456795095      443708466        443944210        444449557        444634398     
  444805113        455923193        455980680        456036136        456094739
       456152537        456208339        456269265        456325620       
456382423        456440932        456502731        456568716        456635523   
    456710342        456795103      443708615        443944228        444449581
       444634448        444805121        455923201        455980714       
456036144        456094747        456152552        456208354        456269281   
    456325638        456382431        456440957        456502772       
456568732        456635531        456710359        456795129      443708789     
  443944285        444449623        444634471        444805139        455923227
       455980722        456036151        456094754        456152560       
456208362        456269299        456325646        456382456        456440999   
    456502780        456568757        456635549        456710367       
456795137      443708862        443944301        444449656        444634497     
  444805154        455923235        455980755        456036169        456094762
       456152578        456208370        456269307        456325653       
456382464        456441013        456502806        456568781        456635572   
    456710383        456795145      443708888        443944327        444449680
       444634547        444805162        455923243        455980763       
456036177        456094770        456152586        456208404        456269323   
    456325687        456382480        456441039        456502814       
456568849        456635598        456710391        456795186      443708904     
  443944376        444449722        444634562        444805170        455923250
       455980771        456036185        456094788        456152602       
456208420        456269380        456325695        456382498        456441054   
    456502822        456568856        456635622        456710409       
456795202      443708938        443944459        444449730        444634604     
  444805352        455923268        455980821        456036201        456094838
       456152610        456208479        456269398        456325703       
456382522        456441088        456502855        456568864        456635630   
    456710417        456795210      443708961        443944491        444449789
       444634638        444805360        455923276        455980847       
456036235        456094846        456152636        456208487        456269422   
    456325711        456382555        456441104        456502871       
456568872        456635655        456710466        456795293      443709035     
  443944566        444449847        444634646        444805378        455923292
       455980854        456036243        456094861        456152644       
456208495        456269497        456325745        456382563        456441138   
    456502889        456568898        456635663        456710474       
456795301      443709076        443944798        444449862        444634653     
  444805428        455923300        455980862        456036250        456094879
       456152651        456208545        456269505        456325752       
456382571        456441153        456502897        456568930        456635671   
    456710490        456795343      443709142        443944806        444450001
       444634711        444805451        455923326        455980904       
456036268        456094887        456152669        456208560        456269513   
    456325760        456382589        456441179        456502905       
456568963        456635697        456710516        456795368      443709233     
  443944947        444450035        444634729        444805469        455923334
       455980938        456036276        456094895        456152685       
456208578        456269521        456325778        456382597        456441187   
    456502947        456568971        456635713        456710524       
456795376      443709308        443944954        444450050        444634737     
  444805485        455923342        455980961        456036292        456094929
       456152693        456208586        456269554        456325794       
456382613        456441195        456502962        456568989        456635721   
    456710532        456795392      443709340        443944962        444450092
       444634745        444805527        455923359        455980979       
456036300        456094945        456152701        456208594        456269562   
    456325828        456382639        456441203        456503010       
456569029        456635739        456710565        456795400      443709365     
  443945027        444450100        444634760        444805535        455923375
       455980987        456036383        456094952        456152719       
456208610        456269588        456325836        456382647        456441211   
    456503028        456569052        456635754        456710581       
456795426      443709407        443945035        444450118        444634836     
  444805600        455923417        455981001        456036391        456094960
       456152735        456208628        456269596        456325844       
456382670        456441229        456503036        456569060        456635762   
    456710599        456795434      443709423        443945233        444450142
       444634851        444805618        455923425        455981019       
456036409        456094978        456152743        456208644        456269604   
    456325851        456382696        456441237        456503044       
456569086        456635770        456710615        456795483      443709456     
  443945241        444450159        444634901        444805667        455923433
       455981027        456036433        456094986        456152750       
456208651        456269638        456325869        456382704        456441245   
    456503051        456569169        456635788        456710623       
456795491      443709555        443945324        444450167        444634943     
  444805709        455923458        455981035        456036441        456095017
       456152768        456208669        456269646        456325885       
456382712        456441260        456503077        456569177        456635804   
    456710664        456795517      443709647        443945555        444450175
       444634992        444805717        455923466        455981043       
456036458        456095025        456152776        456208685        456269653   
    456325901        456382720        456441286        456503150       
456569193        456635838        456710730        456795525      443709852     
  443945571        444450183        444635049        444805725        455923474
       455981050        456036490        456095033        456152792       
456208701        456269661        456325919        456382738        456441294   
    456503168        456569235        456635846        456710748       
456795533      443709894        443945712        444450340        444635098     
  444805824        455923482        455981076        456036508        456095041
       456152800        456208719        456269679        456325950       
456382746        456441310        456503184        456569243        456635887   
    456710755        456795541      443709993        443945795        444450407
       444635122        444805832        455923490        455981084       
456036516        456095066        456152818        456208727        456269695   
    456325968        456382753        456441328        456503192       
456569268        456635945        456710797        456795624      443710066     
  443945860        444450431        444635163        444805881        455923508
       455981159        456036532        456095074        456152826       
456208768        456269729        456325984        456382761        456441336   
    456503218        456569284        456635960        456710821       
456795640      443710140        443945878        444450464        444635171     
  444805915        455923516        455981167        456036540        456095082
       456152834        456208776        456269745        456325992       
456382803        456441419        456503234        456569292        456635986   
    456710839        456795681   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443710157        443945886        444450480        444635205       
444806020        455923532        455981183        456036557        456095090   
    456152842        456208784        456269760        456326032       
456382811        456441427        456503259        456569300        456635994   
    456710854        456795699      443710173        443945894        444450670
       444635239        444806046        455923557        455981217       
456036565        456095108        456152859        456208792        456269778   
    456326040        456382829        456441443        456503283       
456569318        456636000        456710888        456795715      443710272     
  443945910        444450696        444635254        444806053        455923573
       455981233        456036573        456095116        456152867       
456208800        456269786        456326065        456382837        456441518   
    456503291        456569326        456636018        456710896       
456795756      443710330        443945944        444450738        444635379     
  444806061        455923607        455981241        456036599        456095124
       456152875        456208826        456269828        456326115       
456382860        456441542        456503309        456569359        456636026   
    456710946        456795764      443710363        443945951        444450746
       444635411        444806152        455923615        455981258       
456036607        456095132        456152883        456208834        456269836   
    456326123        456382878        456441583        456503317       
456569375        456636034        456710953        456795780      443710660     
  443945985        444450753        444635437        444806228        455923631
       455981266        456036623        456095140        456152891       
456208875        456269844        456326164        456382886        456441617   
    456503325        456569391        456636042        456710979       
456795806      443710710        443946009        444450761        444635486     
  444806244        455923656        455981274        456036656        456095165
       456152909        456208891        456269851        456326172       
456382894        456441625        456503341        456569425        456636067   
    456710987        456795814      443710801        443946033        444450902
       444635502        444806269        455923672        455981316       
456036664        456095173        456152917        456208909        456269869   
    456326180        456382902        456441633        456503408       
456569490        456636075        456711001        456795830      443710918     
  443946058        444451108        444635577        444806285        455923680
       455981340        456036672        456095181        456152925       
456208933        456269893        456326198        456382910        456441666   
    456503416        456569532        456636083        456711019       
456795848      443711015        443946074        444451223        444635585     
  444806301        455923698        455981365        456036698        456095199
       456152941        456208941        456269935        456326206       
456382936        456441682        456503432        456569540        456636091   
    456711050        456795863      443711049        443946132        444451348
       444635593        444806418        455923706        455981373       
456036714        456095207        456152958        456208974        456269943   
    456326230        456382969        456441732        456503440       
456569565        456636125        456711068        456795871      443711056     
  443946223        444451355        444635601        444806475        455923722
       455981381        456036722        456095215        456152974       
456209006        456269950        456326248        456382977        456441765   
    456503465        456569573        456636158        456711084       
456795905      443711098        443946298        444451371        444635734     
  444806517        455923730        455981423        456036730        456095223
       456153006        456209014        456269976        456326271       
456382985        456441773        456503473        456569581        456636166   
    456711118        456795913      443711114        443946322        444451421
       444635742        444806541        455923748        455981431       
456036748        456095249        456153014        456209030        456269984   
    456326289        456383009        456441807        456503481       
456569599        456636182        456711167        456795954      443711122     
  443946363        444451439        444635817        444806673        455923805
       455981449        456036763        456095298        456153030       
456209055        456270008        456326297        456383017        456441823   
    456503523        456569615        456636208        456711175       
456795996      443711171        443946389        444451470        444635882     
  444806764        455923821        455981472        456036771        456095306
       456153048        456209063        456270016        456326313       
456383025        456441849        456503531        456569631        456636224   
    456711183        456796010      443711221        443946439        444451512
       444635965        444806822        455923839        455981498       
456036789        456095330        456153055        456209071        456270032   
    456326347        456383033        456441864        456503572       
456569649        456636240        456711191        456796028      443711296     
  443946447        444451553        444635973        444806848        455923847
       455981506        456036805        456095355        456153063       
456209105        456270057        456326362        456383058        456441872   
    456503598        456569656        456636257        456711209       
456796101      443711320        443946488        444451595        444636013     
  444806897        455923896        455981514        456036813        456095363
       456153071        456209121        456270073        456326446       
456383066        456441898        456503606        456569672        456636265   
    456711217        456796143      443711346        443946496        444451637
       444636021        444807143        455923904        455981548       
456036847        456095371        456153089        456209154        456270099   
    456326453        456383082        456441906        456503614       
456569680        456636273        456711225        456796150      443711353     
  443946520        444451736        444636039        444807168        455923920
       455981571        456036854        456095397        456153105       
456209204        456270123        456326461        456383090        456441914   
    456503630        456569698        456636281        456711241       
456796176      443711387        443946538        444451785        444636047     
  444807218        455923938        455981589        456036862        456095405
       456153113        456209212        456270131        456326495       
456383116        456441922        456503655        456569730        456636299   
    456711258        456796192      443711437        443946546        444451884
       444636153        444807317        455923961        455981597       
456036888        456095413        456153139        456209220        456270149   
    456326503        456383173        456441930        456503663       
456569748        456636315        456711274        456796218      443711445     
  443946561        444451892        444636203        444807366        455923987
       455981605        456036896        456095421        456153162       
456209253        456270164        456326537        456383199        456441948   
    456503671        456569755        456636323        456711290       
456796226      443711478        443946728        444451900        444636328     
  444807432        455924001        455981639        456036904        456095470
       456153170        456209279        456270172        456326545       
456383207        456441963        456503689        456569763        456636349   
    456711308        456796234      443711494        443946868        444451967
       444636344        444807556        455924027        455981647       
456036920        456095488        456153196        456209287        456270222   
    456326552        456383215        456441989        456503697       
456569771        456636356        456711316        456796242      443711502     
  443946975        444451991        444636377        444807598        455924035
       455981654        456036946        456095496        456153204       
456209295        456270248        456326560        456383249        456441997   
    456503713        456569789        456636364        456711332       
456796267      443711577        443946991        444452080        444636393     
  444807630        455924043        455981712        456036995        456095512
       456153212        456209311        456270255        456326578       
456383256        456442003        456503721        456569797        456636372   
    456711340        456796275      443711635        443947015        444452106
       444636427        444807689        455924092        455981720       
456037019        456095520        456153220        456209360        456270263   
    456326586        456383272        456442037        456503754       
456569847        456636430        456711365        456796291      443711726     
  443947163        444452320        444636484        444807739        455924142
       455981738        456037027        456095538        456153246       
456209386        456270271        456326594        456383298        456442045   
    456503762        456569888        456636448        456711373       
456796317      443711734        443947197        444452346        444636526     
  444807747        455924159        455981746        456037050        456095546
       456153253        456209402        456270289        456326602       
456383306        456442078        456503796        456569896        456636463   
    456711381        456796325      443711882        443947239        444452494
       444636567        444807788        455924167        455981753       
456037068        456095553        456153261        456209410        456270297   
    456326610        456383314        456442086        456503846       
456569920        456636471        456711407        456796333      443711908     
  443947247        444452536        444636625        444807804        455924183
       455981779        456037084        456095561        456153287       
456209428        456270305        456326636        456383322        456442094   
    456503853        456569961        456636489        456711423       
456796358      443711999        443947288        444452569        444636658     
  444807820        455924191        455981787        456037092        456095579
       456153303        456209493        456270313        456326644       
456383348        456442102        456503879        456569979        456636497   
    456711431        456796382      443712039        443947296        444452668
       444636682        444807838        455924217        455981803       
456037100        456095587        456153345        456209519        456270339   
    456326669        456383363        456442110        456503887       
456569987        456636539        456711449        456796408      443712047     
  443947312        444452767        444636732        444807846        455924241
       455981811        456037118        456095595        456153352       
456209527        456270354        456326677        456383371        456442144   
    456503895        456569995        456636570        456711456       
456796416      443712146        443947338        444452817        444636781     
  444807887        455924258        455981829        456037126        456095603
       456153386        456209535        456270362        456326685       
456383405        456442151        456503903        456570019        456636588   
    456711464        456796440      443712245        443947346        444452833
       444636807        444807895        455924282        455981852       
456037159        456095611        456153394        456209543        456270370   
    456326693        456383421        456442177        456503911       
456570027        456636612        456711480        456796457      443712310     
  443947353        444452882        444636971        444807945        455924290
       455981860        456037183        456095629        456153436       
456209550        456270404        456326701        456383462        456442193   
    456503929        456570035        456636620        456711498       
456796473      443712328        443947387        444452924        444636989     
  444807952        455924308        455981902        456037191        456095645
       456153444        456209568        456270438        456326719       
456383470        456442219        456503937        456570043        456636653   
    456711506        456796499      443712377        443947411        444452973
       444637052        444807978        455924332        455981928       
456037209        456095652        456153451        456209592        456270461   
    456326768        456383488        456442235        456503945       
456570050        456636679        456711514        456796515      443712526     
  443947478        444453039        444637128        444808083        455924340
       455981951        456037225        456095678        456153477       
456209600        456270479        456326784        456383504        456442243   
    456503952        456570084        456636711        456711530       
456796549      443712567        443947494        444453054        444637151     
  444808109        455924357        455981969        456037233        456095702
       456153485        456209626        456270487        456326792       
456383512        456442250        456503978        456570092        456636729   
    456711555        456796556      443712575        443947577        444453096
       444637169        444808141        455924365        455981985       
456037241        456095744        456153493        456209642        456270495   
    456326826        456383538        456442268        456503994       
456570134        456636760        456711563        456796564      443712591     
  443947684        444453146        444637177        444808273        455924373
       455982009        456037274        456095769        456153519       
456209675        456270503        456326834        456383579        456442276   
    456504075        456570142        456636794        456711589       
456796572      443712641        443947742        444453187        444637243     
  444808299        455924381        455982017        456037282        456095785
       456153527        456209683        456270511        456326842       
456383587        456442284        456504083        456570183        456636810   
    456711597        456796580      443712773        443947809        444453245
       444637268        444808356        455924399        455982041       
456037324        456095801        456153535        456209709        456270529   
    456326867        456383611        456442300        456504091       
456570191        456636836        456711605        456796614      443713094     
  443947973        444453278        444637276        444808380        455924415
       455982074        456037332        456095819        456153568       
456209717        456270545        456326883        456383629        456442318   
    456504109        456570209        456636851        456711613       
456796622      443713110        443947981        444453286        444637284     
  444808422        455924423        455982082        456037340        456095850
       456153592        456209725        456270560        456326891       
456383645        456442326        456504133        456570266        456636869   
    456711621        456796630      443713144        443948005        444453351
       444637342        444808448        455924449        455982090       
456037357        456095868        456153600        456209733        456270602   
    456326909        456383652        456442334        456504158       
456570274        456636877        456711647        456796655      443713235     
  443948195        444453419        444637425        444808471        455924456
       455982116        456037373        456095876        456153618       
456209758        456270610        456326917        456383660        456442342   
    456504166        456570290        456636885        456711670       
456796663      443713300        443948393        444453435        444637458     
  444808554        455924472        455982132        456037381        456095918
       456153626        456209766        456270628        456326925       
456383694        456442367        456504174        456570316        456636893   
    456711712        456796671      443713359        443948450        444453500
       444637524        444808596        455924480        455982140       
456037399        456095934        456153642        456209774        456270636   
    456326958        456383710        456442375        456504190       
456570340        456636927        456711720        456796689      443713466     
  443948567        444453575        444637557        444808604        455924498
       455982165        456037407        456095959        456153667       
456209782        456270669        456326966        456383728        456442383   
    456504216        456570381        456636935        456711761       
456796697      443713474        443948641        444453641        444637565     
  444808679        455924506        455982199        456037415        456095967
       456153741        456209790        456270677        456326990       
456383744        456442391        456504224        456570399        456636943   
    456711779        456796705      443713508        443948708        444453674
       444637573        444808752        455924514        455982207       
456037423        456095983        456153758        456209816        456270701   
    456327022        456383751        456442466        456504232       
456570407        456636950        456711787        456796739      443713615     
  443948765        444453682        444637649        444808810        455924522
       455982223        456037456        456095991        456153766       
456209824        456270735        456327048        456383769        456442474   
    456504257        456570449        456636976        456711795       
456796747      443713631        443948781        444453781        444637698     
  444808844        455924548        455982231        456037480        456096007
       456153774        456209840        456270743        456327055       
456383785        456442516        456504265        456570530        456637008   
    456711803        456796754      443713664        443948799        444453864
       444637805        444808851        455924555        455982249       
456037498        456096015        456153790        456209857        456270750   
    456327063        456383793        456442532        456504307       
456570548        456637032        456711811        456796788      443713680     
  443948823        444453922        444637821        444808869        455924563
       455982256        456037530        456096056        456153816       
456209865        456270768        456327071        456383801        456442540   
    456504323        456570563        456637040        456711829       
456796796      443713714        443948856        444453971        444637847     
  444808877        455924571        455982264        456037571        456096064
       456153824        456209881        456270776        456327089       
456383819        456442557        456504331        456570571        456637065   
    456711845        456796812      443713748        443948922        444454003
       444637854        444808885        455924613        455982272       
456037589        456096072        456153832        456209899        456270784   
    456327105        456383827        456442565        456504356       
456570654        456637081        456711852        456796853      443713763     
  443949011        444454128        444637888        444808927        455924639
       455982298        456037597        456096080        456153857       
456209907        456270800        456327113        456383850        456442581   
    456504398        456570662        456637099        456711860       
456796895      443713797        443949029        444454227        444637938     
  444808950        455924647        455982314        456037605        456096106
       456153865        456209915        456270826        456327121       
456383876        456442623        456504414        456570670        456637149   
    456711878        456796937      443713870        443949177        444454276
       444637946        444809107        455924654        455982322       
456037613        456096114        456153881        456209923        456270834   
    456327139        456383884        456442631        456504422       
456570688        456637164        456711886        456796952      443714027     
  443949276        444454284        444637987        444809115        455924670
       455982330        456037639        456096130        456153899       
456209931        456270842        456327147        456383892        456442649   
    456504430        456570696        456637172        456711894       
456796960      443714043        443949375        444454326        444638050     
  444809206        455924688        455982348        456037662        456096148
       456153915        456209949        456270867        456327154       
456383918        456442656        456504463        456570712        456637198   
    456711928        456796978      443714217        443949433        444454367
       444638100        444809230        455924696        455982355       
456037670        456096163        456153956        456209956        456270875   
    456327162        456383926        456442664        456504471       
456570738        456637222        456711944        456796986      443714241     
  443949458        444454375        444638142        444809347        455924704
       455982363        456037688        456096171        456153964       
456209964        456270883        456327170        456384007        456442672   
    456504505        456570746        456637271        456712009       
456796994      443714357        443949482        444454425        444638167     
  444809362        455924720        455982371        456037696        456096189
       456153972        456209972        456270891        456327188       
456384023        456442698        456504513        456570753        456637289   
    456712017        456797000      443714498        443949490        444454441
       444638191        444809412        455924738        455982389       
456037712        456096213        456153980        456209980        456270909   
    456327196        456384049        456442706        456504521       
456570761        456637305        456712025        456797026      443714548     
  443949508        444454490        444638209        444809420        455924753
       455982397        456037746        456096221        456154012       
456209998        456270933        456327204        456384056        456442714   
    456504539        456570779        456637321        456712033       
456797042      443714555        443949540        444454516        444638282     
  444809479        455924761        455982405        456037761        456096239
       456154020        456210004        456270941        456327220       
456384072        456442722        456504596        456570803        456637339   
    456712041        456797067   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443714696        443949573        444454532        444638316       
444809529        455924787        455982413        456037779        456096247   
    456154038        456210012        456270958        456327238       
456384080        456442730        456504604        456570811        456637370   
    456712066        456797091      443714746        443949599        444454573
       444638324        444809545        455924803        455982421       
456037803        456096262        456154046        456210020        456270966   
    456327253        456384098        456442763        456504638       
456570829        456637388        456712090        456797117      443714860     
  443949607        444454599        444638340        444809552        455924811
       455982447        456037811        456096270        456154061       
456210053        456270982        456327261        456384106        456442771   
    456504653        456570837        456637453        456712108       
456797158      443714910        443949763        444454623        444638357     
  444809578        455924829        455982454        456037829        456096288
       456154079        456210079        456271006        456327279       
456384122        456442789        456504687        456570852        456637479   
    456712116        456797166      443714936        443949839        444454649
       444638449        444809636        455924860        455982462       
456037852        456096304        456154087        456210087        456271022   
    456327287        456384130        456442797        456504695       
456570886        456637495        456712132        456797174      443714985     
  443949854        444454680        444638506        444809669        455924878
       455982504        456037878        456096320        456154103       
456210095        456271030        456327295        456384171        456442813   
    456504703        456570902        456637503        456712181       
456797208      443715016        443949904        444454698        444638522     
  444809727        455924886        455982512        456037886        456096338
       456154111        456210103        456271048        456327303       
456384197        456442821        456504711        456570936        456637511   
    456712207        456797240      443715024        443949946        444454714
       444638589        444809768        455924910        455982520       
456037894        456096346        456154137        456210111        456271063   
    456327311        456384213        456442870        456504737       
456570951        456637529        456712223        456797265      443715040     
  443949987        444454813        444638613        444809925        455924928
       455982538        456037902        456096353        456154152       
456210129        456271089        456327329        456384221        456442888   
    456504745        456570993        456637537        456712256       
456797273      443715099        443950001        444454847        444638662     
  444809966        455924969        455982546        456037910        456096361
       456154160        456210137        456271097        456327337       
456384288        456442904        456504810        456571009        456637560   
    456712264        456797398      443715214        443950035        444454995
       444638688        444810097        455924977        455982553       
456037951        456096403        456154178        456210145        456271105   
    456327345        456384304        456442938        456504828       
456571033        456637578        456712272        456797430      443715263     
  443950068        444455158        444638852        444810170        455925016
       455982579        456037969        456096411        456154186       
456210178        456271113        456327360        456384312        456442979   
    456504836        456571058        456637586        456712280       
456797448      443715388        443950076        444455232        444638878     
  444810196        455925032        455982587        456037977        456096437
       456154210        456210186        456271121        456327378       
456384320        456442995        456504851        456571074        456637594   
    456712306        456797455      443715404        443950092        444455315
       444638886        444810212        455925040        455982595       
456037985        456096445        456154236        456210194        456271139   
    456327386        456384338        456443035        456504869       
456571090        456637602        456712348        456797471      443715487     
  443950167        444455323        444638944        444810287        455925057
       455982611        456037993        456096478        456154244       
456210202        456271162        456327394        456384353        456443043   
    456504877        456571124        456637610        456712389       
456797497      443715552        443950225        444455356        444639017     
  444810303        455925065        455982637        456038017        456096494
       456154277        456210228        456271170        456327402       
456384361        456443050        456504901        456571132        456637644   
    456712405        456797521      443715594        443950340        444455398
       444639041        444810345        455925073        455982645       
456038025        456096502        456154293        456210236        456271196   
    456327428        456384387        456443076        456504919       
456571165        456637669        456712413        456797554      443715669     
  443950498        444455430        444639066        444810402        455925107
       455982652        456038058        456096528        456154319       
456210244        456271204        456327436        456384429        456443084   
    456504927        456571181        456637685        456712421       
456797570      443715693        443950522        444455448        444639132     
  444810469        455925115        455982660        456038066        456096536
       456154327        456210277        456271220        456327451       
456384437        456443092        456504935        456571207        456637693   
    456712454        456797596      443715701        443950548        444455521
       444639306        444810493        455925131        455982678       
456038116        456096544        456154335        456210285        456271238   
    456327469        456384445        456443100        456504950       
456571215        456637701        456712462        456797620      443715768     
  443950654        444455539        444639348        444810568        455925149
       455982686        456038124        456096551        456154343       
456210293        456271246        456327493        456384452        456443159   
    456504968        456571256        456637727        456712470       
456797638      443715784        443950852        444455638        444639371     
  444810576        455925164        455982694        456038140        456096585
       456154350        456210301        456271295        456327501       
456384460        456443175        456504984        456571264        456637743   
    456712488        456797646      443715792        443950969        444455695
       444639439        444810584        455925271        455982702       
456038157        456096601        456154376        456210319        456271303   
    456327519        456384478        456443191        456504992       
456571306        456637768        456712538        456797661      443715917     
  443950985        444455703        444639470        444810600        455925289
       455982744        456038165        456096619        456154384       
456210327        456271311        456327535        456384494        456443217   
    456505007        456571322        456637776        456712561       
456797695      443715933        443951017        444455729        444639496     
  444810691        455925297        455982751        456038181        456096650
       456154418        456210350        456271337        456327543       
456384502        456443225        456505015        456571348        456637800   
    456712579        456797703      443715958        443951090        444455950
       444639520        444810741        455925305        455982777       
456038199        456096668        456154426        456210368        456271345   
    456327550        456384510        456443241        456505031       
456571355        456637818        456712603        456797760      443715974     
  443951108        444456040        444639538        444810758        455925313
       455982819        456038207        456096676        456154442       
456210376        456271378        456327584        456384569        456443258   
    456505098        456571363        456637867        456712611       
456797786      443715982        443951264        444456073        444639629     
  444810790        455925339        455982827        456038215        456096692
       456154467        456210384        456271394        456327592       
456384585        456443274        456505106        456571397        456637875   
    456712629        456797794      443716006        443951306        444456131
       444639702        444810808        455925347        455982868       
456038223        456096718        456154475        456210400        456271402   
    456327600        456384601        456443290        456505130       
456571405        456637891        456712637        456797810      443716022     
  443951314        444456180        444639751        444810899        455925404
       455982876        456038249        456096726        456154483       
456210418        456271428        456327618        456384627        456443308   
    456505148        456571413        456637909        456712645       
456797828      443716055        443951330        444456263        444639892     
  444810956        455925412        455982900        456038264        456096734
       456154491        456210434        456271436        456327626       
456384643        456443332        456505155        456571421        456637958   
    456712652        456797836      443716063        443951355        444456388
       444639934        444811095        455925461        455982918       
456038272        456096742        456154517        456210467        456271451   
    456327634        456384676        456443357        456505171       
456571447        456637966        456712660        456797851      443716097     
  443951363        444456396        444640023        444811137        455925479
       455982926        456038298        456096759        456154525       
456210475        456271469        456327642        456384684        456443365   
    456505197        456571454        456637974        456712686       
456797885      443716204        443951371        444456404        444640148     
  444811285        455925487        455982934        456038330        456096767
       456154533        456210509        456271477        456327659       
456384692        456443381        456505221        456571488        456637982   
    456712710        456797893      443716311        443951538        444456537
       444640163        444811293        455925495        455982942       
456038348        456096775        456154541        456210525        456271493   
    456327667        456384700        456443415        456505247       
456571496        456638055        456712744        456797919      443716378     
  443951587        444456552        444640304        444811327        455925503
       455982959        456038355        456096791        456154558       
456210541        456271527        456327683        456384718        456443431   
    456505262        456571512        456638063        456712751       
456797968      443716386        443951611        444456578        444640312     
  444811368        455925511        455982991        456038363        456096809
       456154574        456210558        456271535        456327691       
456384726        456443449        456505312        456571546        456638089   
    456712769        456798008      443716485        443951801        444456586
       444640361        444811392        455925560        455983007       
456038371        456096817        456154590        456210574        456271550   
    456327717        456384742        456443456        456505320       
456571579        456638097        456712777        456798024      443716659     
  443951850        444456610        444640411        444811459        455925578
       455983015        456038389        456096833        456154608       
456210608        456271592        456327725        456384759        456443472   
    456505338        456571595        456638121        456712785       
456798057      443716782        443951876        444456628        444640544     
  444811483        455925594        455983031        456038397        456096858
       456154616        456210616        456271600        456327741       
456384767        456443498        456505346        456571603        456638139   
    456712793        456798073      443716808        443951900        444456644
       444640569        444811525        455925602        455983049       
456038405        456096866        456154624        456210632        456271618   
    456327774        456384775        456443514        456505353       
456571611        456638147        456712819        456798081      443716816     
  443951934        444456677        444640692        444811624        455925628
       455983064        456038413        456096874        456154632       
456210657        456271626        456327790        456384783        456443522   
    456505403        456571645        456638154        456712827       
456798107      443716865        443951967        444456719        444640833     
  444811632        455925636        455983080        456038421        456096882
       456154640        456210665        456271634        456327808       
456384791        456443548        456505411        456571660        456638162   
    456712835        456798123      443716931        443952023        444456727
       444641120        444811731        455925644        455983098       
456038439        456096908        456154665        456210673        456271642   
    456327816        456384817        456443555        456505429       
456571678        456638238        456712850        456798131      443716964     
  443952098        444456743        444641229        444811848        455925685
       455983114        456038447        456096916        456154699       
456210699        456271675        456327832        456384841        456443563   
    456505445        456571686        456638246        456712892       
456798149      443716972        443952171        444456750        444641310     
  444811889        455925693        455983148        456038454        456096932
       456154707        456210707        456271683        456327840       
456384858        456443589        456505452        456571710        456638253   
    456712900        456798156      443717012        443952205        444456800
       444641351        444811939        455925701        455983155       
456038462        456096957        456154715        456210723        456271691   
    456327857        456384866        456443605        456505478       
456571744        456638261        456712918        456798164      443717111     
  443952213        444456883        444641534        444812010        455925719
       455983197        456038470        456096965        456154731       
456210749        456271709        456327873        456384874        456443613   
    456505486        456571769        456638279        456712942       
456798172      443717137        443952387        444456966        444641575     
  444812101        455925727        455983205        456038496        456096981
       456154756        456210756        456271733        456327907       
456384882        456443639        456505494        456571777        456638311   
    456712959        456798198      443717228        443952577        444456982
       444641658        444812135        455925750        455983221       
456038504        456096999        456154772        456210772        456271741   
    456327915        456384890        456443647        456505510       
456571801        456638329        456712967        456798206      443717350     
  443952585        444456990        444641674        444812176        455925768
       455983239        456038538        456097013        456154780       
456210798        456271758        456327923        456384916        456443654   
    456505528        456571827        456638360        456713007       
456798214      443717384        443952924        444457063        444641724     
  444812275        455925784        455983247        456038546        456097021
       456154848        456210806        456271766        456327956       
456384924        456443662        456505544        456571843        456638394   
    456713015        456798305      443717426        443953294        444457113
       444641732        444812333        455925800        455983254       
456038553        456097039        456154863        456210822        456271774   
    456327964        456384932        456443670        456505569       
456571850        456638410        456713023        456798313      443717442     
  443953302        444457121        444641807        444812499        455925826
       455983270        456038561        456097054        456154871       
456210830        456271782        456327972        456384940        456443704   
    456505577        456571876        456638485        456713031       
456798354      443717467        443953435        444457139        444641831     
  444812507        455925834        455983288        456038587        456097062
       456154889        456210855        456271790        456327998       
456384965        456443720        456505601        456571884        456638501   
    456713080        456798453      443717483        443953450        444457204
       444641849        444812531        455925842        455983296       
456038629        456097070        456154897        456210889        456271816   
    456328004        456384999        456443738        456505635       
456571918        456638527        456713163        456798479      443717525     
  443953492        444457212        444641914        444812556        455925859
       455983312        456038645        456097096        456154921       
456210897        456271832        456328038        456385020        456443753   
    456505650        456571934        456638543        456713171       
456798495      443717632        443953658        444457246        444641971     
  444812689        455925891        455983320        456038652        456097104
       456154947        456210905        456271857        456328046       
456385038        456443779        456505668        456571942        456638584   
    456713197        456798503      443717699        443953674        444457394
       444642011        444812721        455925909        455983338       
456038660        456097138        456154962        456210913        456271865   
    456328053        456385046        456443787        456505684       
456571959        456638592        456713205        456798511      443717723     
  443953823        444457519        444642086        444812747        455925917
       455983346        456038686        456097146        456154988       
456210939        456271873        456328061        456385061        456443803   
    456505718        456571975        456638600        456713270       
456798586      443717731        443953880        444457527        444642219     
  444812754        455925958        455983353        456038694        456097153
       456155001        456210962        456271899        456328079       
456385079        456443811        456505726        456572015        456638642   
    456713288        456798594      443717764        443953898        444457543
       444642250        444812796        455925966        455983361       
456038702        456097187        456155035        456210970        456271907   
    456328087        456385087        456443837        456505783       
456572023        456638683        456713296        456798602      443717780     
  443953948        444457592        444642276        444812861        455925974
       455983379        456038710        456097195        456155050       
456210988        456271915        456328095        456385095        456443845   
    456505791        456572031        456638766        456713304       
456798628      443717822        443953955        444457634        444642292     
  444812929        455925982        455983387        456038728        456097203
       456155068        456211002        456271923        456328103       
456385111        456443852        456505809        456572049        456638808   
    456713320        456798636      443718044        443954011        444457691
       444642326        444812986        455926014        455983395       
456038736        456097245        456155076        456211051        456271949   
    456328129        456385137        456443860        456505817       
456572064        456638816        456713338        456798651      443718150     
  443954045        444457774        444642409        444813117        455926022
       455983437        456038751        456097252        456155084       
456211069        456271956        456328137        456385145        456443902   
    456505833        456572072        456638832        456713346       
456798669      443718317        443954052        444457790        444642466     
  444813125        455926030        455983452        456038777        456097260
       456155092        456211077        456271964        456328152       
456385152        456443910        456505841        456572080        456638840   
    456713361        456798685      443718523        443954201        444457816
       444642508        444813133        455926048        455983460       
456038801        456097278        456155126        456211085        456271972   
    456328160        456385160        456443928        456505858       
456572122        456638857        456713379        456798768      443718531     
  443954235        444457824        444642532        444813166        455926055
       455983478        456038827        456097286        456155134       
456211101        456271980        456328178        456385178        456443936   
    456505882        456572130        456638907        456713387       
456798776      443718549        443954292        444457865        444642581     
  444813174        455926063        455983486        456038868        456097294
       456155142        456211119        456271998        456328186       
456385210        456443944        456505890        456572155        456638923   
    456713395        456798784      443718572        443954359        444457873
       444642599        444813257        455926097        455983502       
456038900        456097302        456155167        456211135        456272038   
    456328194        456385269        456443951        456505916       
456572171        456638931        456713403        456798792      443718747     
  443954409        444457931        444642763        444813299        455926105
       455983510        456038918        456097310        456155175       
456211143        456272046        456328202        456385277        456443969   
    456505940        456572213        456638956        456713437       
456798842      443718879        443954482        444457956        444642771     
  444813307        455926113        455983528        456038926        456097336
       456155191        456211150        456272053        456328210       
456385285        456443977        456505957        456572221        456638964   
    456713486        456798859   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443719075        443954565        444457980        444642920       
444813323        455926121        455983536        456038942        456097369   
    456155209        456211168        456272087        456328236       
456385327        456443985        456505973        456572239        456638980   
    456713510        456798883      443719158        443954573        444458053
       444642938        444813349        455926147        455983544       
456038975        456097385        456155217        456211176        456272095   
    456328293        456385368        456444009        456505999       
456572247        456639020        456713528        456798909      443719182     
  443954607        444458079        444642946        444813372        455926162
       455983551        456038983        456097393        456155225       
456211184        456272103        456328301        456385376        456444017   
    456506013        456572254        456639038        456713536       
456798933      443719190        443954698        444458178        444642979     
  444813455        455926170        455983569        456038991        456097401
       456155258        456211226        456272111        456328319       
456385384        456444033        456506021        456572262        456639046   
    456713551        456798966      443719224        443954714        444458228
       444642995        444813471        455926188        455983577       
456039015        456097419        456155274        456211234        456272129   
    456328350        456385392        456444041        456506088       
456572288        456639103        456713585        456798974      443719257     
  443954797        444458343        444643019        444813620        455926196
       455983585        456039023        456097427        456155282       
456211242        456272137        456328368        456385426        456444058   
    456506096        456572312        456639111        456713619       
456799006      443719273        443955075        444458400        444643027     
  444813646        455926220        455983601        456039031        456097435
       456155290        456211259        456272145        456328376       
456385442        456444066        456506112        456572320        456639145   
    456713692        456799014      443719331        443955117        444458459
       444643050        444813653        455926253        455983619       
456039056        456097443        456155308        456211267        456272160   
    456328400        456385558        456444074        456506146       
456572338        456639194        456713700        456799022      443719380     
  443955166        444458574        444643100        444813752        455926295
       455983627        456039064        456097450        456155324       
456211291        456272186        456328426        456385574        456444082   
    456506153        456572346        456639277        456713734       
456799030      443719596        443955299        444458707        444643126     
  444813794        455926311        455983635        456039098        456097468
       456155332        456211317        456272194        456328442       
456385582        456444108        456506161        456572361        456639293   
    456713767        456799055      443719620        443955331        444458756
       444643142        444813836        455926345        455983643       
456039106        456097484        456155340        456211325        456272202   
    456328475        456385590        456444116        456506179       
456572379        456639301        456713791        456799063      443719810     
  443955547        444458830        444643159        444813943        455926352
       455983650        456039122        456097492        456155357       
456211366        456272210        456328491        456385608        456444132   
    456506187        456572387        456639319        456713817       
456799071      443719869        443955596        444458947        444643217     
  444814008        455926360        455983668        456039130        456097500
       456155365        456211374        456272228        456328509       
456385624        456444157        456506195        456572395        456639327   
    456713833        456799097      443720016        443955646        444459119
       444643225        444814016        455926386        455983676       
456039155        456097534        456155373        456211416        456272236   
    456328525        456385673        456444165        456506203       
456572403        456639343        456713841        456799121      443720073     
  443955679        444459176        444643233        444814032        455926394
       455983692        456039163        456097559        456155399       
456211424        456272251        456328566        456385699        456444181   
    456506229        456572429        456639376        456713858       
456799139      443720131        443955828        444459218        444643241     
  444814149        455926410        455983718        456039171        456097567
       456155456        456211457        456272269        456328608       
456385707        456444215        456506245        456572437        456639384   
    456713882        456799196      443720248        443955836        444459242
       444643258        444814156        455926428        455983734       
456039189        456097575        456155472        456211473        456272277   
    456328616        456385715        456444231        456506252       
456572460        456639418        456713890        456799220      443720255     
  443955851        444459259        444643274        444814172        455926451
       455983742        456039205        456097583        456155498       
456211515        456272285        456328624        456385731        456444249   
    456506260        456572478        456639426        456713916       
456799246      443720305        443955893        444459267        444643282     
  444814180        455926493        455983759        456039213        456097591
       456155506        456211523        456272293        456328640       
456385749        456444264        456506294        456572502        456639434   
    456713924        456799279      443720339        443956008        444459275
       444643423        444814289        455926501        455983767       
456039239        456097609        456155514        456211531        456272301   
    456328657        456385756        456444272        456506302       
456572528        456639442        456713932        456799287      443720610     
  443956057        444459291        444643449        444814297        455926519
       455983775        456039254        456097617        456155530       
456211549        456272319        456328673        456385772        456444322   
    456506310        456572536        456639467        456713957       
456799329      443720669        443956115        444459382        444643464     
  444814339        455926527        455983783        456039270        456097625
       456155571        456211598        456272327        456328707       
456385798        456444363        456506328        456572544        456639475   
    456714005        456799337      443720719        443956123        444459473
       444643480        444814370        455926535        455983791       
456039288        456097633        456155589        456211606        456272335   
    456328715        456385806        456444371        456506351       
456572569        456639483        456714039        456799360      443720727     
  443956156        444459580        444643548        444814511        455926550
       455983809        456039296        456097658        456155597       
456211614        456272343        456328723        456385822        456444389   
    456506393        456572577        456639517        456714054       
456799386      443720776        443956164        444459598        444643555     
  444814537        455926576        455983817        456039312        456097666
       456155613        456211622        456272350        456328731       
456385830        456444397        456506401        456572593        456639525   
    456714070        456799394      443720818        443956297        444459614
       444643563        444814545        455926584        455983825       
456039338        456097690        456155647        456211630        456272368   
    456328749        456385848        456444405        456506419       
456572601        456639541        456714088        456799402      443721055     
  443956347        444459754        444643621        444814560        455926592
       455983833        456039346        456097708        456155654       
456211655        456272376        456328764        456385863        456444413   
    456506435        456572619        456639558        456714096       
456799444      443721188        443956354        444459770        444643662     
  444814610        455926600        455983841        456039361        456097724
       456155662        456211663        456272384        456328780       
456385889        456444421        456506443        456572635        456639566   
    456714112        456799485      443721295        443956404        444459929
       444643761        444814719        455926618        455983858       
456039403        456097740        456155688        456211697        456272400   
    456328806        456385897        456444439        456506484       
456572668        456639582        456714120        456799493      443721444     
  443956511        444459978        444643845        444814727        455926626
       455983866        456039411        456097757        456155696       
456211705        456272434        456328814        456385905        456444447   
    456506492        456572676        456639590        456714161       
456799543      443721576        443956560        444459986        444643860     
  444814750        455926659        455983882        456039429        456097765
       456155712        456211739        456272459        456328822       
456385913        456444504        456506500        456572684        456639665   
    456714195        456799568      443721667        443956594        444460018
       444644066        444814784        455926675        455983890       
456039437        456097773        456155738        456211747        456272467   
    456328830        456385921        456444520        456506518       
456572700        456639673        456714211        456799576      443721717     
  443956867        444460075        444644108        444814818        455926691
       455983908        456039452        456097781        456155753       
456211762        456272509        456328863        456385939        456444538   
    456506534        456572718        456639731        456714229       
456799592      443721766        443957006        444460091        444644165     
  444814826        455926741        455983916        456039460        456097807
       456155761        456211770        456272517        456328871       
456385947        456444553        456506559        456572726        456639749   
    456714252        456799618      443721816        443957162        444460117
       444644215        444814875        455926758        455983932       
456039478        456097815        456155787        456211788        456272533   
    456328897        456385954        456444561        456506567       
456572742        456639780        456714278        456799634      443721840     
  443957337        444460158        444644231        444814883        455926766
       455983940        456039486        456097823        456155803       
456211820        456272541        456328939        456385962        456444595   
    456506591        456572759        456639814        456714294       
456799667      443721881        443957345        444460208        444644280     
  444814909        455926782        455983957        456039502        456097831
       456155837        456211846        456272558        456328947       
456385988        456444637        456506625        456572767        456639822   
    456714302        456799675      443721899        443957436        444460240
       444644421        444814958        455926790        455983965       
456039510        456097856        456155845        456211853        456272574   
    456328954        456386028        456444660        456506633       
456572783        456639830        456714377        456799709      443721956     
  443957444        444460471        444644504        444814966        455926816
       455983973        456039528        456097864        456155860       
456211879        456272608        456328970        456386051        456444678   
    456506641        456572791        456639848        456714385       
456799717      443721972        443957667        444460489        444644520     
  444815047        455926832        455983999        456039536        456097880
       456155878        456211911        456272624        456328996       
456386069        456444702        456506708        456572809        456639863   
    456714435        456799725      443721998        443957675        444460513
       444644579        444815112        455926840        455984013       
456039544        456097898        456155886        456211929        456272632   
    456329002        456386077        456444728        456506740       
456572817        456639889        456714450        456799766      443722038     
  443957709        444460521        444644587        444815120        455926857
       455984021        456039551        456097906        456155902       
456211937        456272640        456329010        456386127        456444736   
    456506765        456572825        456639913        456714468       
456799774      443722095        443957873        444460554        444644645     
  444815153        455926873        455984047        456039577        456097922
       456155936        456211945        456272657        456329028       
456386135        456444751        456506781        456572833        456639939   
    456714492        456799808      443722103        443958038        444460695
       444644686        444815179        455926881        455984054       
456039585        456097930        456155944        456211952        456272681   
    456329036        456386143        456444777        456506799       
456572908        456639947        456714526        456799949      443722160     
  443958087        444460737        444644777        444815211        455926899
       455984062        456039627        456097948        456155951       
456211994        456272699        456329051        456386176        456444785   
    456506815        456572916        456639970        456714534       
456799998      443722236        443958145        444460760        444644801     
  444815237        455926907        455984070        456039635        456097955
       456155969        456212000        456272715        456329069       
456386184        456444793        456506823        456572924        456639988   
    456714542        456800010      443722301        443958194        444460802
       444644827        444815450        455926931        455984088       
456039643        456097971        456155993        456212018        456272731   
    456329077        456386192        456444827        456506831       
456572932        456639996        456714559        456800028      443722327     
  443958269        444460836        444644843        444815500        455926964
       455984096        456039676        456097989        456156017       
456212042        456272749        456329101        456386200        456444843   
    456506849        456572940        456640010        456714583       
456800036      443722335        443958319        444460869        444644892     
  444815518        455927004        455984104        456039684        456098011
       456156025        456212075        456272756        456329119       
456386226        456444850        456506856        456572957        456640028   
    456714617        456800044      443722418        443958350        444460877
       444644926        444815591        455927038        455984112       
456039726        456098029        456156058        456212125        456272764   
    456329150        456386234        456444876        456506864       
456572973        456640069        456714641        456800051      443722475     
  443958392        444460935        444644934        444815674        455927046
       455984120        456039734        456098037        456156082       
456212158        456272772        456329168        456386259        456444884   
    456506872        456573005        456640101        456714674       
456800069      443722699        443958541        444460943        444645030     
  444815682        455927053        455984138        456039759        456098045
       456156090        456212166        456272780        456329192       
456386267        456444892        456506898        456573013        456640119   
    456714716        456800085      443722848        443958665        444460984
       444645089        444815708        455927087        455984146       
456039767        456098052        456156108        456212174        456272897   
    456329200        456386275        456444926        456506906       
456573021        456640143        456714724        456800101      443722913     
  443958723        444461032        444645113        444815724        455927095
       455984153        456039775        456098060        456156116       
456212182        456272905        456329218        456386317        456444942   
    456506948        456573039        456640150        456714732       
456800176      443722954        443958814        444461040        444645121     
  444815815        455927129        455984161        456039783        456098086
       456156132        456212190        456272939        456329226       
456386325        456444959        456506963        456573047        456640192   
    456714740        456800218      443723051        443958855        444461065
       444645238        444815872        455927137        455984179       
456039791        456098094        456156157        456212224        456272947   
    456329242        456386366        456444975        456506971       
456573054        456640200        456714765        456800234      443723093     
  443958939        444461073        444645246        444815930        455927160
       455984195        456039825        456098102        456156173       
456212232        456272962        456329259        456386382        456444983   
    456506997        456573070        456640226        456714815       
456800242      443723143        443958954        444461123        444645279     
  444816003        455927178        455984203        456039833        456098128
       456156181        456212257        456272970        456329267       
456386408        456445006        456507003        456573088        456640234   
    456714823        456800283      443723184        443959093        444461172
       444645311        444816094        455927210        455984211       
456039858        456098144        456156199        456212299        456273002   
    456329275        456386416        456445014        456507011       
456573096        456640291        456714831        456800291      443723226     
  443959184        444461230        444645394        444816128        455927228
       455984229        456039866        456098151        456156215       
456212307        456273010        456329283        456386440        456445022   
    456507029        456573120        456640317        456714856       
456800309      443723465        443959432        444461289        444645444     
  444816227        455927251        455984237        456039882        456098169
       456156231        456212315        456273044        456329291       
456386465        456445030        456507052        456573146        456640325   
    456714864        456800325      443723473        443959499        444461388
       444645469        444816235        455927269        455984245       
456039908        456098185        456156264        456212323        456273051   
    456329325        456386473        456445055        456507078       
456573153        456640341        456714880        456800374      443723572     
  443959523        444461404        444645535        444816268        455927285
       455984278        456039924        456098193        456156272       
456212349        456273077        456329341        456386481        456445063   
    456507086        456573179        456640358        456714922       
456800382      443723606        443959564        444461438        444645659     
  444816284        455927293        455984286        456039932        456098201
       456156298        456212372        456273085        456329358       
456386499        456445105        456507094        456573203        456640366   
    456714930        456800416      443723697        443959572        444461552
       444645675        444816474        455927301        455984294       
456039940        456098227        456156314        456212380        456273101   
    456329366        456386515        456445113        456507102       
456573229        456640408        456714989        456800424      443723754     
  443959622        444461602        444645709        444816557        455927335
       455984302        456040021        456098250        456156330       
456212398        456273119        456329382        456386549        456445154   
    456507110        456573252        456640432        456714997       
456800432      443723804        443959721        444461628        444645725     
  444816581        455927343        455984310        456040039        456098268
       456156355        456212406        456273135        456329390       
456386556        456445220        456507128        456573286        456640440   
    456715002        456800473      443723820        443959796        444461917
       444645808        444816599        455927376        455984328       
456040047        456098284        456156363        456212448        456273168   
    456329416        456386564        456445246        456507151       
456573336        456640457        456715028        456800515      443723861     
  443960141        444462089        444645931        444816607        455927384
       455984344        456040054        456098292        456156389       
456212471        456273184        456329440        456386580        456445253   
    456507169        456573351        456640515        456715051       
456800531      443723960        443960182        444462097        444646178     
  444816698        455927392        455984351        456040104        456098300
       456156397        456212505        456273200        456329457       
456386598        456445287        456507185        456573393        456640523   
    456715085        456800549      443723994        443960257        444462139
       444646194        444816748        455927418        455984369       
456040138        456098318        456156405        456212513        456273242   
    456329465        456386606        456445295        456507219       
456573401        456640606        456715150        456800580      443724075     
  443960265        444462188        444646244        444816789        455927426
       455984393        456040153        456098334        456156413       
456212554        456273283        456329499        456386614        456445303   
    456507227        456573419        456640622        456715168       
456800598      443724117        443960414        444462220        444646269     
  444816813        455927434        455984401        456040161        456098342
       456156421        456212562        456273291        456329507       
456386622        456445311        456507243        456573427        456640630   
    456715242        456800648   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443724265        443960448        444462295        444646277       
444816821        455927459        455984419        456040179        456098359   
    456156454        456212588        456273309        456329515       
456386630        456445329        456507250        456573435        456640655   
    456715267        456800655      443724307        443960539        444462394
       444646293        444816896        455927467        455984427       
456040187        456098375        456156462        456212596        456273325   
    456329531        456386648        456445337        456507268       
456573443        456640689        456715275        456800689      443724315     
  443960646        444462410        444646533        444816961        455927475
       455984435        456040203        456098383        456156470       
456212604        456273333        456329556        456386655        456445345   
    456507284        456573450        456640713        456715333       
456800697      443724356        443960687        444462493        444646574     
  444817076        455927491        455984443        456040252        456098391
       456156496        456212638        456273366        456329580       
456386663        456445352        456507318        456573468        456640721   
    456715358        456800747      443724513        443960737        444462618
       444646665        444817167        455927509        455984450       
456040260        456098409        456156512        456212653        456273382   
    456329622        456386671        456445360        456507326       
456573492        456640739        456715374        456800770      443724620     
  443960794        444462741        444646681        444817225        455927517
       455984468        456040302        456098425        456156520       
456212661        456273408        456329648        456386697        456445436   
    456507342        456573500        456640762        456715440       
456800788      443724661        443960950        444462758        444646723     
  444817266        455927525        455984476        456040328        456098433
       456156546        456212687        456273424        456329663       
456386705        456445451        456507359        456573518        456640770   
    456715465        456800804      443724703        443961057        444462782
       444646822        444817316        455927574        455984484       
456040393        456098441        456156553        456212695        456273440   
    456329671        456386713        456445469        456507367       
456573542        456640788        456715499        456800820      443724729     
  443961123        444462790        444646921        444817332        455927590
       455984492        456040419        456098458        456156587       
456212703        456273457        456329689        456386721        456445485   
    456507375        456573559        456640820        456715515       
456800853      443724745        443961149        444462865        444647085     
  444817365        455927608        455984518        456040435        456098466
       456156595        456212737        456273465        456329697       
456386739        456445493        456507383        456573591        456640846   
    456715523        456800861      443724968        443961164        444462980
       444647127        444817464        455927616        455984526       
456040468        456098474        456156603        456212752        456273473   
    456329705        456386747        456445501        456507391       
456573617        456640879        456715549        456800879      443725353     
  443961214        444463020        444647150        444817639        455927624
       455984534        456040484        456098482        456156611       
456212760        456273515        456329713        456386754        456445519   
    456507409        456573625        456640911        456715556       
456800895      443725478        443961263        444463053        444647200     
  444817654        455927632        455984542        456040492        456098490
       456156629        456212778        456273523        456329721       
456386788        456445543        456507466        456573633        456640929   
    456715606        456800929      443725494        443961537        444463087
       444647309        444817670        455927657        455984567       
456040518        456098508        456156645        456212786        456273531   
    456329739        456386796        456445550        456507482       
456573641        456640952        456715648        456800945      443725510     
  443961693        444463145        444647390        444817811        455927681
       455984575        456040534        456098516        456156660       
456212802        456273549        456329754        456386812        456445576   
    456507508        456573674        456640986        456715655       
456800978      443725569        443961784        444463152        444647408     
  444817852        455927699        455984591        456040559        456098524
       456156694        456212810        456273556        456329762       
456386853        456445618        456507524        456573682        456641000   
    456715697        456801018      443725668        443961818        444463186
       444647473        444817860        455927715        455984609       
456040575        456098532        456156710        456212836        456273564   
    456329770        456386861        456445675        456507532       
456573690        456641026        456715739        456801059      443725718     
  443961867        444463236        444647531        444817936        455927723
       455984625        456040583        456098540        456156728       
456212844        456273572        456329788        456386895        456445683   
    456507557        456573708        456641075        456715747       
456801075      443725825        443961875        444463277        444647614     
  444817969        455927731        455984633        456040633        456098565
       456156736        456212869        456273580        456329804       
456386903        456445691        456507581        456573732        456641083   
    456715754        456801083      443725833        443961941        444463335
       444647622        444818066        455927749        455984641       
456040641        456098599        456156744        456212901        456273598   
    456329812        456386937        456445717        456507599       
456573740        456641091        456715796        456801091      443725940     
  443962006        444463343        444647655        444818090        455927772
       455984658        456040658        456098607        456156769       
456212935        456273606        456329820        456386952        456445725   
    456507607        456573757        456641174        456715812       
456801117      443725973        443962055        444463350        444647697     
  444818207        455927780        455984666        456040674        456098656
       456156777        456212950        456273648        456329838       
456386978        456445758        456507656        456573773        456641224   
    456715820        456801125      443726401        443962071        444463368
       444647846        444818249        455927798        455984708       
456040682        456098672        456156785        456212976        456273655   
    456329846        456386986        456445766        456507680       
456573799        456641315        456715887        456801133      443726476     
  443962089        444463376        444647937        444818280        455927822
       455984716        456040690        456098680        456156793       
456212992        456273663        456329853        456387018        456445774   
    456507714        456573807        456641331        456715895       
456801166      443726526        443962139        444463392        444647978     
  444818314        455927855        455984732        456040708        456098714
       456156827        456213008        456273689        456329879       
456387026        456445790        456507722        456573823        456641356   
    456715911        456801174      443726575        443962154        444463459
       444648281        444818504        455927863        455984740       
456040724        456098722        456156843        456213016        456273705   
    456329903        456387034        456445808        456507730       
456573831        456641372        456715960        456801190      443726591     
  443962253        444463467        444648315        444818553        455927871
       455984757        456040757        456098755        456156850       
456213040        456273713        456329911        456387042        456445816   
    456507748        456573849        456641380        456715978       
456801208      443726625        443962360        444463475        444648349     
  444818629        455927889        455984765        456040781        456098771
       456156892        456213057        456273754        456329937       
456387059        456445832        456507805        456573864        456641398   
    456715986        456801257      443726724        443962444        444463525
       444648380        444818637        455927905        455984773       
456040823        456098789        456156900        456213099        456273762   
    456329945        456387067        456445840        456507813       
456573880        456641406        456715994        456801265      443726914     
  443962527        444463582        444648414        444818728        455927913
       455984781        456040831        456098797        456156934       
456213115        456273804        456329960        456387075        456445865   
    456507839        456573906        456641414        456716042       
456801299      443726955        443962543        444463707        444648422     
  444818827        455927921        455984799        456040856        456098805
       456156967        456213131        456273812        456329986       
456387091        456445873        456507896        456573930        456641422   
    456716067        456801315      443727037        443962584        444463830
       444648455        444818835        455927947        455984807       
456040864        456098813        456156983        456213156        456273846   
    456329994        456387125        456445881        456507904       
456573948        456641430        456716125        456801323      443727045     
  443962600        444463871        444648562        444818843        455927962
       455984823        456040898        456098821        456157007       
456213164        456273853        456330000        456387133        456445899   
    456507912        456573955        456641448        456716141       
456801331      443727052        443962634        444463905        444648596     
  444818876        455927970        455984849        456040906        456098839
       456157031        456213172        456273937        456330034       
456387141        456445907        456507920        456573963        456641463   
    456716166        456801364      443727086        443962725        444463947
       444648612        444818892        455928002        455984856       
456040922        456098847        456157056        456213180        456273986   
    456330042        456387158        456445931        456507938       
456573989        456641489        456716190        456801380      443727334     
  443962741        444464002        444648695        444818959        455928044
       455984864        456040955        456098854        456157106       
456213222        456273994        456330075        456387166        456445956   
    456507946        456574011        456641497        456716224       
456801406      443727375        443962816        444464010        444648711     
  444818983        455928051        455984872        456040971        456098862
       456157130        456213230        456274000        456330083       
456387182        456445964        456507987        456574029        456641505   
    456716240        456801422      443727383        443962832        444464069
       444648778        444819031        455928069        455984880       
456040989        456098870        456157148        456213248        456274018   
    456330091        456387216        456445972        456507995       
456574037        456641521        456716299        456801430      443727458     
  443962907        444464143        444648869        444819106        455928085
       455984898        456041011        456098904        456157155       
456213255        456274034        456330109        456387224        456445980   
    456508001        456574060        456641539        456716315       
456801455      443727565        443962949        444464184        444648901     
  444819122        455928093        455984914        456041029        456098920
       456157171        456213297        456274091        456330125       
456387240        456446004        456508019        456574078        456641547   
    456716364        456801463      443727649        443962956        444464242
       444648950        444819189        455928135        455984922       
456041052        456098938        456157221        456213305        456274109   
    456330133        456387265        456446012        456508035       
456574086        456641554        456716372        456801471      443727680     
  443962964        444464291        444649032        444819221        455928150
       455984930        456041060        456098946        456157247       
456213313        456274117        456330141        456387281        456446020   
    456508043        456574094        456641562        456716406       
456801513      443727698        443962972        444464317        444649065     
  444819304        455928168        455984948        456041128        456098953
       456157270        456213321        456274158        456330158       
456387299        456446038        456508050        456574128        456641570   
    456716414        456801521      443727797        443963020        444464390
       444649081        444819403        455928176        455984963       
456041136        456098987        456157304        456213347        456274174   
    456330174        456387307        456446053        456508068       
456574144        456641596        456716422        456801539      443727839     
  443963152        444464408        444649099        444819478        455928184
       455984989        456041151        456099001        456157312       
456213370        456274208        456330190        456387315        456446103   
    456508076        456574177        456641604        456716430       
456801554      443727920        443963392        444464440        444649156     
  444819486        455928200        455985010        456041169        456099019
       456157320        456213388        456274216        456330208       
456387331        456446137        456508100        456574185        456641612   
    456716448        456801562      443727938        443963426        444464473
       444649248        444819544        455928218        455985028       
456041177        456099027        456157338        456213396        456274224   
    456330216        456387364        456446145        456508126       
456574201        456641646        456716455        456801570      443728019     
  443963525        444464549        444649255        444819569        455928226
       455985051        456041185        456099043        456157346       
456213412        456274232        456330224        456387372        456446152   
    456508142        456574219        456641679        456716471       
456801588      443728027        443963533        444464598        444649263     
  444819585        455928234        455985077        456041193        456099050
       456157353        456213438        456274240        456330265       
456387422        456446160        456508159        456574235        456641703   
    456716547        456801596      443728043        443963566        444464697
       444649321        444819601        455928242        455985101       
456041219        456099068        456157379        456213446        456274265   
    456330281        456387430        456446186        456508175       
456574250        456641737        456716554        456801620      443728118     
  443963657        444464747        444649339        444819627        455928259
       455985119        456041235        456099076        456157387       
456213479        456274299        456330315        456387463        456446210   
    456508183        456574268        456641752        456716596       
456801646      443728183        443963913        444464796        444649354     
  444819668        455928267        455985127        456041243        456099084
       456157395        456213529        456274323        456330323       
456387471        456446228        456508191        456574276        456641760   
    456716604        456801679      443728290        443963939        444464812
       444649388        444819684        455928283        455985150       
456041268        456099092        456157403        456213537        456274349   
    456330331        456387489        456446236        456508209       
456574284        456641786        456716646        456801695      443728407     
  443964077        444464820        444649420        444819726        455928291
       455985168        456041300        456099100        456157411       
456213552        456274356        456330356        456387505        456446251   
    456508217        456574300        456641802        456716653       
456801703      443728472        443964119        444464945        444649487     
  444819734        455928317        455985176        456041318        456099118
       456157429        456213560        456274372        456330380       
456387521        456446269        456508225        456574318        456641844   
    456716661        456801729      443728571        443964127        444464978
       444649495        444819817        455928325        455985184       
456041334        456099126        456157437        456213578        456274380   
    456330406        456387539        456446277        456508233       
456574342        456641851        456716687        456801737      443728639     
  443964143        444465090        444649529        444819965        455928341
       455985200        456041342        456099159        456157452       
456213586        456274414        456330422        456387547        456446301   
    456508241        456574359        456641877        456716695       
456801778      443728712        443964150        444465108        444649537     
  444820005        455928358        455985218        456041359        456099167
       456157460        456213594        456274463        456330430       
456387554        456446319        456508258        456574367        456641893   
    456716729        456801786      443728779        443964259        444465132
       444649552        444820070        455928366        455985226       
456041367        456099175        456157478        456213610        456274489   
    456330448        456387570        456446327        456508266       
456574375        456641901        456716752        456801828      443728878     
  443964267        444465165        444649669        444820112        455928374
       455985242        456041375        456099183        456157494       
456213628        456274497        456330455        456387604        456446335   
    456508274        456574383        456641935        456716778       
456801869      443728910        443964309        444465264        444649792     
  444820203        455928408        455985259        456041409        456099191
       456157510        456213636        456274505        456330497       
456387612        456446350        456508290        456574391        456641950   
    456716786        456801877      443728928        443964390        444465504
       444649842        444820211        455928416        455985283       
456041433        456099217        456157536        456213669        456274513   
    456330505        456387661        456446368        456508324       
456574409        456641968        456716836        456801919      443729033     
  443964408        444465520        444649875        444820245        455928473
       455985291        456041441        456099225        456157544       
456213677        456274539        456330513        456387679        456446384   
    456508332        456574417        456641976        456716844       
456801935      443729041        443964416        444465546        444649909     
  444820377        455928499        455985309        456041458        456099233
       456157593        456213693        456274554        456330539       
456387695        456446392        456508340        456574458        456641992   
    456716901        456801950      443729090        443964523        444465603
       444649917        444820559        455928515        455985325       
456041466        456099241        456157601        456213701        456274562   
    456330547        456387703        456446400        456508357       
456574474        456642024        456716927        456801968      443729116     
  443964580        444465751        444649982        444820591        455928523
       455985358        456041508        456099282        456157627       
456213743        456274588        456330562        456387711        456446442   
    456508365        456574490        456642099        456716950       
456801984      443729207        443964598        444465785        444650014     
  444820617        455928549        455985366        456041573        456099290
       456157635        456213776        456274596        456330588       
456387729        456446459        456508381        456574508        456642115   
    456716992        456801992      443729231        443964655        444465801
       444650105        444820674        455928580        455985374       
456041607        456099308        456157643        456213784        456274620   
    456330604        456387745        456446483        456508407       
456574516        456642123        456717024        456802016      443729280     
  443964671        444465819        444650188        444820716        455928606
       455985382        456041615        456099332        456157692       
456213800        456274638        456330612        456387752        456446491   
    456508423        456574532        456642131        456717057       
456802024      443729355        443964739        444465876        444650238     
  444820740        455928614        455985416        456041623        456099357
       456157700        456213834        456274646        456330638       
456387760        456446509        456508431        456574540        456642149   
    456717065        456802057      443729413        443964747        444466023
       444650253        444820831        455928630        455985424       
456041649        456099373        456157759        456213842        456274653   
    456330646        456387778        456446541        456508449       
456574581        456642156        456717073        456802065      443729421     
  443964762        444466098        444650303        444820864        455928655
       455985432        456041672        456099381        456157767       
456213859        456274695        456330653        456387786        456446558   
    456508456        456574615        456642172        456717081       
456802073      443729462        443964861        444466122        444650311     
  444820872        455928671        455985457        456041706        456099399
       456157783        456213875        456274711        456330679       
456387802        456446574        456508472        456574631        456642214   
    456717099        456802081   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443729496        443964994        444466130        444650337       
444820906        455928697        455985465        456041714        456099407   
    456157809        456213883        456274729        456330687       
456387810        456446590        456508480        456574656        456642222   
    456717107        456802099      443729645        443965025        444466163
       444650345        444820922        455928705        455985499       
456041722        456099415        456157825        456213891        456274737   
    456330729        456387828        456446608        456508506       
456574680        456642248        456717198        456802107      443729652     
  443965066        444466171        444650360        444820963        455928713
       455985507        456041730        456099423        456157866       
456213917        456274745        456330745        456387836        456446640   
    456508530        456574714        456642255        456717206       
456802123      443729660        443965090        444466221        444650436     
  444821060        455928721        455985515        456041797        456099431
       456157874        456213966        456274778        456330752       
456387844        456446665        456508563        456574730        456642263   
    456717214        456802131      443729694        443965207        444466254
       444650444        444821086        455928739        455985523       
456041847        456099456        456157924        456213982        456274810   
    456330760        456387851        456446681        456508589       
456574748        456642271        456717248        456802156      443729728     
  443965298        444466262        444650485        444821128        455928747
       455985531        456041870        456099464        456157932       
456213990        456274828        456330786        456387869        456446699   
    456508597        456574771        456642313        456717255       
456802164      443729769        443965322        444466288        444650576     
  444821151        455928754        455985549        456041888        456099472
       456157940        456214030        456274851        456330794       
456387885        456446707        456508605        456574813        456642339   
    456717263        456802172      443729793        443965546        444466403
       444650584        444821250        455928762        455985556       
456041904        456099480        456157957        456214048        456274877   
    456330802        456387893        456446715        456508670       
456574821        456642347        456717271        456802198      443729827     
  443965611        444466478        444650592        444821268        455928796
       455985572        456041920        456099506        456157965       
456214055        456274885        456330810        456387919        456446731   
    456508696        456574839        456642370        456717289       
456802214      443729868        443965652        444466494        444650600     
  444821300        455928812        455985580        456041946        456099514
       456157981        456214063        456274893        456330851       
456387927        456446749        456508746        456574847        456642396   
    456717305        456802230      443729884        443965702        444466528
       444650634        444821318        455928846        455985598       
456041953        456099522        456157999        456214089        456274901   
    456330869        456387935        456446756        456508787       
456574854        456642420        456717313        456802248      443729892     
  443965777        444466585        444650873        444821334        455928861
       455985614        456041961        456099530        456158021       
456214121        456274919        456330877        456387943        456446772   
    456508803        456574888        456642446        456717347       
456802263      443729934        443965876        444466619        444650923     
  444821557        455928895        455985622        456041979        456099548
       456158039        456214139        456274927        456330885       
456387968        456446780        456508811        456574896        456642461   
    456717362        456802271      443729942        443965991        444466676
       444651012        444821615        455928911        455985630       
456041987        456099555        456158070        456214147        456274968   
    456330893        456387976        456446806        456508845       
456574979        456642479        456717370        456802305      443729983     
  443966015        444466742        444651020        444821623        455928937
       455985648        456042068        456099571        456158088       
456214154        456274976        456330901        456387984        456446814   
    456508852        456574987        456642495        456717388       
456802313      443730015        443966155        444466783        444651038     
  444821631        455928952        455985655        456042076        456099597
       456158096        456214162        456274984        456330919       
456387992        456446889        456508886        456574995        456642545   
    456717412        456802321      443730023        443966197        444466791
       444651053        444821656        455928960        455985663       
456042084        456099621        456158120        456214188        456274992   
    456330927        456388008        456446897        456508902       
456575018        456642552        456717438        456802354      443730148     
  443966205        444466809        444651095        444821664        455928978
       455985671        456042092        456099639        456158138       
456214238        456275015        456330968        456388024        456446913   
    456508910        456575034        456642560        456717479       
456802388      443730205        443966262        444466825        444651186     
  444821672        455928986        455985689        456042134        456099647
       456158146        456214253        456275023        456330976       
456388040        456446954        456508928        456575075        456642586   
    456717495        456802396      443730221        443966437        444466841
       444651194        444821748        455928994        455985713       
456042159        456099654        456158179        456214295        456275031   
    456330984        456388065        456446970        456508944       
456575109        456642594        456717503        456802420      443730304     
  443966494        444466981        444651210        444821789        455929000
       455985739        456042175        456099670        456158187       
456214337        456275064        456330992        456388073        456447002   
    456508951        456575125        456642669        456717552       
456802438      443730403        443966551        444466999        444651251     
  444821813        455929018        455985747        456042191        456099688
       456158203        456214345        456275114        456331081       
456388081        456447010        456508977        456575158        456642735   
    456717578        456802446      443730411        443966577        444467088
       444651301        444821821        455929026        455985762       
456042225        456099696        456158211        456214378        456275130   
    456331099        456388107        456447028        456508985       
456575174        456642784        456717586        456802487      443730478     
  443966726        444467096        444651384        444821854        455929059
       455985770        456042241        456099704        456158237       
456214402        456275148        456331107        456388123        456447036   
    456508993        456575224        456642792        456717594       
456802495      443730528        443966742        444467211        444651426     
  444821946        455929067        455985788        456042282        456099738
       456158245        456214451        456275163        456331115       
456388149        456447051        456509058        456575232        456642800   
    456717628        456802545      443730734        443966767        444467302
       444651517        444821979        455929075        455985796       
456042290        456099746        456158252        456214485        456275221   
    456331123        456388156        456447069        456509074       
456575240        456642826        456717677        456802594      443730809     
  443966809        444467310        444651541        444821995        455929083
       455985804        456042308        456099795        456158260       
456214519        456275239        456331131        456388164        456447077   
    456509090        456575273        456642859        456717685       
456802651      443730866        443966833        444467393        444651582     
  444822027        455929109        455985838        456042316        456099803
       456158278        456214535        456275270        456331149       
456388206        456447085        456509108        456575331        456642891   
    456717693        456802677      443730890        443966841        444467559
       444651707        444822068        455929141        455985846       
456042324        456099829        456158310        456214543        456275288   
    456331156        456388214        456447119        456509124       
456575364        456642917        456717727        456802685      443730916     
  443966882        444467666        444651715        444822092        455929158
       455985853        456042340        456099837        456158328       
456214550        456275296        456331164        456388230        456447127   
    456509157        456575380        456642941        456717735       
456802693      443730932        443967039        444467690        444651764     
  444822100        455929166        455985879        456042373        456099852
       456158336        456214576        456275304        456331172       
456388255        456447143        456509173        456575398        456642958   
    456717750        456802768      443730981        443967062        444467724
       444651921        444822183        455929174        455985887       
456042381        456099910        456158351        456214584        456275320   
    456331180        456388313        456447176        456509181       
456575414        456642966        456717784        456802776      443731039     
  443967120        444467732        444651996        444822191        455929182
       455985895        456042431        456099928        456158385       
456214626        456275338        456331198        456388321        456447192   
    456509199        456575422        456643006        456717859       
456802784      443731054        443967146        444467773        444652002     
  444822316        455929190        455985929        456042464        456099936
       456158393        456214634        456275346        456331206       
456388362        456447200        456509215        456575430        456643022   
    456717867        456802818      443731252        443967161        444467849
       444652069        444822340        455929208        455985937       
456042472        456099951        456158401        456214667        456275379   
    456331230        456388370        456447259        456509231       
456575448        456643063        456717891        456802834      443731260     
  443967187        444467963        444652093        444822381        455929224
       455985960        456042514        456099985        456158419       
456214733        456275387        456331248        456388388        456447325   
    456509280        456575471        456643097        456717909       
456802842      443731427        443967211        444467997        444652127     
  444822423        455929232        455985978        456042522        456099993
       456158443        456214741        456275395        456331255       
456388404        456447341        456509298        456575505        456643113   
    456717925        456802859      443731435        443967310        444468243
       444652135        444822571        455929240        455985986       
456042530        456100015        456158450        456214824        456275403   
    456331263        456388420        456447416        456509322       
456575513        456643121        456717974        456802883      443731559     
  443967328        444468383        444652150        444822589        455929281
       455985994        456042571        456100023        456158484       
456214832        456275411        456331297        456388446        456447432   
    456509348        456575521        456643139        456718006       
456802891      443731609        443967377        444468433        444652168     
  444822613        455929299        455986000        456042597        456100049
       456158492        456214865        456275429        456331305       
456388461        456447440        456509355        456575539        456643162   
    456718014        456802917      443731633        443967492        444468466
       444652218        444822621        455929331        455986018       
456042613        456100064        456158526        456214899        456275437   
    456331313        456388495        456447457        456509363       
456575547        456643170        456718089        456802925      443731641     
  443967500        444468474        444652341        444822647        455929349
       455986026        456042654        456100080        456158542       
456214907        456275445        456331339        456388503        456447473   
    456509371        456575554        456643196        456718139       
456802933      443731740        443967575        444468540        444652408     
  444822654        455929364        455986034        456042688        456100098
       456158559        456214931        456275452        456331347       
456388552        456447507        456509405        456575562        456643238   
    456718154        456802941      443731914        443967757        444468623
       444652424        444822670        455929380        455986042       
456042738        456100114        456158575        456214956        456275460   
    456331362        456388586        456447515        456509439       
456575570        456643253        456718162        456802958      443731930     
  443967799        444468631        444652473        444822688        455929414
       455986059        456042761        456100122        456158609       
456214980        456275478        456331388        456388594        456447549   
    456509447        456575588        456643337        456718170       
456802982      443732318        443967930        444468821        444652499     
  444822787        455929430        455986067        456042779        456100130
       456158617        456215003        456275486        456331396       
456388610        456447564        456509462        456575596        456643360   
    456718196        456803006      443732334        443968003        444468847
       444652549        444822829        455929448        455986075       
456042852        456100155        456158625        456215011        456275502   
    456331404        456388628        456447572        456509470       
456575604        456643378        456718204        456803014      443732441     
  443968045        444468862        444652606        444822886        455929463
       455986091        456042886        456100163        456158641       
456215037        456275510        456331420        456388651        456447606   
    456509488        456575638        456643402        456718261       
456803022      443732482        443968110        444468896        444652671     
  444822944        455929513        455986109        456042894        456100171
       456158658        456215052        456275528        456331438       
456388669        456447630        456509520        456575661        456643410   
    456718287        456803030      443732557        443968136        444468961
       444652713        444822969        455929521        455986117       
456042902        456100197        456158666        456215086        456275536   
    456331453        456388677        456447648        456509538       
456575679        456643469        456718311        456803055      443732623     
  443968151        444468995        444652846        444823009        455929539
       455986125        456042928        456100205        456158674       
456215094        456275544        456331461        456388685        456447655   
    456509546        456575711        456643477        456718329       
456803089      443732714        443968227        444469068        444652895     
  444823165        455929554        455986141        456042944        456100213
       456158682        456215102        456275569        456331487       
456388727        456447663        456509553        456575760        456643485   
    456718337        456803113      443732763        443968243        444469076
       444652945        444823272        455929570        455986158       
456042951        456100221        456158690        456215136        456275577   
    456331495        456388735        456447705        456509579       
456575778        456643535        456718402        456803121      443732813     
  443968383        444469084        444652978        444823306        455929588
       455986166        456042977        456100239        456158708       
456215151        456275585        456331503        456388743        456447713   
    456509587        456575786        456643568        456718428       
456803147      443732938        443968391        444469092        444652994     
  444823322        455929596        455986182        456042985        456100247
       456158716        456215169        456275601        456331545       
456388750        456447739        456509595        456575802        456643592   
    456718436        456803162      443732961        443968409        444469183
       444653083        444823348        455929604        455986190       
456043009        456100262        456158724        456215185        456275635   
    456331552        456388768        456447747        456509611       
456575828        456643600        456718444        456803170      443732995     
  443968441        444469225        444653109        444823389        455929612
       455986208        456043017        456100270        456158732       
456215219        456275643        456331560        456388776        456447754   
    456509645        456575851        456643659        456718451       
456803188      443733035        443968540        444469316        444653141     
  444823587        455929620        455986216        456043041        456100288
       456158740        456215227        456275676        456331586       
456388784        456447770        456509660        456575885        456643683   
    456718469        456803220      443733076        443968581        444469373
       444653208        444823736        455929638        455986224       
456043066        456100296        456158757        456215235        456275684   
    456331594        456388800        456447788        456509678       
456575935        456643709        456718477        456803238      443733084     
  443968615        444469381        444653216        444823785        455929653
       455986257        456043132        456100304        456158765       
456215276        456275700        456331602        456388826        456447804   
    456509686        456575943        456643725        456718501       
456803246      443733191        443968623        444469415        444653232     
  444823801        455929661        455986265        456043165        456100312
       456158773        456215292        456275718        456331628       
456388842        456447820        456509702        456575984        456643741   
    456718519        456803261      443733274        443968631        444469449
       444653257        444823819        455929687        455986273       
456043173        456100320        456158807        456215318        456275742   
    456331636        456388875        456447861        456509728       
456576008        456643758        456718600        456803287      443733290     
  443968698        444469563        444653273        444823850        455929695
       455986281        456043199        456100353        456158815       
456215334        456275759        456331644        456388883        456447879   
    456509736        456576024        456643766        456718642       
456803295      443733332        443968763        444469670        444653372     
  444823983        455929711        455986307        456043215        456100387
       456158831        456215375        456275767        456331651       
456388925        456447887        456509769        456576032        456643774   
    456718667        456803329      443733456        443968771        444469928
       444653422        444824023        455929752        455986315       
456043256        456100403        456158849        456215383        456275783   
    456331669        456388958        456447903        456509785       
456576065        456643782        456718709        456803345      443733464     
  443968797        444469944        444653547        444824114        455929786
       455986364        456043264        456100429        456158880       
456215417        456275791        456331677        456388982        456447911   
    456509819        456576073        456643808        456718717       
456803360      443733498        443968896        444469977        444653638     
  444824122        455929802        455986372        456043272        456100445
       456158898        456215441        456275817        456331701       
456388990        456447929        456509843        456576115        456643824   
    456718725        456803378      443733605        443968912        444470066
       444653695        444824155        455929828        455986380       
456043280        456100452        456158906        456215458        456275825   
    456331727        456389006        456447952        456509850       
456576123        456643840        456718741        456803436      443733696     
  443968920        444470124        444653703        444824171        455929836
       455986398        456043306        456100510        456158930       
456215474        456275833        456331735        456389022        456447960   
    456509876        456576131        456643865        456718758       
456803451      443733720        443968938        444470199        444653802     
  444824247        455929869        455986406        456043322        456100528
       456158948        456215482        456275841        456331750       
456389030        456448018        456509884        456576156        456643907   
    456718774        456803477      443733779        443968946        444470223
       444653836        444824254        455929885        455986414       
456043330        456100551        456158955        456215490        456275858   
    456331768        456389055        456448034        456509900       
456576164        456643915        456718782        456803501      443733928     
  443968953        444470249        444653844        444824379        455929927
       455986422        456043348        456100569        456158963       
456215516        456275866        456331776        456389063        456448042   
    456509934        456576198        456643923        456718816       
456803519      443733969        443968979        444470355        444653950     
  444824536        455929935        455986448        456043355        456100593
       456158971        456215524        456275882        456331784       
456389071        456448075        456509959        456576214        456643931   
    456718832        456803527   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443734033        443969043        444470462        444653968       
444824585        455929943        455986463        456043363        456100619   
    456159011        456215557        456275890        456331800       
456389097        456448091        456509983        456576230        456643956   
    456718857        456803543      443734207        443969126        444470496
       444653984        444824643        455929968        455986471       
456043371        456100627        456159037        456215565        456275916   
    456331834        456389204        456448125        456510007       
456576248        456643964        456718865        456803550      443734215     
  443969167        444470512        444653992        444824650        455929984
       455986489        456043447        456100668        456159045       
456215573        456275924        456331842        456389238        456448158   
    456510015        456576255        456643972        456718899       
456803568      443734249        443969217        444470587        444654180     
  444824726        455929992        455986497        456043462        456100676
       456159052        456215599        456275932        456331859       
456389246        456448182        456510023        456576263        456643980   
    456718907        456803576      443734264        443969233        444470702
       444654297        444824734        455930016        455986513       
456043470        456100684        456159060        456215607        456275940   
    456331867        456389287        456448190        456510049       
456576297        456644004        456718915        456803584      443734355     
  443969266        444470736        444654420        444824809        455930024
       455986521        456043488        456100700        456159128       
456215649        456275965        456331883        456389295        456448208   
    456510056        456576313        456644061        456718931       
456803592      443734439        443969308        444470751        444654479     
  444824858        455930032        455986562        456043496        456100718
       456159169        456215656        456275981        456331891       
456389311        456448216        456510080        456576321        456644079   
    456718956        456803600      443734611        443969373        444470876
       444654503        444824882        455930040        455986588       
456043520        456100726        456159177        456215672        456275999   
    456331909        456389329        456448224        456510098       
456576347        456644095        456718964        456803634      443734637     
  443969423        444470918        444654529        444824890        455930065
       455986604        456043546        456100742        456159185       
456215680        456276005        456331925        456389352        456448232   
    456510130        456576362        456644111        456718972       
456803659      443734652        443969464        444470926        444654552     
  444824924        455930081        455986612        456043553        456100759
       456159193        456215698        456276013        456331990       
456389386        456448240        456510148        456576420        456644129   
    456718980        456803675      443734686        443969506        444470942
       444654594        444825038        455930107        455986620       
456043561        456100775        456159201        456215706        456276021   
    456332006        456389402        456448257        456510189       
456576438        456644244        456718998        456803683      443734777     
  443969548        444470959        444654602        444825046        455930131
       455986638        456043579        456100791        456159219       
456215730        456276039        456332014        456389428        456448265   
    456510197        456576446        456644319        456719004       
456803691      443734876        443969613        444471130        444654628     
  444825053        455930149        455986646        456043587        456100858
       456159227        456215771        456276047        456332022       
456389436        456448273        456510213        456576479        456644327   
    456719038        456803709      443734926        443969621        444471213
       444654651        444825061        455930156        455986653       
456043603        456100882        456159235        456215813        456276070   
    456332030        456389444        456448323        456510239       
456576487        456644335        456719046        456803717      443734959     
  443969753        444471221        444654792        444825137        455930164
       455986661        456043611        456100890        456159243       
456215854        456276138        456332048        456389451        456448331   
    456510262        456576495        456644343        456719053       
456803733      443735006        443969787        444471288        444654818     
  444825202        455930172        455986679        456043637        456100908
       456159268        456215870        456276146        456332055       
456389469        456448349        456510270        456576511        456644376   
    456719061        456803741      443735279        443969845        444471312
       444654966        444825210        455930206        455986687       
456043645        456100924        456159284        456215904        456276161   
    456332063        456389477        456448356        456510296       
456576529        456644392        456719087        456803766      443735675     
  443969944        444471379        444655112        444825251        455930222
       455986695        456043652        456100932        456159300       
456215961        456276179        456332097        456389485        456448364   
    456510304        456576537        456644442        456719095       
456803782      443735956        443969951        444471387        444655146     
  444825269        455930255        455986703        456043660        456100957
       456159334        456215979        456276203        456332105       
456389493        456448406        456510320        456576636        456644459   
    456719111        456803824      443735980        443969977        444471411
       444655195        444825277        455930263        455986711       
456043678        456100965        456159342        456215995        456276245   
    456332113        456389527        456448422        456510338       
456576651        456644491        456719152        456803832      443736004     
  443970132        444471452        444655211        444825376        455930289
       455986729        456043686        456101005        456159359       
456216001        456276260        456332121        456389535        456448430   
    456510361        456576677        456644509        456719186       
456803840      443736020        443970272        444471502        444655286     
  444825491        455930297        455986737        456043694        456101013
       456159367        456216035        456276278        456332139       
456389550        456448448        456510379        456576685        456644525   
    456719194        456803857      443736053        443970306        444471528
       444655369        444825509        455930313        455986745       
456043702        456101021        456159375        456216068        456276328   
    456332154        456389576        456448489        456510395       
456576701        456644574        456719228        456803865      443736095     
  443970330        444471577        444655468        444825525        455930321
       455986752        456043744        456101039        456159383       
456216076        456276336        456332162        456389584        456448497   
    456510411        456576743        456644616        456719236       
456803873      443736160        443970504        444471593        444655583     
  444825533        455930339        455986786        456043777        456101047
       456159417        456216100        456276344        456332188       
456389626        456448505        456510437        456576768        456644624   
    456719269        456803923      443736186        443970538        444471601
       444655724        444825566        455930347        455986810       
456043793        456101054        456159425        456216175        456276351   
    456332196        456389634        456448513        456510445       
456576776        456644657        456719301        456803931      443736244     
  443970595        444471668        444655765        444825673        455930362
       455986828        456043827        456101062        456159441       
456216209        456276369        456332204        456389642        456448521   
    456510452        456576792        456644673        456719319       
456803949      443736277        443970678        444471684        444655781     
  444825681        455930396        455986844        456043835        456101088
       456159458        456216217        456276377        456332212       
456389675        456448547        456510494        456576818        456644681   
    456719376        456803972      443736350        443970686        444471692
       444655799        444825715        455930412        455986851       
456043868        456101104        456159466        456216233        456276385   
    456332220        456389683        456448554        456510502       
456576826        456644707        456719392        456803998      443736459     
  443970694        444471809        444655807        444825723        455930420
       455986869        456043876        456101112        456159474       
456216241        456276393        456332238        456389691        456448588   
    456510510        456576834        456644723        456719418       
456804004      443736558        443970751        444471825        444655815     
  444825731        455930446        455986885        456043884        456101120
       456159490        456216274        456276401        456332246       
456389709        456448604        456510528        456576859        456644756   
    456719426        456804012      443736715        443970777        444471841
       444655831        444825749        455930453        455986893       
456043900        456101146        456159516        456216290        456276419   
    456332261        456389725        456448620        456510536       
456576891        456644764        456719467        456804020      443736764     
  443970785        444471908        444655864        444825756        455930479
       455986901        456043918        456101161        456159532       
456216308        456276427        456332279        456389766        456448638   
    456510544        456576917        456644772        456719582       
456804046      443736848        443970942        444471924        444655872     
  444825822        455930495        455986919        456043959        456101203
       456159540        456216340        456276435        456332287       
456389774        456448646        456510577        456576925        456644780   
    456719616        456804079      443736947        443971007        444472021
       444655898        444825848        455930503        455986927       
456043967        456101211        456159557        456216365        456276450   
    456332303        456389782        456448661        456510601       
456576941        456644814        456719624        456804095      443737077     
  443971098        444472062        444655997        444825954        455930552
       455986935        456043983        456101237        456159573       
456216423        456276484        456332311        456389790        456448687   
    456510619        456576958        456644822        456719673       
456804111      443737085        443971213        444472070        444656060     
  444825970        455930560        455986950        456044015        456101245
       456159615        456216431        456276492        456332329       
456389816        456448703        456510627        456576974        456644848   
    456719681        456804137      443737093        443971239        444472104
       444656094        444826044        455930578        455986968       
456044023        456101252        456159649        456216456        456276518   
    456332337        456389824        456448729        456510650       
456577006        456644855        456719723        456804145      443737275     
  443971379        444472112        444656102        444826127        455930586
       455986984        456044031        456101310        456159656       
456216464        456276534        456332345        456389832        456448737   
    456510676        456577014        456644863        456719756       
456804194      443737481        443971551        444472211        444656185     
  444826135        455930594        455986992        456044080        456101344
       456159698        456216472        456276542        456332352       
456389857        456448745        456510684        456577055        456644889   
    456719764        456804210      443737531        443971585        444472286
       444656193        444826218        455930636        455987016       
456044114        456101351        456159714        456216480        456276559   
    456332378        456389865        456448752        456510692       
456577063        456644897        456719798        456804228      443737622     
  443971668        444472401        444656201        444826242        455930644
       455987024        456044122        456101385        456159730       
456216498        456276575        456332386        456389881        456448794   
    456510718        456577071        456644947        456719806       
456804244      443737804        443971718        444472450        444656334     
  444826267        455930669        455987032        456044130        456101401
       456159755        456216506        456276583        456332394       
456389923        456448802        456510767        456577089        456644970   
    456719830        456804269      443737820        443971726        444472567
       444656383        444826283        455930677        455987040       
456044148        456101419        456159771        456216514        456276591   
    456332402        456389931        456448828        456510775       
456577105        456644988        456719855        456804277      443737952     
  443971742        444472591        444656433        444826325        455930693
       455987073        456044171        456101427        456159805       
456216522        456276609        456332410        456389956        456448844   
    456510874        456577121        456645035        456719863       
456804293      443737960        443971759        444472617        444656524     
  444826358        455930701        455987081        456044189        456101450
       456159813        456216571        456276641        456332428       
456389998        456448851        456510908        456577147        456645076   
    456719889        456804319      443737994        443971783        444472740
       444656599        444826374        455930719        455987099       
456044205        456101468        456159839        456216613        456276666   
    456332436        456390012        456448877        456510916       
456577154        456645092        456719905        456804343      443738000     
  443971882        444472807        444656607        444826457        455930727
       455987107        456044221        456101476        456159854       
456216621        456276690        456332444        456390046        456448885   
    456510924        456577162        456645100        456719913       
456804350      443738075        443971908        444472815        444656698     
  444826572        455930735        455987123        456044239        456101526
       456159888        456216639        456276708        456332477       
456390061        456448901        456510932        456577188        456645142   
    456719939        456804368      443738109        443972179        444472898
       444656748        444826580        455930768        455987131       
456044262        456101542        456159896        456216647        456276740   
    456332485        456390079        456448919        456510940       
456577196        456645175        456719947        456804384      443738117     
  443972278        444472906        444656789        444826655        455930784
       455987149        456044270        456101567        456159904       
456216662        456276757        456332493        456390087        456448935   
    456510957        456577212        456645183        456719962       
456804400      443738380        443972294        444472989        444656805     
  444826663        455930792        455987164        456044288        456101609
       456159912        456216688        456276773        456332501       
456390095        456448968        456510973        456577220        456645217   
    456720002        456804426      443738398        443972310        444472997
       444656821        444826671        455930800        455987198       
456044304        456101617        456159946        456216704        456276781   
    456332519        456390129        456448976        456510981       
456577246        456645225        456720028        456804434      443738414     
  443972435        444473003        444656862        444826911        455930818
       455987206        456044312        456101641        456159953       
456216738        456276799        456332527        456390137        456448992   
    456511005        456577253        456645233        456720036       
456804442      443738422        443972450        444473110        444656888     
  444826937        455930834        455987214        456044320        456101674
       456159961        456216753        456276807        456332543       
456390152        456449032        456511013        456577279        456645241   
    456720069        456804467      443738463        443972476        444473219
       444656896        444827034        455930859        455987230       
456044338        456101682        456159979        456216779        456276815   
    456332568        456390178        456449040        456511039       
456577287        456645258        456720077        456804475      443738497     
  443972492        444473268        444656904        444827240        455930867
       455987255        456044361        456101690        456159987       
456216845        456276823        456332584        456390194        456449065   
    456511047        456577295        456645266        456720085       
456804483      443738638        443972567        444473276        444656912     
  444827281        455930883        455987263        456044403        456101708
       456160019        456216860        456276831        456332592       
456390236        456449081        456511088        456577311        456645282   
    456720093        456804491      443738661        443972575        444473292
       444656953        444827299        455930909        455987289       
456044411        456101716        456160027        456216878        456276849   
    456332600        456390244        456449099        456511104       
456577337        456645290        456720101        456804509      443738679     
  443972641        444473318        444656979        444827349        455930917
       455987297        456044437        456101740        456160035       
456216886        456276864        456332618        456390251        456449123   
    456511146        456577345        456645308        456720119       
456804525      443738737        443972658        444473342        444657092     
  444827380        455930925        455987305        456044452        456101757
       456160043        456216894        456276872        456332626       
456390301        456449156        456511179        456577352        456645332   
    456720127        456804533      443738752        443972674        444473359
       444657118        444827422        455930933        455987313       
456044460        456101765        456160068        456216910        456276880   
    456332634        456390319        456449206        456511203       
456577386        456645373        456720135        456804558      443738760     
  443972757        444473409        444657126        444827430        455930941
       455987321        456044478        456101773        456160076       
456216928        456276898        456332642        456390343        456449222   
    456511229        456577451        456645407        456720143       
456804566      443738794        443972849        444473425        444657183     
  444827497        455930958        455987339        456044494        456101799
       456160084        456216944        456276948        456332659       
456390350        456449248        456511245        456577469        456645415   
    456720168        456804574      443738836        443972864        444473433
       444657191        444827513        455930974        455987354       
456044502        456101807        456160092        456216969        456276971   
    456332675        456390368        456449255        456511260       
456577485        456645449        456720176        456804582      443738901     
  443972922        444473474        444657225        444827570        455930982
       455987362        456044510        456101831        456160118       
456216977        456276989        456332691        456390376        456449271   
    456511278        456577493        456645480        456720200       
456804657      443738935        443972948        444473540        444657316     
  444827620        455930990        455987370        456044528        456101849
       456160126        456216985        456276997        456332717       
456390384        456449289        456511302        456577501        456645506   
    456720259        456804673      443738943        443972963        444473631
       444657357        444827844        455931022        455987396       
456044536        456101872        456160159        456216993        456277003   
    456332725        456390418        456449305        456511310       
456577519        456645514        456720267        456804715      443738984     
  443972989        444473649        444657365        444827935        455931030
       455987404        456044577        456101898        456160175       
456217009        456277011        456332733        456390434        456449313   
    456511344        456577550        456645522        456720283       
456804723      443739024        443973110        444473680        444657373     
  444827950        455931048        455987412        456044593        456101914
       456160191        456217017        456277037        456332741       
456390475        456449321        456511351        456577568        456645571   
    456720291        456804731      443739081        443973268        444473722
       444657456        444827968        455931055        455987420       
456044601        456101922        456160233        456217025        456277060   
    456332758        456390491        456449347        456511377       
456577584        456645589        456720309        456804749      443739115     
  443973300        444473730        444657480        444827976        455931063
       455987446        456044627        456101971        456160241       
456217041        456277078        456332766        456390517        456449354   
    456511385        456577592        456645597        456720317       
456804764      443739198        443973367        444473797        444657720     
  444828222        455931071        455987453        456044635        456101997
       456160266        456217058        456277086        456332782       
456390525        456449362        456511393        456577618        456645605   
    456720325        456804780   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443739206        443973409        444473896        444657746       
444828230        455931105        455987479        456044684        456102011   
    456160274        456217074        456277136        456332790       
456390541        456449370        456511401        456577626        456645621   
    456720341        456804798      443739289        443973441        444473938
       444657787        444828362        455931113        455987495       
456044759        456102045        456160316        456217082        456277144   
    456332808        456390558        456449404        456511427       
456577642        456645712        456720366        456804822      443739321     
  443973458        444473946        444657795        444828388        455931139
       455987503        456044783        456102052        456160332       
456217090        456277151        456332816        456390566        456449420   
    456511435        456577659        456645738        456720374       
456804830      443739420        443973482        444474035        444657803     
  444828396        455931147        455987529        456044825        456102060
       456160340        456217124        456277169        456332832       
456390574        456449446        456511443        456577667        456645746   
    456720382        456804848      443739453        443973508        444474100
       444658074        444828529        455931154        455987545       
456044841        456102102        456160381        456217132        456277177   
    456332840        456390590        456449453        456511450       
456577675        456645753        456720390        456804855      443739578     
  443973573        444474118        444658082        444828537        455931196
       455987560        456044882        456102128        456160399       
456217157        456277185        456332865        456390608        456449461   
    456511476        456577691        456645761        456720424       
456804863      443739586        443973656        444474134        444658108     
  444828586        455931204        455987578        456044908        456102144
       456160407        456217165        456277201        456332873       
456390616        456449529        456511500        456577709        456645787   
    456720457        456804871      443739727        443973664        444474167
       444658116        444828636        455931212        455987586       
456044916        456102151        456160415        456217181        456277219   
    456332881        456390632        456449537        456511518       
456577717        456645803        456720499        456804905      443739768     
  443973672        444474175        444658181        444828677        455931220
       455987594        456044932        456102177        456160423       
456217223        456277227        456332899        456390640        456449545   
    456511526        456577808        456645811        456720507       
456804913      443739826        443973755        444474217        444658199     
  444828701        455931238        455987602        456044940        456102219
       456160449        456217231        456277243        456332915       
456390665        456449560        456511534        456577816        456645829   
    456720564        456804921      443740006        443973805        444474241
       444658330        444828719        455931246        455987610       
456044973        456102227        456160456        456217256        456277300   
    456332931        456390673        456449586        456511559       
456577824        456645852        456720572        456804970      443740097     
  443973862        444474258        444658348        444828800        455931261
       455987628        456045004        456102243        456160464       
456217264        456277326        456332949        456390681        456449628   
    456511575        456577857        456645894        456720580       
456804996      443740121        443973896        444474365        444658520     
  444828875        455931287        455987669        456045012        456102250
       456160472        456217272        456277342        456332956       
456390707        456449669        456511583        456577865        456645902   
    456720598        456805019      443740261        443973946        444474472
       444658553        444828891        455931295        455987685       
456045020        456102268        456160506        456217280        456277359   
    456332964        456390715        456449677        456511591       
456577873        456645936        456720614        456805027      443740295     
  443974035        444474548        444658587        444828909        455931329
       455987693        456045038        456102276        456160514       
456217306        456277367        456332972        456390731        456449693   
    456511625        456577907        456645944        456720622       
456805043      443740477        443974068        444474605        444658637     
  444828933        455931337        455987719        456045046        456102284
       456160530        456217322        456277375        456332980       
456390749        456449701        456511641        456577923        456645951   
    456720648        456805050      443740600        443974076        444474662
       444658652        444829048        455931352        455987727       
456045061        456102318        456160548        456217330        456277383   
    456333004        456390764        456449719        456511674       
456577949        456645969        456720671        456805092      443740618     
  443974142        444474688        444658678        444829063        455931360
       455987735        456045095        456102342        456160571       
456217355        456277409        456333012        456390806        456449735   
    456511682        456577964        456645977        456720689       
456805100      443740733        443974209        444474704        444658702     
  444829089        455931378        455987776        456045103        456102359
       456160597        456217389        456277417        456333038       
456390814        456449743        456511690        456577972        456645985   
    456720713        456805142      443740998        443974233        444474746
       444658728        444829220        455931386        455987784       
456045145        456102391        456160605        456217397        456277425   
    456333046        456390822        456449768        456511716       
456577980        456646017        456720721        456805159      443741095     
  443974241        444474779        444658751        444829428        455931394
       455987800        456045186        456102417        456160613       
456217413        456277433        456333053        456390830        456449784   
    456511724        456577998        456646025        456720739       
456805167      443741145        443974290        444474803        444658835     
  444829501        455931428        455987818        456045194        456102425
       456160621        456217439        456277466        456333095       
456390848        456449792        456511732        456578004        456646033   
    456720754        456805217      443741178        443974357        444474829
       444658843        444829519        455931436        455987859       
456045210        456102433        456160639        456217454        456277482   
    456333103        456390863        456449818        456511740       
456578012        456646074        456720788        456805225      443741202     
  443974431        444474860        444658850        444829568        455931444
       455987867        456045236        456102458        456160647       
456217462        456277490        456333111        456390871        456449826   
    456511765        456578046        456646132        456720804       
456805233      443741210        443974464        444474878        444658900     
  444829592        455931451        455987883        456045244        456102466
       456160662        456217504        456277508        456333129       
456390889        456449834        456511773        456578053        456646140   
    456720820        456805258      443741244        443974472        444474928
       444658934        444829816        455931477        455987891       
456045251        456102474        456160670        456217520        456277540   
    456333137        456390913        456449842        456511781       
456578061        456646165        456720861        456805274      443741285     
  443974530        444474951        444658975        444829972        455931485
       455987909        456045277        456102508        456160696       
456217538        456277581        456333145        456390947        456449875   
    456511823        456578095        456646173        456720895       
456805316      443741327        443974662        444475024        444659007     
  444830087        455931493        455987917        456045285        456102524
       456160704        456217546        456277599        456333152       
456390954        456449883        456511856        456578103        456646181   
    456720903        456805324      443741400        443974688        444475156
       444659023        444830095        455931519        455987933       
456045335        456102540        456160720        456217579        456277607   
    456333160        456390962        456449891        456511872       
456578129        456646215        456720911        456805340      443741434     
  443974704        444475255        444659049        444830202        455931527
       455987958        456045343        456102557        456160738       
456217637        456277615        456333178        456390988        456449909   
    456511906        456578137        456646223        456720929       
456805357      443741491        443974712        444475297        444659056     
  444830293        455931543        455987966        456045350        456102565
       456160746        456217660        456277649        456333186       
456390996        456449917        456511914        456578145        456646231   
    456720937        456805381      443741517        443974878        444475321
       444659122        444830301        455931550        455988006       
456045368        456102573        456160787        456217678        456277656   
    456333194        456391002        456449933        456511948       
456578160        456646249        456720952        456805423      443741525     
  443974910        444475362        444659213        444830327        455931568
       455988022        456045384        456102581        456160811       
456217686        456277664        456333202        456391010        456449958   
    456511955        456578186        456646256        456720978       
456805431      443741749        443974928        444475388        444659239     
  444830426        455931576        455988071        456045392        456102615
       456160837        456217710        456277672        456333210       
456391036        456449966        456511971        456578194        456646264   
    456721018        456805464      443741814        443974936        444475453
       444659247        444830442        455931592        455988089       
456045400        456102656        456160845        456217793        456277706   
    456333228        456391044        456449974        456511989       
456578202        456646298        456721026        456805498      443741830     
  443974977        444475594        444659270        444830681        455931600
       455988113        456045418        456102664        456160852       
456217819        456277714        456333244        456391051        456449982   
    456511997        456578228        456646322        456721059       
456805506      443741947        443975073        444475610        444659304     
  444830772        455931626        455988139        456045426        456102680
       456160878        456217843        456277722        456333269       
456391077        456449990        456512029        456578251        456646330   
    456721067        456805522      443741954        443975164        444475776
       444659320        444830806        455931634        455988154       
456045434        456102698        456160910        456217868        456277755   
    456333277        456391101        456450006        456512037       
456578269        456646348        456721075        456805555      443742085     
  443975503        444475826        444659361        444830822        455931642
       455988162        456045467        456102722        456160928       
456217876        456277763        456333285        456391119        456450014   
    456512060        456578277        456646371        456721133       
456805563      443742101        443975628        444475867        444659411     
  444830962        455931659        455988188        456045475        456102730
       456160944        456217884        456277771        456333301       
456391127        456450030        456512078        456578293        456646389   
    456721158        456805571      443742317        443975727        444475875
       444659478        444831036        455931667        455988196       
456045483        456102748        456160951        456217892        456277813   
    456333319        456391135        456450048        456512086       
456578301        456646397        456721166        456805589      443742358     
  443975826        444475883        444659544        444831101        455931675
       455988212        456045509        456102755        456160985       
456217900        456277821        456333335        456391150        456450055   
    456512110        456578319        456646413        456721232       
456805605      443742465        443975867        444475909        444659577     
  444831218        455931683        455988220        456045517        456102797
       456160993        456217918        456277839        456333350       
456391176        456450071        456512144        456578335        456646421   
    456721257        456805621      443742531        443975933        444475925
       444659585        444831242        455931691        455988238       
456045525        456102813        456161033        456217934        456277847   
    456333368        456391192        456450089        456512177       
456578343        456646462        456721307        456805639      443742606     
  443975966        444475933        444659601        444831275        455931709
       455988246        456045616        456102847        456161041       
456217942        456277862        456333376        456391200        456450105   
    456512193        456578368        456646504        456721331       
456805654      443742697        443975974        444475982        444659619     
  444831291        455931717        455988253        456045624        456102854
       456161066        456217959        456277870        456333384       
456391226        456450121        456512219        456578376        456646512   
    456721349        456805662      443742770        443976022        444476006
       444659700        444831325        455931725        455988261       
456045665        456102870        456161074        456217975        456277904   
    456333392        456391234        456450139        456512227       
456578400        456646520        456721356        456805696      443742788     
  443976030        444476014        444659817        444831366        455931741
       455988287        456045673        456102896        456161090       
456217991        456277938        456333400        456391242        456450154   
    456512243        456578426        456646538        456721364       
456805704      443742804        443976097        444476022        444659825     
  444831408        455931758        455988295        456045707        456102904
       456161116        456218064        456277979        456333418       
456391267        456450170        456512250        456578434        456646553   
    456721372        456805738      443742812        443976220        444476089
       444659866        444831440        455931782        455988303       
456045715        456102912        456161157        456218080        456277995   
    456333426        456391275        456450188        456512268       
456578459        456646561        456721414        456805779      443742945     
  443976246        444476212        444660005        444831499        455931808
       455988311        456045723        456102920        456161165       
456218098        456278027        456333434        456391283        456450204   
    456512276        456578467        456646603        456721489       
456805787      443743083        443976287        444476253        444660039     
  444831564        455931816        455988329        456045731        456102946
       456161173        456218106        456278035        456333459       
456391309        456450212        456512284        456578483        456646611   
    456721505        456805795      443743232        443976345        444476337
       444660096        444831614        455931824        455988345       
456045749        456102953        456161181        456218114        456278043   
    456333467        456391325        456450238        456512292       
456578509        456646637        456721588        456805803      443743240     
  443976469        444476345        444660120        444831622        455931832
       455988394        456045764        456102961        456161199       
456218130        456278050        456333475        456391341        456450261   
    456512318        456578525        456646660        456721612       
456805860      443743281        443976592        444476378        444660179     
  444831655        455931840        455988402        456045772        456102979
       456161215        456218148        456278068        456333483       
456391358        456450279        456512326        456578566        456646678   
    456721646        456805886      443743315        443976626        444476386
       444660237        444831689        455931857        455988410       
456045780        456102987        456161223        456218189        456278084   
    456333509        456391382        456450287        456512342       
456578574        456646686        456721679        456805894      443743323     
  443976642        444476402        444660310        444831697        455931873
       455988436        456045806        456103001        456161231       
456218197        456278092        456333517        456391408        456450295   
    456512359        456578608        456646728        456721687       
456805936      443743455        443976824        444476410        444660344     
  444831812        455931881        455988477        456045822        456103027
       456161272        456218213        456278100        456333525       
456391416        456450311        456512375        456578616        456646736   
    456721729        456805944      443743471        443976857        444476428
       444660351        444831879        455931899        455988485       
456045855        456103035        456161298        456218247        456278134   
    456333533        456391424        456450329        456512383       
456578624        456646744        456721745        456805977      443743554     
  443976907        444476550        444660401        444831895        455931907
       455988493        456045871        456103068        456161306       
456218254        456278159        456333541        456391432        456450337   
    456512391        456578632        456646751        456721760       
456805993      443743588        443976915        444476683        444660492     
  444831952        455931915        455988501        456045897        456103076
       456161314        456218262        456278167        456333566       
456391440        456450345        456512409        456578657        456646769   
    456721802        456806009      443743612        443977004        444476725
       444660534        444831978        455931923        455988527       
456045905        456103084        456161397        456218270        456278175   
    456333574        456391457        456450352        456512458       
456578665        456646777        456721836        456806017      443743620     
  443977129        444476733        444660567        444831986        455931949
       455988535        456045913        456103092        456161405       
456218296        456278217        456333582        456391473        456450378   
    456512474        456578681        456646785        456721877       
456806025      443743638        443977145        444476881        444660575     
  444831994        455931956        455988543        456045954        456103118
       456161421        456218304        456278233        456333590       
456391481        456450386        456512490        456578707        456646793   
    456721885        456806033      443743752        443977202        444476931
       444660641        444832000        455931964        455988550       
456045962        456103134        456161454        456218312        456278241   
    456333608        456391499        456450394        456512508       
456578715        456646801        456721943        456806074      443743786     
  443977236        444476980        444660658        444832075        455931972
       455988576        456045988        456103142        456161512       
456218320        456278258        456333616        456391507        456450410   
    456512524        456578731        456646835        456721950       
456806090      443743794        443977319        444477079        444660666     
  444832224        455931998        455988592        456046002        456103159
       456161520        456218346        456278266        456333624       
456391523        456450428        456512532        456578772        456646868   
    456721968        456806116      443743927        443977350        444477087
       444660724        444832299        455932004        455988600       
456046010        456103167        456161538        456218353        456278282   
    456333632        456391572        456450436        456512557       
456578822        456646892        456721984        456806124      443744016     
  443977541        444477103        444660740        444832448        455932012
       455988618        456046028        456103183        456161546       
456218379        456278308        456333640        456391614        456450444   
    456512565        456578830        456646900        456721992       
456806132      443744024        443977574        444477350        444660849     
  444832463        455932038        455988634        456046036        456103191
       456161595        456218387        456278316        456333657       
456391622        456450451        456512581        456578855        456646934   
    456722016        456806140      443744198        443977749        444477368
       444660864        444832497        455932053        455988659       
456046051        456103209        456161603        456218395        456278365   
    456333665        456391630        456450469        456512607       
456578863        456646975        456722107        456806157      443744255     
  443977780        444477384        444660922        444832505        455932061
       455988667        456046069        456103217        456161694       
456218403        456278399        456333681        456391648        456450485   
    456512623        456578871        456647007        456722115       
456806173      443744479        443977798        444477541        444660930     
  444832539        455932079        455988675        456046085        456103241
       456161728        456218429        456278407        456333699       
456391655        456450493        456512649        456578897        456647015   
    456722149        456806181   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443744636        443977889        444477590        444660989       
444832547        455932095        455988683        456046101        456103274   
    456161744        456218437        456278431        456333707       
456391663        456450501        456512656        456578905        456647049   
    456722156        456806199      443744784        443977996        444477624
       444661037        444832570        455932103        455988691       
456046135        456103290        456161751        456218460        456278456   
    456333723        456391689        456450519        456512672       
456578913        456647064        456722198        456806223      443744842     
  443978044        444477632        444661045        444832604        455932111
       455988717        456046150        456103316        456161769       
456218486        456278472        456333731        456391713        456450535   
    456512680        456578921        456647080        456722206       
456806231      443744867        443978150        444477772        444661102     
  444832646        455932129        455988733        456046176        456103332
       456161777        456218494        456278522        456333749       
456391721        456450543        456512698        456578954        456647098   
    456722230        456806249      443744909        443978184        444477798
       444661110        444832653        455932137        455988758       
456046184        456103357        456161793        456218502        456278548   
    456333756        456391754        456450550        456512706       
456578962        456647114        456722289        456806264      443744917     
  443978234        444477830        444661144        444832679        455932145
       455988774        456046200        456103365        456161801       
456218510        456278555        456333772        456391770        456450568   
    456512714        456579010        456647122        456722305       
456806306      443744974        443978242        444477947        444661169     
  444832703        455932152        455988782        456046218        456103373
       456161827        456218528        456278563        456333780       
456391788        456450576        456512771        456579036        456647130   
    456722321        456806314      443744990        443978432        444478077
       444661193        444832711        455932186        455988790       
456046226        456103381        456161843        456218551        456278605   
    456333798        456391796        456450584        456512789       
456579044        456647148        456722347        456806322      443745088     
  443978556        444478101        444661219        444832729        455932194
       455988808        456046267        456103399        456161868       
456218569        456278613        456333814        456391812        456450592   
    456512896        456579051        456647155        456722362       
456806330      443745112        443978564        444478127        444661284     
  444832745        455932202        455988832        456046283        456103456
       456161884        456218585        456278621        456333822       
456391820        456450618        456512904        456579069        456647163   
    456722370        456806348      443745229        443978622        444478168
       444661300        444832760        455932210        455988840       
456046291        456103472        456161892        456218601        456278654   
    456333848        456391838        456450626        456512920       
456579077        456647189        456722388        456806355      443745294     
  443978630        444478200        444661326        444832828        455932228
       455988857        456046333        456103480        456161926       
456218643        456278688        456333855        456391846        456450634   
    456512953        456579085        456647197        456722396       
456806371      443745351        443978655        444478242        444661375     
  444832885        455932236        455988873        456046341        456103498
       456161942        456218650        456278696        456333863       
456391853        456450642        456512961        456579093        456647221   
    456722404        456806389      443745385        443978689        444478275
       444661425        444832927        455932244        455988881       
456046358        456103530        456161975        456218668        456278738   
    456333871        456391861        456450659        456512987       
456579101        456647239        456722420        456806405      443745393     
  443978754        444478325        444661441        444832943        455932251
       455988899        456046366        456103548        456161991       
456218676        456278753        456333913        456391879        456450667   
    456512995        456579119        456647247        456722461       
456806421      443745419        443978887        444478424        444661458     
  444832968        455932285        455988907        456046374        456103555
       456162007        456218684        456278787        456333939       
456391887        456450675        456513043        456579127        456647254   
    456722495        456806439      443745542        443979141        444478556
       444661516        444833131        455932293        455988923       
456046382        456103563        456162015        456218692        456278795   
    456333947        456391911        456450683        456513050       
456579135        456647262        456722503        456806447      443745575     
  443979158        444478580        444661656        444833214        455932301
       455988949        456046390        456103571        456162023       
456218700        456278803        456333954        456391929        456450691   
    456513068        456579150        456647270        456722511       
456806462      443745583        443979166        444478598        444661680     
  444833263        455932327        455988956        456046408        456103589
       456162049        456218718        456278811        456333962       
456391945        456450709        456513076        456579168        456647288   
    456722529        456806470      443745591        443979208        444478606
       444661698        444833305        455932335        455988964       
456046440        456103597        456162056        456218734        456278837   
    456333970        456391978        456450717        456513092       
456579176        456647296        456722537        456806512      443745625     
  443979257        444478713        444661722        444833388        455932343
       455989012        456046473        456103605        456162106       
456218742        456278845        456333988        456392042        456450758   
    456513100        456579192        456647304        456722545       
456806546      443745724        443979307        444478820        444661730     
  444833511        455932376        455989020        456046481        456103654
       456162114        456218759        456278852        456334044       
456392059        456450766        456513126        456579200        456647312   
    456722552        456806579      443745781        443979430        444478846
       444661755        444833610        455932384        455989038       
456046499        456103662        456162155        456218767        456278886   
    456334051        456392075        456450774        456513142       
456579242        456647346        456722578        456806603      443745914     
  443979463        444478879        444661839        444833644        455932392
       455989046        456046507        456103670        456162163       
456218775        456278894        456334085        456392083        456450782   
    456513175        456579259        456647353        456722586       
456806611      443745971        443979760        444478895        444661862     
  444833677        455932400        455989079        456046515        456103696
       456162171        456218783        456278902        456334101       
456392109        456450790        456513217        456579283        456647361   
    456722594        456806645      443745997        443979786        444478937
       444661979        444833701        455932418        455989095       
456046549        456103704        456162189        456218809        456278928   
    456334119        456392117        456450808        456513233       
456579291        456647379        456722644        456806678      443746169     
  443979851        444478986        444661987        444833719        455932426
       455989103        456046564        456103738        456162197       
456218841        456278951        456334135        456392141        456450816   
    456513258        456579317        456647387        456722701       
456806686      443746326        443979869        444479083        444661995     
  444833800        455932442        455989129        456046572        456103746
       456162205        456218858        456278969        456334143       
456392182        456450824        456513266        456579325        456647395   
    456722727        456806694      443746524        443979927        444479158
       444662001        444833859        455932459        455989145       
456046580        456103753        456162221        456218874        456278985   
    456334150        456392190        456450832        456513274       
456579341        456647403        456722743        456806710      443746672     
  443980040        444479224        444662134        444833883        455932467
       455989152        456046598        456103761        456162239       
456218882        456279017        456334168        456392208        456450865   
    456513282        456579366        456647411        456722776       
456806736      443746805        443980073        444479240        444662175     
  444833933        455932483        455989178        456046606        456103787
       456162247        456218890        456279041        456334176       
456392216        456450873        456513308        456579382        456647437   
    456722784        456806769      443746847        443980099        444479257
       444662217        444834089        455932491        455989186       
456046614        456103795        456162262        456218924        456279066   
    456334200        456392224        456450881        456513316       
456579390        456647494        456722792        456806793      443747027     
  443980123        444479273        444662233        444834139        455932509
       455989194        456046622        456103811        456162288       
456218932        456279090        456334226        456392232        456450899   
    456513324        456579424        456647502        456722800       
456806819      443747134        443980164        444479315        444662316     
  444834154        455932517        455989228        456046648        456103837
       456162296        456218940        456279108        456334267       
456392240        456450915        456513340        456579457        456647528   
    456722834        456806835      443747175        443980180        444479406
       444662373        444834170        455932525        455989269       
456046663        456103852        456162338        456218965        456279116   
    456334275        456392257        456450923        456513357       
456579481        456647544        456722842        456806868      443747241     
  443980354        444479471        444662431        444834188        455932533
       455989277        456046689        456103860        456162346       
456218973        456279157        456334283        456392273        456450956   
    456513373        456579507        456647551        456722859       
456806876      443747316        443980388        444479497        444662449     
  444834204        455932541        455989285        456046697        456103878
       456162353        456218981        456279181        456334309       
456392281        456450964        456513399        456579515        456647569   
    456722867        456806884      443747365        443980396        444479505
       444662514        444834220        455932558        455989293       
456046705        456103886        456162361        456219021        456279207   
    456334317        456392307        456450972        456513415       
456579549        456647585        456722891        456806892      443747464     
  443980594        444479521        444662530        444834238        455932582
       455989301        456046739        456103910        456162379       
456219039        456279215        456334325        456392315        456451020   
    456513449        456579572        456647635        456722909       
456806918      443747506        443980636        444479596        444662571     
  444834345        455932590        455989319        456046754        456103928
       456162403        456219047        456279264        456334333       
456392323        456451053        456513472        456579580        456647650   
    456722941        456806942      443747548        443980719        444479604
       444662696        444834352        455932616        455989327       
456046762        456103936        456162411        456219054        456279280   
    456334424        456392356        456451061        456513480       
456579598        456647668        456722958        456806959      443747555     
  443980800        444479638        444662720        444834386        455932624
       455989335        456046770        456103985        456162429       
456219070        456279298        456334432        456392364        456451095   
    456513498        456579614        456647676        456722974       
456806983      443747639        443980875        444479687        444663017     
  444834436        455932632        455989350        456046788        456103993
       456162437        456219088        456279322        456334440       
456392380        456451103        456513563        456579648        456647684   
    456722982        456806991      443747662        443980883        444479729
       444663033        444834451        455932640        455989368       
456046796        456104017        456162452        456219096        456279330   
    456334457        456392398        456451111        456513571       
456579671        456647726        456722990        456807015      443747738     
  443980933        444479752        444663116        444834535        455932657
       455989376        456046812        456104025        456162460       
456219104        456279348        456334465        456392406        456451137   
    456513597        456579705        456647734        456723006       
456807031      443747761        443980990        444479760        444663173     
  444834550        455932665        455989384        456046846        456104058
       456162478        456219120        456279363        456334473       
456392414        456451152        456513613        456579739        456647767   
    456723030        456807056      443747845        443981006        444479844
       444663199        444834600        455932673        455989392       
456046853        456104074        456162486        456219138        456279389   
    456334481        456392422        456451228        456513621       
456579788        456647783        456723048        456807064      443747894     
  443981048        444479851        444663256        444834659        455932681
       455989400        456046861        456104082        456162494       
456219153        456279397        456334499        456392430        456451236   
    456513662        456579820        456647791        456723089       
456807080      443747910        443981139        444479927        444663272     
  444834667        455932707        455989418        456046887        456104090
       456162510        456219161        456279405        456334531       
456392463        456451251        456513670        456579838        456647809   
    456723121        456807106      443747993        443981154        444479992
       444663314        444834675        455932715        455989426       
456046895        456104116        456162528        456219187        456279413   
    456334556        456392505        456451269        456513704       
456579846        456647841        456723147        456807114      443748116     
  443981196        444480032        444663355        444834741        455932723
       455989434        456046903        456104124        456162577       
456219195        456279421        456334572        456392539        456451277   
    456513720        456579853        456647882        456723162       
456807155      443748280        443981246        444480081        444663371     
  444834824        455932749        455989442        456046911        456104132
       456162585        456219211        456279447        456334580       
456392547        456451335        456513738        456579861        456647890   
    456723204        456807163      443748348        443981303        444480123
       444663439        444834857        455932756        455989467       
456046929        456104140        456162601        456219237        456279454   
    456334598        456392554        456451343        456513746       
456579879        456647908        456723238        456807171      443748413     
  443981410        444480206        444663553        444834964        455932764
       455989475        456046945        456104157        456162619       
456219245        456279462        456334606        456392562        456451376   
    456513753        456579895        456647916        456723287       
456807189      443748447        443981444        444480230        444663579     
  444834972        455932772        455989491        456046952        456104165
       456162635        456219252        456279470        456334614       
456392570        456451392        456513779        456579911        456647932   
    456723337        456807197      443748454        443981469        444480321
       444663637        444835037        455932780        455989517       
456046978        456104181        456162643        456219260        456279488   
    456334622        456392588        456451418        456513795       
456579937        456647940        456723345        456807213      443748470     
  443981568        444480339        444663686        444835102        455932814
       455989541        456047026        456104199        456162650       
456219278        456279496        456334648        456392596        456451434   
    456513811        456579960        456647965        456723386       
456807239      443748488        443981576        444480370        444663702     
  444835128        455932822        455989566        456047042        456104207
       456162692        456219294        456279512        456334655       
456392604        456451459        456513829        456580059        456648005   
    456723394        456807247      443748967        443981600        444480438
       444663751        444835219        455932830        455989582       
456047083        456104223        456162700        456219302        456279520   
    456334663        456392612        456451467        456513852       
456580083        456648039        456723402        456807254      443748975     
  443981733        444480446        444663793        444835235        455932848
       455989616        456047109        456104231        456162718       
456219310        456279538        456334671        456392620        456451491   
    456513860        456580117        456648054        456723451       
456807270      443748983        443981774        444480503        444663850     
  444835250        455932855        455989624        456047125        456104249
       456162734        456219336        456279553        456334697       
456392638        456451517        456513886        456580125        456648088   
    456723469        456807288      443749064        443981790        444480636
       444663942        444835326        455932897        455989632       
456047133        456104256        456162742        456219369        456279579   
    456334739        456392646        456451525        456513894       
456580133        456648096        456723493        456807312      443749072     
  443981857        444480750        444663991        444835458        455932905
       455989640        456047141        456104280        456162775       
456219385        456279603        456334754        456392679        456451541   
    456513902        456580182        456648112        456723527       
456807320      443749130        443981907        444480867        444664098     
  444835474        455932913        455989665        456047174        456104306
       456162825        456219393        456279629        456334762       
456392687        456451566        456513910        456580216        456648120   
    456723535        456807338      443749239        443981980        444480925
       444664379        444835482        455932921        455989673       
456047182        456104348        456162866        456219427        456279637   
    456334788        456392695        456451574        456513928       
456580257        456648153        456723543        456807379      443749361     
  443982020        444480958        444664387        444835532        455932939
       455989681        456047208        456104371        456162874       
456219443        456279645        456334804        456392703        456451582   
    456513993        456580299        456648161        456723568       
456807387      443749387        443982129        444480966        444664395     
  444835557        455932947        455989699        456047216        456104389
       456162940        456219450        456279652        456334838       
456392711        456451590        456514009        456580307        456648179   
    456723576        456807395      443749627        443982228        444481113
       444664502        444835599        455932954        455989707       
456047224        456104397        456162973        456219468        456279678   
    456334846        456392729        456451608        456514017       
456580315        456648187        456723592        456807429      443749650     
  443982277        444481154        444664536        444835631        455932962
       455989715        456047232        456104405        456162999       
456219476        456279694        456334853        456392737        456451616   
    456514058        456580349        456648260        456723618       
456807437      443749718        443982293        444481170        444664635     
  444835649        455932970        455989723        456047240        456104454
       456163013        456219492        456279702        456334879       
456392752        456451624        456514090        456580356        456648278   
    456723626        456807445      443749734        443982301        444481345
       444664684        444835680        455932996        455989764       
456047257        456104462        456163021        456219518        456279710   
    456334895        456392760        456451632        456514108       
456580364        456648294        456723642        456807452      443749775     
  443982319        444481360        444664742        444835706        455933002
       455989780        456047265        456104470        456163039       
456219526        456279736        456334937        456392778        456451640   
    456514132        456580398        456648302        456723659       
456807502      443749783        443982459        444481485        444664825     
  444835730        455933028        455989798        456047273        456104512
       456163047        456219534        456279751        456334945       
456392786        456451657        456514140        456580430        456648351   
    456723717        456807510   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443749908        443982525        444481501        444664866       
444835821        455933036        455989806        456047281        456104520   
    456163054        456219575        456279769        456334978       
456392794        456451673        456514157        456580455        456648369   
    456723725        456807544      443749924        443982608        444481626
       444664882        444835920        455933044        455989822       
456047323        456104538        456163062        456219583        456279777   
    456334986        456392810        456451681        456514199       
456580463        456648385        456723733        456807551      443750039     
  443982764        444481691        444664908        444835987        455933077
       455989830        456047331        456104546        456163070       
456219591        456279785        456335017        456392828        456451715   
    456514215        456580489        456648393        456723758       
456807585      443750062        443982780        444481709        444664924     
  444835995        455933101        455989855        456047349        456104579
       456163088        456219609        456279793        456335025       
456392844        456451723        456514223        456580513        456648443   
    456723766        456807627      443750096        443982798        444481725
       444664940        444836001        455933119        455989889       
456047356        456104603        456163096        456219617        456279801   
    456335041        456392885        456451749        456514231       
456580539        456648468        456723790        456807650      443750112     
  443982830        444481790        444664965        444836076        455933168
       455989897        456047364        456104611        456163112       
456219625        456279819        456335074        456392893        456451764   
    456514256        456580570        456648476        456723808       
456807676      443750161        443982863        444481824        444664973     
  444836084        455933176        455989905        456047372        456104637
       456163120        456219633        456279827        456335090       
456392901        456451772        456514264        456580588        456648526   
    456723816        456807684      443750211        443982939        444481923
       444665004        444836118        455933184        455989913       
456047380        456104652        456163153        456219641        456279843   
    456335108        456392927        456451798        456514280       
456580596        456648534        456723824        456807692      443750237     
  443983028        444482020        444665111        444836134        455933218
       455989921        456047414        456104660        456163179       
456219658        456279850        456335124        456392935        456451822   
    456514306        456580604        456648542        456723840       
456807718      443750401        443983093        444482137        444665145     
  444836175        455933226        455989939        456047430        456104686
       456163195        456219666        456279868        456335165       
456392968        456451863        456514322        456580612        456648559   
    456723865        456807775      443750708        443983150        444482202
       444665194        444836191        455933234        455989962       
456047448        456104728        456163203        456219674        456279934   
    456335173        456392976        456451871        456514363       
456580653        456648575        456723873        456807791      443750724     
  443983192        444482251        444665244        444836233        455933275
       455989970        456047455        456104736        456163211       
456219682        456279967        456335181        456392992        456451889   
    456514389        456580695        456648609        456723931       
456807833      443750831        443983226        444482467        444665269     
  444836290        455933291        455990002        456047463        456104777
       456163229        456219690        456279975        456335199       
456393024        456451897        456514397        456580729        456648617   
    456724004        456807841      443750849        443983283        444482616
       444665301        444836373        455933317        455990010       
456047471        456104793        456163245        456219708        456279983   
    456335231        456393032        456451905        456514439       
456580745        456648625        456724020        456807874      443750880     
  443983341        444482822        444665335        444836381        455933325
       455990028        456047489        456104801        456163278       
456219716        456279991        456335249        456393057        456451913   
    456514462        456580752        456648641        456724046       
456807890      443750914        443983366        444482848        444665384     
  444836399        455933341        455990044        456047521        456104827
       456163286        456219724        456280007        456335280       
456393073        456451954        456514470        456580786        456648716   
    456724053        456807924      443750963        443983374        444482905
       444665392        444836423        455933358        455990051       
456047547        456104850        456163294        456219732        456280031   
    456335298        456393099        456451962        456514496       
456580802        456648724        456724079        456807940      443751037     
  443983424        444482921        444665566        444836571        455933366
       455990069        456047562        456104876        456163302       
456219740        456280098        456335306        456393123        456451970   
    456514504        456580810        456648773        456724087       
456807965      443751052        443983523        444482954        444665608     
  444836621        455933390        455990077        456047570        456104884
       456163310        456219765        456280106        456335322       
456393131        456451988        456514520        456580877        456648781   
    456724095        456807973      443751243        443983556        444482962
       444665624        444836712        455933408        455990085       
456047604        456104918        456163328        456219773        456280114   
    456335330        456393156        456451996        456514546       
456580893        456648815        456724129        456807981      443751292     
  443983598        444482970        444665707        444836738        455933416
       455990093        456047612        456104934        456163377       
456219781        456280148        456335355        456393172        456452002   
    456514553        456580943        456648823        456724152       
456807999      443751474        443983655        444483036        444665780     
  444836803        455933424        455990101        456047638        456104942
       456163385        456219815        456280171        456335363       
456393180        456452010        456514561        456580976        456648831   
    456724160        456808005      443751516        443983713        444483093
       444665822        444836837        455933432        455990119       
456047646        456104959        456163393        456219823        456280189   
    456335439        456393198        456452028        456514579       
456580992        456648849        456724186        456808039      443751698     
  443983754        444483101        444665830        444836845        455933440
       455990127        456047687        456104975        456163401       
456219849        456280197        456335462        456393214        456452044   
    456514587        456581040        456648872        456724194       
456808054      443751722        443983770        444483176        444665863     
  444836852        455933473        455990143        456047711        456105022
       456163427        456219864        456280205        456335470       
456393222        456452069        456514629        456581057        456648880   
    456724236        456808070      443751847        443983861        444483226
       444665897        444836860        455933499        455990150       
456047729        456105030        456163443        456219872        456280221   
    456335496        456393255        456452077        456514652       
456581065        456648906        456724251        456808088      443751912     
  443983903        444483275        444665913        444836886        455933507
       455990176        456047745        456105048        456163450       
456219906        456280239        456335504        456393271        456452085   
    456514678        456581099        456648930        456724277       
456808096      443751920        443983952        444483283        444665954     
  444836894        455933515        455990184        456047760        456105055
       456163468        456219922        456280254        456335520       
456393297        456452093        456514686        456581107        456648955   
    456724327        456808104      443751946        443983978        444483309
       444665988        444836944        455933523        455990192       
456047778        456105097        456163518        456219930        456280270   
    456335561        456393313        456452101        456514710       
456581115        456648971        456724343        456808112      443751961     
  443984000        444483317        444666036        444836969        455933531
       455990200        456047802        456105113        456163526       
456219948        456280288        456335579        456393321        456452127   
    456514728        456581149        456648989        456724368       
456808138      443752001        443984091        444483424        444666085     
  444837041        455933549        455990218        456047810        456105139
       456163542        456219955        456280296        456335587       
456393347        456452135        456514744        456581206        456648997   
    456724392        456808146      443752019        443984265        444483457
       444666127        444837082        455933556        455990259       
456047828        456105147        456163567        456219971        456280312   
    456335595        456393354        456452150        456514793       
456581248        456649003        456724400        456808179      443752027     
  443984349        444483549        444666143        444837280        455933564
       455990267        456047836        456105154        456163575       
456219997        456280320        456335611        456393362        456452184   
    456514843        456581271        456649011        456724426       
456808187      443752068        443984588        444483606        444666176     
  444837686        455933572        455990283        456047844        456105162
       456163591        456220003        456280338        456335637       
456393370        456452192        456514850        456581289        456649037   
    456724459        456808211      443752076        443984596        444483721
       444666192        444837736        455933598        455990291       
456047851        456105188        456163625        456220011        456280346   
    456335645        456393388        456452242        456514868       
456581313        456649052        456724475        456808286      443752092     
  443984612        444483762        444666333        444838890        455933606
       455990309        456047869        456105196        456163633       
456220037        456280353        456335652        456393396        456452267   
    456514876        456581354        456649060        456724509       
456808294      443752175        443984620        444483770        444666374     
  444839963        455933622        455990317        456047877        456105204
       456163658        456220045        456280361        456335678       
456393404        456452275        456514934        456581362        456649078   
    456724541        456808310      443752340        443984711        444483820
       444666424        444841001        455933630        455990341       
456047885        456105212        456163690        456220078        456280379   
    456335694        456393420        456452317        456514967       
456581388        456649086        456724558        456808336      443752399     
  443984745        444483853        444666515        444841035        455933655
       455990366        456047901        456105220        456163708       
456220086        456280395        456335710        456393438        456452325   
    456514975        456581396        456649102        456724566       
456808351      443752407        443984786        444483952        444666564     
  444842389        455933671        455990382        456047919        456105253
       456163716        456220102        456280403        456335769       
456393446        456452333        456515006        456581404        456649110   
    456724574        456808369      443752498        443984893        444484042
       444666598        444843460        455933697        455990390       
456047935        456105279        456163724        456220128        456280411   
    456335785        456393453        456452341        456515022       
456581420        456649151        456724582        456808393      443752506     
  443984935        444484141        444666606        445054000        455933705
       455990408        456047943        456105295        456163732       
456220151        456280429        456335793        456393461        456452366   
    456515030        456581446        456649169        456724608       
456808419      443752530        443984992        444484190        444666713     
  446012734        455933713        455990416        456047950        456105303
       456163740        456220169        456280437        456335801       
456393479        456452416        456515048        456581461        456649185   
    456724616        456808468      443752571        443985007        444484257
       444666739        447550955        455933721        455990432       
456047976        456105311        456163757        456220177        456280445   
    456335819        456393495        456452473        456515063       
456581479        456649201        456724632        456808492      443752639     
  443985023        444484273        444666754        448533372        455933754
       455990440        456047992        456105329        456163765       
456220219        456280486        456335835        456393511        456452481   
    456515089        456581487        456649219        456724665       
456808559      443752647        443985213        444484307        444666770     
  449137488        455933762        455990457        456048016        456105352
       456163773        456220227        456280494        456335850       
456393537        456452523        456515097        456581495        456649227   
    456724681        456808591      443752803        443985288        444484349
       444666895        449626670        455933770        455990473       
456048032        456105360        456163781        456220235        456280502   
    456335868        456393545        456452549        456515105       
456581503        456649250        456724699        456808617      443752928     
  443985296        444484364        444666978        451005516        455933796
       455990481        456048057        456105386        456163815       
456220243        456280510        456335876        456393552        456452556   
    456515121        456581511        456649268        456724731       
456808641      443752951        443985338        444484414        444667042     
  451199384        455933804        455990499        456048065        456105410
       456163823        456220250        456280536        456335884       
456393560        456452564        456515139        456581537        456649284   
    456724749        456808666      443752969        443985379        444484455
       444667083        451484083        455933812        455990556       
456048073        456105436        456163831        456220276        456280544   
    456335918        456393586        456452572        456515147       
456581586        456649292        456724756        456808690      443752985     
  443985387        444484471        444667109        451528608        455933820
       455990572        456048081        456105444        456163849       
456220284        456280551        456335934        456393594        456452630   
    456515162        456581602        456649300        456724772       
456808708      443753066        443985593        444484489        444667117     
  451540785        455933838        455990580        456048099        456105451
       456163856        456220300        456280569        456335967       
456393602        456452697        456515170        456581610        456649318   
    456724806        456808716      443753082        443985619        444484497
       444667125        451738462        455933846        455990606       
456048107        456105469        456163864        456220318        456280585   
    456335975        456393610        456452705        456515204       
456581636        456649326        456724848        456808732      443753090     
  443985643        444484570        444667133        452013451        455933853
       455990614        456048115        456105527        456163880       
456220342        456280593        456335983        456393628        456452713   
    456515220        456581644        456649334        456724863       
456808740      443753124        443985692        444484679        444667158     
  452337728        455933861        455990655        456048131        456105543
       456163898        456220375        456280627        456335991       
456393636        456452721        456515238        456581669        456649342   
    456724897        456808765      443753215        443985759        444484711
       444667182        452759921        455933879        455990663       
456048156        456105550        456163906        456220391        456280635   
    456336007        456393644        456452739        456515246       
456581693        456649359        456724913        456808773      443753223     
  443985841        444484745        444667380        452765803        455933887
       455990671        456048164        456105568        456163914       
456220409        456280650        456336015        456393651        456452770   
    456515253        456581701        456649367        456724921       
456808799      443753306        443986047        444484836        444667406     
  452795552        455933903        455990689        456048180        456105576
       456163948        456220417        456280668        456336023       
456393669        456452804        456515261        456581743        456649375   
    456724962        456808823      443753363        443986104        444484844
       444667422        452834419        455933911        455990697       
456048198        456105584        456163955        456220433        456280676   
    456336056        456393685        456452820        456515295       
456581750        456649391        456724988        456808864      443753397     
  443986203        444484893        444667497        452847403        455933929
       455990705        456048206        456105626        456163963       
456220474        456280718        456336064        456393693        456452846   
    456515329        456581776        456649417        456725019       
456808880      443753447        443986229        444485015        444667612     
  452894090        455933945        455990721        456048222        456105642
       456163971        456220490        456280742        456336072       
456393701        456452853        456515352        456581784        456649425   
    456725035        456808898      443753512        443986245        444485106
       444667729        452940810        455933952        455990739       
456048248        456105659        456163997        456220524        456280759   
    456336080        456393719        456452911        456515360       
456581800        456649433        456725043        456808906      443753611     
  443986278        444485114        444667737        453021586        455933960
       455990762        456048255        456105683        456164029       
456220540        456280767        456336106        456393727        456452952   
    456515386        456581818        456649441        456725050       
456808922      443753736        443986328        444485171        444667752     
  453381196        455933978        455990812        456048263        456105725
       456164037        456220615        456280775        456336122       
456393735        456452960        456515410        456581859        456649458   
    456725092        456808930      443753744        443986443        444485247
       444667844        453406688        455933986        455990820       
456048271        456105733        456164045        456220631        456280783   
    456336148        456393743        456453000        456515428       
456581867        456649474        456725100        456808948      443753926     
  443986492        444485395        444667893        453426553        455934000
       455990838        456048289        456105741        456164060       
456220649        456280817        456336171        456393776        456453018   
    456515444        456581875        456649490        456725118       
456808997      443753934        443986518        444485437        444667919     
  453464562        455934018        455990853        456048297        456105816
       456164078        456220664        456280833        456336254       
456393784        456453026        456515451        456581891        456649508   
    456725126        456809052      443754056        443986534        444485544
       444667927        453490435        455934034        455990861       
456048305        456105824        456164094        456220680        456280882   
    456336262        456393792        456453042        456515469       
456581917        456649524        456725159        456809102      443754072     
  443986658        444485619        444667943        453701708        455934042
       455990879        456048313        456105840        456164102       
456220698        456280890        456336270        456393800        456453091   
    456515485        456581958        456649532        456725183       
456809128      443754148        443986666        444485676        444667984     
  453819641        455934059        455990903        456048321        456105865
       456164128        456220805        456280908        456336288       
456393818        456453141        456515493        456581974        456649557   
    456725191        456809136      443754189        443986864        444485700
       444668032        453833295        455934067        455990911       
456048339        456105881        456164144        456220847        456280924   
    456336296        456393834        456453158        456515535       
456581982        456649565        456725209        456809151      443754262     
  443986880        444485791        444668107        453833360        455934075
       455990929        456048347        456105907        456164151       
456220870        456280940        456336312        456393842        456453208   
    456515626        456582006        456649573        456725225       
456809185      443754304        443986930        444485833        444668180     
  453835050        455934091        455990937        456048354        456105923
       456164185        456220904        456280973        456336320       
456393867        456453224        456515659        456582022        456649581   
    456725233        456809193   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443754346        443986989        444486112        444668248       
453844045        455934117        455990952        456048362        456105949   
    456164193        456220920        456280981        456336346       
456393875        456453265        456515667        456582030        456649623   
    456725258        456809243      443754361        443986997        444486146
       444668438        453845133        455934125        455990960       
456048370        456105972        456164219        456220938        456280999   
    456336353        456393883        456453299        456515683       
456582048        456649631        456725274        456809268      443754379     
  443987011        444486153        444668503        453845778        455934133
       455990978        456048388        456106012        456164276       
456221001        456281005        456336361        456393891        456453307   
    456515725        456582055        456649656        456725282       
456809300      443754395        443987029        444486187        444668511     
  453846859        455934141        455990986        456048396        456106038
       456164284        456221019        456281013        456336387       
456393925        456453331        456515758        456582089        456649672   
    456725324        456809318      443754437        443987086        444486260
       444668594        453852741        455934158        455990994       
456048404        456106061        456164292        456221043        456281021   
    456336411        456393933        456453356        456515766       
456582097        456649698        456725332        456809334      443754569     
  443987094        444486328        444668602        453866915        455934166
       455991018        456048420        456106087        456164300       
456221068        456281039        456336429        456393974        456453372   
    456515774        456582105        456649706        456725365       
456809342      443754668        443987102        444486393        444668628     
  453878985        455934182        455991034        456048438        456106095
       456164318        456221084        456281062        456336437       
456393990        456453398        456515782        456582113        456649714   
    456725381        456809359      443754726        443987136        444486427
       444668651        453895286        455934216        455991042       
456048453        456106129        456164326        456221092        456281070   
    456336452        456394006        456453430        456515790       
456582139        456649755        456725399        456809367      443754734     
  443987235        444486559        444668677        453901878        455934224
       455991059        456048479        456106145        456164342       
456221126        456281096        456336486        456394014        456453448   
    456515816        456582147        456649763        456725407       
456809383      443754742        443987383        444486583        444668685     
  453904849        455934232        455991067        456048487        456106152
       456164359        456221134        456281104        456336494       
456394022        456453455        456515824        456582154        456649771   
    456725415        456809391      443754833        443987409        444486716
       444668693        453905390        455934257        455991075       
456048495        456106160        456164375        456221142        456281112   
    456336510        456394030        456453497        456515832       
456582188        456649789        456725423        456809409      443754916     
  443987425        444486856        444668800        453906422        455934281
       455991083        456048511        456106186        456164391       
456221159        456281138        456336569        456394055        456453513   
    456515857        456582204        456649821        456725456       
456809474      443754940        443987433        444486864        444668818     
  453912479        455934299        455991091        456048529        456106202
       456164409        456221175        456281146        456336585       
456394063        456453521        456515865        456582220        456649839   
    456725464        456809482      443755020        443987599        444486898
       444668933        453915183        455934307        455991109       
456048537        456106210        456164417        456221183        456281195   
    456336593        456394071        456453554        456515873       
456582238        456649896        456725472        456809490      443755137     
  443987615        444487045        444668974        453916595        455934315
       455991117        456048552        456106228        456164425       
456221191        456281229        456336601        456394089        456453562   
    456515899        456582253        456649938        456725506       
456809524      443755186        443987722        444487268        444669048     
  453919219        455934349        455991125        456048560        456106244
       456164441        456221209        456281237        456336619       
456394097        456453570        456515915        456582279        456649961   
    456725514        456809573      443755467        443987755        444487334
       444669097        453922122        455934356        455991133       
456048586        456106251        456164474        456221225        456281245   
    456336635        456394105        456453604        456515931       
456582287        456649979        456725522        456809607      443755475     
  443987789        444487391        444669154        453928558        455934372
       455991141        456048594        456106277        456164482       
456221233        456281286        456336643        456394113        456453638   
    456515949        456582303        456649987        456725530       
456809615      443755608        443987847        444487425        444669162     
  453933665        455934398        455991166        456048602        456106285
       456164516        456221266        456281302        456336684       
456394121        456453646        456515956        456582311        456650001   
    456725548        456809623      443755632        443987862        444487474
       444669170        453937989        455934406        455991174       
456048628        456106301        456164524        456221274        456281328   
    456336692        456394139        456453661        456515972       
456582329        456650068        456725555        456809649      443755764     
  443987896        444487524        444669246        453940462        455934414
       455991190        456048636        456106327        456164557       
456221282        456281344        456336742        456394154        456453679   
    456516004        456582337        456650076        456725597       
456809664      443755806        443987904        444487573        444669311     
  453942526        455934422        455991208        456048644        456106335
       456164565        456221316        456281393        456336759       
456394162        456453687        456516012        456582345        456650118   
    456725654        456809680      443755871        443987961        444487607
       444669352        453943102        455934455        455991216       
456048685        456106392        456164573        456221365        456281401   
    456336775        456394170        456453695        456516020       
456582360        456650126        456725662        456809698      443755939     
  443988035        444487631        444669378        453946477        455934471
       455991232        456048693        456106400        456164581       
456221381        456281419        456336791        456394188        456453703   
    456516038        456582386        456650134        456725688       
456809714      443755947        443988076        444487706        444669436     
  453946972        455934513        455991240        456048701        456106418
       456164599        456221399        456281427        456336841       
456394196        456453711        456516061        456582394        456650142   
    456725696        456809722      443756127        443988126        444487714
       444669451        453957292        455934521        455991265       
456048719        456106434        456164607        456221423        456281435   
    456336874        456394204        456453729        456516079       
456582428        456650159        456725704        456809730      443756135     
  443988134        444487730        444669501        453959371        455934547
       455991273        456048727        456106442        456164615       
456221431        456281468        456336882        456394238        456453737   
    456516087        456582444        456650167        456725746       
456809771      443756192        443988175        444487755        444669519     
  453976193        455934554        455991281        456048735        456106459
       456164623        456221449        456281476        456336890       
456394246        456453752        456516103        456582485        456650209   
    456725761        456809797      443756200        443988266        444487946
       444669543        453977456        455934562        455991299       
456048743        456106467        456164631        456221464        456281500   
    456336908        456394261        456453760        456516111       
456582535        456650217        456725779        456809821      443756218     
  443988290        444487995        444669709        453989600        455934570
       455991307        456048768        456106517        456164649       
456221472        456281526        456336916        456394295        456453778   
    456516129        456582550        456650225        456725787       
456809870      443756390        443988316        444488043        444669832     
  453990442        455934588        455991356        456048776        456106525
       456164656        456221480        456281534        456336965       
456394303        456453794        456516137        456582626        456650233   
    456725829        456809920      443756424        443988415        444488100
       444669857        453991804        455934596        455991364       
456048792        456106533        456164680        456221498        456281542   
    456336973        456394311        456453802        456516160       
456582634        456650241        456725837        456809953      443756507     
  443988514        444488175        444669907        453993479        455934612
       455991380        456048818        456106541        456164698       
456221506        456281575        456336981        456394329        456453836   
    456516186        456582659        456650266        456725845       
456809979      443756697        443988613        444488183        444670020     
  453993529        455934620        455991414        456048826        456106558
       456164706        456221514        456281583        456336999       
456394337        456453869        456516194        456582667        456650274   
    456725852        456809987      443756739        443988639        444488217
       444670111        454002197        455934638        455991463       
456048842        456106566        456164748        456221522        456281591   
    456337005        456394345        456453877        456516236       
456582709        456650282        456725860        456810001      443756770     
  443988662        444488241        444670129        454009093        455934653
       455991471        456048867        456106582        456164755       
456221555        456281641        456337013        456394352        456453885   
    456516244        456582717        456650316        456725878       
456810043      443756788        443988761        444488266        444670202     
  454015553        455934661        455991489        456048875        456106590
       456164763        456221563        456281666        456337021       
456394360        456453893        456516269        456582725        456650324   
    456725894        456810076      443756820        443988902        444488274
       444670210        454019365        455934679        455991505       
456048891        456106616        456164797        456221589        456281682   
    456337054        456394386        456453901        456516277       
456582733        456650340        456725928        456810092      443756838     
  443988951        444488316        444670251        454027723        455934687
       455991513        456048909        456106624        456164839       
456221597        456281690        456337062        456394410        456453919   
    456516293        456582741        456650357        456725936       
456810118      443756861        443988977        444488530        444670376     
  454034273        455934703        455991539        456048925        456106673
       456164847        456221613        456281708        456337070       
456394428        456453927        456516301        456582758        456650365   
    456725944        456810126      443756879        443989041        444488555
       444670400        454044025        455934711        455991547       
456048958        456106681        456164862        456221621        456281716   
    456337096        456394436        456453943        456516319       
456582774        456650373        456725985        456810134      443756887     
  443989058        444488605        444670517        454047481        455934729
       455991562        456048966        456106707        456164870       
456221639        456281724        456337112        456394444        456453968   
    456516335        456582782        456650407        456725993       
456810217      443756895        443989066        444488621        444670533     
  454057829        455934737        455991570        456048990        456106715
       456164896        456221670        456281732        456337138       
456394451        456453976        456516376        456582816        456650415   
    456726017        456810258      443756960        443989108        444488662
       444670558        454058280        455934745        455991588       
456049006        456106731        456164912        456221688        456281740   
    456337146        456394469        456453992        456516384       
456582824        456650423        456726025        456810282      443756978     
  443989140        444488704        444670616        454063587        455934752
       455991596        456049030        456106749        456164946       
456221704        456281757        456337153        456394477        456454008   
    456516392        456582865        456650431        456726058       
456810316      443757059        443989181        444488712        444670673     
  454065566        455934760        455991604        456049048        456106764
       456164953        456221712        456281765        456337161       
456394493        456454024        456516400        456582881        456650449   
    456726074        456810324      443757075        443989249        444488779
       444670699        454070244        455934778        455991638       
456049063        456106798        456164961        456221720        456281773   
    456337179        456394501        456454032        456516442       
456582931        456650464        456726082        456810373      443757083     
  443989272        444488845        444670772        454077165        455934786
       455991646        456049147        456106806        456164987       
456221738        456281799        456337203        456394519        456454057   
    456516459        456582980        456650472        456726090       
456810381      443757174        443989298        444488878        444670798     
  454082736        455934802        455991653        456049170        456106848
       456165000        456221746        456281807        456337211       
456394543        456454107        456516483        456582998        456650480   
    456726108        456810399      443757323        443989314        444488944
       444670806        454083320        455934828        455991661       
456049212        456106889        456165067        456221753        456281815   
    456337245        456394550        456454149        456516491       
456583004        456650506        456726116        456810456      443757539     
  443989330        444489066        444670822        454089889        455934836
       455991679        456049238        456106897        456165075       
456221779        456281831        456337286        456394592        456454164   
    456516533        456583038        456650522        456726140       
456810480      443757612        443989421        444489074        444670848     
  454101379        455934844        455991695        456049253        456106913
       456165091        456221787        456281849        456337294       
456394600        456454206        456516558        456583053        456650530   
    456726173        456810498      443757638        443989496        444489082
       444670871        454127630        455934851        455991703       
456049261        456106921        456165125        456221803        456281856   
    456337302        456394618        456454214        456516582       
456583079        456650548        456726249        456810506      443757687     
  443989504        444489090        444670897        454130162        455934869
       455991729        456049279        456106939        456165141       
456221811        456281914        456337328        456394659        456454263   
    456516616        456583095        456650555        456726264       
456810530      443757869        443989512        444489116        444670905     
  454130329        455934877        455991745        456049303        456106954
       456165158        456221829        456281922        456337336       
456394667        456454297        456516624        456583103        456650563   
    456726272        456810555      443757927        443989553        444489124
       444671010        454130428        455934885        455991752       
456049311        456106962        456165166        456221852        456281930   
    456337344        456394683        456454305        456516632       
456583111        456650571        456726298        456810563      443757984     
  443989637        444489173        444671044        454131152        455934893
       455991778        456049337        456106988        456165174       
456221860        456281948        456337369        456394709        456454313   
    456516640        456583137        456650597        456726314       
456810571      443758008        443989694        444489371        444671077     
  454139452        455934901        455991794        456049352        456107002
       456165190        456221886        456281955        456337377       
456394725        456454321        456516657        456583145        456650605   
    456726322        456810597      443758073        443989835        444489389
       444671184        454144742        455934935        455991810       
456049394        456107010        456165208        456221894        456281963   
    456337393        456394733        456454354        456516665       
456583152        456650647        456726348        456810621      443758248     
  443989884        444489652        444671218        454154998        455934968
       455991828        456049410        456107028        456165216       
456221902        456282003        456337427        456394741        456454362   
    456516673        456583178        456650654        456726355       
456810639      443758289        443989892        444489744        444671234     
  454160102        455935007        455991836        456049428        456107036
       456165224        456221936        456282029        456337435       
456394758        456454370        456516681        456583202        456650662   
    456726363        456810647      443758313        443989900        444489793
       444671283        454160698        455935023        455991844       
456049436        456107044        456165232        456221951        456282045   
    456337443        456394766        456454388        456516707       
456583228        456650688        456726371        456810654      443758487     
  443989918        444489884        444671341        454172537        455935031
       455991851        456049451        456107051        456165240       
456221969        456282052        456337450        456394774        456454396   
    456516723        456583269        456650696        456726389       
456810670      443758503        443990056        444489918        444671416     
  454173758        455935049        455991877        456049477        456107069
       456165265        456221977        456282060        456337476       
456394782        456454404        456516749        456583277        456650712   
    456726397        456810688      443758552        443990270        444489942
       444671432        454181223        455935064        455991893       
456049485        456107085        456165273        456222009        456282078   
    456337484        456394790        456454446        456516764       
456583293        456650738        456726413        456810696      443758560     
  443990643        444489959        444671473        454188103        455935080
       455991901        456049493        456107093        456165281       
456222017        456282094        456337492        456394824        456454453   
    456516772        456583301        456650746        456726421       
456810704      443758636        443990718        444489967        444671671     
  454204397        455935098        455991927        456049501        456107176
       456165299        456222025        456282102        456337526       
456394832        456454487        456516780        456583327        456650761   
    456726447        456810712      443759279        443990734        444489983
       444671796        454212044        455935114        455991935       
456049519        456107200        456165349        456222033        456282110   
    456337542        456394899        456454503        456516798       
456583335        456650787        456726454        456810753      443759378     
  443990783        444489991        444671895        454213448        455935130
       455991950        456049527        456107218        456165356       
456222041        456282144        456337575        456394907        456454511   
    456516806        456583343        456650795        456726462       
456810779      443759667        443990817        444490031        444671911     
  454218439        455935155        455991968        456049568        456107226
       456165364        456222058        456282169        456337583       
456394923        456454529        456516814        456583368        456650803   
    456726504        456810787      443759683        443990981        444490056
       444671929        454236654        455935189        455991976       
456049576        456107234        456165380        456222066        456282185   
    456337591        456394964        456454537        456516822       
456583418        456650829        456726538        456810837      443759741     
  443991013        444490171        444671945        454249145        455935197
       455991992        456049592        456107283        456165414       
456222074        456282193        456337625        456394998        456454545   
    456516830        456583426        456650845        456726546       
456810894      443759808        443991054        444490197        444672000     
  454252370        455935213        455992008        456049600        456107291
       456165422        456222082        456282201        456337641       
456395003        456454552        456516848        456583434        456650860   
    456726553        456810902   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443759816        443991088        444490312        444672059       
454263138        455935221        455992016        456049626        456107317   
    456165455        456222090        456282219        456337674       
456395011        456454578        456516889        456583442        456650878   
    456726587        456810910      443759840        443991104        444490387
       444672091        454278680        455935239        455992024       
456049634        456107358        456165463        456222116        456282227   
    456337708        456395029        456454594        456516897       
456583459        456650910        456726595        456810936      443759865     
  443991120        444490437        444672125        454283748        455935262
       455992032        456049642        456107366        456165471       
456222157        456282235        456337716        456395037        456454602   
    456516905        456583467        456650928        456726611       
456810944      443759915        443991203        444490460        444672141     
  454291600        455935270        455992040        456049659        456107374
       456165489        456222165        456282243        456337724       
456395045        456454610        456516921        456583483        456650936   
    456726629        456810951      443759923        443991229        444490478
       444672158        454294166        455935296        455992057       
456049667        456107408        456165497        456222173        456282268   
    456337732        456395052        456454636        456516947       
456583509        456650944        456726652        456810977      443760012     
  443991302        444490551        444672190        454294554        455935304
       455992065        456049691        456107416        456165513       
456222181        456282292        456337765        456395060        456454644   
    456516962        456583533        456650951        456726686       
456810985      443760038        443991468        444490692        444672224     
  454320441        455935312        455992081        456049733        456107424
       456165521        456222199        456282300        456337773       
456395078        456454693        456517036        456583574        456650977   
    456726702        456811025      443760053        443991534        444490767
       444672315        454330333        455935338        455992107       
456049741        456107432        456165539        456222223        456282318   
    456337781        456395086        456454719        456517044       
456583608        456650985        456726777        456811058      443760103     
  443991575        444490791        444672414        454353525        455935353
       455992149        456049758        456107440        456165547       
456222264        456282326        456337799        456395094        456454727   
    456517077        456583616        456651009        456726785       
456811082      443760129        443991716        444490809        444672455     
  454355611        455935361        455992156        456049766        456107473
       456165554        456222280        456282334        456337807       
456395102        456454743        456517093        456583624        456651017   
    456726819        456811090      443760152        443992060        444490866
       444672497        454358532        455935379        455992164       
456049774        456107481        456165570        456222298        456282342   
    456337831        456395128        456454750        456517101       
456583707        456651041        456726850        456811108      443760202     
  443992201        444491112        444672505        454366618        455935387
       455992222        456049782        456107531        456165596       
456222306        456282359        456337849        456395151        456454768   
    456517119        456583723        456651074        456726868       
456811116      443760285        443992227        444491294        444672521     
  454367038        455935411        455992230        456049790        456107556
       456165604        456222314        456282367        456337856       
456395169        456454776        456517127        456583731        456651082   
    456726884        456811124      443760293        443992284        444491344
       444672653        454367202        455935429        455992248       
456049808        456107564        456165612        456222330        456282375   
    456337906        456395193        456454784        456517135       
456583749        456651090        456726926        456811140      443760319     
  443992383        444491476        444672752        454367780        455935437
       455992289        456049816        456107580        456165620       
456222348        456282383        456337914        456395227        456454792   
    456517150        456583756        456651124        456726942       
456811157      443760491        443992425        444491617        444672828     
  454371964        455935445        455992297        456049832        456107598
       456165638        456222363        456282409        456337922       
456395235        456454826        456517184        456583772        456651165   
    456726959        456811165      443760509        443992516        444491625
       444672950        454372194        455935452        455992321       
456049840        456107614        456165646        456222413        456282417   
    456337930        456395243        456454834        456517200       
456583798        456651173        456726967        456811173      443760533     
  443992532        444491633        444672984        454372236        455935486
       455992347        456049857        456107655        456165653       
456222447        456282433        456337948        456395268        456454867   
    456517226        456583806        456651215        456726975       
456811207      443760574        443992607        444491708        444672992     
  454376070        455935528        455992370        456049865        456107663
       456165679        456222454        456282441        456337963       
456395276        456454883        456517234        456583897        456651223   
    456726983        456811215      443760640        443992714        444491815
       444673016        454377367        455935544        455992388       
456049881        456107671        456165711        456222488        456282458   
    456337971        456395300        456454891        456517242       
456583905        456651249        456727007        456811272      443760657     
  443992730        444491831        444673073        454378555        455935551
       455992404        456049899        456107697        456165729       
456222512        456282466        456337989        456395318        456454933   
    456517267        456583921        456651298        456727015       
456811280      443760673        443992771        444491849        444673081     
  454382169        455935569        455992412        456049907        456107713
       456165737        456222520        456282516        456337997       
456395326        456454941        456517275        456583939        456651322   
    456727031        456811322      443760681        443992979        444492045
       444673107        454382904        455935577        455992438       
456049915        456107739        456165745        456222553        456282524   
    456338003        456395334        456454958        456517283       
456583947        456651330        456727056        456811348      443760764     
  443992987        444492086        444673115        454383340        455935619
       455992453        456049923        456107747        456165752       
456222561        456282532        456338029        456395342        456454974   
    456517309        456583962        456651363        456727072       
456811363      443760780        443993084        444492094        444673123     
  454384140        455935627        455992461        456049931        456107754
       456165760        456222579        456282557        456338037       
456395359        456454990        456517341        456583988        456651371   
    456727098        456811371      443760814        443993183        444492300
       444673131        454384744        455935635        455992479       
456049949        456107762        456165778        456222595        456282573   
    456338052        456395367        456455005        456517358       
456584002        456651405        456727106        456811389      443761077     
  443993241        444492532        444673222        454386806        455935650
       455992511        456049956        456107788        456165802       
456222603        456282581        456338060        456395383        456455013   
    456517366        456584028        456651413        456727163       
456811439      443761200        443993258        444492540        444673339     
  454387754        455935668        455992529        456049964        456107804
       456165828        456222611        456282599        456338102       
456395417        456455039        456517382        456584051        456651421   
    456727171        456811454      443761218        443993290        444492649
       444673404        454388661        455935676        455992578       
456049980        456107838        456165836        456222629        456282607   
    456338110        456395425        456455070        456517390       
456584093        456651447        456727221        456811470      443761267     
  443993357        444492672        444673461        454389669        455935684
       455992586        456050020        456107853        456165851       
456222652        456282623        456338128        456395433        456455088   
    456517432        456584143        456651462        456727247       
456811504      443761291        443993415        444492714        444673487     
  454393596        455935700        455992610        456050053        456107887
       456165869        456222660        456282631        456338136       
456395441        456455096        456517473        456584150        456651512   
    456727254        456811538      443761333        443993472        444492805
       444673586        454396722        455935718        455992636       
456050061        456107895        456165877        456222686        456282649   
    456338144        456395466        456455104        456517481       
456584168        456651587        456727270        456811546      443761432     
  443993563        444492813        444673719        454397027        455935734
       455992644        456050079        456107903        456165885       
456222702        456282656        456338151        456395482        456455120   
    456517507        456584200        456651595        456727296       
456811561      443761465        443993613        444492854        444673768     
  454405440        455935742        455992651        456050103        456107937
       456165919        456222710        456282664        456338169       
456395508        456455146        456517515        456584218        456651611   
    456727320        456811579      443761523        443993670        444492888
       444673776        454407610        455935775        455992669       
456050129        456107945        456165927        456222728        456282680   
    456338185        456395516        456455153        456517523       
456584259        456651702        456727353        456811587      443761630     
  443993779        444492995        444673792        454410291        455935783
       455992685        456050145        456107978        456165935       
456222744        456282706        456338193        456395524        456455161   
    456517531        456584317        456651728        456727379       
456811645      443761648        443994025        444493118        444673826     
  454411240        455935809        455992701        456050160        456107986
       456165943        456222751        456282722        456338201       
456395540        456455179        456517549        456584325        456651736   
    456727387        456811678      443761671        443994231        444493167
       444673883        454414665        455935825        455992735       
456050178        456107994        456165950        456222769        456282730   
    456338219        456395573        456455187        456517556       
456584366        456651744        456727395        456811694      443761739     
  443994264        444493209        444674006        454415613        455935833
       455992743        456050194        456108000        456165968       
456222777        456282748        456338250        456395599        456455195   
    456517564        456584374        456651785        456727486       
456811702      443761770        443994389        444493217        444674089     
  454416405        455935841        455992750        456050210        456108018
       456165976        456222819        456282755        456338284       
456395607        456455211        456517572        456584382        456651793   
    456727494        456811710      443761788        443994397        444493274
       444674097        454417601        455935858        455992768       
456050228        456108034        456165992        456222835        456282797   
    456338292        456395615        456455252        456517598       
456584390        456651801        456727502        456811736      443761796     
  443994470        444493332        444674204        454418328        455935874
       455992792        456050244        456108042        456166008       
456222843        456282805        456338300        456395656        456455294   
    456517614        456584440        456651868        456727510       
456811744      443761929        443994579        444493340        444674220     
  454419540        455935890        455992826        456050251        456108059
       456166024        456222850        456282813        456338318       
456395664        456455302        456517663        456584457        456651900   
    456727528        456811785      443761937        443994728        444493365
       444674329        454422601        455935908        455992834       
456050269        456108083        456166032        456222868        456282821   
    456338326        456395698        456455310        456517689       
456584481        456651934        456727536        456811801      443762125     
  443994744        444493423        444674428        454424151        455935916
       455992859        456050277        456108109        456166057       
456222884        456282839        456338334        456395706        456455328   
    456517697        456584507        456651942        456727551       
456811843      443762208        443994769        444493506        444674469     
  454424664        455935932        455992867        456050301        456108125
       456166065        456222900        456282847        456338342       
456395730        456455336        456517705        456584515        456651983   
    456727585        456811868      443762265        443994983        444493522
       444674519        454424953        455935940        455992891       
456050335        456108133        456166073        456222934        456282854   
    456338359        456395755        456455351        456517721       
456584523        456652015        456727593        456811876      443762273     
  443994991        444493605        444674535        454429119        455935957
       455992909        456050343        456108141        456166081       
456222942        456282862        456338375        456395789        456455369   
    456517747        456584531        456652023        456727619       
456811900      443762588        443995022        444493654        444674592     
  454430026        455935965        455992925        456050350        456108166
       456166099        456222959        456282888        456338383       
456395797        456455385        456517754        456584549        456652049   
    456727635        456811942      443762604        443995089        444493662
       444674659        454431594        455935981        455992941       
456050368        456108182        456166115        456222967        456282904   
    456338391        456395805        456455393        456517788       
456584556        456652064        456727643        456811975      443762687     
  443995162        444493670        444674691        454431701        455935999
       455992966        456050392        456108190        456166123       
456222991        456282920        456338409        456395813        456455401   
    456517796        456584564        456652114        456727676       
456811983      443762802        443995337        444493761        444674790     
  454431891        455936005        455992990        456050400        456108208
       456166156        456223007        456282938        456338417       
456395821        456455419        456517804        456584572        456652148   
    456727684        456811991      443762836        443995527        444493787
       444674816        454431958        455936013        455993014       
456050418        456108216        456166164        456223049        456282987   
    456338425        456395839        456455427        456517838       
456584580        456652155        456727692        456812015      443762869     
  443995626        444493845        444674907        454432030        455936021
       455993022        456050426        456108224        456166180       
456223064        456283019        456338441        456395888        456455435   
    456517846        456584598        456652171        456727700       
456812031      443763065        443995691        444493969        444674956     
  454432253        455936039        455993030        456050459        456108240
       456166198        456223106        456283027        456338516       
456395938        456455443        456517879        456584606        456652189   
    456727742        456812049      443763305        443995808        444494041
       444675011        454436361        455936047        455993048       
456050467        456108257        456166214        456223114        456283043   
    456338524        456395946        456455450        456517895       
456584655        456652197        456727791        456812056      443763412     
  443996046        444494108        444675078        454437450        455936062
       455993055        456050475        456108265        456166230       
456223130        456283068        456338532        456395979        456455468   
    456517911        456584689        456652205        456727817       
456812064      443763511        443996061        444494132        444675086     
  454437773        455936070        455993063        456050483        456108273
       456166248        456223148        456283118        456338540       
456395987        456455492        456517929        456584697        456652247   
    456727825        456812072      443763545        443996095        444494165
       444675094        454438433        455936088        455993089       
456050491        456108281        456166271        456223155        456283126   
    456338565        456395995        456455518        456517937       
456584705        456652262        456727866        456812080      443763552     
  443996137        444494181        444675128        454442989        455936096
       455993097        456050509        456108307        456166289       
456223163        456283159        456338607        456396001        456455583   
    456517945        456584739        456652270        456727882       
456812098      443763644        443996202        444494314        444675136     
  454446857        455936104        455993105        456050517        456108349
       456166297        456223189        456283167        456338631       
456396019        456455609        456517978        456584747        456652288   
    456727908        456812122      443763677        443996293        444494355
       444675177        454450248        455936112        455993162       
456050525        456108364        456166305        456223221        456283183   
    456338649        456396043        456455617        456517986       
456584754        456652320        456727916        456812155      443763818     
  443996319        444494439        444675201        454450529        455936120
       455993170        456050533        456108372        456166313       
456223247        456283191        456338664        456396068        456455633   
    456518000        456584762        456652338        456727924       
456812171      443763917        443996368        444494488        444675235     
  454450644        455936138        455993188        456050558        456108380
       456166321        456223270        456283217        456338672       
456396100        456455666        456518026        456584770        456652346   
    456727940        456812205      443764014        443996459        444494520
       444675250        454451956        455936153        455993279       
456050582        456108398        456166339        456223296        456283225   
    456338680        456396134        456455674        456518042       
456584788        456652353        456727957        456812213      443764055     
  443996541        444494538        444675284        454452335        455936161
       455993303        456050590        456108414        456166347       
456223320        456283241        456338706        456396167        456455682   
    456518075        456584804        456652387        456727965       
456812247      443764329        443996715        444494603        444675334     
  454452962        455936179        455993311        456050608        456108430
       456166362        456223338        456283258        456338714       
456396183        456455724        456518091        456584812        456652403   
    456727981        456812254      443764436        443996772        444494629
       444675375        454455155        455936187        455993337       
456050616        456108448        456166370        456223346        456283266   
    456338722        456396191        456455740        456518117       
456584820        456652411        456727999        456812270      443764535     
  443996806        444494702        444675383        454457797        455936195
       455993386        456050624        456108463        456166388       
456223353        456283274        456338730        456396225        456455765   
    456518125        456584838        456652429        456728005       
456812288      443764642        443996871        444494801        444675391     
  454458480        455936203        455993394        456050632        456108489
       456166412        456223361        456283282        456338763       
456396233        456455773        456518141        456584853        456652437   
    456728021        456812296      443764683        443996897        444494884
       444675466        454462268        455936211        455993402       
456050657        456108497        456166420        456223411        456283316   
    456338771        456396258        456455781        456518158       
456584861        456652478        456728054        456812312      443764766     
  443996921        444494975        444675490        454463613        455936229
       455993410        456050665        456108513        456166438       
456223452        456283332        456338789        456396282        456455807   
    456518182        456584887        456652536        456728070       
456812353      443764774        443996996        444494983        444675540     
  454464124        455936237        455993444        456050681        456108521
       456166453        456223478        456283357        456338797       
456396324        456455815        456518190        456584911        456652569   
    456728104        456812361   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443764840        443997101        444494991        444675557       
454465675        455936245        455993477        456050699        456108539   
    456166461        456223494        456283365        456338813       
456396373        456455831        456518208        456584937        456652593   
    456728112        456812387      443764899        443997176        444495154
       444675664        454465923        455936252        455993527       
456050707        456108547        456166479        456223585        456283381   
    456338821        456396381        456455849        456518216       
456584945        456652643        456728120        456812429      443764931     
  443997259        444495188        444675797        454465949        455936260
       455993535        456050731        456108570        456166487       
456223627        456283407        456338839        456396399        456455856   
    456518257        456584952        456652668        456728138       
456812452      443764949        443997283        444495220        444675805     
  454469412        455936278        455993550        456050780        456108588
       456166503        456223643        456283415        456338862       
456396407        456455872        456518265        456584960        456652676   
    456728146        456812460      443764998        443997309        444495246
       444675813        454474057        455936294        455993568       
456050798        456108596        456166511        456223684        456283423   
    456338870        456396415        456455898        456518273       
456585009        456652684        456728161        456812478      443765045     
  443997325        444495295        444675904        454475815        455936302
       455993584        456050806        456108612        456166529       
456223692        456283449        456338912        456396423        456455914   
    456518281        456585017        456652692        456728179       
456812528      443765078        443997374        444495360        444675938     
  454482118        455936310        455993592        456050814        456108661
       456166537        456223700        456283472        456338946       
456396431        456455922        456518323        456585033        456652700   
    456728211        456812536      443765086        443997382        444495428
       444675946        454489030        455936336        455993626       
456050822        456108703        456166545        456223759        456283480   
    456338953        456396449        456455955        456518331       
456585041        456652718        456728252        456812551      443765128     
  443997408        444495477        444676084        454489295        455936351
       455993634        456050830        456108711        456166552       
456223791        456283506        456338995        456396456        456455989   
    456518349        456585058        456652734        456728260       
456812577      443765177        443997424        444495501        444676134     
  454490954        455936369        455993642        456050848        456108729
       456166578        456223809        456283530        456339027       
456396472        456455997        456518356        456585082        456652767   
    456728278        456812585      443765318        443997473        444495535
       444676175        454491234        455936377        455993667       
456050855        456108737        456166586        456223825        456283548   
    456339035        456396480        456456003        456518372       
456585108        456652791        456728302        456812593      443765656     
  443997481        444495634        444676191        454493230        455936385
       455993675        456050863        456108778        456166602       
456223866        456283555        456339068        456396498        456456011   
    456518406        456585124        456652809        456728401       
456812601      443765805        443997523        444495659        444676209     
  454496423        455936401        455993683        456050871        456108794
       456166628        456223908        456283589        456339084       
456396514        456456029        456518422        456585132        456652858   
    456728427        456812635      443765904        443997655        444495675
       444676274        454497728        455936427        455993691       
456050897        456108802        456166636        456223924        456283597   
    456339092        456396522        456456037        456518430       
456585140        456652874        456728435        456812643      443765938     
  443997689        444495709        444676308        454499831        455936443
       455993725        456050905        456108828        456166651       
456223932        456283605        456339118        456396555        456456045   
    456518448        456585157        456652882        456728443       
456812668      443766019        443997754        444495733        444676324     
  454500083        455936476        455993758        456050913        456108844
       456166669        456223940        456283613        456339126       
456396563        456456060        456518471        456585223        456652908   
    456728484        456812684      443766092        443997762        444495865
       444676332        454503947        455936484        455993774       
456050921        456108877        456166677        456223965        456283647   
    456339175        456396571        456456078        456518489       
456585231        456652924        456728492        456812692      443766100     
  443997929        444495972        444676399        454505538        455936492
       455993782        456050939        456108901        456166685       
456223973        456283654        456339225        456396605        456456094   
    456518497        456585249        456652981        456728518       
456812718      443766118        443997952        444496012        444676415     
  454506700        455936500        455993790        456050947        456108919
       456166701        456223981        456283688        456339274       
456396621        456456102        456518513        456585256        456653005   
    456728526        456812767      443766266        443997978        444496046
       444676456        454507146        455936518        455993808       
456050962        456108927        456166719        456223999        456283696   
    456339290        456396647        456456128        456518539       
456585272        456653013        456728559        456812783      443766357     
  443998075        444496061        444676480        454507237        455936542
       455993824        456050970        456108943        456166735       
456224005        456283704        456339308        456396654        456456136   
    456518547        456585280        456653021        456728583       
456812791      443766423        443998174        444496145        444676670     
  454511015        455936575        455993840        456050996        456108950
       456166743        456224013        456283746        456339316       
456396662        456456151        456518554        456585298        456653039   
    456728609        456812825      443766472        443998257        444496194
       444676712        454514282        455936609        455993865       
456051002        456108968        456166750        456224021        456283753   
    456339340        456396688        456456193        456518562       
456585306        456653047        456728617        456812916      443766514     
  443998307        444496202        444676803        454515016        455936625
       455993899        456051010        456108976        456166768       
456224062        456283761        456339365        456396696        456456219   
    456518570        456585314        456653054        456728633       
456812924      443766571        443998364        444496210        444676845     
  454517772        455936633        455993915        456051028        456108984
       456166776        456224070        456283787        456339373       
456396712        456456235        456518588        456585330        456653070   
    456728674        456812932      443766662        443998372        444496269
       444676969        454521634        455936658        455993949       
456051036        456109008        456166792        456224088        456283795   
    456339381        456396738        456456243        456518596       
456585371        456653112        456728690        456812940      443766746     
  443998414        444496277        444677025        454525981        455936666
       455993964        456051069        456109024        456166800       
456224096        456283829        456339407        456396746        456456276   
    456518604        456585397        456653138        456728740       
456812965      443766787        443998422        444496368        444677124     
  454527565        455936674        455993972        456051085        456109032
       456166818        456224104        456283845        456339431       
456396753        456456284        456518612        456585405        456653146   
    456728757        456812981      443766852        443998489        444496434
       444677199        454528332        455936708        455993980       
456051101        456109040        456166826        456224120        456283852   
    456339449        456396779        456456334        456518646       
456585439        456653161        456728799        456812999      443766886     
  443998513        444496517        444677264        454529314        455936716
       455993998        456051127        456109073        456166842       
456224153        456283860        456339464        456396787        456456342   
    456518653        456585488        456653203        456728864       
456813039      443766902        443998570        444496558        444677421     
  454529884        455936724        455994004        456051150        456109081
       456166859        456224179        456283894        456339472       
456396795        456456367        456518687        456585496        456653229   
    456728914        456813047      443766951        443998588        444496657
       444677454        454530858        455936732        455994012       
456051168        456109099        456166867        456224187        456283928   
    456339498        456396803        456456375        456518695       
456585504        456653278        456728930        456813054      443766985     
  443998596        444496772        444677512        454531203        455936757
       455994038        456051184        456109107        456166883       
456224195        456283944        456339548        456396829        456456383   
    456518729        456585520        456653385        456728948       
456813062      443767009        443998604        444496798        444677553     
  454532375        455936765        455994046        456051200        456109123
       456166891        456224211        456283977        456339555       
456396837        456456391        456518745        456585538        456653427   
    456728955        456813088      443767058        443998638        444496863
       444677579        454533845        455936781        455994053       
456051218        456109149        456166909        456224229        456283993   
    456339563        456396845        456456409        456518752       
456585553        456653443        456728963        456813096      443767116     
  443998653        444496889        444677611        454535733        455936799
       455994061        456051226        456109156        456166917       
456224237        456284017        456339589        456396860        456456417   
    456518786        456585595        456653476        456728971       
456813120      443767132        443998786        444497044        444677652     
  454538398        455936807        455994087        456051234        456109164
       456166933        456224245        456284025        456339597       
456396878        456456425        456518802        456585629        456653518   
    456728989        456813146      443767249        443998810        444497051
       444677702        454539974        455936815        455994095       
456051242        456109172        456166958        456224278        456284033   
    456339639        456396886        456456433        456518828       
456585645        456653591        456728997        456813161      443767355     
  443999065        444497077        444677744        454543703        455936823
       455994103        456051259        456109180        456166974       
456224302        456284058        456339670        456396910        456456441   
    456518844        456585652        456653625        456729011       
456813179      443767389        443999149        444497101        444677751     
  454551839        455936849        455994129        456051275        456109214
       456166990        456224328        456284066        456339696       
456396928        456456458        456518851        456585686        456653716   
    456729037        456813195      443767439        443999206        444497176
       444677769        454556242        455936872        455994137       
456051291        456109248        456167006        456224336        456284074   
    456339704        456396936        456456490        456518869       
456585694        456653724        456729045        456813203      443767447     
  443999230        444497200        444677785        454557125        455936880
       455994145        456051325        456109271        456167014       
456224344        456284090        456339712        456396944        456456508   
    456518877        456585702        456653732        456729052       
456813211      443767454        443999388        444497226        444677843     
  454558735        455936906        455994152        456051333        456109305
       456167022        456224351        456284108        456339753       
456396951        456456516        456518901        456585710        456653765   
    456729094        456813229      443767496        443999404        444497234
       444677850        454558792        455936914        455994178       
456051358        456109313        456167030        456224377        456284116   
    456339761        456396969        456456532        456518927       
456585769        456653773        456729102        456813252      443767520     
  443999529        444497366        444677868        454560616        455936930
       455994186        456051366        456109339        456167048       
456224393        456284132        456339779        456396977        456456540   
    456518935        456585785        456653781        456729110       
456813278      443767538        443999545        444497432        444677892     
  454560814        455936963        455994194        456051374        456109347
       456167055        456224401        456284140        456339787       
456396993        456456557        456518950        456585835        456653799   
    456729136        456813294      443767769        443999610        444497499
       444677900        454561036        455936971        455994228       
456051416        456109354        456167063        456224419        456284157   
    456339811        456397009        456456565        456518968       
456585843        456653807        456729193        456813310      443767819     
  443999677        444497564        444677918        454562711        455936989
       455994244        456051432        456109362        456167071       
456224427        456284181        456339845        456397017        456456573   
    456518976        456585876        456653823        456729201       
456813328      443767868        443999701        444497606        444677926     
  454565540        455936997        455994251        456051440        456109388
       456167089        456224435        456284215        456339902       
456397025        456456581        456518984        456585918        456653849   
    456729227        456813336      443767876        443999727        444497630
       444677975        454566555        455937003        455994269       
456051465        456109404        456167097        456224450        456284223   
    456339910        456397041        456456623        456518992       
456585942        456653872        456729243        456813344      443767991     
  443999883        444497655        444677983        454568965        455937011
       455994277        456051473        456109412        456167105       
456224468        456284231        456339928        456397058        456456656   
    456519008        456585959        456653914        456729268       
456813369      443768031        443999891        444497671        444678015     
  454574047        455937037        455994301        456051499        456109438
       456167121        456224518        456284256        456339944       
456397090        456456672        456519024        456585967        456653930   
    456729276        456813385      443768049        444000053        444497713
       444678072        454579087        455937052        455994319       
456051507        456109461        456167147        456224542        456284272   
    456339951        456397116        456456680        456519065       
456585983        456653955        456729292        456813419      443768056     
  444000178        444497754        444678098        454582545        455937060
       455994343        456051515        456109511        456167154       
456224583        456284298        456339969        456397132        456456698   
    456519073        456586007        456653971        456729300       
456813443      443768130        444000228        444497762        444678114     
  454583857        455937086        455994376        456051531        456109529
       456167170        456224591        456284306        456339977       
456397140        456456722        456519081        456586015        456653989   
    456729326        456813450      443768148        444000335        444497853
       444678171        454588138        455937094        455994392       
456051549        456109537        456167188        456224609        456284330   
    456339985        456397181        456456748        456519107       
456586049        456654011        456729425        456813468      443768395     
  444000384        444497895        444678197        454592833        455937110
       455994400        456051556        456109560        456167196       
456224617        456284355        456339993        456397207        456456755   
    456519115        456586056        456654029        456729441       
456813484      443768460        444000418        444497945        444678270     
  454594383        455937128        455994418        456051564        456109578
       456167204        456224633        456284371        456340009       
456397215        456456771        456519156        456586064        456654045   
    456729466        456813542      443768544        444000467        444497978
       444678304        454599481        455937144        455994426       
456051572        456109602        456167212        456224641        456284389   
    456340033        456397231        456456805        456519164       
456586098        456654060        456729474        456813559      443768569     
  444000509        444497986        444678361        454610460        455937151
       455994442        456051580        456109628        456167220       
456224658        456284397        456340041        456397249        456456821   
    456519180        456586122        456654078        456729490       
456813567      443768577        444000657        444498018        444678437     
  454627712        455937169        455994467        456051598        456109636
       456167238        456224666        456284405        456340058       
456397256        456456847        456519214        456586148        456654086   
    456729532        456813575      443768692        444000780        444498075
       444678478        454634395        455937177        455994475       
456051606        456109693        456167246        456224740        456284413   
    456340090        456397298        456456870        456519248       
456586171        456654169        456729565        456813617      443768965     
  444000848        444498240        444678528        454637786        455937185
       455994491        456051614        456109719        456167279       
456224757        456284447        456340108        456397306        456456888   
    456519263        456586189        456654185        456729607       
456813674      443769021        444000905        444498331        444678536     
  454638552        455937227        455994517        456051622        456109727
       456167287        456224765        456284462        456340116       
456397322        456456896        456519271        456586205        456654219   
    456729615        456813690      443769062        444000996        444498349
       444678544        454641135        455937292        455994525       
456051663        456109826        456167295        456224773        456284470   
    456340124        456397348        456456904        456519289       
456586239        456654250        456729631        456813716      443769104     
  444001069        444498414        444678585        454643933        455937300
       455994533        456051689        456109834        456167303       
456224799        456284496        456340140        456397355        456456920   
    456519305        456586296        456654276        456729656       
456813724      443769120        444001077        444498471        444678759     
  454654484        455937318        455994558        456051697        456109859
       456167311        456224807        456284520        456340157       
456397363        456456938        456519313        456586320        456654284   
    456729664        456813757      443769195        444001119        444498489
       444678767        454661299        455937391        455994574       
456051705        456109867        456167329        456224823        456284546   
    456340199        456397389        456456946        456519362       
456586353        456654326        456729698        456813773      443769203     
  444001150        444498562        444678783        454671546        455937433
       455994590        456051713        456109875        456167345       
456224831        456284561        456340207        456397405        456456961   
    456519388        456586361        456654342        456729789       
456813781      443769211        444001218        444498737        444678874     
  454674102        455937458        455994608        456051739        456109891
       456167352        456224856        456284579        456340215       
456397421        456456995        456519412        456586379        456654359   
    456729813        456813799      443769245        444001333        444498794
       444678908        454675844        455937508        455994616       
456051747        456109917        456167360        456224864        456284587   
    456340223        456397447        456457001        456519420       
456586387        456654367        456729839        456813815      443769450     
  444001432        444498836        444678940        454682717        455937524
       455994624        456051861        456109925        456167378       
456224906        456284595        456340231        456397462        456457019   
    456519453        456586437        456654383        456729854       
456813823      443769468        444001663        444498950        444678981     
  454701368        455937532        455994632        456051887        456109941
       456167402        456224930        456284603        456340249       
456397470        456457027        456519511        456586452        456654409   
    456729870        456813856   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443769518        444001713        444498984        444679021       
454706946        455937540        455994640        456051895        456109958   
    456167410        456224948        456284611        456340256       
456397496        456457050        456519537        456586460        456654441   
    456729946        456813872      443769534        444001754        444499099
       444679088        454707381        455937557        455994657       
456051903        456109966        456167428        456224963        456284637   
    456340272        456397504        456457068        456519594       
456586494        456654474        456729995        456813880      443769716     
  444001788        444499214        444679104        454709064        455937565
       455994665        456051929        456109974        456167436       
456225002        456284645        456340322        456397520        456457076   
    456519602        456586528        456654490        456730001       
456813906      443769724        444001812        444499222        444679260     
  454709312        455937573        455994673        456051945        456110006
       456167444        456225028        456284652        456340330       
456397538        456457084        456519628        456586536        456654599   
    456730019        456813914      443769732        444001903        444499230
       444679286        454709387        455937581        455994681       
456051986        456110022        456167451        456225036        456284678   
    456340363        456397553        456457100        456519669       
456586544        456654615        456730035        456813971      443769849     
  444002018        444499313        444679401        454711813        455937615
       455994699        456051994        456110048        456167469       
456225044        456284686        456340371        456397561        456457118   
    456519677        456586577        456654656        456730043       
456814003      443769989        444002026        444499362        444679443     
  454712316        455937623        455994707        456052018        456110055
       456167477        456225085        456284694        456340397       
456397579        456457126        456519693        456586601        456654664   
    456730050        456814011      443770037        444002059        444499420
       444679468        454722828        455937631        455994715       
456052026        456110063        456167485        456225093        456284702   
    456340421        456397603        456457134        456519701       
456586627        456654672        456730084        456814037      443770045     
  444002075        444499511        444679534        454723776        455937656
       455994723        456052034        456110089        456167493       
456225101        456284710        456340439        456397611        456457142   
    456519719        456586635        456654698        456730092       
456814052      443770235        444002299        444499594        444679567     
  454737115        455937664        455994731        456052042        456110113
       456167501        456225119        456284728        456340470       
456397637        456457159        456519743        456586650        456654706   
    456730134        456814060      443770359        444002356        444499644
       444679641        454738295        455937672        455994749       
456052059        456110121        456167527        456225127        456284736   
    456340538        456397660        456457167        456519768       
456586684        456654771        456730167        456814078      443770375     
  444002372        444499727        444679682        454740218        455937680
       455994756        456052067        456110139        456167535       
456225135        456284744        456340579        456397678        456457209   
    456519826        456586718        456654797        456730175       
456814086      443770391        444002414        444499735        444679823     
  454744160        455937698        455994780        456052075        456110170
       456167543        456225168        456284751        456340603       
456397686        456457217        456519834        456586726        456654839   
    456730209        456814094      443770607        444002588        444499859
       444679898        454748948        455937722        455994798       
456052083        456110188        456167550        456225184        456284769   
    456340611        456397702        456457225        456519859       
456586734        456654854        456730274        456814169      443770664     
  444002869        444499974        444679914        454756123        455937730
       455994814        456052117        456110220        456167568       
456225192        456284777        456340629        456397728        456457241   
    456519867        456586783        456654862        456730324       
456814177      443770722        444002885        444500052        444679922     
  454757352        455937755        455994822        456052141        456110238
       456167584        456225200        456284785        456340637       
456397751        456457258        456519883        456586809        456654870   
    456730332        456814185      443770748        444002984        444500102
       444680052        454757865        455937771        455994830       
456052166        456110246        456167592        456225218        456284793   
    456340645        456397785        456457266        456519891       
456586825        456654904        456730365        456814201      443770805     
  444003016        444500110        444680110        454759614        455937789
       455994848        456052174        456110253        456167600       
456225226        456284801        456340652        456397793        456457274   
    456519917        456586833        456654920        456730381       
456814219      443770953        444003156        444500136        444680144     
  454762022        455937797        455994863        456052182        456110295
       456167618        456225234        456284819        456340660       
456397801        456457308        456519941        456586858        456654961   
    456730399        456814227      443771068        444003172        444500193
       444680169        454762204        455937813        455994871       
456052190        456110329        456167667        456225267        456284827   
    456340678        456397827        456457316        456519958       
456586866        456654995        456730407        456814235      443771092     
  444003206        444500300        444680177        454769209        455937839
       455994897        456052216        456110345        456167683       
456225275        456284868        456340694        456397835        456457324   
    456519966        456586874        456655000        456730431       
456814292      443771241        444003545        444500318        444680300     
  454773789        455937847        455994913        456052224        456110360
       456167709        456225291        456284876        456340702       
456397900        456457340        456519974        456586890        456655034   
    456730456        456814318      443771274        444003602        444500409
       444680326        454779562        455937854        455994962       
456052240        456110378        456167717        456225309        456284884   
    456340744        456397918        456457365        456519982       
456586908        456655042        456730464        456814334      443771340     
  444003735        444500417        444680425        454782541        455937862
       455995001        456052281        456110394        456167725       
456225374        456284892        456340769        456397934        456457373   
    456520014        456586916        456655059        456730480       
456814359      443771613        444003917        444500508        444680482     
  454792706        455937888        455995027        456052299        456110428
       456167766        456225382        456284934        456340785       
456397959        456457381        456520022        456586924        456655067   
    456730506        456814375      443771845        444003925        444500524
       444680490        454797457        455937912        455995050       
456052307        456110444        456167782        456225390        456284942   
    456340801        456397975        456457449        456520048       
456586940        456655083        456730522        456814383      443771860     
  444003966        444500540        444680508        454803677        455937938
       455995068        456052315        456110451        456167808       
456225408        456284975        456340819        456397983        456457456   
    456520089        456586981        456655133        456730530       
456814409      443771902        444003982        444500557        444680516     
  454816257        455937946        455995084        456052323        456110469
       456167816        456225432        456284983        456340827       
456398015        456457464        456520097        456587005        456655141   
    456730548        456814433      443771969        444003990        444500573
       444680532        454817859        455937953        455995159       
456052331        456110477        456167824        456225457        456285006   
    456340835        456398023        456457472        456520147       
456587054        456655158        456730571        456814441      443772041     
  444004105        444500581        444680540        454828773        455937979
       455995167        456052356        456110493        456167832       
456225465        456285014        456340843        456398049        456457480   
    456520170        456587088        456655166        456730589       
456814466      443772058        444004121        444500599        444680623     
  454839069        455937995        455995191        456052364        456110501
       456167840        456225473        456285022        456340850       
456398056        456457506        456520196        456587112        456655182   
    456730597        456814490      443772280        444004378        444500615
       444680649        454844077        455938019        455995217       
456052380        456110519        456167857        456225499        456285030   
    456340876        456398072        456457514        456520238       
456587179        456655208        456730647        456814557      443772355     
  444004394        444500631        444680664        454860537        455938027
       455995241        456052414        456110543        456167865       
456225507        456285048        456340884        456398098        456457522   
    456520261        456587195        456655224        456730654       
456814581      443772447        444004410        444500714        444680706     
  454876970        455938035        455995290        456052422        456110576
       456167881        456225523        456285055        456340892       
456398106        456457555        456520295        456587203        456655240   
    456730662        456814615      443772652        444004477        444500722
       444680748        454887381        455938043        455995324       
456052430        456110618        456167915        456225549        456285063   
    456340918        456398122        456457563        456520303       
456587237        456655265        456730670        456814623      443772660     
  444004501        444500748        444680755        454890948        455938050
       455995357        456052463        456110659        456167923       
456225598        456285071        456340934        456398130        456457571   
    456520329        456587260        456655273        456730738       
456814672      443772702        444004626        444500789        444680847     
  454897679        455938076        455995365        456052489        456110667
       456167956        456225606        456285097        456340942       
456398148        456457589        456520345        456587294        456655307   
    456730746        456814698      443772934        444004717        444500805
       444680904        454905126        455938092        455995399       
456052497        456110675        456167964        456225614        456285113   
    456340959        456398163        456457597        456520360       
456587302        456655315        456730787        456814706      443773023     
  444004949        444500888        444680938        454908773        455938100
       455995407        456052521        456110683        456167998       
456225630        456285121        456340967        456398189        456457639   
    456520378        456587310        456655323        456730795       
456814714      443773056        444005037        444500946        444680946     
  454920133        455938118        455995415        456052554        456110691
       456168004        456225648        456285139        456340991       
456398197        456457654        456520386        456587328        456655331   
    456730803        456814730      443773270        444005078        444501043
       444681035        454929381        455938126        455995423       
456052562        456110717        456168012        456225663        456285154   
    456341007        456398205        456457662        456520394       
456587336        456655349        456730811        456814821      443773288     
  444005086        444501092        444681068        454930272        455938159
       455995456        456052604        456110725        456168020       
456225689        456285162        456341015        456398247        456457670   
    456520402        456587351        456655356        456730829       
456814854      443773338        444005094        444501100        444681084     
  454938648        455938191        455995472        456052638        456110741
       456168038        456225697        456285170        456341023       
456398270        456457688        456520436        456587393        456655364   
    456730845        456814870      443773429        444005276        444501183
       444681142        454942129        455938217        455995480       
456052646        456110766        456168046        456225713        456285188   
    456341031        456398304        456457696        456520444       
456587419        456655398        456730878        456814888      443773478     
  444005318        444501217        444681183        454942848        455938233
       455995498        456052653        456110774        456168079       
456225721        456285196        456341072        456398320        456457704   
    456520451        456587476        456655463        456730928       
456814979      443773486        444005383        444501241        444681258     
  454943440        455938241        455995530        456052661        456110816
       456168095        456225747        456285204        456341130       
456398353        456457712        456520469        456587609        456655471   
    456730993        456815018      443773551        444005409        444501266
       444681290        454973173        455938258        455995563       
456052679        456110832        456168103        456225762        456285212   
    456341148        456398361        456457720        456520477       
456587617        456655489        456731009        456815034      443773569     
  444005425        444501274        444681316        454994302        455938290
       455995571        456052687        456110840        456168111       
456225788        456285238        456341155        456398379        456457738   
    456520485        456587641        456655497        456731058       
456815059      443773643        444005458        444501365        444681399     
  454996182        455938332        455995589        456052703        456110857
       456168129        456225812        456285246        456341163       
456398387        456457746        456520519        456587658        456655505   
    456731066        456815083      443773676        444005532        444501530
       444681464        455002535        455938357        455995597       
456052745        456110865        456168145        456225853        456285253   
    456341171        456398403        456457761        456520543       
456587666        456655513        456731090        456815117      443773759     
  444005607        444501654        444681514        455011460        455938415
       455995605        456052752        456110873        456168152       
456225861        456285279        456341197        456398429        456457787   
    456520584        456587674        456655554        456731116       
456815182      443773775        444005896        444501993        444681530     
  455017103        455938423        455995613        456052760        456110881
       456168160        456225879        456285287        456341239       
456398445        456457811        456520618        456587690        456655570   
    456731140        456815208      443773817        444006142        444502017
       444681563        455020156        455938431        455995621       
456052786        456110907        456168178        456225887        456285303   
    456341262        456398452        456457837        456520626       
456587757        456655588        456731199        456815216      443773957     
  444006183        444502181        444681613        455023192        455938449
       455995662        456052802        456110915        456168186       
456225895        456285311        456341304        456398460        456457852   
    456520659        456587765        456655620        456731207       
456815240      443773981        444006498        444502330        444681670     
  455028530        455938456        455995696        456052828        456110923
       456168202        456225903        456285329        456341312       
456398486        456457860        456520667        456587773        456655646   
    456731249        456815257      443774070        444006506        444502355
       444681712        455030346        455938464        455995720       
456052836        456110931        456168228        456225911        456285337   
    456341320        456398494        456457878        456520675       
456587799        456655653        456731314        456815265      443774088     
  444006522        444502363        444681738        455034728        455938498
       455995738        456052844        456110949        456168236       
456225937        456285345        456341379        456398510        456457902   
    456520683        456587807        456655661        456731355       
456815281      443774146        444006597        444502389        444681845     
  455042150        455938506        455995746        456052851        456110956
       456168269        456225952        456285352        456341395       
456398528        456457910        456520709        456587815        456655679   
    456731363        456815315      443774153        444006605        444502397
       444681928        455057281        455938514        455995753       
456052877        456110964        456168285        456225960        456285378   
    456341403        456398536        456457928        456520733       
456587823        456655703        456731371        456815356      443774203     
  444006613        444502538        444681969        455057638        455938522
       455995761        456052885        456110980        456168293       
456225986        456285386        456341411        456398544        456457944   
    456520774        456587831        456655760        456731405       
456815364      443774211        444006654        444502579        444682017     
  455063297        455938530        455995779        456052893        456111012
       456168327        456225994        456285402        456341429       
456398551        456457951        456520782        456587856        456655778   
    456731413        456815372      443774245        444006670        444502587
       444682082        455063362        455938548        455995795       
456052901        456111020        456168343        456226026        456285410   
    456341445        456398569        456457969        456520790       
456587864        456655885        456731421        456815398      443774328     
  444006811        444502744        444682199        455066274        455938555
       455995829        456052927        456111038        456168376       
456226034        456285428        456341478        456398585        456457985   
    456520865        456587872        456655943        456731462       
456815414      443774369        444006902        444502785        444682207     
  455069468        455938563        455995845        456052950        456111053
       456168384        456226042        456285436        456341510       
456398593        456457993        456520907        456587880        456655976   
    456731512        456815448      443774419        444006928        444502801
       444682231        455070524        455938597        455995852       
456052976        456111061        456168459        456226059        456285444   
    456341528        456398601        456458025        456520915       
456587898        456656016        456731561        456815455      443774500     
  444007033        444502827        444682249        455072355        455938605
       455995894        456052992        456111103        456168483       
456226075        456285451        456341536        456398643        456458033   
    456520931        456587906        456656065        456731579       
456815471      443774641        444007058        444502876        444682256     
  455074617        455938613        455995910        456053008        456111111
       456168509        456226083        456285469        456341551       
456398650        456458058        456520972        456587922        456656081   
    456731587        456815489      443774658        444007074        444502892
       444682272        455076638        455938647        455995928       
456053040        456111129        456168525        456226133        456285485   
    456341569        456398684        456458066        456520998       
456587948        456656107        456731652        456815497      443774708     
  444007132        444502959        444682280        455076927        455938654
       455995936        456053057        456111145        456168533       
456226166        456285493        456341593        456398692        456458074   
    456521012        456587955        456656149        456731678       
456815539      443774724        444007157        444502991        444682306     
  455077222        455938696        455995951        456053065        456111160
       456168574        456226174        456285501        456341619       
456398726        456458082        456521020        456587971        456656156   
    456731686        456815554      443774831        444007223        444503031
       444682389        455080317        455938720        455995969       
456053073        456111178        456168582        456226208        456285519   
    456341627        456398734        456458090        456521046       
456588052        456656198        456731736        456815562      443774880     
  444007249        444503056        444682397        455080341        455938738
       455995993        456053115        456111186        456168608       
456226224        456285527        456341635        456398759        456458116   
    456521061        456588060        456656214        456731777       
456815570      443774930        444007397        444503114        444682439     
  455081141        455938746        455996009        456053123        456111194
       456168616        456226281        456285535        456341668       
456398767        456458132        456521095        456588078        456656255   
    456731785        456815596   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443775002        444007421        444503189        444682454       
455082354        455938753        455996017        456053149        456111202   
    456168624        456226299        456285543        456341676       
456398775        456458140        456521103        456588102        456656271   
    456731801        456815604      443775127        444007439        444503247
       444682470        455082610        455938761        455996025       
456053156        456111210        456168632        456226307        456285550   
    456341684        456398791        456458165        456521111       
456588128        456656297        456731827        456815638      443775168     
  444007538        444503254        444682595        455082925        455938795
       455996033        456053172        456111236        456168640       
456226315        456285576        456341692        456398809        456458181   
    456521137        456588151        456656313        456731843       
456815646      443775259        444007652        444503270        444682660     
  455086553        455938845        455996058        456053180        456111244
       456168665        456226323        456285592        456341700       
456398817        456458207        456521145        456588169        456656354   
    456731868        456815653      443775267        444007751        444503288
       444682694        455086694        455938852        455996066       
456053198        456111251        456168673        456226349        456285600   
    456341718        456398825        456458215        456521160       
456588185        456656420        456731918        456815679      443775309     
  444007769        444503387        444682702        455087064        455938878
       455996082        456053206        456111269        456168681       
456226356        456285626        456341726        456398841        456458223   
    456521228        456588193        456656495        456731926       
456815687      443775341        444007850        444503536        444682744     
  455090399        455938886        455996116        456053214        456111293
       456168699        456226364        456285634        456341734       
456398866        456458256        456521236        456588201        456656511   
    456731934        456815711      443775457        444007876        444503569
       444682959        455091421        455938910        455996124       
456053230        456111301        456168715        456226380        456285667   
    456341759        456398874        456458264        456521269       
456588235        456656529        456731975        456815752      443775515     
  444007884        444503585        444682983        455092114        455938928
       455996140        456053255        456111319        456168723       
456226398        456285675        456341783        456398882        456458298   
    456521277        456588243        456656537        456731991       
456815760      443775523        444007942        444503668        444683007     
  455093054        455938944        455996165        456053263        456111327
       456168749        456226414        456285683        456341791       
456398908        456458314        456521293        456588326        456656545   
    456732007        456815778      443775564        444007975        444503825
       444683031        455093211        455938951        455996199       
456053271        456111335        456168756        456226422        456285691   
    456341809        456398916        456458330        456521301       
456588342        456656578        456732064        456815802      443775598     
  444008064        444503916        444683064        455093476        455938969
       455996207        456053305        456111392        456168772       
456226455        456285709        456341817        456398932        456458348   
    456521335        456588359        456656586        456732072       
456815836      443775689        444008114        444503940        444683080     
  455094110        455938993        455996249        456053321        456111400
       456168780        456226497        456285717        456341825       
456398940        456458355        456521368        456588375        456656594   
    456732080        456815885      443775770        444008122        444504013
       444683114        455094144        455939009        455996256       
456053339        456111418        456168798        456226521        456285725   
    456341833        456398957        456458397        456521384       
456588383        456656610        456732106        456815893      443775788     
  444008163        444504096        444683163        455094284        455939017
       455996264        456053354        456111426        456168814       
456226547        456285832        456341841        456398973        456458405   
    456521392        456588391        456656677        456732114       
456815919      443775879        444008189        444504203        444683171     
  455096511        455939025        455996272        456053370        456111434
       456168822        456226588        456285857        456341858       
456398981        456458413        456521418        456588409        456656701   
    456732130        456815927      443775895        444008213        444504286
       444683288        455097832        455939033        455996280       
456053396        456111459        456168830        456226604        456285873   
    456341866        456399005        456458447        456521426       
456588417        456656727        456732155        456815935      443775994     
  444008262        444504336        444683387        455100420        455939041
       455996298        456053438        456111467        456168848       
456226612        456285881        456341874        456399013        456458454   
    456521434        456588425        456656743        456732171       
456815950      443776042        444008437        444504369        444683445     
  455101097        455939058        455996314        456053453        456111483
       456168863        456226620        456285899        456341882       
456399021        456458462        456521467        456588441        456656776   
    456732213        456815968      443776166        444008452        444504427
       444683460        455101576        455939066        455996322       
456053479        456111491        456168871        456226653        456285907   
    456341908        456399054        456458470        456521475       
456588482        456656800        456732221        456815976      443776257     
  444008569        444504443        444683544        455101618        455939082
       455996330        456053495        456111525        456168889       
456226687        456285915        456341916        456399062        456458504   
    456521483        456588490        456656818        456732247       
456816008      443776265        444008593        444504450        444683627     
  455101683        455939116        455996348        456053529        456111533
       456168897        456226695        456285931        456341924       
456399088        456458512        456521525        456588524        456656826   
    456732288        456816057      443776331        444008619        444504591
       444683635        455104091        455939124        455996355       
456053552        456111541        456168905        456226745        456285956   
    456341932        456399112        456458520        456521624       
456588540        456656834        456732304        456816065      443776349     
  444008627        444504617        444683916        455106088        455939132
       455996363        456053578        456111566        456168913       
456226752        456285964        456341965        456399120        456458538   
    456521632        456588557        456656867        456732320       
456816099      443776380        444008825        444504682        444684013     
  455107532        455939140        455996371        456053594        456111574
       456168921        456226778        456285972        456341981       
456399146        456458546        456521640        456588565        456656909   
    456732379        456816107      443776463        444008908        444504708
       444684088        455108035        455939157        455996389       
456053602        456111582        456168939        456226786        456285998   
    456342005        456399153        456458561        456521707       
456588573        456656917        456732411        456816131      443776554     
  444009120        444504732        444684096        455108084        455939199
       455996397        456053610        456111590        456168947       
456226794        456286004        456342039        456399161        456458579   
    456521715        456588599        456656925        456732429       
456816164      443776661        444009294        444504849        444684153     
  455108787        455939207        455996421        456053644        456111632
       456168970        456226810        456286012        456342047       
456399179        456458587        456521723        456588607        456656933   
    456732452        456816180      443776703        444009344        444504864
       444684328        455109249        455939256        455996439       
456053669        456111657        456168988        456226828        456286020   
    456342054        456399195        456458611        456521731       
456588631        456656966        456732460        456816222      443776893     
  444009443        444504880        444684344        455109454        455939264
       455996447        456053677        456111665        456169002       
456226836        456286038        456342062        456399203        456458637   
    456521749        456588649        456656974        456732486       
456816230      443776901        444009518        444504955        444684450     
  455109702        455939272        455996454        456053701        456111707
       456169010        456226844        456286046        456342070       
456399237        456458645        456521756        456588664        456656982   
    456732494        456816289      443776927        444009526        444505036
       444684476        455109801        455939306        455996462       
456053719        456111715        456169036        456226885        456286053   
    456342096        456399245        456458652        456521764       
456588672        456657022        456732502        456816313      443777099     
  444009583        444505135        444684492        455112318        455939322
       455996470        456053727        456111749        456169044       
456226893        456286079        456342138        456399252        456458660   
    456521772        456588680        456657048        456732510       
456816347      443777131        444009617        444505226        444684591     
  455112557        455939348        455996488        456053750        456111798
       456169069        456226901        456286087        456342146       
456399278        456458694        456521798        456588706        456657055   
    456732536        456816354      443777149        444009625        444505358
       444684625        455112839        455939355        455996504       
456053776        456111814        456169085        456226919        456286095   
    456342153        456399286        456458702        456521814       
456588714        456657097        456732544        456816362      443777198     
  444009674        444505390        444684757        455113084        455939363
       455996520        456053784        456111822        456169101       
456226935        456286103        456342179        456399294        456458736   
    456521822        456588722        456657147        456732577       
456816388      443777222        444009708        444505416        444684807     
  455113852        455939389        455996538        456053792        456111848
       456169119        456226943        456286111        456342187       
456399328        456458744        456521848        456588771        456657154   
    456732601        456816396      443777297        444009716        444505424
       444684872        455114785        455939413        455996546       
456053800        456111863        456169127        456226950        456286129   
    456342252        456399351        456458751        456521855       
456588797        456657162        456732619        456816446      443777305     
  444009757        444505457        444684922        455116582        455939421
       455996629        456053875        456111889        456169135       
456226968        456286152        456342260        456399369        456458793   
    456521863        456588821        456657188        456732692       
456816453      443777495        444009849        444505564        444684948     
  455118851        455939439        455996637        456053909        456111897
       456169150        456226976        456286178        456342294       
456399377        456458801        456521889        456588847        456657196   
    456732700        456816487      443777545        444009898        444505572
       444685036        455123356        455939447        455996645       
456053917        456111905        456169168        456226984        456286228   
    456342310        456399385        456458835        456521905       
456588854        456657238        456732718        456816495      443777958     
  444009922        444505614        444685093        455124222        455939454
       455996660        456053933        456111913        456169184       
456226992        456286236        456342328        456399401        456458843   
    456521913        456588862        456657246        456732726       
456816503      443778246        444009989        444505622        444685226     
  455125302        455939462        455996686        456053941        456111939
       456169218        456227008        456286244        456342336       
456399419        456458884        456521939        456588870        456657253   
    456732742        456816511      443778295        444009997        444505804
       444685267        455125989        455939470        455996694       
456053966        456111962        456169226        456227024        456286251   
    456342351        456399427        456458967        456521962       
456588888        456657261        456732775        456816537      443778378     
  444010011        444505838        444685291        455127423        455939488
       455996702        456053974        456111970        456169234       
456227032        456286285        456342385        456399435        456458975   
    456521996        456588896        456657352        456732783       
456816545      443778410        444010052        444505853        444685309     
  455128082        455939496        455996728        456053982        456111988
       456169267        456227040        456286293        456342419       
456399450        456458991        456522044        456588904        456657360   
    456732825        456816560      443778428        444010078        444505887
       444685366        455129882        455939520        455996751       
456053990        456112002        456169283        456227065        456286301   
    456342435        456399484        456459015        456522069       
456588912        456657378        456732841        456816594      443778501     
  444010086        444505945        444685382        455134775        455939538
       455996777        456054030        456112010        456169291       
456227073        456286327        456342443        456399492        456459031   
    456522077        456588938        456657410        456732866       
456816602      443778543        444010227        444505960        444685432     
  455134957        455939546        455996793        456054048        456112051
       456169309        456227107        456286343        456342450       
456399500        456459056        456522093        456588946        456657436   
    456732890        456816628      443778568        444010334        444505978
       444685531        455138537        455939553        455996801       
456054063        456112077        456169317        456227149        456286350   
    456342468        456399526        456459064        456522135       
456588953        456657444        456732932        456816636      443778584     
  444010359        444506026        444685549        455140863        455939561
       455996819        456054071        456112101        456169325       
456227156        456286384        456342476        456399542        456459080   
    456522143        456588961        456657493        456732965       
456816644      443778659        444010433        444506059        444685572     
  455140947        455939579        455996835        456054105        456112119
       456169333        456227164        456286400        456342492       
456399567        456459106        456522150        456589001        456657519   
    456733047        456816685      443778782        444010524        444506075
       444685614        455142612        455939595        455996843       
456054113        456112127        456169341        456227172        456286426   
    456342500        456399583        456459130        456522184       
456589019        456657527        456733096        456816693      443778907     
  444010540        444506091        444685747        455146233        455939603
       455996850        456054121        456112143        456169366       
456227206        456286442        456342518        456399617        456459148   
    456522192        456589043        456657535        456733104       
456816719      443778964        444010581        444506125        444685788     
  455146241        455939645        455996868        456054139        456112150
       456169374        456227214        456286459        456342534       
456399666        456459155        456522218        456589050        456657543   
    456733138        456816768      443778972        444010706        444506174
       444685895        455146464        455939652        455996876       
456054162        456112176        456169382        456227222        456286467   
    456342542        456399674        456459163        456522234       
456589084        456657550        456733146        456816800      443779277     
  444010763        444506265        444686018        455147041        455939660
       455996884        456054170        456112184        456169390       
456227230        456286483        456342559        456399690        456459171   
    456522275        456589092        456657576        456733161       
456816826      443779319        444010771        444506331        444686026     
  455150789        455939678        455996892        456054188        456112200
       456169416        456227255        456286491        456342567       
456399708        456459189        456522291        456589100        456657626   
    456733179        456816859      443779376        444010847        444506448
       444686190        455150805        455939686        455996900       
456054212        456112226        456169424        456227263        456286509   
    456342575        456399716        456459221        456522309       
456589118        456657634        456733187        456816925      443779384     
  444010854        444506463        444686232        455151308        455939702
       455996918        456054238        456112242        456169432       
456227305        456286517        456342583        456399724        456459239   
    456522341        456589134        456657675        456733211       
456816990      443779764        444010862        444506513        444686240     
  455152934        455939710        455996926        456054253        456112283
       456169440        456227313        456286541        456342591       
456399732        456459254        456522358        456589159        456657691   
    456733260        456817014      443779772        444010870        444506521
       444686265        455156521        455939728        455996934       
456054261        456112309        456169473        456227339        456286558   
    456342625        456399740        456459262        456522366       
456589167        456657733        456733278        456817030      443779855     
  444010938        444506547        444686273        455158485        455939736
       455996942        456054279        456112341        456169507       
456227347        456286566        456342633        456399757        456459270   
    456522374        456589183        456657741        456733286       
456817055      443780085        444010953        444506562        444686315     
  455161166        455939744        455996967        456054287        456112382
       456169515        456227404        456286574        456342641       
456399765        456459288        456522382        456589191        456657758   
    456733328        456817063      443780101        444010979        444506661
       444686471        455163444        455939777        455996983       
456054329        456112408        456169523        456227412        456286590   
    456342658        456399773        456459304        456522408       
456589209        456657766        456733336        456817071      443780135     
  444011001        444506679        444686489        455167429        455939793
       455997015        456054345        456112416        456169531       
456227420        456286608        456342666        456399781        456459338   
    456522416        456589217        456657782        456733351       
456817097      443780150        444011019        444506810        444686505     
  455168591        455939801        455997049        456054352        456112432
       456169564        456227479        456286616        456342674       
456399799        456459346        456522440        456589225        456657790   
    456733369        456817162      443780416        444011084        444506844
       444686521        455168682        455939827        455997056       
456054360        456112440        456169572        456227495        456286624   
    456342682        456399807        456459353        456522523       
456589316        456657808        456733377        456817170      443780440     
  444011407        444506901        444686539        455169938        455939843
       455997064        456054394        456112465        456169580       
456227503        456286632        456342690        456399823        456459361   
    456522531        456589324        456657816        456733393       
456817188      443780671        444011456        444506950        444686547     
  455170662        455939850        455997080        456054402        456112473
       456169606        456227537        456286657        456342716       
456399831        456459445        456522549        456589332        456657832   
    456733401        456817196      443780754        444011514        444507057
       444686554        455171595        455939876        455997098       
456054410        456112515        456169630        456227545        456286665   
    456342724        456399856        456459460        456522580       
456589340        456657857        456733419        456817204      443780861     
  444011530        444507065        444686729        455172056        455939884
       455997114        456054444        456112556        456169648       
456227578        456286699        456342732        456399906        456459486   
    456522614        456589365        456657915        456733435       
456817220      443780978        444011688        444507073        444686844     
  455172684        455939892        455997122        456054469        456112572
       456169655        456227602        456286707        456342740       
456399914        456459494        456522622        456589373        456658038   
    456733476        456817246   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443781026        444011696        444507107        444686851       
455172817        455939900        455997130        456054477        456112606   
    456169663        456227610        456286715        456342765       
456399922        456459510        456522630        456589407        456658061   
    456733484        456817253      443781067        444011746        444507131
       444686968        455175281        455939926        455997148       
456054485        456112630        456169697        456227636        456286723   
    456342781        456399930        456459528        456522655       
456589423        456658079        456733500        456817295      443781109     
  444011753        444507164        444686992        455175687        455939975
       455997155        456054493        456112655        456169721       
456227669        456286731        456342807        456399955        456459536   
    456522663        456589431        456658087        456733526       
456817352      443781190        444011829        444507263        444687024     
  455177006        455939983        455997163        456054501        456112705
       456169739        456227701        456286756        456342815       
456399963        456459544        456522697        456589449        456658095   
    456733542        456817386      443781265        444011910        444507289
       444687065        455177725        455939991        455997189       
456054527        456112721        456169747        456227727        456286764   
    456342849        456399971        456459551        456522721       
456589464        456658103        456733559        456817394      443781380     
  444011951        444507321        444687115        455179424        455940007
       455997197        456054535        456112747        456169754       
456227735        456286772        456342856        456399989        456459569   
    456522739        456589480        456658129        456733609       
456817410      443781653        444012033        444507461        444687248     
  455180752        455940023        455997205        456054550        456112754
       456169762        456227750        456286814        456342864       
456400001        456459577        456522754        456589498        456658137   
    456733625        456817451      443781901        444012108        444507479
       444687313        455182832        455940031        455997221       
456054576        456112762        456169770        456227768        456286822   
    456342880        456400050        456459627        456522762       
456589506        456658186        456733641        456817469      443781992     
  444012157        444507495        444687339        455183749        455940049
       455997247        456054584        456112770        456169796       
456227776        456286848        456342898        456400084        456459643   
    456522770        456589571        456658236        456733658       
456817485      443782107        444012173        444507511        444687354     
  455184952        455940098        455997254        456054592        456112838
       456169820        456227792        456286855        456342906       
456400092        456459676        456522846        456589605        456658251   
    456733674        456817493      443782198        444012256        444507610
       444687388        455187534        455940106        455997270       
456054634        456112861        456169838        456227842        456286863   
    456342914        456400100        456459684        456522853       
456589621        456658293        456733708        456817501      443782321     
  444012314        444507651        444687438        455188151        455940114
       455997288        456054667        456112879        456169853       
456227859        456286871        456342930        456400118        456459700   
    456522879        456589654        456658327        456733716       
456817519      443782453        444012454        444507750        444687495     
  455189258        455940148        455997312        456054675        456112887
       456169861        456227867        456286897        456342948       
456400134        456459718        456522895        456589670        456658335   
    456733781        456817535      443782719        444012470        444507776
       444687503        455193631        455940155        455997320       
456054691        456112895        456169887        456227875        456286913   
    456342955        456400142        456459726        456522903       
456589688        456658376        456733799        456817568      443782727     
  444012504        444507800        444687545        455195123        455940163
       455997338        456054709        456112903        456169895       
456227891        456286921        456342963        456400183        456459759   
    456522937        456589696        456658392        456733807       
456817584      443782735        444012561        444507826        444687602     
  455198614        455940171        455997346        456054717        456112911
       456169903        456227909        456286939        456342971       
456400191        456459767        456522952        456589704        456658400   
    456733815        456817592      443782776        444012637        444507842
       444687818        455203117        455940189        455997361       
456054758        456112937        456169911        456227933        456286947   
    456343011        456400217        456459775        456522960       
456589712        456658426        456733823        456817642      443782784     
  444012652        444507859        444687826        455207431        455940197
       455997379        456054782        456112945        456169937       
456227941        456286954        456343037        456400225        456459783   
    456522978        456589738        456658434        456733849       
456817659      443782792        444012660        444507883        444687842     
  455207910        455940205        455997387        456054808        456112952
       456169945        456227958        456286962        456343052       
456400233        456459809        456523018        456589746        456658483   
    456733856        456817667      443782982        444012678        444507917
       444687875        455209171        455940239        455997395       
456054824        456112978        456169978        456227974        456286970   
    456343102        456400241        456459817        456523034       
456589761        456658509        456733864        456817683      443783063     
  444012785        444507958        444687891        455209460        455940247
       455997429        456054840        456112986        456169986       
456227982        456286988        456343128        456400258        456459841   
    456523042        456589787        456658533        456733880       
456817709      443783089        444012934        444507974        444687917     
  455210013        455940254        455997437        456054857        456113018
       456169994        456228022        456286996        456343144       
456400274        456459858        456523059        456589803        456658558   
    456733922        456817717      443783154        444012959        444508022
       444687933        455210195        455940262        455997478       
456054865        456113034        456170000        456228089        456287002   
    456343185        456400282        456459908        456523083       
456589837        456658566        456733930        456817741      443783220     
  444012991        444508055        444688063        455212522        455940270
       455997502        456054873        456113042        456170018       
456228105        456287036        456343193        456400290        456459924   
    456523091        456589860        456658574        456733955       
456817774      443783253        444013007        444508063        444688170     
  455213116        455940288        455997510        456054899        456113075
       456170026        456228113        456287044        456343201       
456400308        456459932        456523109        456589878        456658608   
    456733963        456817782      443783279        444013064        444508238
       444688196        455213512        455940296        455997536       
456054907        456113083        456170034        456228121        456287051   
    456343219        456400357        456459940        456523133       
456589886        456658616        456733989        456817808      443783345     
  444013080        444508337        444688337        455214627        455940304
       455997551        456054923        456113091        456170059       
456228154        456287085        456343227        456400381        456459999   
    456523141        456589894        456658632        456734029       
456817840      443783352        444013114        444508386        444688378     
  455215004        455940353        455997577        456054931        456113109
       456170067        456228170        456287093        456343250       
456400415        456460005        456523158        456589902        456658657   
    456734037        456817857      443783428        444013189        444508477
       444688410        455215384        455940387        455997585       
456054949        456113117        456170075        456228212        456287101   
    456343268        456400449        456460013        456523174       
456589928        456658665        456734045        456817931      443783535     
  444013213        444508642        444688527        455218073        455940395
       455997593        456054956        456113133        456170083       
456228220        456287119        456343276        456400464        456460054   
    456523182        456589951        456658715        456734052       
456817956      443783584        444013296        444508683        444688535     
  455218263        455940411        455997601        456054972        456113141
       456170117        456228238        456287135        456343300       
456400480        456460070        456523190        456589969        456658731   
    456734060        456817964      443783618        444013353        444508766
       444688584        455218305        455940452        455997619       
456054980        456113174        456170125        456228246        456287143   
    456343318        456400498        456460096        456523208       
456590009        456658749        456734094        456817980      443783824     
  444013379        444508808        444688642        455218768        455940460
       455997635        456054998        456113224        456170133       
456228261        456287150        456343326        456400506        456460112   
    456523216        456590017        456658756        456734128       
456818004      443783881        444013403        444508873        444688659     
  455223875        455940478        455997643        456055011        456113257
       456170141        456228279        456287168        456343359       
456400514        456460138        456523224        456590025        456658772   
    456734144        456818053      443783949        444013494        444508931
       444688790        455224360        455940486        455997668       
456055029        456113281        456170158        456228295        456287218   
    456343367        456400522        456460146        456523240       
456590041        456658814        456734177        456818061      443784004     
  444013502        444508972        444688832        455227058        455940502
       455997676        456055037        456113307        456170166       
456228311        456287234        456343375        456400563        456460153   
    456523265        456590058        456658863        456734243       
456818087      443784046        444013593        444509053        444688865     
  455228221        455940510        455997684        456055060        456113380
       456170174        456228329        456287259        456343383       
456400571        456460161        456523273        456590066        456658889   
    456734292        456818111      443784202        444013650        444509111
       444688980        455228635        455940528        455997718       
456055086        456113414        456170224        456228345        456287325   
    456343391        456400589        456460179        456523307       
456590074        456658905        456734326        456818137      443784277     
  444013676        444509152        444688998        455231621        455940544
       455997726        456055094        456113422        456170232       
456228352        456287333        456343409        456400613        456460187   
    456523323        456590082        456658913        456734334       
456818152      443784293        444013718        444509251        444689053     
  455233890        455940551        455997759        456055110        456113430
       456170240        456228378        456287358        456343417       
456400621        456460195        456523331        456590090        456658947   
    456734359        456818194      443784319        444013767        444509277
       444689087        455235291        455940569        455997783       
456055128        456113448        456170257        456228386        456287382   
    456343433        456400662        456460211        456523364       
456590124        456658954        456734383        456818202      443784327     
  444013833        444509301        444689103        455235572        455940577
       455997791        456055144        456113463        456170273       
456228410        456287390        456343441        456400696        456460229   
    456523372        456590140        456658988        456734391       
456818228      443784426        444013858        444509335        444689129     
  455237016        455940585        455997809        456055177        456113471
       456170281        456228428        456287408        456343474       
456400704        456460237        456523380        456590165        456658996   
    456734458        456818236      443784459        444013882        444509350
       444689160        455239210        455940593        455997817       
456055243        456113521        456170299        456228444        456287432   
    456343508        456400720        456460245        456523414       
456590173        456659002        456734490        456818244      443784491     
  444013908        444509368        444689194        455239491        455940601
       455997825        456055250        456113539        456170307       
456228451        456287457        456343516        456400738        456460252   
    456523422        456590181        456659044        456734532       
456818269      443784525        444013981        444509426        444689236     
  455240267        455940627        455997833        456055268        456113547
       456170315        456228469        456287465        456343524       
456400753        456460260        456523448        456590199        456659069   
    456734607        456818293      443784632        444014096        444509491
       444689244        455241414        455940635        455997858       
456055276        456113562        456170323        456228485        456287473   
    456343532        456400795        456460278        456523463       
456590207        456659077        456734623        456818301      443784699     
  444014153        444509517        444689251        455241893        455940668
       455997874        456055284        456113588        456170331       
456228501        456287499        456343540        456400803        456460294   
    456523489        456590215        456659085        456734631       
456818418      443784822        444014161        444509525        444689350     
  455246181        455940676        455997882        456055326        456113620
       456170356        456228519        456287507        456343557       
456400829        456460302        456523513        456590223        456659101   
    456734672        456818483      443784871        444014237        444509657
       444689475        455246447        455940692        455997890       
456055342        456113638        456170364        456228543        456287523   
    456343565        456400837        456460310        456523547       
456590249        456659119        456734680        456818533      443784954     
  444014369        444509673        444689566        455248955        455940700
       455997916        456055367        456113646        456170380       
456228550        456287531        456343573        456400845        456460336   
    456523562        456590256        456659127        456734706       
456818541      443784996        444014393        444509707        444689574     
  455249557        455940718        455997924        456055375        456113653
       456170398        456228568        456287549        456343599       
456400852        456460351        456523612        456590348        456659143   
    456734763        456818558      443785027        444014716        444509814
       444689731        455254326        455940742        455997932       
456055391        456113679        456170430        456228584        456287556   
    456343607        456400886        456460385        456523620       
456590371        456659184        456734771        456818616      443785043     
  444014724        444509855        444689749        455256701        455940759
       455997957        456055417        456113695        456170448       
456228592        456287564        456343623        456400902        456460393   
    456523653        456590397        456659192        456734805       
456818681      443785050        444014740        444509897        444689756     
  455257477        455940767        455997981        456055425        456113703
       456170471        456228600        456287572        456343656       
456400936        456460401        456523679        456590413        456659226   
    456734821        456818699      443785092        444014856        444509905
       444689764        455257923        455940775        455998005       
456055433        456113711        456170489        456228626        456287580   
    456343672        456400944        456460419        456523687       
456590439        456659234        456734847        456818707      443785183     
  444014906        444509921        444689814        455264846        455940783
       455998013        456055458        456113729        456170505       
456228634        456287598        456343698        456400951        456460435   
    456523711        456590462        456659259        456734888       
456818723      443785217        444014914        444509962        444689871     
  455268128        455940809        455998021        456055466        456113737
       456170513        456228642        456287606        456343706       
456400969        456460450        456523737        456590496        456659267   
    456734912        456818764      443785340        444015044        444510002
       444689921        455268524        455940817        455998039       
456055482        456113786        456170521        456228675        456287614   
    456343714        456400977        456460484        456523745       
456590520        456659275        456734938        456818780      443785381     
  444015127        444510028        444689970        455268698        455940825
       455998054        456055508        456113794        456170539       
456228709        456287622        456343722        456400985        456460492   
    456523828        456590538        456659291        456734953       
456818798      443785654        444015143        444510044        444690036     
  455270207        455940841        455998062        456055524        456113810
       456170547        456228717        456287630        456343730       
456400993        456460500        456523836        456590546        456659317   
    456734961        456818814      443785688        444015168        444510085
       444690044        455270876        455940858        455998096       
456055532        456113828        456170554        456228725        456287648   
    456343748        456401009        456460518        456523851       
456590553        456659325        456734979        456818830      443785712     
  444015176        444510192        444690101        455274498        455940874
       455998112        456055565        456113851        456170562       
456228733        456287663        456343755        456401017        456460534   
    456523869        456590579        456659382        456734987       
456818848      443785779        444015309        444510226        444690168     
  455275297        455940890        455998120        456055573        456113869
       456170570        456228766        456287689        456343763       
456401025        456460542        456523877        456590595        456659390   
    456735018        456818855      443785878        444015457        444510366
       444690226        455275313        455940916        455998138       
456055581        456113885        456170596        456228774        456287697   
    456343771        456401041        456460567        456523885       
456590603        456659416        456735034        456818863      443785886     
  444015507        444510382        444690234        455275966        455940924
       455998146        456055599        456113893        456170604       
456228782        456287713        456343797        456401058        456460575   
    456523893        456590629        456659424        456735067       
456818871      443785936        444015515        444510432        444690317     
  455279174        455940932        455998153        456055649        456113901
       456170620        456228840        456287721        456343813       
456401082        456460609        456523901        456590645        456659440   
    456735075        456818889      443785969        444015523        444510531
       444690382        455279471        455940957        455998161       
456055656        456113919        456170638        456228873        456287739   
    456343839        456401090        456460617        456523919       
456590652        456659457        456735083        456818897      443786017     
  444015531        444510648        444690390        455282939        455940965
       455998187        456055664        456113935        456170661       
456228881        456287747        456343847        456401108        456460633   
    456523935        456590678        456659473        456735091       
456818913      443786066        444015549        444510663        444690432     
  455285544        455940999        455998203        456055672        456113943
       456170679        456228899        456287762        456343870       
456401140        456460641        456523968        456590686        456659481   
    456735117        456818921      443786090        444015697        444510705
       444690499        455286039        455941039        455998211       
456055680        456113976        456170687        456228907        456287770   
    456343888        456401157        456460658        456523976       
456590702        456659499        456735133        456818954      443786124     
  444015739        444510739        444690515        455291641        455941047
       455998229        456055706        456113992        456170703       
456228915        456287788        456343896        456401173        456460666   
    456523984        456590710        456659507        456735208       
456818970      443786199        444015853        444510762        444690531     
  455294330        455941054        455998237        456055730        456114008
       456170729        456228923        456287812        456343904       
456401181        456460674        456524008        456590736        456659515   
    456735232        456819010   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443786215        444015861        444510838        444690572       
455295857        455941088        455998245        456055748        456114016   
    456170752        456228956        456287838        456343912       
456401199        456460682        456524016        456590751        456659523   
    456735281        456819028      443786264        444015986        444510937
       444690580        455298661        455941096        455998278       
456055797        456114040        456170760        456228980        456287846   
    456343938        456401223        456460690        456524057       
456590793        456659549        456735299        456819127      443786330     
  444016141        444510952        444690614        455302844        455941104
       455998286        456055805        456114057        456170786       
456228998        456287853        456343953        456401249        456460724   
    456524065        456590827        456659564        456735315       
456819135      443786348        444016190        444511042        444690655     
  455303578        455941112        455998294        456055821        456114065
       456170802        456229004        456287861        456343961       
456401256        456460732        456524073        456590835        456659580   
    456735331        456819143      443786421        444016216        444511059
       444690697        455303800        455941120        455998310       
456055839        456114107        456170828        456229038        456287887   
    456343987        456401298        456460765        456524123       
456590868        456659598        456735364        456819150      443786462     
  444016331        444511067        444690721        455313239        455941146
       455998328        456055847        456114123        456170836       
456229046        456287895        456343995        456401314        456460781   
    456524149        456590876        456659606        456735372       
456819192      443786538        444016380        444511158        444690747     
  455315267        455941153        455998336        456055862        456114180
       456170844        456229061        456287911        456344035       
456401322        456460823        456524156        456590892        456659622   
    456735414        456819218      443786553        444016398        444511174
       444690754        455316653        455941161        455998344       
456055896        456114206        456170869        456229095        456287937   
    456344043        456401330        456460831        456524164       
456590918        456659630        456735513        456819226      443786595     
  444016414        444511216        444690887        455327288        455941179
       455998377        456055904        456114214        456170877       
456229129        456287945        456344050        456401348        456460856   
    456524180        456590926        456659648        456735539       
456819275      443786637        444016513        444511240        444690945     
  455327536        455941229        455998393        456055946        456114230
       456170901        456229137        456287952        456344068       
456401355        456460872        456524198        456590934        456659697   
    456735547        456819283      443786686        444016638        444511257
       444690952        455335018        455941237        455998401       
456055953        456114248        456170919        456229145        456287960   
    456344076        456401371        456460898        456524206       
456590942        456659713        456735554        456819309      443786744     
  444016745        444511265        444691026        455338525        455941245
       455998419        456055961        456114255        456170927       
456229186        456287978        456344084        456401405        456460914   
    456524214        456590959        456659721        456735562       
456819333      443786868        444016786        444511349        444691083     
  455339341        455941252        455998427        456055979        456114263
       456170950        456229210        456288026        456344092       
456401421        456460922        456524222        456590975        456659754   
    456735620        456819341      443786918        444016794        444511380
       444691125        455340208        455941278        455998435       
456055987        456114289        456170968        456229236        456288042   
    456344100        456401439        456460948        456524230       
456590983        456659762        456735646        456819374      443787098     
  444016802        444511448        444691141        455342634        455941302
       455998443        456056001        456114305        456170984       
456229244        456288083        456344118        456401447        456460963   
    456524255        456590991        456659796        456735653       
456819382      443787148        444016851        444511489        444691174     
  455345314        455941310        455998450        456056019        456114313
       456170992        456229269        456288109        456344134       
456401462        456461037        456524271        456591049        456659804   
    456735661        456819390      443787163        444016869        444511497
       444691257        455345488        455941336        455998468       
456056043        456114321        456171008        456229285        456288117   
    456344142        456401488        456461052        456524289       
456591056        456659838        456735679        456819424      443787197     
  444016877        444511505        444691265        455348565        455941351
       455998476        456056050        456114339        456171024       
456229301        456288125        456344167        456401496        456461060   
    456524297        456591064        456659895        456735703       
456819432      443787221        444016968        444511562        444691315     
  455351866        455941385        455998492        456056076        456114370
       456171032        456229343        456288133        456344191       
456401504        456461094        456524305        456591098        456659937   
    456735737        456819440      443787247        444016992        444511620
       444691406        455352641        455941393        455998500       
456056084        456114388        456171081        456229384        456288166   
    456344225        456401520        456461102        456524321       
456591106        456660000        456735745        456819457      443787601     
  444017040        444511778        444691414        455356477        455941401
       455998518        456056092        456114396        456171099       
456229400        456288182        456344241        456401538        456461136   
    456524347        456591114        456660083        456735752       
456819473      443787676        444017214        444511828        444691448     
  455357897        455941443        455998526        456056142        456114404
       456171107        456229434        456288190        456344258       
456401546        456461144        456524370        456591122        456660091   
    456735760        456819481      443788005        444017305        444511844
       444691471        455358028        455941468        455998534       
456056159        456114420        456171123        456229442        456288208   
    456344266        456401561        456461151        456524396       
456591130        456660109        456735786        456819499      443788062     
  444017479        444511851        444691570        455359869        455941476
       455998542        456056167        456114438        456171131       
456229459        456288224        456344274        456401579        456461169   
    456524412        456591155        456660117        456735810       
456819507      443788088        444017487        444511885        444691588     
  455361055        455941484        455998559        456056175        456114453
       456171149        456229467        456288232        456344290       
456401587        456461177        456524420        456591189        456660133   
    456735851        456819515      443788096        444017677        444511935
       444691729        455361493        455941492        455998567       
456056183        456114461        456171172        456229475        456288240   
    456344316        456401611        456461185        456524446       
456591197        456660141        456735877        456819523      443788112     
  444017842        444511984        444691778        455361535        455941500
       455998575        456056191        456114495        456171198       
456229483        456288273        456344324        456401629        456461201   
    456524503        456591205        456660158        456735919       
456819531      443788179        444017941        444512057        444691810     
  455362715        455941518        455998583        456056241        456114503
       456171206        456229491        456288281        456344340       
456401645        456461235        456524511        456591239        456660166   
    456735935        456819549      443788229        444018014        444512198
       444691836        455365080        455941559        455998591       
456056266        456114529        456171222        456229517        456288299   
    456344357        456401652        456461243        456524529       
456591247        456660174        456735968        456819564      443788252     
  444018089        444512339        444691877        455366807        455941567
       455998609        456056308        456114537        456171248       
456229525        456288331        456344365        456401678        456461268   
    456524545        456591270        456660216        456735984       
456819572      443788302        444018097        444512347        444691901     
  455368266        455941575        455998625        456056332        456114545
       456171263        456229558        456288349        456344373       
456401686        456461284        456524560        456591312        456660281   
    456736016        456819580      443788351        444018113        444512420
       444691935        455373647        455941583        455998633       
456056340        456114552        456171297        456229566        456288356   
    456344415        456401694        456461318        456524578       
456591320        456660299        456736032        456819598      443788435     
  444018139        444512461        444692024        455375188        455941591
       455998641        456056357        456114560        456171313       
456229574        456288364        456344423        456401710        456461326   
    456524602        456591338        456660331        456736040       
456819671      443788484        444018246        444512495        444692032     
  455377770        455941609        455998658        456056365        456114578
       456171362        456229582        456288380        456344431       
456401728        456461334        456524610        456591346        456660349   
    456736065        456819689      443788492        444018253        444512529
       444692123        455379842        455941633        455998666       
456056373        456114586        456171388        456229590        456288398   
    456344449        456401751        456461342        456524701       
456591379        456660356        456736073        456819697      443788625     
  444018311        444512560        444692149        455380162        455941641
       455998674        456056399        456114602        456171404       
456229616        456288406        456344456        456401777        456461359   
    456524719        456591387        456660372        456736081       
456819739      443788757        444018345        444512586        444692321     
  455385294        455941658        455998682        456056415        456114610
       456171412        456229632        456288422        456344464       
456401785        456461367        456524735        456591403        456660406   
    456736115        456819754      443788765        444018402        444512602
       444692370        455385401        455941666        455998690       
456056423        456114628        456171453        456229665        456288430   
    456344472        456401793        456461375        456524743       
456591437        456660414        456736131        456819796      443788799     
  444018428        444512636        444692388        455392308        455941674
       455998716        456056431        456114636        456171461       
456229681        456288448        456344498        456401801        456461383   
    456524776        456591445        456660422        456736149       
456819812      443789011        444018485        444512651        444692412     
  455395632        455941682        455998724        456056449        456114644
       456171479        456229715        456288455        456344506       
456401819        456461391        456524784        456591452        456660455   
    456736156        456819846      443789045        444018527        444512685
       444692461        455397869        455941690        455998732       
456056456        456114651        456171487        456229749        456288489   
    456344514        456401827        456461409        456524792       
456591460        456660489        456736164        456819879      443789128     
  444018626        444512719        444692529        455398586        455941708
       455998740        456056464        456114669        456171503       
456229764        456288497        456344530        456401843        456461417   
    456524818        456591494        456660497        456736180       
456819887      443789151        444018659        444512727        444692552     
  455398875        455941716        455998757        456056472        456114677
       456171511        456229780        456288505        456344548       
456401876        456461425        456524826        456591502        456660505   
    456736214        456819895      443789235        444018709        444512743
       444692560        455400937        455941724        455998765       
456056480        456114685        456171529        456229798        456288513   
    456344555        456401884        456461433        456524859       
456591510        456660521        456736248        456819903      443789276     
  444018774        444512818        444692602        455402909        455941732
       455998781        456056498        456114693        456171537       
456229806        456288521        456344563        456401892        456461441   
    456524875        456591536        456660539        456736263       
456819937      443789367        444018832        444512834        444692610     
  455404962        455941757        455998799        456056506        456114719
       456171545        456229814        456288547        456344571       
456401918        456461458        456524917        456591551        456660547   
    456736313        456819952      443789375        444018881        444512883
       444692693        455405191        455941765        455998823       
456056514        456114727        456171552        456229822        456288562   
    456344597        456401926        456461474        456524933       
456591585        456660562        456736321        456819986      443789417     
  444018915        444512891        444692768        455408179        455941773
       455998872        456056522        456114735        456171586       
456229830        456288588        456344639        456401934        456461516   
    456524966        456591635        456660570        456736354       
456819994      443789482        444018964        444512966        444692784     
  455408559        455941807        455998898        456056530        456114743
       456171594        456229863        456288604        456344647       
456401967        456461524        456524974        456591643        456660588   
    456736362        456820000      443789490        444018998        444512982
       444692818        455408955        455941815        455998906       
456056548        456114776        456171651        456229871        456288620   
    456344662        456401975        456461557        456524982       
456591650        456660596        456736388        456820059      443789599     
  444019061        444513055        444692925        455411421        455941823
       455998922        456056597        456114784        456171669       
456229913        456288638        456344670        456401991        456461565   
    456525005        456591676        456660604        456736396       
456820075      443789714        444019178        444513089        444692974     
  455412668        455941831        455998955        456056647        456114792
       456171693        456229947        456288653        456344696       
456402007        456461581        456525021        456591684        456660612   
    456736412        456820125      443789755        444019210        444513097
       444692990        455413179        455941849        455998971       
456056654        456114800        456171719        456229954        456288661   
    456344712        456402015        456461607        456525070       
456591692        456660653        456736453        456820141      443789771     
  444019335        444513121        444693030        455416651        455941914
       455998989        456056662        456114818        456171727       
456229962        456288687        456344720        456402049        456461615   
    456525104        456591726        456660661        456736495       
456820158      443789805        444019384        444513360        444693048     
  455416768        455941922        455999003        456056670        456114826
       456171735        456230002        456288695        456344738       
456402056        456461623        456525138        456591734        456660711   
    456736503        456820174      443789888        444019517        444513386
       444693139        455420190        455941930        455999011       
456056688        456114834        456171743        456230044        456288703   
    456344753        456402064        456461656        456525153       
456591759        456660737        456736511        456820208      443789904     
  444019574        444513402        444693154        455423541        455941948
       455999029        456056712        456114842        456171750       
456230051        456288745        456344761        456402072        456461664   
    456525179        456591767        456660778        456736545       
456820232      443790076        444019608        444513444        444693212     
  455427294        455941955        455999052        456056720        456114859
       456171776        456230077        456288752        456344795       
456402080        456461672        456525187        456591775        456660786   
    456736552        456820240      443790084        444019632        444513543
       444693261        455429621        455941963        455999060       
456056746        456114867        456171784        456230101        456288760   
    456344803        456402106        456461680        456525203       
456591817        456660794        456736578        456820307      443790126     
  444019657        444513642        444693279        455429704        455941997
       455999078        456056761        456114891        456171792       
456230143        456288794        456344811        456402114        456461714   
    456525229        456591825        456660810        456736610       
456820364      443790134        444019731        444513865        444693410     
  455436618        455942029        455999086        456056779        456114909
       456171800        456230184        456288828        456344837       
456402122        456461755        456525237        456591833        456660828   
    456736636        456820380      443790142        444019756        444513873
       444693428        455437434        455942037        455999094       
456056787        456114917        456171818        456230192        456288836   
    456344845        456402130        456461763        456525245       
456591841        456660844        456736644        456820406      443790167     
  444019814        444513881        444693444        455441378        455942045
       455999110        456056803        456114933        456171834       
456230200        456288851        456344860        456402148        456461797   
    456525252        456591858        456660851        456736677       
456820414      443790217        444020002        444514079        444693501     
  455458992        455942052        455999136        456056811        456114958
       456171859        456230234        456288877        456344878       
456402155        456461805        456525278        456591866        456660877   
    456736685        456820422      443790274        444020010        444514087
       444693527        455459719        455942060        455999151       
456056829        456114974        456171867        456230242        456288885   
    456344894        456402163        456461813        456525286       
456591874        456660927        456736693        456820430      443790290     
  444020085        444514145        444693618        455462333        455942078
       455999169        456056837        456114982        456171875       
456230259        456288901        456344902        456402189        456461821   
    456525302        456591882        456660935        456736701       
456820521      443790324        444020192        444514293        444693634     
  455471102        455942086        455999177        456056845        456114990
       456171883        456230275        456288919        456344910       
456402205        456461839        456525310        456591916        456660943   
    456736727        456820539      443790381        444020242        444514467
       444693659        455471250        455942094        455999185       
456056852        456115047        456171917        456230283        456288927   
    456344928        456402221        456461847        456525328       
456591924        456660950        456736750        456820562      443790621     
  444020325        444514483        444693675        455478172        455942136
       455999227        456056878        456115070        456171933       
456230291        456288935        456344944        456402239        456461854   
    456525336        456591973        456660968        456736776       
456820588      443790720        444020382        444514558        444693691     
  455481689        455942151        455999250        456056894        456115088
       456171941        456230317        456288950        456344951       
456402247        456461862        456525344        456592005        456661008   
    456736792        456820612      443790761        444020457        444514624
       444693733        455482653        455942169        455999268       
456056902        456115096        456171958        456230333        456288992   
    456344969        456402254        456461870        456525351       
456592021        456661024        456736800        456820638      443790803     
  444020473        444514673        444693766        455484220        455942185
       455999276        456056928        456115104        456171966       
456230358        456289008        456344977        456402262        456461888   
    456525369        456592070        456661032        456736842       
456820695      443790837        444020507        444514681        444693840     
  455485623        455942193        455999284        456056936        456115112
       456171982        456230382        456289024        456344985       
456402270        456461896        456525385        456592096        456661065   
    456736867        456820703   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443790845        444020648        444514830        444693881       
455489815        455942219        455999300        456056944        456115120   
    456171990        456230390        456289032        456345016       
456402288        456461912        456525393        456592104        456661099   
    456736891        456820729      443790969        444020762        444514905
       444693915        455490169        455942250        455999318       
456056977        456115138        456172006        456230416        456289040   
    456345024        456402296        456461938        456525401       
456592112        456661107        456736966        456820760      443790985     
  444020895        444514913        444693923        455493403        455942276
       455999326        456056985        456115153        456172030       
456230424        456289057        456345057        456402304        456461946   
    456525419        456592161        456661115        456736974       
456820778      443791124        444020952        444514970        444693931     
  455497255        455942284        455999334        456056993        456115161
       456172048        456230440        456289081        456345073       
456402312        456461979        456525435        456592179        456661123   
    456737055        456820786      443791207        444021133        444514996
       444693949        455499004        455942292        455999342       
456057009        456115179        456172071        456230465        456289099   
    456345107        456402320        456461987        456525443       
456592187        456661131        456737071        456820828      443791314     
  444021158        444515175        444693998        455503474        455942318
       455999359        456057017        456115187        456172097       
456230473        456289107        456345131        456402361        456461995   
    456525450        456592195        456661172        456737113       
456820877      443791348        444021216        444515183        444694087     
  455503490        455942342        455999383        456057025        456115195
       456172105        456230481        456289123        456345149       
456402379        456462001        456525468        456592211        456661180   
    456737121        456820893      443791355        444021307        444515217
       444694194        455505826        455942359        455999409       
456057066        456115211        456172113        456230499        456289149   
    456345156        456402387        456462019        456525484       
456592229        456661222        456737147        456820901      443791363     
  444021513        444515241        444694269        455508655        455942367
       455999425        456057082        456115229        456172121       
456230515        456289156        456345172        456402395        456462027   
    456525500        456592260        456661248        456737154       
456820968      443791447        444021521        444515282        444694327     
  455510479        455942375        455999433        456057090        456115237
       456172139        456230549        456289172        456345180       
456402403        456462043        456525518        456592278        456661255   
    456737204        456820984      443791520        444021620        444515399
       444694335        455514034        455942391        455999458       
456057108        456115245        456172154        456230564        456289198   
    456345206        456402411        456462076        456525526       
456592310        456661321        456737212        456820992      443791611     
  444021638        444515415        444694459        455514216        455942409
       455999466        456057124        456115278        456172162       
456230572        456289214        456345214        456402429        456462092   
    456525534        456592351        456661339        456737238       
456821024      443791751        444021653        444515498        444694475     
  455518852        455942417        455999474        456057140        456115286
       456172204        456230580        456289230        456345222       
456402437        456462100        456525542        456592369        456661362   
    456737295        456821123      443791777        444021695        444515522
       444694483        455520148        455942425        455999482       
456057173        456115294        456172212        456230598        456289255   
    456345230        456402445        456462118        456525559       
456592393        456661438        456737329        456821149      443791868     
  444021703        444515613        444694533        455524165        455942433
       455999490        456057181        456115302        456172238       
456230614        456289297        456345248        456402460        456462126   
    456525567        456592427        456661453        456737394       
456821164      443791884        444021711        444515647        444694566     
  455534214        455942441        455999508        456057199        456115310
       456172246        456230622        456289305        456345255       
456402486        456462134        456525583        456592443        456661461   
    456737436        456821198      443791918        444021745        444515688
       444694715        455534255        455942458        455999524       
456057207        456115328        456172253        456230648        456289313   
    456345263        456402536        456462142        456525591       
456592468        456661503        456737501        456821206      443791975     
  444021851        444515795        444694749        455536920        455942474
       455999532        456057215        456115344        456172295       
456230663        456289347        456345271        456402593        456462167   
    456525609        456592476        456661545        456737535       
456821230      443792114        444021935        444515977        444694798     
  455540161        455942490        455999540        456057223        456115351
       456172311        456230697        456289388        456345297       
456402627        456462191        456525617        456592492        456661560   
    456737543        456821248      443792155        444022289        444516041
       444694905        455549139        455942508        455999557       
456057256        456115369        456172329        456230739        456289404   
    456345313        456402635        456462217        456525625       
456592500        456661586        456737568        456821255      443792189     
  444022313        444516058        444694913        455549816        455942516
       455999565        456057264        456115385        456172337       
456230747        456289412        456345321        456402643        456462225   
    456525658        456592518        456661602        456737584       
456821271      443792197        444022321        444516074        444695001     
  455550277        455942524        455999573        456057272        456115393
       456172345        456230754        456289420        456345347       
456402668        456462241        456525666        456592526        456661651   
    456737592        456821305      443792239        444022362        444516173
       444695167        455551283        455942532        455999615       
456057280        456115419        456172352        456230796        456289438   
    456345354        456402692        456462266        456525674       
456592534        456661677        456737618        456821339      443792296     
  444022396        444516181        444695290        455553487        455942557
       455999623        456057298        456115427        456172386       
456230804        456289446        456345362        456402700        456462274   
    456525682        456592542        456661693        456737626       
456821354      443792304        444022404        444516207        444695324     
  455553669        455942565        455999631        456057306        456115435
       456172402        456230820        456289453        456345370       
456402718        456462282        456525690        456592559        456661701   
    456737667        456821388      443792346        444022487        444516223
       444695340        455563866        455942573        455999656       
456057314        456115443        456172444        456230853        456289461   
    456345388        456402767        456462308        456525724       
456592567        456661727        456737675        456821404      443792775     
  444022503        444516322        444695431        455573188        455942615
       455999680        456057322        456115450        456172469       
456230879        456289479        456345420        456402809        456462324   
    456525732        456592609        456661792        456737709       
456821420      443792841        444022545        444516330        444695449     
  455575027        455942623        455999698        456057330        456115476
       456172477        456230895        456289487        456345438       
456402817        456462332        456525740        456592617        456661800   
    456737717        456821446      443792882        444022628        444516371
       444695456        455578336        455942664        455999706       
456057348        456115492        456172519        456230911        456289503   
    456345446        456402833        456462357        456525757       
456592641        456661826        456737725        456821453      443792957     
  444022784        444516454        444695464        455581595        455942680
       455999714        456057371        456115500        456172527       
456230929        456289511        456345461        456402841        456462381   
    456525773        456592658        456661842        456737741       
456821503      443793047        444022800        444516496        444695506     
  455597427        455942698        455999730        456057405        456115518
       456172550        456230952        456289545        456345479       
456402866        456462407        456525781        456592674        456661859   
    456737808        456821560      443793153        444022834        444516512
       444695597        455603811        455942706        455999748       
456057413        456115526        456172576        456230960        456289586   
    456345487        456402882        456462423        456525799       
456592682        456661917        456737873        456821602      443793187     
  444022883        444516520        444695654        455610154        455942714
       455999755        456057421        456115534        456172584       
456230978        456289628        456345495        456402890        456462449   
    456525807        456592716        456661925        456737907       
456821628      443793229        444022958        444516561        444695704     
  455640433        455942755        455999771        456057439        456115542
       456172659        456230986        456289644        456345503       
456402908        456462464        456525815        456592740        456661933   
    456737972        456821677      443793245        444022974        444516587
       444695829        455643528        455942763        455999805       
456057454        456115567        456172667        456230994        456289651   
    456345511        456402916        456462480        456525831       
456592799        456661941        456737980        456821685      443793260     
  444022982        444516652        444695845        455644484        455942771
       455999813        456057470        456115575        456172683       
456231026        456289669        456345529        456402924        456462498   
    456525849        456592815        456661958        456738004       
456821701      443793286        444023006        444516678        444695878     
  455655464        455942805        455999821        456057496        456115583
       456172691        456231059        456289677        456345537       
456402932        456462506        456525864        456592864        456662006   
    456738012        456821719      443793302        444023022        444516744
       444695928        455660472        455942813        455999847       
456057512        456115591        456172725        456231067        456289685   
    456345545        456402957        456462522        456525872       
456592906        456662071        456738020        456821727      443793393     
  444023048        444516843        444695993        455661587        455942862
       455999854        456057520        456115609        456172741       
456231075        456289701        456345560        456402965        456462530   
    456525898        456592914        456662097        456738046       
456821768      443793450        444023055        444516884        444696033     
  455661660        455942870        455999862        456057538        456115617
       456172758        456231083        456289727        456345594       
456402981        456462563        456525914        456592971        456662113   
    456738079        456821776      443793534        444023071        444517007
       444696041        455666396        455942896        455999870       
456057546        456115625        456172766        456231091        456289735   
    456345602        456402999        456462589        456525922       
456592989        456662147        456738087        456821784      443793609     
  444023097        444517015        444696181        455666800        455942912
       455999888        456057595        456115633        456172774       
456231109        456289743        456345610        456403013        456462597   
    456525930        456592997        456662154        456738095       
456821826      443793625        444023139        444517049        444696215     
  455674564        455942946        455999904        456057603        456115641
       456172782        456231117        456289750        456345628       
456403039        456462621        456525955        456593011        456662162   
    456738129        456821834      443793781        444023469        444517155
       444696223        455675900        455942953        455999920       
456057629        456115666        456172808        456231158        456289768   
    456345636        456403047        456462639        456525963       
456593029        456662204        456738194        456821867      443793823     
  444023568        444517221        444696405        455695320        455942979
       455999938        456057637        456115690        456172824       
456231174        456289776        456345644        456403062        456462654   
    456525997        456593045        456662212        456738228       
456821883      443793997        444023600        444517254        444696447     
  455696153        455942987        455999946        456057652        456115708
       456172840        456231182        456289792        456345651       
456403070        456462662        456526003        456593052        456662246   
    456738301        456821917      443794037        444023642        444517304
       444696504        455697177        455942995        455999953       
456057660        456115716        456172873        456231190        456289842   
    456345685        456403096        456462688        456526011       
456593086        456662253        456738327        456821958      443794086     
  444023675        444517379        444696637        455703223        455943027
       455999961        456057678        456115732        456172881       
456231216        456289867        456345693        456403104        456462704   
    456526029        456593094        456662295        456738335       
456821990      443794300        444023824        444517411        444696694     
  455714618        455943035        455999979        456057694        456115757
       456172899        456231257        456289875        456345701       
456403112        456462712        456526037        456593110        456662311   
    456738392        456822006      443794326        444023832        444517478
       444696736        455739664        455943050        455999987       
456057710        456115765        456172907        456231273        456289883   
    456345719        456403138        456462720        456526045       
456593128        456662360        456738400        456822030      443794508     
  444023873        444517544        444696751        455748723        455943068
       456000009        456057736        456115773        456172915       
456231281        456289891        456345727        456403146        456462753   
    456526052        456593136        456662410        456738418       
456822063      443794573        444023931        444517668        444696819     
  455748897        455943076        456000017        456057751        456115781
       456172923        456231307        456289909        456345743       
456403161        456462761        456526060        456593177        456662428   
    456738442        456822071      443794623        444024004        444517692
       444696843        455774356        455943084        456000025       
456057777        456115799        456172931        456231356        456289917   
    456345768        456403187        456462811        456526094       
456593193        456662436        456738459        456822113      443794755     
  444024111        444517767        444696876        455779868        455943092
       456000033        456057785        456115807        456172956       
456231364        456289933        456345784        456403203        456462829   
    456526102        456593219        456662477        456738475       
456822147      443794805        444024145        444517775        444696892     
  455790659        455943100        456000041        456057793        456115864
       456172964        456231414        456289941        456345792       
456403211        456462845        456526110        456593250        456662485   
    456738491        456822204      443794912        444024160        444517783
       444697072        455801704        455943118        456000058       
456057801        456115872        456173012        456231430        456289958   
    456345800        456403229        456462878        456526128       
456593268        456662493        456738525        456822279      443794961     
  444024202        444517791        444697106        455809335        455943126
       456000066        456057819        456115898        456173046       
456231455        456289982        456345818        456403237        456462894   
    456526136        456593276        456662519        456738541       
456822287      443795042        444024228        444517866        444697163     
  455825497        455943167        456000074        456057827        456115906
       456173079        456231471        456289990        456345826       
456403278        456462928        456526144        456593284        456662527   
    456738558        456822345      443795067        444024350        444517874
       444697213        455842724        455943217        456000082       
456057835        456115914        456173087        456231489        456290014   
    456345834        456403286        456462944        456526169       
456593318        456662535        456738566        456822394      443795125     
  444024368        444517890        444697312        455884064        455943225
       456000090        456057850        456115922        456173095       
456231497        456290022        456345859        456403294        456462951   
    456526177        456593342        456662550        456738574       
456822402      443795133        444024475        444517916        444697403     
  455884080        455943241        456000116        456057868        456115930
       456173111        456231505        456290055        456345875       
456403302        456462977        456526185        456593383        456662600   
    456738632        456822428      443795208        444024558        444518005
       444697445        455884106        455943258        456000124       
456057876        456115948        456173129        456231513        456290063   
    456345883        456403336        456462985        456526193       
456593391        456662618        456738665        456822436      443795299     
  444024632        444518047        444697452        455884114        455943274
       456000132        456057884        456115955        456173145       
456231539        456290071        456345891        456403344        456463033   
    456526219        456593425        456662626        456738699       
456822477      443795364        444024699        444518062        444697494     
  455884122        455943308        456000165        456057900        456115963
       456173152        456231547        456290089        456345909       
456403369        456463041        456526227        456593433        456662675   
    456738707        456822493      443795406        444024863        444518070
       444697585        455884130        455943316        456000199       
456057926        456115971        456173160        456231570        456290097   
    456345917        456403393        456463066        456526235       
456593441        456662709        456738723        456822527      443795422     
  444024905        444518120        444697593        455884148        455943340
       456000207        456057942        456115989        456173186       
456231588        456290105        456345925        456403401        456463082   
    456526243        456593458        456662717        456738749       
456822576      443795505        444025100        444518237        444697650     
  455884189        455943373        456000215        456057967        456115997
       456173194        456231596        456290147        456345933       
456403419        456463090        456526268        456593565        456662741   
    456738756        456822592      443795521        444025142        444518336
       444697742        455884239        455943399        456000223       
456057983        456116011        456173202        456231604        456290162   
    456345941        456403443        456463116        456526284       
456593599        456662774        456738764        456822600      443795596     
  444025167        444518344        444697767        455884247        455943407
       456000231        456058007        456116029        456173244       
456231612        456290170        456345958        456403468        456463140   
    456526292        456593623        456662840        456738780       
456822626      443795661        444025258        444518393        444697825     
  455884304        455943423        456000249        456058015        456116037
       456173251        456231620        456290188        456345966       
456403476        456463173        456526300        456593631        456662865   
    456738798        456822634      443795810        444025324        444518401
       444697874        455884312        455943472        456000264       
456058056        456116045        456173285        456231638        456290196   
    456345974        456403518        456463181        456526318       
456593656        456662873        456738822        456822659      443795844     
  444025472        444518468        444697882        455884387        455943498
       456000272        456058064        456116052        456173301       
456231646        456290212        456345982        456403526        456463215   
    456526326        456593680        456662899        456738830       
456822667      443795893        444025498        444518559        444698104     
  455884544        455943522        456000280        456058072        456116078
       456173343        456231661        456290220        456346006       
456403534        456463231        456526334        456593714        456662915   
    456738863        456822683   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443795927        444025589        444518575        444698229       
455884643        455943555        456000298        456058080        456116086   
    456173376        456231679        456290238        456346014       
456403542        456463256        456526359        456593730        456662949   
    456738871        456822691      443795976        444025597        444518625
       444698260        455884650        455943571        456000322       
456058098        456116102        456173384        456231711        456290246   
    456346022        456403575        456463280        456526375       
456593805        456662956        456738897        456822717      443796073     
  444025621        444518633        444698575        455884668        455943589
       456000355        456058122        456116110        456173400       
456231729        456290279        456346030        456403583        456463298   
    456526391        456593847        456662964        456738905       
456822758      443796107        444025654        444518666        444698583     
  455884718        455943597        456000363        456058148        456116128
       456173418        456231752        456290287        456346048       
456403591        456463306        456526409        456593854        456662980   
    456738913        456822766      443796172        444025712        444518716
       444698716        455884726        455943621        456000389       
456058155        456116144        456173426        456231786        456290360   
    456346055        456403633        456463314        456526417       
456593862        456663004        456738939        456822790      443796305     
  444025720        444518773        444698724        455884759        455943647
       456000397        456058163        456116151        456173434       
456231810        456290378        456346063        456403641        456463330   
    456526425        456593888        456663046        456738954       
456822808      443796347        444025886        444518831        444698898     
  455884783        455943670        456000405        456058189        456116169
       456173467        456231828        456290386        456346071       
456403658        456463348        456526441        456593912        456663053   
    456738970        456822816      443796503        444025894        444518849
       444698955        455884890        455943688        456000413       
456058205        456116193        456173475        456231836        456290402   
    456346097        456403666        456463363        456526474       
456593920        456663103        456738996        456822824      443796610     
  444025993        444518930        444699029        455884957        455943704
       456000421        456058221        456116201        456173483       
456231844        456290410        456346105        456403674        456463371   
    456526482        456593938        456663111        456739002       
456822840      443796677        444026017        444518989        444699037     
  455884965        455943712        456000462        456058239        456116243
       456173509        456231885        456290428        456346113       
456403682        456463447        456526490        456593946        456663129   
    456739028        456822873      443796784        444026025        444519011
       444699052        455884999        455943761        456000488       
456058247        456116250        456173517        456231893        456290444   
    456346121        456403708        456463454        456526508       
456593953        456663178        456739036        456822949      443796792     
  444026058        444519235        444699110        455885004        455943811
       456000496        456058254        456116268        456173558       
456231901        456290451        456346139        456403732        456463462   
    456526516        456593979        456663186        456739044       
456823020      443796958        444026223        444519250        444699136     
  455885012        455943829        456000504        456058262        456116284
       456173566        456231968        456290469        456346154       
456403740        456463470        456526532        456593987        456663210   
    456739051        456823046      443796974        444026272        444519276
       444699193        455885046        455943837        456000520       
456058270        456116318        456173574        456232008        456290485   
    456346162        456403757        456463488        456526540       
456594019        456663236        456739069        456823061      443796982     
  444026314        444519284        444699243        455885111        455943845
       456000553        456058288        456116326        456173582       
456232016        456290493        456346170        456403765        456463504   
    456526557        456594043        456663244        456739077       
456823087      443797022        444026447        444519292        444699334     
  455885194        455943852        456000579        456058296        456116334
       456173608        456232065        456290501        456346188       
456403773        456463512        456526565        456594068        456663335   
    456739093        456823095      443797154        444026538        444519300
       444699367        455885236        455943860        456000595       
456058304        456116367        456173616        456232073        456290519   
    456346212        456403781        456463520        456526573       
456594076        456663343        456739101        456823103      443797253     
  444026546        444519326        444699409        455885277        455943878
       456000603        456058312        456116375        456173640       
456232081        456290535        456346238        456403799        456463538   
    456526581        456594084        456663350        456739135       
456823178      443797493        444026579        444519334        444699433     
  455885301        455943902        456000611        456058320        456116417
       456173657        456232099        456290543        456346253       
456403815        456463546        456526631        456594100        456663368   
    456739150        456823244      443797568        444026629        444519367
       444699458        455885327        455943969        456000629       
456058395        456116433        456173665        456232107        456290584   
    456346261        456403823        456463553        456526649       
456594118        456663400        456739218        456823327      443797576     
  444026884        444519417        444699490        455885335        455943985
       456000652        456058429        456116441        456173673       
456232131        456290592        456346279        456403831        456463561   
    456526656        456594126        456663426        456739259       
456823343      443797725        444026942        444519433        444699532     
  455885343        455944025        456000686        456058437        456116458
       456173707        456232149        456290600        456346287       
456403856        456463579        456526664        456594142        456663442   
    456739275        456823426      443797733        444026959        444519516
       444699557        455885376        455944033        456000694       
456058452        456116466        456173731        456232156        456290618   
    456346311        456403864        456463595        456526672       
456594167        456663467        456739291        456823459      443797790     
  444026975        444519532        444699599        455885541        455944058
       456000702        456058494        456116482        456173756       
456232198        456290634        456346337        456403872        456463603   
    456526698        456594183        456663509        456739309       
456823483      443797824        444027049        444519565        444699664     
  455885558        455944082        456000710        456058502        456116490
       456173764        456232222        456290642        456346345       
456403898        456463611        456526714        456594217        456663517   
    456739366        456823517      443797832        444027056        444519599
       444699714        455885582        455944108        456000728       
456058528        456116508        456173772        456232248        456290659   
    456346352        456403906        456463629        456526722       
456594258        456663533        456739382        456823541      443797899     
  444027098        444519649        444699771        455885699        455944116
       456000736        456058536        456116540        456173780       
456232255        456290667        456346378        456403914        456463637   
    456526730        456594266        456663541        456739390       
456823582      443798012        444027114        444519656        444699789     
  455885780        455944124        456000744        456058544        456116557
       456173806        456232263        456290675        456346394       
456403955        456463728        456526748        456594282        456663558   
    456739473        456823632      443798103        444027171        444519714
       444699821        455885814        455944165        456000769       
456058551        456116573        456173814        456232271        456290683   
    456346402        456403997        456463736        456526763       
456594316        456663608        456739481        456823640      443798137     
  444027213        444519722        444699847        455885889        455944199
       456000777        456058593        456116599        456173822       
456232289        456290691        456346410        456404003        456463744   
    456526789        456594340        456663616        456739499       
456823699      443798202        444027270        444519755        444699854     
  455885897        455944207        456000850        456058627        456116607
       456173855        456232313        456290709        456346428       
456404011        456463769        456526797        456594399        456663624   
    456739523        456823715      443798244        444027395        444519771
       444699904        455885905        455944215        456000868       
456058635        456116623        456173897        456232321        456290717   
    456346436        456404045        456463785        456526805       
456594407        456663699        456739598        456823723      443798392     
  444027478        444519805        444699920        455885921        455944223
       456000876        456058643        456116631        456173905       
456232339        456290733        456346444        456404060        456463801   
    456526813        456594415        456663707        456739606       
456823749      443798657        444027486        444519854        444699938     
  455885996        455944231        456000884        456058668        456116656
       456173913        456232347        456290790        456346469       
456404094        456463819        456526821        456594431        456663749   
    456739614        456823780      443798681        444027577        444519912
       444699946        455886051        455944256        456000926       
456058684        456116664        456173921        456232362        456290808   
    456346477        456404102        456463827        456526839       
456594449        456663764        456739630        456823822      443798707     
  444027585        444519961        444699961        455886085        455944264
       456000934        456058700        456116672        456173939       
456232370        456290816        456346485        456404110        456463835   
    456526896        456594472        456663814        456739655       
456823897      443798723        444027619        444519987        444699995     
  455886093        455944272        456000942        456058734        456116698
       456173954        456232388        456290832        456346501       
456404136        456463843        456526904        456594480        456663855   
    456739663        456823921      443798749        444027742        444520001
       444700025        455886101        455944298        456000959       
456058775        456116714        456173970        456232396        456290857   
    456346527        456404151        456463850        456526938       
456594506        456663921        456739689        456823988      443798756     
  444027791        444520019        444700108        455886127        455944355
       456000975        456058791        456116722        456174002       
456232404        456290873        456346535        456404201        456463868   
    456526946        456594530        456663939        456739697       
456823996      443798772        444027809        444520035        444700116     
  455886150        455944363        456000983        456058817        456116730
       456174051        456232446        456290899        456346543       
456404227        456463876        456526953        456594563        456663954   
    456739705        456824044      443798780        444027817        444520084
       444700157        455886168        455944389        456001007       
456058825        456116748        456174077        456232503        456290907   
    456346568        456404243        456463884        456526979       
456594571        456663988        456739721        456824184      443798871     
  444027866        444520175        444700165        455886192        455944405
       456001015        456058833        456116755        456174093       
456232529        456290915        456346576        456404250        456463892   
    456526995        456594589        456664002        456739739       
456824192      443798913        444027890        444520191        444700231     
  455886226        455944413        456001023        456058841        456116771
       456174101        456232560        456290923        456346584       
456404268        456463918        456527019        456594597        456664028   
    456739747        456824259      443799010        444027916        444520217
       444700256        455886259        455944421        456001031       
456058858        456116789        456174119        456232602        456290949   
    456346592        456404276        456463926        456527035       
456594605        456664036        456739762        456824283      443799127     
  444028047        444520316        444700322        455886283        455944439
       456001056        456058866        456116813        456174127       
456232610        456290956        456346600        456404284        456463934   
    456527050        456594621        456664044        456739887       
456824333      443799150        444028070        444520381        444700348     
  455886325        455944447        456001064        456058874        456116821
       456174150        456232651        456290972        456346618       
456404300        456463967        456527068        456594639        456664069   
    456739895        456824358      443799192        444028138        444520498
       444700439        455886366        455944454        456001072       
456058890        456116870        456174176        456232669        456290980   
    456346642        456404334        456463975        456527084       
456594654        456664093        456739911        456824374      443799234     
  444028211        444520506        444700546        455886416        455944488
       456001098        456058924        456116888        456174184       
456232685        456291038        456346659        456404342        456463983   
    456527118        456594712        456664119        456739929       
456824408      443799291        444028302        444520514        444700561     
  455886432        455944512        456001106        456058940        456116896
       456174192        456232719        456291046        456346667       
456404359        456463991        456527126        456594720        456664127   
    456739952        456824457      443799317        444028351        444520522
       444700603        455886440        455944538        456001114       
456058957        456116904        456174200        456232727        456291087   
    456346683        456404391        456464007        456527134       
456594803        456664143        456739978        456824465      443799333     
  444028419        444520563        444700611        455886481        455944561
       456001122        456058965        456116912        456174218       
456232735        456291103        456346691        456404409        456464015   
    456527159        456594845        456664150        456739986       
456824549      443799366        444028518        444520605        444700645     
  455886564        455944579        456001148        456058973        456116920
       456174226        456232743        456291111        456346709       
456404417        456464049        456527167        456594852        456664184   
    456740018        456824556      443799507        444028633        444520639
       444700702        455886572        455944587        456001163       
456058981        456116938        456174242        456232750        456291129   
    456346717        456404425        456464056        456527175       
456594878        456664226        456740026        456824564      443799523     
  444028674        444520647        444700744        455886630        455944595
       456001171        456059013        456116953        456174259       
456232842        456291145        456346725        456404433        456464080   
    456527183        456594886        456664234        456740034       
456824606      443799689        444028708        444520662        444700801     
  455886770        455944611        456001189        456059021        456116961
       456174275        456232859        456291178        456346733       
456404441        456464098        456527209        456594902        456664242   
    456740059        456824622      443799713        444028724        444520688
       444700827        455886788        455944629        456001197       
456059039        456116979        456174283        456232875        456291186   
    456346741        456404474        456464122        456527217       
456594910        456664259        456740075        456824655      443799762     
  444028773        444520746        444700850        455886820        455944637
       456001221        456059047        456117019        456174291       
456232883        456291202        456346766        456404490        456464148   
    456527233        456594993        456664275        456740083       
456824697      443799804        444028831        444520829        444700868     
  455886853        455944652        456001239        456059096        456117043
       456174317        456232891        456291210        456346782       
456404516        456464155        456527241        456595008        456664283   
    456740091        456824713      443799820        444028849        444520878
       444700884        455886895        455944694        456001262       
456059104        456117050        456174325        456232909        456291228   
    456346790        456404540        456464163        456527266       
456595016        456664309        456740117        456824721      443799879     
  444028948        444520894        444700900        455886945        455944744
       456001288        456059112        456117068        456174341       
456232925        456291236        456346808        456404557        456464171   
    456527290        456595057        456664325        456740125       
456824739      443799895        444029003        444521025        444700926     
  455886960        455944751        456001296        456059120        456117076
       456174358        456232990        456291251        456346816       
456404565        456464197        456527308        456595073        456664333   
    456740141        456824747      443799911        444029102        444521074
       444701015        455886994        455944777        456001304       
456059161        456117092        456174374        456233006        456291285   
    456346840        456404573        456464213        456527332       
456595081        456664341        456740208        456824754      443799945     
  444029193        444521082        444701031        455887000        455944793
       456001312        456059179        456117126        456174382       
456233014        456291301        456346865        456404623        456464221   
    456527373        456595107        456664408        456740232       
456824770      443800297        444029201        444521223        444701049     
  455887091        455944801        456001346        456059203        456117134
       456174390        456233030        456291319        456346881       
456404631        456464247        456527381        456595115        456664416   
    456740240        456824820      443800396        444029219        444521272
       444701098        455887117        455944843        456001361       
456059229        456117167        456174408        456233048        456291327   
    456346899        456404656        456464254        456527399       
456595123        456664432        456740257        456824853      443800545     
  444029243        444521322        444701189        455887141        455944884
       456001395        456059252        456117175        456174416       
456233071        456291343        456346915        456404664        456464262   
    456527407        456595149        456664440        456740265       
456824887      443800552        444029367        444521371        444701197     
  455887208        455944900        456001403        456059286        456117183
       456174424        456233105        456291350        456346923       
456404672        456464270        456527449        456595156        456664457   
    456740331        456824945      443800560        444029417        444521413
       444701353        455887216        455944926        456001411       
456059302        456117191        456174440        456233113        456291392   
    456346949        456404680        456464288        456527472       
456595206        456664499        456740349        456824960      443800586     
  444029425        444521488        444701395        455887240        455944942
       456001429        456059336        456117209        456174465       
456233147        456291400        456346956        456404722        456464312   
    456527480        456595214        456664515        456740356       
456824978      443800628        444029433        444521553        444701494     
  455887356        455944959        456001437        456059344        456117266
       456174507        456233162        456291418        456346964       
456404730        456464320        456527514        456595222        456664523   
    456740380        456824986      443800669        444029672        444521587
       444701544        455887372        455944975        456001478       
456059351        456117274        456174515        456233188        456291426   
    456346972        456404748        456464338        456527555       
456595230        456664531        456740398        456825009      443800784     
  444029680        444521611        444701643        455887414        455945006
       456001486        456059377        456117290        456174523       
456233204        456291434        456346980        456404763        456464346   
    456527563        456595248        456664572        456740406       
456825033      443800818        444029722        444521678        444701650     
  455887471        455945014        456001494        456059385        456117308
       456174549        456233212        456291442        456346998       
456404789        456464353        456527571        456595297        456664598   
    456740422        456825041   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443800875        444029730        444521843        444701734       
455887497        455945022        456001528        456059401        456117316   
    456174556        456233220        456291459        456347012       
456404797        456464361        456527597        456595305        456664606   
    456740471        456825058      443800909        444029755        444521868
       444701759        455887505        455945030        456001536       
456059419        456117332        456174580        456233238        456291475   
    456347020        456404805        456464379        456527605       
456595321        456664671        456740489        456825108      443800941     
  444029789        444521926        444701767        455887547        455945048
       456001551        456059435        456117340        456174598       
456233261        456291483        456347046        456404813        456464387   
    456527654        456595354        456664697        456740570       
456825124      443800966        444029805        444522015        444701775     
  455887554        455945055        456001569        456059443        456117373
       456174655        456233295        456291491        456347061       
456404821        456464411        456527662        456595396        456664713   
    456740588        456825132      443801006        444029813        444522080
       444701809        455887596        455945113        456001577       
456059450        456117407        456174663        456233303        456291509   
    456347079        456404839        456464429        456527688       
456595404        456664721        456740612        456825140      443801014     
  444029847        444522189        444701866        455887638        455945154
       456001585        456059468        456117431        456174689       
456233352        456291517        456347087        456404854        456464445   
    456527704        456595438        456664762        456740638       
456825157      443801071        444029953        444522213        444702013     
  455887679        455945170        456001593        456059484        456117449
       456174697        456233360        456291533        456347111       
456404888        456464452        456527712        456595446        456664770   
    456740653        456825165      443801287        444029961        444522262
       444702062        455887687        455945188        456001601       
456059500        456117456        456174705        456233378        456291566   
    456347129        456404896        456464460        456527738       
456595461        456664788        456740679        456825173      443801428     
  444030126        444522411        444702237        455887703        455945220
       456001619        456059518        456117464        456174747       
456233402        456291574        456347145        456404904        456464478   
    456527746        456595511        456664796        456740703       
456825215      443801436        444030142        444522486        444702252     
  455887711        455945238        456001650        456059559        456117472
       456174754        456233428        456291582        456347152       
456404912        456464486        456527761        456595529        456664820   
    456740729        456825223      443801451        444030225        444522585
       444702336        455887778        455945246        456001668       
456059575        456117480        456174762        456233436        456291616   
    456347160        456404920        456464494        456527787       
456595537        456664838        456740745        456825249      443801519     
  444030258        444522619        444702419        455887786        455945253
       456001676        456059583        456117498        456174770       
456233444        456291624        456347178        456404938        456464510   
    456527795        456595586        456664853        456740752       
456825272      443801543        444030282        444522627        444702492     
  455887794        455945261        456001684        456059591        456117506
       456174788        456233451        456291640        456347186       
456404946        456464528        456527811        456595594        456664887   
    456740794        456825314      443801568        444030373        444522635
       444702526        455887802        455945287        456001692       
456059625        456117514        456174796        456233477        456291657   
    456347202        456404979        456464536        456527837       
456595602        456664903        456740802        456825330      443801634     
  444030498        444522650        444702559        455887828        455945303
       456001726        456059633        456117522        456174812       
456233501        456291665        456347210        456404987        456464544   
    456527878        456595610        456664911        456740828       
456825348      443801691        444030506        444522668        444702617     
  455887836        455945311        456001734        456059658        456117563
       456174838        456233519        456291707        456347228       
456404995        456464569        456527886        456595628        456664952   
    456740836        456825389      443801717        444030829        444522692
       444702708        455887901        455945337        456001742       
456059690        456117571        456174861        456233527        456291723   
    456347236        456405000        456464585        456527894       
456595636        456664960        456740844        456825397      443801808     
  444030852        444522700        444702724        455887927        455945345
       456001759        456059716        456117589        456174879       
456233543        456291731        456347244        456405034        456464593   
    456527944        456595669        456664994        456740869       
456825413      443801873        444030878        444522775        444702732     
  455887976        455945410        456001767        456059724        456117597
       456174911        456233584        456291756        456347269       
456405042        456464619        456527951        456595677        456665009   
    456740919        456825439      443801915        444030902        444522882
       444702757        455887984        455945428        456001775       
456059732        456117613        456174929        456233634        456291764   
    456347277        456405083        456464627        456527977       
456595685        456665017        456740927        456825454      443801964     
  444031090        444522916        444702765        455887992        455945444
       456001817        456059757        456117621        456174937       
456233642        456291772        456347285        456405091        456464635   
    456527993        456595693        456665025        456740943       
456825470      443802079        444031173        444522973        444702807     
  455888057        455945451        456001833        456059773        456117647
       456174945        456233691        456291814        456347293       
456405125        456464684        456528009        456595701        456665058   
    456740950        456825496      443802236        444031231        444523054
       444702815        455888073        455945493        456001841       
456059781        456117688        456174952        456233709        456291863   
    456347319        456405133        456464692        456528017       
456595727        456665074        456740976        456825504      443802285     
  444031298        444523161        444702906        455888099        455945535
       456001866        456059807        456117696        456174960       
456233717        456291871        456347327        456405158        456464700   
    456528033        456595735        456665090        456740984       
456825561      443802327        444031330        444523328        444702914     
  455888123        455945543        456001882        456059815        456117704
       456174986        456233725        456291897        456347335       
456405166        456464718        456528041        456595743        456665108   
    456740992        456825587      443802400        444031413        444523351
       444702922        455888131        455945550        456001890       
456059849        456117720        456175009        456233741        456291905   
    456347368        456405174        456464734        456528058       
456595750        456665116        456741065        456825595      443802483     
  444031421        444523369        444702989        455888149        455945568
       456001908        456059864        456117746        456175025       
456233758        456291913        456347376        456405182        456464742   
    456528082        456595768        456665124        456741081       
456825629      443802566        444031488        444523377        444703110     
  455888206        455945600        456001916        456059880        456117761
       456175033        456233808        456291921        456347384       
456405190        456464759        456528090        456595776        456665132   
    456741149        456825660      443802723        444031553        444523385
       444703136        455888214        455945618        456001940       
456059930        456117779        456175041        456233824        456291939   
    456347392        456405216        456464775        456528108       
456595800        456665157        456741156        456825710      443802806     
  444031645        444523393        444703276        455888222        455945659
       456001957        456059948        456117787        456175066       
456233857        456291954        456347418        456405224        456464783   
    456528124        456595818        456665165        456741206       
456825793      443802814        444031744        444523401        444703284     
  455888230        455945675        456001965        456059963        456117795
       456175074        456233865        456291988        456347426       
456405240        456464791        456528132        456595834        456665181   
    456741214        456825801      443802822        444031751        444523484
       444703441        455888248        455945683        456001981       
456059997        456117803        456175108        456233873        456291996   
    456347434        456405257        456464809        456528157       
456595842        456665199        456741255        456825827      443802954     
  444032031        444523534        444703466        455888305        455945709
       456001999        456060003        456117829        456175116       
456233881        456292028        456347459        456405273        456464817   
    456528165        456595867        456665207        456741271       
456825884      443803283        444032080        444523773        444703490     
  455888354        455945717        456002005        456060011        456117860
       456175124        456233899        456292051        456347467       
456405281        456464825        456528181        456595875        456665215   
    456741305        456825892      443803291        444032122        444523823
       444703540        455888396        455945725        456002013       
456060029        456117878        456175132        456233907        456292077   
    456347491        456405299        456464833        456528207       
456595883        456665231        456741313        456825942      443803440     
  444032205        444523849        444703565        455888404        455945733
       456002021        456060045        456117894        456175140       
456233915        456292085        456347509        456405307        456464841   
    456528215        456595909        456665256        456741321       
456825959      443803812        444032221        444523856        444703730     
  455888479        455945741        456002039        456060086        456117902
       456175165        456233923        456292119        456347517       
456405315        456464866        456528256        456595917        456665272   
    456741339        456825967      443803903        444032239        444523864
       444703789        455888529        455945766        456002047       
456060110        456117910        456175181        456233931        456292135   
    456347558        456405323        456464916        456528280       
456595925        456665280        456741354        456826007      443804018     
  444032437        444523880        444703797        455888537        455945790
       456002062        456060151        456117944        456175199       
456233949        456292143        456347566        456405331        456464924   
    456528363        456595941        456665306        456741388       
456826023      443804034        444032510        444523898        444703813     
  455888594        455945808        456002070        456060193        456117951
       456175207        456233964        456292150        456347582       
456405349        456464932        456528389        456596006        456665322   
    456741420        456826080      443804075        444032528        444523930
       444703839        455888602        455945824        456002088       
456060201        456117969        456175231        456233972        456292168   
    456347590        456405356        456464940        456528405       
456596014        456665348        456741438        456826114      443804141     
  444032619        444524052        444703847        455888610        455945832
       456002096        456060268        456117985        456175256       
456233980        456292184        456347608        456405364        456464973   
    456528439        456596030        456665371        456741453       
456826122      443804182        444032650        444524086        444703854     
  455888644        455945840        456002120        456060284        456117993
       456175264        456234020        456292200        456347616       
456405372        456464999        456528447        456596048        456665389   
    456741461        456826155      443804299        444032668        444524094
       444703946        455888651        455945865        456002153       
456060292        456118009        456175322        456234046        456292218   
    456347624        456405398        456465012        456528454       
456596071        456665405        456741503        456826189      443804307     
  444032684        444524144        444703979        455888677        455945873
       456002161        456060318        456118017        456175330       
456234053        456292275        456347632        456405422        456465046   
    456528512        456596089        456665439        456741537       
456826197      443804315        444032718        444524177        444704019     
  455888719        455945899        456002179        456060342        456118033
       456175348        456234061        456292283        456347640       
456405430        456465061        456528520        456596097        456665454   
    456741545        456826247      443804323        444032759        444524193
       444704084        455888727        455945907        456002203       
456060359        456118041        456175355        456234079        456292366   
    456347665        456405448        456465079        456528538       
456596162        456665488        456741560        456826262      443804349     
  444032791        444524292        444704100        455888735        455945915
       456002211        456060375        456118074        456175371       
456234095        456292382        456347673        456405455        456465087   
    456528546        456596170        456665512        456741610       
456826296      443804380        444032809        444524300        444704126     
  455888743        455945956        456002237        456060391        456118108
       456175421        456234103        456292408        456347681       
456405463        456465095        456528561        456596212        456665553   
    456741628        456826320      443804422        444032916        444524334
       444704142        455888784        455945964        456002278       
456060409        456118140        456175439        456234111        456292432   
    456347699        456405471        456465103        456528587       
456596220        456665587        456741636        456826338      443804489     
  444032965        444524342        444704191        455888800        455945980
       456002294        456060417        456118157        456175447       
456234160        456292465        456347707        456405497        456465129   
    456528595        456596261        456665595        456741701       
456826346      443804554        444032973        444524375        444704225     
  455888818        455945998        456002302        456060425        456118173
       456175454        456234178        456292473        456347715       
456405521        456465137        456528603        456596279        456665603   
    456741719        456826353      443804679        444033146        444524409
       444704241        455888834        455946012        456002328       
456060466        456118181        456175488        456234202        456292481   
    456347731        456405539        456465145        456528629       
456596287        456665611        456741727        456826361      443804711     
  444033245        444524417        444704258        455888842        455946020
       456002336        456060607        456118207        456175496       
456234228        456292507        456347749        456405554        456465152   
    456528645        456596303        456665629        456741743       
456826379      443804802        444033252        444524565        444704282     
  455888875        455946038        456002344        456060615        456118215
       456175520        456234236        456292531        456347756       
456405562        456465160        456528660        456596345        456665637   
    456741826        456826411      443805106        444033278        444524573
       444704290        455888909        455946053        456002369       
456060631        456118306        456175546        456234251        456292556   
    456347772        456405570        456465186        456528678       
456596352        456665645        456741834        456826429      443805197     
  444033385        444524664        444704316        455888917        455946079
       456002385        456060649        456118314        456175561       
456234269        456292598        456347798        456405588        456465194   
    456528702        456596360        456665660        456741842       
456826437      443805254        444033476        444524698        444704324     
  455888941        455946103        456002401        456060656        456118322
       456175579        456234277        456292614        456347806       
456405596        456465202        456528710        456596402        456665686   
    456741867        456826445      443805346        444033518        444524714
       444704340        455888958        455946111        456002419       
456060672        456118348        456175587        456234285        456292622   
    456347814        456405604        456465228        456528777       
456596410        456665694        456741875        456826460      443805437     
  444033682        444524789        444704373        455888966        455946152
       456002435        456060680        456118363        456175611       
456234293        456292630        456347822        456405612        456465236   
    456528793        456596436        456665736        456741909       
456826551      443805502        444033724        444524821        444704399     
  455889006        455946160        456002443        456060706        456118389
       456175637        456234319        456292648        456347830       
456405620        456465244        456528827        456596451        456665744   
    456741917        456826619      443805692        444033732        444524987
       444704431        455889022        455946178        456002468       
456060714        456118397        456175645        456234327        456292655   
    456347848        456405638        456465251        456528876       
456596477        456665751        456741925        456826627      443805924     
  444033930        444525059        444704464        455889030        455946186
       456002484        456060730        456118405        456175652       
456234350        456292663        456347855        456405661        456465269   
    456528884        456596493        456665777        456741941       
456826676      443806054        444033963        444525182        444704480     
  455889048        455946194        456002492        456060748        456118413
       456175678        456234368        456292671        456347863       
456405679        456465285        456528892        456596527        456665843   
    456741958        456826726      443806088        444033971        444525265
       444704563        455889063        455946202        456002500       
456060771        456118421        456175686        456234418        456292705   
    456347871        456405687        456465293        456528900       
456596543        456665884        456741966        456826767      443806377     
  444034110        444525489        444704761        455889097        455946210
       456002518        456060789        456118439        456175694       
456234442        456292713        456347889        456405695        456465327   
    456528934        456596550        456665942        456742006       
456826775      443806419        444034359        444525539        444704795     
  455889105        455946228        456002534        456060839        456118447
       456175710        456234459        456292721        456347897       
456405703        456465335        456528991        456596576        456665959   
    456742022        456826825      443806427        444034425        444525596
       444704803        455889121        455946251        456002542       
456060847        456118454        456175801        456234467        456292739   
    456347905        456405711        456465368        456529007       
456596584        456665967        456742030        456826866      443806443     
  444034508        444525612        444704811        455889154        455946269
       456002559        456060862        456118462        456175819       
456234483        456292747        456347913        456405729        456465376   
    456529015        456596592        456665983        456742048       
456826916      443806500        444034540        444525679        444704845     
  455889162        455946285        456002567        456060888        456118488
       456175835        456234491        456292762        456347921       
456405737        456465392        456529049        456596626        456666007   
    456742063        456826932      443806559        444034623        444525885
       444704894        455889170        455946293        456002617       
456060904        456118496        456175868        456234533        456292812   
    456347939        456405752        456465400        456529056       
456596642        456666015        456742089        456826957      443806633     
  444034664        444525927        444704910        455889188        455946301
       456002625        456060912        456118512        456175876       
456234558        456292820        456347947        456405760        456465418   
    456529064        456596659        456666023        456742097       
456826965      443806658        444034771        444525943        444705016     
  455889204        455946327        456002641        456060920        456118538
       456175884        456234566        456292838        456347954       
456405778        456465434        456529072        456596667        456666106   
    456742105        456827021   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443806690        444034805        444526008        444705032       
455889212        455946335        456002658        456060938        456118546   
    456175892        456234582        456292853        456347962       
456405786        456465459        456529148        456596675        456666122   
    456742139        456827054      443806716        444034987        444526057
       444705131        455889238        455946350        456002666       
456060953        456118595        456175918        456234616        456292861   
    456347970        456405794        456465467        456529155       
456596683        456666148        456742147        456827088      443806757     
  444035067        444526107        444705248        455889253        455946376
       456002674        456060979        456118603        456175934       
456234657        456292879        456347988        456405802        456465475   
    456529171        456596691        456666163        456742162       
456827096      443806872        444035091        444526123        444705255     
  455889261        455946400        456002716        456060987        456118611
       456175942        456234673        456292887        456348002       
456405836        456465483        456529189        456596717        456666171   
    456742170        456827120      443806930        444035109        444526164
       444705313        455889287        455946434        456002724       
456061019        456118629        456175959        456234681        456292895   
    456348036        456405851        456465491        456529221       
456596741        456666197        456742212        456827179      443807029     
  444035117        444526198        444705321        455889303        455946475
       456002740        456061027        456118645        456175967       
456234699        456292903        456348044        456405869        456465509   
    456529239        456596766        456666247        456742220       
456827187      443807128        444035182        444526289        444705354     
  455889345        455946483        456002807        456061035        456118652
       456175983        456234707        456292911        456348051       
456405885        456465525        456529247        456596774        456666262   
    456742238        456827195      443807136        444035265        444526305
       444705388        455889394        455946517        456002815       
456061068        456118660        456176007        456234715        456292937   
    456348127        456405893        456465533        456529254       
456596782        456666304        456742253        456827245      443807151     
  444035380        444526347        444705404        455889402        455946525
       456002823        456061076        456118686        456176049       
456234749        456292945        456348135        456405919        456465608   
    456529262        456596816        456666312        456742279       
456827252      443807177        444035414        444526479        444705453     
  455889410        455946533        456002831        456061084        456118702
       456176056        456234756        456292952        456348168       
456405935        456465616        456529304        456596832        456666320   
    456742295        456827286      443807334        444035463        444526669
       444705503        455889428        455946541        456002849       
456061092        456118728        456176064        456234764        456292960   
    456348176        456405943        456465632        456529338       
456596865        456666338        456742352        456827328      443807375     
  444035596        444526677        444705511        455889436        455946574
       456002856        456061100        456118744        456176072       
456234772        456292978        456348200        456405950        456465640   
    456529353        456596873        456666346        456742378       
456827369      443807425        444035604        444526750        444705552     
  455889469        455946582        456002872        456061118        456118777
       456176080        456234780        456292986        456348226       
456405968        456465665        456529387        456596899        456666361   
    456742394        456827435      443807466        444035612        444526776
       444705594        455889477        455946616        456002898       
456061126        456118785        456176098        456234806        456292994   
    456348267        456405976        456465673        456529411       
456596915        456666395        456742402        456827476      443807490     
  444035638        444526909        444705636        455889485        455946673
       456002906        456061134        456118819        456176114       
456234814        456293000        456348275        456405984        456465723   
    456529429        456596923        456666403        456742410       
456827500      443807599        444035695        444526941        444705677     
  455889493        455946749        456002922        456061142        456118843
       456176155        456234822        456293018        456348283       
456405992        456465731        456529437        456596956        456666445   
    456742444        456827526      443807623        444035703        444526974
       444705685        455889527        455946772        456002948       
456061175        456118850        456176171        456234897        456293026   
    456348291        456406016        456465749        456529445       
456596972        456666452        456742469        456827542      443807698     
  444035828        444527162        444705701        455889535        455946780
       456002955        456061209        456118868        456176197       
456234921        456293042        456348317        456406024        456465764   
    456529478        456596998        456666460        456742519       
456827641      443807748        444035836        444527170        444705719     
  455889550        455946814        456002963        456061217        456118876
       456176221        456234939        456293059        456348358       
456406032        456465780        456529502        456597004        456666478   
    456742527        456827682      443807763        444035851        444527329
       444705768        455889584        455946863        456002971       
456061241        456118884        456176239        456234947        456293067   
    456348366        456406040        456465822        456529528       
456597038        456666486        456742550        456827708      443807839     
  444035984        444527337        444705818        455889592        455946871
       456002989        456061258        456118892        456176254       
456234954        456293075        456348382        456406057        456465863   
    456529544        456597046        456666494        456742576       
456827716      443807920        444036032        444527360        444705917     
  455889618        455946889        456003003        456061290        456118926
       456176262        456234970        456293083        456348408       
456406065        456465889        456529569        456597053        456666502   
    456742592        456827740      443807938        444036040        444527386
       444705933        455889642        455946905        456003011       
456061308        456118934        456176304        456234988        456293091   
    456348416        456406073        456465947        456529577       
456597079        456666536        456742618        456827781      443807946     
  444036073        444527444        444705958        455889659        455946939
       456003029        456061316        456118942        456176312       
456234996        456293125        456348424        456406081        456465970   
    456529619        456597095        456666569        456742634       
456827807      443807961        444036206        444527584        444706154     
  455889675        455946962        456003045        456061324        456118959
       456176353        456235001        456293141        456348432       
456406099        456466010        456529650        456597103        456666601   
    456742675        456827823      443807987        444036271        444527774
       444706162        455889717        455946970        456003086       
456061357        456118967        456176361        456235019        456293158   
    456348440        456406107        456466036        456529668       
456597145        456666619        456742683        456827880      443808027     
  444036289        444527873        444706204        455889733        455946996
       456003136        456061365        456118975        456176379       
456235035        456293166        456348465        456406115        456466044   
    456529676        456597210        456666627        456742709       
456827906      443808050        444036313        444527907        444706238     
  455889741        455947002        456003144        456061373        456118983
       456176387        456235043        456293174        456348507       
456406123        456466051        456529684        456597228        456666635   
    456742725        456827955      443808134        444036412        444527956
       444706311        455889758        455947044        456003169       
456061381        456119007        456176403        456235050        456293208   
    456348523        456406131        456466069        456529718       
456597251        456666643        456742733        456827989      443808282     
  444036461        444528145        444706378        455889790        455947051
       456003177        456061399        456119015        456176445       
456235068        456293224        456348580        456406164        456466077   
    456529742        456597293        456666700        456742741       
456828045      443808316        444036479        444528384        444706386     
  455889816        455947077        456003185        456061407        456119023
       456176452        456235076        456293232        456348606       
456406172        456466093        456529775        456597327        456666718   
    456742758        456828052      443808324        444036552        444528426
       444706451        455889857        455947085        456003193       
456061415        456119031        456176486        456235084        456293265   
    456348614        456406180        456466101        456529791       
456597335        456666726        456742766        456828086      443808373     
  444036578        444528434        444706501        455889873        455947119
       456003201        456061431        456119049        456176494       
456235092        456293273        456348622        456406206        456466127   
    456529825        456597343        456666734        456742782       
456828102      443808423        444036602        444528475        444706543     
  455889915        455947150        456003219        456061449        456119056
       456176510        456235100        456293281        456348630       
456406214        456466135        456529841        456597350        456666767   
    456742790        456828128      443808498        444036610        444528525
       444706568        455889923        455947168        456003227       
456061472        456119064        456176528        456235126        456293299   
    456348663        456406222        456466143        456529866       
456597368        456666775        456742808        456828177      443808514     
  444036685        444528533        444706592        455889949        455947192
       456003268        456061498        456119080        456176536       
456235159        456293315        456348671        456406230        456466192   
    456529890        456597384        456666817        456742824       
456828185      443808571        444036693        444528541        444706600     
  455889964        455947218        456003284        456061506        456119098
       456176544        456235175        456293356        456348713       
456406248        456466200        456529916        456597392        456666825   
    456742832        456828193      443808696        444036719        444528590
       444706626        455890012        455947226        456003300       
456061555        456119114        456176551        456235183        456293372   
    456348721        456406255        456466218        456529932       
456597400        456666833        456742881        456828268      443808803     
  444036768        444528616        444706659        455890038        455947234
       456003318        456061563        456119122        456176569       
456235209        456293398        456348754        456406263        456466234   
    456529965        456597434        456666858        456742899       
456828276      443809041        444036875        444528632        444706741     
  455890061        455947267        456003326        456061571        456119130
       456176627        456235217        456293406        456348770       
456406271        456466242        456529981        456597442        456666874   
    456742915        456828318      443809264        444036958        444528715
       444706774        455890079        455947291        456003342       
456061597        456119171        456176643        456235225        456293430   
    456348788        456406289        456466259        456530005       
456597459        456666890        456742923        456828326      443809298     
  444037022        444528798        444706808        455890087        455947309
       456003359        456061605        456119189        456176650       
456235241        456293448        456348796        456406297        456466267   
    456530021        456597467        456666908        456742980       
456828359      443809355        444037121        444528822        444706865     
  455890095        455947317        456003367        456061662        456119197
       456176676        456235258        456293455        456348804       
456406305        456466275        456530054        456597483        456666924   
    456742998        456828409      443809397        444037196        444528871
       444706907        455890103        455947333        456003375       
456061670        456119213        456176684        456235274        456293471   
    456348812        456406313        456466317        456530062       
456597491        456666999        456743012        456828425      443809454     
  444037204        444528897        444706998        455890111        455947374
       456003383        456061696        456119221        456176692       
456235290        456293513        456348838        456406321        456466333   
    456530070        456597533        456667013        456743020       
456828516      443809488        444037261        444528905        444707004     
  455890129        455947390        456003409        456061712        456119247
       456176700        456235308        456293521        456348846       
456406339        456466374        456530088        456597541        456667039   
    456743046        456828540      443809520        444037378        444529010
       444707020        455890145        455947440        456003425       
456061738        456119254        456176718        456235324        456293539   
    456348879        456406347        456466382        456530138       
456597616        456667047        456743061        456828557      443809546     
  444037394        444529275        444707087        455890152        455947457
       456003441        456061753        456119262        456176734       
456235332        456293547        456348937        456406354        456466408   
    456530161        456597632        456667062        456743079       
456828581      443809579        444037410        444529317        444707095     
  455890178        455947473        456003458        456061779        456119312
       456176742        456235340        456293554        456348945       
456406362        456466424        456530179        456597640        456667104   
    456743103        456828623      443809728        444037444        444529341
       444707103        455890186        455947481        456003466       
456061795        456119320        456176759        456235357        456293570   
    456348952        456406388        456466440        456530187       
456597657        456667112        456743111        456828649      443809793     
  444037550        444529374        444707129        455890202        455947499
       456003482        456061803        456119338        456176767       
456235365        456293596        456348960        456406396        456466457   
    456530195        456597673        456667120        456743160       
456828680      443809827        444037618        444529408        444707186     
  455890236        455947531        456003516        456061811        456119379
       456176775        456235399        456293612        456348986       
456406404        456466465        456530328        456597715        456667146   
    456743178        456828748      443809926        444037774        444529606
       444707194        455890244        455947598        456003540       
456061829        456119395        456176783        456235415        456293638   
    456349026        456406420        456466481        456530344       
456597749        456667195        456743202        456828771      443809983     
  444037857        444529614        444707277        455890269        455947606
       456003565        456061837        456119403        456176791       
456235423        456293646        456349042        456406438        456466499   
    456530385        456597780        456667211        456743210       
456828813      443809991        444037923        444529622        444707285     
  455890285        455947614        456003607        456061845        456119411
       456176817        456235431        456293653        456349059       
456406446        456466515        456530427        456597798        456667229   
    456743236        456828854      443810056        444037931        444529630
       444707350        455890293        455947622        456003649       
456061852        456119429        456176825        456235449        456293661   
    456349067        456406461        456466523        456530435       
456597814        456667237        456743269        456828920      443810064     
  444037972        444529689        444707400        455890327        455947648
       456003664        456061944        456119437        456176841       
456235464        456293679        456349091        456406487        456466531   
    456530443        456597822        456667252        456743285       
456828938      443810098        444038194        444529705        444707418     
  455890343        455947655        456003672        456062009        456119445
       456176858        456235472        456293687        456349117       
456406503        456466572        456530468        456597848        456667260   
    456743319        456828953      443810163        444038236        444529770
       444707426        455890350        455947671        456003698       
456062033        456119452        456176874        456235480        456293695   
    456349125        456406511        456466580        456530476       
456597855        456667278        456743327        456828979      443810213     
  444038319        444529945        444707459        455890368        455947689
       456003706        456062041        456119478        456176890       
456235522        456293729        456349133        456406529        456466598   
    456530492        456597863        456667286        456743343       
456828995      443810270        444038350        444529952        444707475     
  455890376        455947713        456003722        456062058        456119502
       456176908        456235530        456293752        456349158       
456406537        456466606        456530526        456597939        456667302   
    456743376        456829001      443810361        444038491        444529978
       444707483        455890384        455947721        456003730       
456062074        456119510        456176916        456235548        456293760   
    456349166        456406545        456466614        456530542       
456597954        456667310        456743392        456829019      443810379     
  444038574        444529994        444707509        455890392        455947739
       456003748        456062090        456119528        456176932       
456235563        456293778        456349182        456406560        456466622   
    456530583        456597962        456667336        456743426       
456829035      443810536        444038582        444530059        444707517     
  455890418        455947754        456003755        456062108        456119536
       456176940        456235571        456293794        456349216       
456406578        456466648        456530591        456597970        456667344   
    456743434        456829050      443810551        444038616        444530174
       444707624        455890426        455947762        456003771       
456062116        456119544        456176957        456235589        456293836   
    456349232        456406602        456466655        456530609       
456597996        456667351        456743459        456829084      443810643     
  444038699        444530208        444707749        455890434        455947788
       456003789        456062124        456119551        456176973       
456235597        456293851        456349265        456406628        456466663   
    456530625        456598002        456667401        456743509       
456829126      443810684        444038780        444530265        444707780     
  455890442        455947796        456003805        456062132        456119577
       456176981        456235605        456293877        456349273       
456406636        456466671        456530633        456598051        456667419   
    456743533        456829159      443810759        444038806        444530398
       444707806        455890459        455947804        456003821       
456062140        456119585        456177047        456235613        456293885   
    456349307        456406644        456466697        456530641       
456598077        456667435        456743558        456829167      443810809     
  444038822        444530513        444707848        455890467        455947838
       456003847        456062173        456119627        456177054       
456235621        456293901        456349331        456406651        456466721   
    456530658        456598085        456667468        456743616       
456829217      443810833        444038996        444530539        444707863     
  455890475        455947853        456003888        456062181        456119635
       456177062        456235639        456293919        456349380       
456406685        456466739        456530690        456598135        456667484   
    456743657        456829233      443810924        444039119        444530646
       444707889        455890483        455947861        456003912       
456062199        456119684        456177070        456235647        456293927   
    456349406        456406701        456466762        456530724       
456598150        456667559        456743673        456829241      443810965     
  444039176        444530679        444707905        455890491        455947879
       456003938        456062223        456119718        456177096       
456235662        456293935        456349414        456406727        456466770   
    456530732        456598168        456667567        456743731       
456829290      443811005        444039267        444530703        444707996     
  455890517        455947887        456003946        456062231        456119734
       456177104        456235688        456293943        456349430       
456406743        456466812        456530757        456598176        456667575   
    456743772        456829332   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443811021        444039325        444530869        444708119       
455890533        455947895        456003953        456062249        456119759   
    456177112        456235704        456293950        456349448       
456406750        456466853        456530765        456598184        456667583   
    456743798        456829357      443811104        444039382        444530919
       444708143        455890574        455947903        456003961       
456062298        456119767        456177120        456235720        456293984   
    456349455        456406776        456466861        456530781       
456598234        456667609        456743806        456829423      443811229     
  444039432        444530943        444708218        455890582        455947937
       456003979        456062314        456119775        456177138       
456235738        456293992        456349463        456406800        456466887   
    456530807        456598259        456667625        456743822       
456829472      443811286        444039515        444531040        444708226     
  455890590        455947952        456003995        456062322        456119783
       456177161        456235746        456294008        456349471       
456406842        456466960        456530823        456598267        456667633   
    456743830        456829480      443811302        444039523        444531057
       444708291        455890624        455948000        456004001       
456062330        456119791        456177179        456235753        456294016   
    456349497        456406867        456466978        456530864       
456598291        456667658        456743863        456829498      443811658     
  444039549        444531065        444708390        455890632        455948018
       456004019        456062355        456119809        456177195       
456235761        456294032        456349505        456406875        456466986   
    456530872        456598309        456667666        456743905       
456829514      443811799        444039630        444531115        444708440     
  455890640        455948026        456004035        456062389        456119825
       456177203        456235779        456294040        456349521       
456406925        456466994        456530880        456598333        456667690   
    456743921        456829555      443811807        444039648        444531164
       444708465        455890657        455948042        456004068       
456062454        456119833        456177211        456235787        456294073   
    456349588        456406933        456467000        456530898       
456598366        456667708        456743947        456829563      443811914     
  444039697        444531230        444708499        455890673        455948059
       456004076        456062462        456119841        456177229       
456235795        456294081        456349596        456406966        456467026   
    456530906        456598374        456667716        456743954       
456829571      443811922        444039754        444531305        444708531     
  455890723        455948091        456004084        456062470        456119858
       456177237        456235811        456294115        456349604       
456406974        456467042        456530914        456598390        456667724   
    456743962        456829597      443811963        444039796        444531313
       444708564        455890731        455948109        456004092       
456062504        456119890        456177245        456235829        456294123   
    456349612        456406982        456467075        456530930       
456598432        456667740        456743970        456829605      443811989     
  444039812        444531339        444708606        455890749        455948117
       456004118        456062520        456119908        456177278       
456235860        456294131        456349620        456406990        456467091   
    456530955        456598473        456667757        456743988       
456829639      443812029        444040026        444531354        444708663     
  455890764        455948141        456004126        456062538        456119940
       456177286        456235894        456294149        456349653       
456407014        456467141        456530963        456598556        456667765   
    456743996        456829647      443812045        444040075        444531370
       444708713        455890806        455948158        456004183       
456062553        456119973        456177310        456235902        456294156   
    456349661        456407030        456467190        456530971       
456598572        456667773        456744010        456829662      443812086     
  444040158        444531412        444708762        455890848        455948174
       456004209        456062561        456119999        456177336       
456235910        456294164        456349687        456407063        456467257   
    456530989        456598580        456667781        456744036       
456829753      443812151        444040257        444531545        444708796     
  455890897        455948182        456004217        456062579        456120005
       456177351        456235928        456294180        456349695       
456407071        456467273        456530997        456598705        456667815   
    456744044        456829761      443812177        444040331        444531560
       444708804        455890913        455948190        456004225       
456062595        456120013        456177369        456235944        456294198   
    456349711        456407105        456467281        456531003       
456598721        456667823        456744069        456829811      443812284     
  444040349        444531644        444708812        455890921        455948208
       456004241        456062603        456120021        456177385       
456235951        456294206        456349745        456407147        456467299   
    456531011        456598739        456667849        456744077       
456829829      443812326        444040406        444531685        444708838     
  455890939        455948216        456004258        456062611        456120039
       456177401        456235977        456294222        456349752       
456407154        456467315        456531029        456598747        456667898   
    456744119        456829837      443812607        444040521        444531743
       444708853        455890954        455948240        456004266       
456062629        456120054        456177427        456235985        456294230   
    456349786        456407162        456467349        456531045       
456598762        456667963        456744135        456829860      443812623     
  444040562        444531750        444708903        455890988        455948257
       456004274        456062645        456120088        456177435       
456235993        456294297        456349794        456407196        456467364   
    456531052        456598820        456667989        456744143       
456829928      443812680        444040596        444531776        444708911     
  455890996        455948273        456004282        456062652        456120096
       456177468        456236009        456294321        456349802       
456407204        456467372        456531060        456598861        456667997   
    456744168        456829944      443812748        444040638        444531859
       444708937        455891010        455948307        456004308       
456062660        456120112        456177476        456236017        456294339   
    456349836        456407238        456467380        456531086       
456598887        456668037        456744176        456829977      443812789     
  444040661        444531867        444708945        455891044        455948315
       456004324        456062678        456120138        456177484       
456236033        456294347        456349844        456407246        456467398   
    456531094        456598895        456668045        456744226       
456829985      443812854        444040695        444532006        444708960     
  455891051        455948323        456004373        456062686        456120161
       456177492        456236041        456294370        456349885       
456407295        456467406        456531128        456598903        456668086   
    456744267        456830025      443812904        444040711        444532048
       444709075        455891069        455948331        456004381       
456062694        456120195        456177500        456236058        456294388   
    456349893        456407311        456467414        456531136       
456598929        456668110        456744309        456830058      443813191     
  444040737        444532089        444709091        455891101        455948349
       456004399        456062702        456120211        456177518       
456236066        456294404        456349901        456407329        456467422   
    456531144        456598952        456668144        456744366       
456830108      443813241        444040778        444532113        444709117     
  455891127        455948356        456004415        456062710        456120245
       456177559        456236082        456294446        456349927       
456407337        456467430        456531169        456598986        456668177   
    456744382        456830157      443813274        444040935        444532139
       444709125        455891176        455948372        456004423       
456062728        456120252        456177567        456236090        456294461   
    456349935        456407386        456467448        456531250       
456599000        456668185        456744390        456830165      443813357     
  444041073        444532162        444709141        455891192        455948380
       456004480        456062736        456120294        456177575       
456236124        456294487        456349976        456407394        456467463   
    456531268        456599034        456668193        456744416       
456830199      443813365        444041107        444532196        444709166     
  455891218        455948398        456004506        456062751        456120302
       456177583        456236132        456294495        456350016       
456407410        456467489        456531292        456599059        456668219   
    456744457        456830215      443813373        444041172        444532212
       444709240        455891234        455948406        456004514       
456062777        456120310        456177617        456236140        456294511   
    456350057        456407451        456467497        456531300       
456599067        456668227        456744465        456830231      443813506     
  444041206        444532220        444709323        455891242        455948414
       456004548        456062785        456120336        456177633       
456236157        456294529        456350065        456407477        456467505   
    456531318        456599109        456668235        456744481       
456830256      443813589        444041297        444532238        444709414     
  455891267        455948471        456004563        456062819        456120369
       456177641        456236165        456294537        456350099       
456407493        456467513        456531326        456599117        456668250   
    456744523        456830280      443813613        444041388        444532311
       444709422        455891283        455948489        456004571       
456062835        456120377        456177658        456236181        456294545   
    456350107        456407501        456467521        456531375       
456599141        456668268        456744622        456830298      443813621     
  444041412        444532329        444709455        455891317        455948497
       456004589        456062850        456120401        456177666       
456236199        456294552        456350115        456407519        456467539   
    456531417        456599166        456668284        456744689       
456830348      443813639        444041529        444532378        444709505     
  455891341        455948505        456004605        456062876        456120419
       456177674        456236215        456294560        456350123       
456407527        456467547        456531433        456599182        456668326   
    456744721        456830355      443813720        444041545        444532402
       444709521        455891358        455948513        456004613       
456062892        456120427        456177682        456236256        456294578   
    456350131        456407535        456467554        456531441       
456599190        456668342        456744754        456830371      443813779     
  444041560        444532428        444709554        455891374        455948562
       456004621        456062900        456120468        456177708       
456236264        456294586        456350156        456407550        456467570   
    456531458        456599208        456668383        456744762       
456830405      443813878        444041578        444532543        444709562     
  455891382        455948588        456004670        456062926        456120484
       456177716        456236298        456294594        456350164       
456407576        456467596        456531466        456599232        456668441   
    456744838        456830439      443813894        444041610        444532659
       444709620        455891390        455948604        456004688       
456062934        456120518        456177724        456236306        456294610   
    456350172        456407592        456467604        456531474       
456599257        456668524        456744879        456830447      443813902     
  444041628        444532758        444709646        455891408        455948612
       456004696        456062942        456120526        456177732       
456236322        456294628        456350180        456407600        456467612   
    456531482        456599265        456668557        456744895       
456830454      443813951        444041685        444532824        444709687     
  455891416        455948638        456004704        456062959        456120534
       456177765        456236330        456294636        456350214       
456407618        456467638        456531490        456599315        456668623   
    456744903        456830538      443814009        444041701        444532873
       444709851        455891424        455948646        456004738       
456062975        456120559        456177823        456236355        456294644   
    456350222        456407642        456467653        456531540       
456599323        456668631        456744937        456830561      443814017     
  444041727        444532915        444709869        455891440        455948661
       456004753        456062991        456120575        456177831       
456236363        456294669        456350248        456407659        456467661   
    456531573        456599331        456668649        456744945       
456830603      443814116        444041776        444533186        444709919     
  455891457        455948679        456004761        456063007        456120617
       456177856        456236389        456294677        456350263       
456407667        456467687        456531581        456599398        456668672   
    456744952        456830611      443814132        444041842        444533327
       444709943        455891465        455948687        456004779       
456063015        456120625        456177864        456236397        456294693   
    456350271        456407683        456467711        456531615       
456599414        456668680        456744986        456830637      443814223     
  444041958        444533434        444709968        455891473        455948703
       456004787        456063023        456120633        456177872       
456236421        456294735        456350297        456407691        456467729   
    456531631        456599422        456668714        456745025       
443814231        444041982        444533442        444709976        455891523   
    455948711        456004803        456063031        456120666       
456177880        456236439        456294743        456350321        456407709   
    456467737        456531656        456599448        456668730       
456745033        443814280        444041990        444533459        444709992   
    455891556        455948729        456004829        456063049       
456120674        456177906        456236454        456294768        456350339   
    456407717        456467745        456531664        456599489       
456668755        456745041        443814447        444042097        444533467   
    444710123        455891564        455948737        456004845       
456063056        456120682        456177922        456236462        456294784   
    456350354        456407733        456467760        456531680       
456599497        456668805        456745074        443814454        444042147   
    444533533        444710156        455891598        455948760       
456004878        456063064        456120708        456177930        456236488   
    456294800        456350388        456407741        456467778       
456531706        456599539        456668813        456745082        443814462   
    444042188        444533541        444710180        455891606       
455948778        456004886        456063098        456120724        456177948   
    456236504        456294818        456350396        456407758       
456467786        456531722        456599547        456668821        456745165   
    443814603        444042212        444533608        444710206       
455891614        455948786        456004894        456063106        456120732   
    456177963        456236512        456294826        456350412       
456407808        456467802        456531755        456599554        456668896   
    456745199        443814611        444042287        444533616       
444710230        455891655        455948794        456004951        456063130   
    456120740        456177989        456236520        456294875       
456350446        456407832        456467828        456531789        456599562   
    456668904        456745215        443814736        444042295       
444533632        444710248        455891663        455948810        456004969   
    456063148        456120765        456178003        456236538       
456294891        456350479        456407840        456467836        456531797   
    456599570        456668953        456745223        443814868       
444042303        444533715        444710289        455891671        455948828   
    456004977        456063155        456120831        456178029       
456236546        456294925        456350487        456407865        456467851   
    456531821        456599588        456668979        456745231       
443814884        444042329        444533772        444710305        455891689   
    455948836        456004985        456063213        456120849       
456178037        456236553        456294933        456350511        456407873   
    456467869        456531854        456599596        456668995       
456745298        443815048        444042360        444533855        444710321   
    455891697        455948844        456004993        456063247       
456120880        456178045        456236561        456294941        456350529   
    456407915        456467901        456531862        456599604       
456669027        456745306        443815097        444042444        444533871   
    444710339        455891713        455948869        456005016       
456063254        456120898        456178086        456236579        456294958   
    456350537        456407949        456467919        456531870       
456599620        456669134        456745314        443815121        444042451   
    444533954        444710412        455891754        455948877       
456005032        456063270        456120914        456178094        456236587   
    456294966        456350545        456407998        456467935       
456531896        456599679        456669142        456745322        443815170   
    444042675        444534259        444710644        455891788       
455948885        456005040        456063304        456120930        456178102   
    456236595        456294974        456350560        456408020       
456467943        456531912        456599687        456669159        456745348   
    443815188        444042709        444534358        444710693       
455891796        455948893        456005065        456063312        456120955   
    456178128        456236611        456294982        456350586       
456408038        456467976        456531920        456599695        456669175   
    456745363        443815352        444042733        444534374       
444710727        455891820        455948901        456005099        456063338   
    456120997        456178136        456236637        456294990       
456350602        456408046        456467984        456531938        456599737   
    456669217        456745371        443815469        444042790       
444534382        444710743        455891838        455948919        456005107   
    456063361        456121011        456178151        456236645       
456295005        456350610        456408053        456468008        456531953   
    456599752        456669241        456745389        443815600       
444042808        444534390        444710776        455891846        455948927   
    456005123        456063379        456121029        456178177       
456236652        456295013        456350636        456408079        456468032   
    456531961        456599760        456669274        456745405       
443815642        444042824        444534432        444710867        455891853   
    455948935        456005149        456063387        456121037       
456178201        456236678        456295021        456350651        456408103   
    456468040        456531979        456599794        456669316       
456745413        443815725        444042964        444534457        444710974   
    455891861        455948950        456005164        456063411       
456121045        456178227        456236710        456295039        456350669   
    456408129        456468073        456531995        456599802       
456669365        456745421        443815733        444042972        444534473   
    444711048        455891895        455948976        456005172       
456063429        456121060        456178243        456236728        456295054   
    456350701        456408145        456468081        456532019       
456599828        456669373        456745538     



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit or (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment, (B) was originated by AmeriCredit,
such Originating Affiliate or such Dealer for the retail sale of a Financed
Vehicle in the ordinary course of AmeriCredit’s, such Originating Affiliate’s or
the Dealer’s business, in each case was originated in accordance with
AmeriCredit’s credit policies and was fully and properly executed by the parties
thereto, and AmeriCredit, each Originating Affiliate and each Dealer had all
necessary licenses and permits to originate Receivables in the state where
AmeriCredit, each such Originating Affiliate or each such Dealer was located,
(C) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral security, (D) is a Receivable which provides for level monthly
payments (provided that the period in the first Collection Period and the
payment in the final Collection Period of the Receivable may be minimally
different from the normal period and level payment) which, if made when due,
shall fully amortize the Amount Financed over the original term and (E) has not
been amended or collections with respect to which waived, other than as
evidenced in the Receivable File or the Servicer’s electronic records relating
thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit or (iii) by a Dealer and was sold by the
Dealer to AmeriCredit, and was sold by AmeriCredit to AFS SenSub Corp. without
any fraud or misrepresentation on the part of such Originating Affiliate, Dealer
or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects, and each Receivable and the sale of the Financed Vehicle evidenced by
each Receivable complied at the time it was originated or made and now complies
in all material respects with all applicable legal requirements.

4. Origination. Each Receivable was originated in the United States.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

 

SCH-B-2



--------------------------------------------------------------------------------

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. With respect to Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes. The Seller has not entered into
any agreement with any Person that prohibits, restricts or conditions the sale
of any Receivable by the Seller.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer has a participation in, or other right
to receive, proceeds of any Receivable. AmeriCredit has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate which first priority security
interest has been assigned to AmeriCredit) in the Financed Vehicle. The Lien
Certificate for each Financed Vehicle shows, or if a new or replacement Lien
Certificate is being applied for with respect to such Financed Vehicle the Lien
Certificate will be received within 180 days of the Closing Date and will show,
AmeriCredit or an Originating Affiliate named (which may be accomplished by the
use of a properly registered “doing business as” (“DBA”) name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. With respect to
each Receivable for which the Lien Certificate has not yet been returned from
the Registrar of Titles, AmeriCredit or the related Originating Affiliate has
applied for or received written evidence from the related Dealer that such Lien
Certificate showing AmeriCredit, an Originating Affiliate or the Issuer (which
may be accomplished by the use of a properly registered DBA name in the
applicable jurisdiction), as applicable, as first lienholder has been applied
for and the Originating Affiliate’s security interest has been validly assigned
by the Originating Affiliate to AmeriCredit and AmeriCredit’s security interest
has been validly assigned by AmeriCredit to AFS SenSub Corp. pursuant to this
Agreement. This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Receivables in favor of the Purchaser, which security
interest is prior to all other Liens, and is enforceable as such against
creditors of and purchasers from the Seller. Immediately after the sale,
transfer and assignment thereof by AmeriCredit to AFS SenSub Corp., each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of AFS SenSub Corp. as
secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor or
materials affecting a Financed Vehicle). As of the Cutoff Date, there were no
Liens or claims for taxes, work, labor or materials affecting a Financed Vehicle
which are or may be Liens prior or equal to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

 

SCH-B-4



--------------------------------------------------------------------------------

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate or a Dealer, each Financed Vehicle is required to be
covered by a comprehensive and collision insurance policy (i) in an amount at
least equal to the lesser of (a) its maximum insurable value and (b) the
principal amount due from the Obligor under the related Receivable, (ii) naming
AmeriCredit or an Originating Affiliate (which may be accomplished by the use of
a properly registered DBA name in the applicable jurisdiction) as loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage. Each Receivable requires the Obligor to maintain physical loss and
damage insurance, naming AmeriCredit or an Originating Affiliate (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) and its successors and assigns as additional insured parties, and
each Receivable permits the holder thereof to obtain physical loss and damage
insurance at the expense of the Obligor if the Obligor fails to do so. No
Financed Vehicle is insured under a policy of Force-Placed Insurance on the
Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

 

SCH-B-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, or anyone acting on behalf of any of them in order to cause any
Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. No Further Amounts Owed on the Receivables. At the time each Receivable was
acquired from an Origination Affiliate or a Dealer, no further amounts were owed
by Seller to the Obligor under the Receivable.

31. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

 

SCH-B-6



--------------------------------------------------------------------------------

32. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

33. Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

34. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty and requires that a prepayment by the related Obligor will fully
pay the principal balance and accrued interest through the date of prepayment
based on the Receivable’s Annual Percentage Rate.

35. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

36. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

37. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

38. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

39. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

40. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7